Exhibit 10.1

EXECUTION VERSION

PUBLISHED DEAL CUSIP NO. 315409AH5

PUBLISHED U.S. DOLLAR TERM LOAN FACILITY CUSIP NO. 315409AK8

PUBLISHED EURO TERM LOAN FACILITY CUSIP NO. 315409AL6

PUBLISHED REVOLVING FACILITY CUSIP NO. 315409AJ1

 

 

CREDIT AGREEMENT,

dated as of February 14, 2017

among

FERRO CORPORATION

and

CERTAIN OF ITS DESIGNATED SUBSIDIARIES

FROM TIME TO TIME PARTY HERETO,

as the Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER PERSONS

FROM TIME TO TIME PARTY HERETO,

as the Lenders,

PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent, the Collateral Agent, and as an Issuer,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Syndication Agent and as an Issuer

 

 

 

BANK OF AMERICA, N.A.,

FIFTH THIRD BANK

HSBC BANK USA, NATIONAL ASSOCIATION

JP MORGAN CHASE BANK, N.A.

KEYBANK NATIONAL ASSOCIATION, and

CITIZENS BANK, N.A.,

as Co-Documentation Agents, and

PNC CAPITAL MARKETS LLC,

DEUTSCHE BANK SECURITIES INC.,

HSBC BANK USA, NATIONAL ASSOCIATION, and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.1

 

Defined Terms

     1   

SECTION 1.2

 

Use of Defined Terms

     41   

SECTION 1.3

 

Cross-References

     42   

SECTION 1.4

 

Accounting and Financial Determinations

     42   

SECTION 1.5

 

Exchange Rates; Currency Equivalents

     43   

SECTION 1.6

 

Redenomination of Certain Foreign Currencies and Computation of Dollar Amounts

     43   

SECTION 1.7

 

American Legal Terms

     43   

ARTICLE II COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF
CREDIT

     44   

SECTION 2.1

 

Commitments

     44   

SECTION 2.2

 

Reduction of the Commitment Amounts

     45   

SECTION 2.3

 

Borrowing Procedures

     46   

SECTION 2.4

 

Continuation and Conversion Elections

     48   

SECTION 2.5

 

Alternate Currency Loans

     48   

SECTION 2.6

 

Funding

     49   

SECTION 2.7

 

Letter of Credit Issuance Procedures

     49   

SECTION 2.8

 

Register; Notes

     53   

SECTION 2.9

 

Designated Borrowers

     53   

SECTION 2.10

 

Defaulting Lenders

     55   

SECTION 2.11

 

Increases in Commitments

     57   

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     60   

SECTION 3.1

 

Repayments and Prepayments; Application

     60   

SECTION 3.2

 

Interest Provisions

     63   

SECTION 3.3

 

Fees

     64   

ARTICLE IV CERTAIN Eurocurrency AND OTHER PROVISIONS

     65   

SECTION 4.1

 

Eurocurrency Lending Unlawful

     65   

SECTION 4.2

 

Deposits Unavailable

     65   

SECTION 4.3

 

Increased Eurocurrency Loan Costs, etc.

     66   

SECTION 4.4

 

Funding Losses

     66   

SECTION 4.5

 

Increased Capital Costs

     67   

SECTION 4.6

 

Taxes

     67   

SECTION 4.7

 

Payments, Computations; Proceeds of Collateral, etc.

     69   

SECTION 4.8

 

Sharing of Payments

     70   

SECTION 4.9

 

Setoff

     71   

SECTION 4.10

 

Mitigation Obligations; Removal of Lenders

     71   

ARTICLE V CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSION

     72   

SECTION 5.1

 

Effectiveness

     72   

SECTION 5.2

 

All Credit Extensions

     76   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     76   

SECTION 6.1

 

Organization, etc.

     76   

SECTION 6.2

 

Due Authorization, Non-Contravention, etc.

     76   

SECTION 6.3

 

Government Approval, Regulation, etc.

     77   

SECTION 6.4

 

Validity, etc.

     77   

SECTION 6.5

 

Financial Information

     77   

SECTION 6.6

 

No Material Adverse Change

     77   

SECTION 6.7

 

Litigation, Labor Controversies, etc.

     77   

SECTION 6.8

 

Subsidiaries

     77   

SECTION 6.9

 

Ownership of Properties

     77   

SECTION 6.10

 

Taxes; Other Laws

     78   

SECTION 6.11

 

Pension and Welfare Plans

     78   

SECTION 6.12

 

Environmental Warranties

     78   

SECTION 6.13

 

Accuracy of Information

     79   

SECTION 6.14

 

Regulations T, U and X

     79   

SECTION 6.15

 

Solvency

     80   

SECTION 6.16

 

Anti-Corruption Laws and Sanctions

     80   

SECTION 6.17

 

EEA Financial Institutions

     80   

ARTICLE VII COVENANTS

     80   

SECTION 7.1

 

Affirmative Covenants

     80   

SECTION 7.2

 

Negative Covenants

     85   

ARTICLE VIII EVENTS OF DEFAULT

     94   

SECTION 8.1

 

Listing of Events of Default

     94   

SECTION 8.2

 

Action if Bankruptcy

     96   

SECTION 8.3

 

Action if Other Event of Default

     96   

ARTICLE IX THE AGENTS

     96   

SECTION 9.1

 

Actions

     96   

SECTION 9.2

 

Funding Reliance, etc.

     97   

SECTION 9.3

 

Exculpation

     97   

SECTION 9.4

 

Successor

     97   

SECTION 9.5

 

Loans by the Agents

     98   

SECTION 9.6

 

Credit Decisions

     98   

SECTION 9.7

 

Copies, etc.

     98   

SECTION 9.8

 

Reliance by the Agents

     98   

SECTION 9.9

 

Defaults

     99   

SECTION 9.10

 

Posting of Approved Electronic Communications

     99   

SECTION 9.11

 

Joint Lead Arrangers, Joint Bookrunners and Syndication Agents

     100   

SECTION 9.12

 

Withholding

     100   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE X MISCELLANEOUS PROVISIONS

     101   

SECTION 10.1

 

Waivers, Amendments, etc.

     101   

SECTION 10.2

 

Notices; Time

     103   

SECTION 10.3

 

Payment of Costs and Expenses

     103   

SECTION 10.4

 

Indemnification

     104   

SECTION 10.5

 

Survival

     105   

SECTION 10.6

 

Severability

     105   

SECTION 10.7

 

Headings

     105   

SECTION 10.8

 

Execution in Counterparts, Effectiveness, etc.

     105   

SECTION 10.9

 

Governing Law; Entire Agreement

     106   

SECTION 10.10

 

Successors and Assigns

     106   

SECTION 10.11

 

Assignments and Participations; Notes

     106   

SECTION 10.12

 

Other Transactions

     109   

SECTION 10.13

 

Forum Selection and Consent to Jurisdiction

     109   

SECTION 10.14

 

Waiver of Jury Trial

     110   

SECTION 10.15

 

Patriot Act

     110   

SECTION 10.16

 

Judgment Currency

     110   

SECTION 10.17

 

Confidentiality

     111   

SECTION 10.18

 

No Fiduciary Duty

     112   

SECTION 10.19

 

Counsel Representation

     112   

SECTION 10.20

 

Waiver of Notice Period

     112   

SECTION 10.21

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     112   

SECTION 10.22

 

Usury Savings Clause

     113   

SECTION 10.23

 

Illegality

     113   

 

iii



--------------------------------------------------------------------------------

SCHEDULE I   -      Disclosure Schedule SCHEDULE II   -      Notice Addresses;
Domestic Offices SCHEDULE III        Revolving Loan Commitments; Term Loan
Commitments SCHEDULE IV   -      Cash Management Obligations; Rate Protection
Agreements SCHEDULE V        Existing Letters of Credit

 

EXHIBIT A-1   -      Form of Revolving Loan Note EXHIBIT A-2   -      Form of
Term Loan Note EXHIBIT A-3   -      Form of Swingline Note EXHIBIT B-1   -     
Form of Borrowing Request EXHIBIT B-2   -      Form of Issuance Request EXHIBIT
C   -      Form of Continuation/Conversion Notice EXHIBIT D   -      Form of
Lender Assignment Agreement EXHIBIT E   -      Form of Compliance Certificate
EXHIBIT F   -      Guaranty (Domestic) EXHIBIT G   -      Pledge and Security
Agreement EXHIBIT H-1   -      Form of Designated Borrower Request and
Assumption Agreement EXHIBIT H-2   -      Form of Designated Borrower Notice

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of February 14, 2017, is among FERRO
CORPORATION, an Ohio corporation (the “Company”), certain Subsidiaries of the
Company from time to time party hereto (each a “Designated Borrower” and
together with the Company, each a “Borrower” and collectively the “Borrowers”),
the lenders from time to time party hereto (the “Lenders”), PNC BANK, NATIONAL
ASSOCIATION (“PNC Bank”), as the administrative agent for the Lenders (in such
capacity, together with its successors and permitted assigns, the
“Administrative Agent”), the collateral agent for the Secured Parties (as
defined below) (in such capacity, together with its successors and permitted
assigns, the “Collateral Agent”) and as an Issuer (as defined below), DEUTSCHE
BANK AG NEW YORK BRANCH, as the Syndication Agent and an Issuer, and the various
financial institutions and other Persons from time to time party hereto.

W I T N E S S E T H:

WHEREAS, Lenders have agreed to extend certain credit facilities to the
Borrowers, in an aggregate principal amount not to exceed $1,025,000,000,
consisting of U.S. Dollar Term Loans in an aggregate principal amount of
$357,500,000, Euro Term Loans in an aggregate principal amount of €250,000,000
and revolving commitments in an aggregate principal amount of $400,000,000, the
proceeds of which will be used, in part, to consummate the Refinancing and to
provide for the ongoing working capital requirements and general corporate
purposes of Borrowers and their respective Subsidiaries (including capital
expenditures and Permitted Acquisitions); and

WHEREAS, the Guarantors have agreed to guarantee the obligations of Borrowers
hereunder and each Borrower and each Guarantor have agreed to secure their
respective Obligations by granting to Collateral Agent, for the benefit of
Secured Parties, a lien on all Collateral.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1    Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

“Acceptable Intercreditor Agreement” means an intercreditor agreement that is
reasonably satisfactory to the Administrative Agent (which may, if applicable,
consist of a payment “waterfall”).

“Acceptable Subordination Agreement” means a subordination agreement that is
reasonably satisfactory to the Administrative Agent (which may, if applicable,
consist of a payment “waterfall”).

“Account” means any account (as that term is defined in Section 9-102 of the
UCC) of the Company or any of its Subsidiaries arising from the sale or lease of
goods or rendering of services.

“Adjusted EURIBOR Rate” means, with respect to each Interest Period for a
EURIBOR Loan, the rate per annum determined by the Administrative Agent by
dividing (x) the EURIBOR Rate by (y) a number equal to 1.00 minus the then
stated Reserve Percentage; provided, that in no event shall the EURIBOR Rate
(i) with respect to Term Loans made on the Closing Date be deemed to be less
than 0.00% for the purposes of this Agreement and (ii) with respect to the
Revolving Loans be deemed to be less than 0.00% for the purposes of this
Agreement.

 

1



--------------------------------------------------------------------------------

“Adjusted Eurocurrency Rate” means, with respect to each Interest Period for a
Eurocurrency Loan of any currency, the rate per annum determined by the
Administrative Agent by dividing (x) the Eurocurrency Rate by (y) a number equal
to 1.00 minus the then-stated Reserve Percentage; provided, that in no event
shall the Adjusted Eurocurrency Rate (i) with respect to Term Loans made on the
Closing Date be deemed to be less than 0.75% for purposes of this Agreement and
(ii) with respect to Revolving Loans be deemed to be less than 0.00% for
purposes of this Agreement.

“Administrative Agent” is defined in the preamble and includes each other Person
appointed as a successor Administrative Agent pursuant to Section 9.4.

“Affected Lender” is defined in Section 4.10.

“Affiliate” of any Person means any other Person which, directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such Person.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Closing Date and as the same may thereafter from time to time be further
amended, supplemented, amended and restated or otherwise modified and in effect
on such date.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, recurring periodic fees
generally payable to the providers of such Indebtedness, any Alternate Base Rate
“floor” then in effect, Eurocurrency Rate “floor” then in effect or EURIBOR
“floor” then in effect or otherwise, in each case, incurred or payable by the
Borrowers generally to all lenders of such Indebtedness; provided, that OID and
upfront fees shall be equated to interest rate assuming a four-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of such Indebtedness); provided, further, that “All-In Yield” shall not include
arrangement fees, structuring fees, amendment, commitment or facility fees and
underwriting fees or other fees not paid generally to all lenders of such
Indebtedness.

“Alternate Base Rate” means, on any date and with respect to all Base Rate
Loans, a fluctuating per annum rate of interest equal to the highest of (a) the
Federal Funds Effective Rate, in effect on such day, plus  1⁄2 of 1.00%, (b) the
Prime Rate in effect on such day, and (c) the Daily LIBOR Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1.00%. Any change in the Alternate Base Rate (or any component thereof) shall
take effect at the opening of business on the day such change occurs.

“Alternate Currency” means Euros, British Pound Sterling and any other currency
approved by the Administrative Agent and each of the Lenders providing such
currency; provided, that any such “Alternate Currency” is readily available and
freely transferable and convertible into Dollars, and a Dollar Equivalent may be
calculated.

“Alternate Currency Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Alternate Currency Loans pursuant to Section
2.1.1(a).

 

2



--------------------------------------------------------------------------------

“Alternate Currency Commitment Amount” means, on any date, a maximum amount
equal to the Dollar Equivalent of $100,000,000, as such amount may be
permanently reduced by Section 2.2. The Alternate Currency Commitment Amount is
part of, and not in addition to, the Aggregate Commitments.

“Alternate Currency Equivalent” means, with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Alternate Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternate Currency with Dollars.

“Alternate Currency Loan” means any Revolving Loan or Incremental Term Loan
denominated in an Alternate Currency, as the context so requires.

“Alternate Source” is defined in the definition of “LIBOR Screen Rate”.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company, the Designated Borrowers or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.

“Applicable ECF Percentage” means, for any Fiscal Year of the Company, (a) 50%
if the Senior Secured Net Leverage Ratio as of the last day of such Fiscal Year
is greater than or equal to 3.00 to 1.00, (b) 25% if the Senior Secured Net
Leverage Ratio as of the last day of such Fiscal Year is less than 3.00 to 1.00
but greater than or equal to 2.50 to 1.00, and (c) 0% if the Senior Secured Net
Leverage Ratio as of the last day of such Fiscal Year is less than 2.50 to 1.00.

“Applicable Margin” means

(a)    with respect to U.S. Dollar Term Loans on the Closing Date, 1.50% for
Base Rate Loans and 2.50% for Eurocurrency Loans; (b) with respect to Euro Term
Loans on the Closing Date, 2.75% for EURIBOR Loans and (c) with respect to
Revolving Loans, unused Revolving Loan Commitments, Swingline Loans and Letter
of Credit fees, (i) from the Closing Date until the date on which the
Administrative Agent receives a Compliance Certificate pursuant to clause (c) of
Section 7.1.1 for the Fiscal Quarter ending March 31, 2017, (x) with respect to
Revolving Loans, Swingline Loans and Letter of Credit fees, 1.25% for Base Rate
Loans, 2.25% for Eurocurrency Loans and (y) with respect to unused Revolving
Loan Commitments, 0.35% and (ii) thereafter, the applicable percentage set forth
below determined by reference to the Total Net Leverage Ratio as set forth in
the most recent Compliance Certificate received by the Administrative Agent
pursuant to clause (c) of Section 7.1.1:

 

Total Net Leverage Ratio

   Applicable
Margin for
Revolving
Base Rate Loans     Applicable
Margin for
Revolving
Eurocurrency Loans     Applicable
Commitment
Fee Margin
for Revolving Loan
Commitments  

Greater than 3.50:1.00

     1.75 %      2.75 %      0.45 % 

Greater than 3.00:1.00 but less than or equal to 3.50:1.00

     1.50 %      2.50 %      0.40 % 

Greater than 2.50:1.00 but less than or equal 3.00:1.00

     1.25 %      2.25 %      0.35 % 

Greater than 2.00:1.00 but less than or equal 2.50:1.00

     1.00 %      2.00 %      0.30 % 

Less than or equal to 2.00:1.00

     0.75 %      1.75 %      0.25 % 

 

3



--------------------------------------------------------------------------------

Changes in the Applicable Margin resulting from a change in the Total Net
Leverage Ratio shall become effective as of the first Business Day immediately
following delivery by the Company to the Administrative Agent of a new
Compliance Certificate pursuant to clause (c) of Section 7.1.1; provided, that
if a Compliance Certificate is not delivered when due in accordance with such
Section, then the Applicable Margin shall increase, respectively, to the next
higher level above the Applicable Margin then in effect, which increased
Applicable Margin shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered.

In the event that any financial statement or Compliance Certificate for any
Reference Period ending on or after September 30, 2016 delivered pursuant to
clauses (a), (b) or (c) of Section 7.1.1 is inaccurate (regardless of whether
this Agreement or the Revolving Loan Commitments are in effect when such
inaccuracy is discovered) (it being understood and agreed that a change in GAAP
that has a retroactive effect shall not cause previously delivered financial
statements or Compliance Certificates to be deemed to be inaccurate), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any Fiscal Quarter during such Reference Period (for
purposes of this definition, an “Applicable Period”) than the Applicable Margin
applied for such Applicable Period, then (i) the Company shall immediately
deliver to the Administrative Agent a corrected financial statement and a
corrected Compliance Certificate for such Applicable Period, (ii) the Applicable
Margin shall be determined based on the corrected Compliance Certificate for
such Applicable Period, and (iii) the Company shall immediately pay to the
Administrative Agent (for the account of the Revolving Lenders during the
Applicable Period or their successors and assigns) the accrued additional
interest owing as a result of such increased Applicable Margin for such
Applicable Period; provided, however, that if a proper calculation of the Total
Net Leverage Ratio would have resulted in higher pricing for one or more
Applicable Periods and lower pricing for one or more other Fiscal Quarters (due
to the shifting of income or expenses from one period to another period or any
similar reason reasonably acceptable to the Administrative Agent) during such
Reference Period, then the amount payable by the Company shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
during such Reference Period (resulting solely from the correction described
herein) over the amount of interest and fees paid for such Reference Period.
This paragraph shall not limit the rights of the Administrative Agent or the
Lenders with respect to Section 3.2.2 and Article VIII hereof, and shall survive
the termination of this Agreement for a period of one year.

“Applicable Net Proceeds Percentage” means, on the date on which the Company or
any of its Subsidiaries receives the Net Disposition Proceeds or Net Casualty
Proceeds, (a) 100% if the Senior Secured Net Leverage Ratio as of such date and
for the most recently ended Reference Period, on a pro forma basis, is greater
than or equal to 1.50 to 1.00 and (b) 0% if the Senior Secured Net Leverage
Ratio as of such date and for the most recently ended Reference Period, on a pro
forma basis, is less than 1.50 to 1.00.

“Applicant Borrower” is defined in clause (a) of Section 2.9(a).

“Approved Fund” means any Person (other than a natural Person) that (a) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business and (b) is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

4



--------------------------------------------------------------------------------

“Authorized Officer” means, relative to any Obligor, those of its officers
(including, but not limited to, the chief financial officer or treasurer),
general partners, managing members or other authorized person(s) (as applicable)
whose signatures and incumbency shall have been certified to the Administrative
Agent, the Lenders and the Issuers pursuant to Section 5.1.1 or otherwise
reasonably acceptable to the Administrative Agent.

“Available” means, in respect of any Alternate Currency and any Lender, that
such Alternate Currency is, at the relevant time, readily available to such
Lender as deposits in the London or other applicable interbank market in the
relevant amount and for the relevant term, is freely convertible into Dollars
and is freely transferable for the purposes of this Agreement, but if,
notwithstanding that each of the foregoing tests is satisfied:

(a)    such Alternate Currency is, under the then current legislation or
regulations of the country of such Alternate Currency (or under the policy of
the central bank of such country) or the F.R.S. Board, not permitted to be used
for the purposes of this Agreement;

(b)    there is no, or only insignificant, investor demand for the making of
advances having an Interest Period equivalent to that for the Eurocurrency Loan
denominated in an Alternate Currency which the Borrowers have requested be made;
or

(c)    there are policy or other reasons which make it undesirable or
impractical for a Lender to make a Eurocurrency Loan denominated in such
Alternate Currency available as determined by such Lender in its sole
discretion;

then such Alternate Currency may be treated by any Lender as not being
Available.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate Loan” means a Loan denominated in Dollars bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Bona Fide Debt Fund” means any Person (other than a natural person) that is
primarily engaged in, or advises funds or other investment vehicles that are
engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of
business.

“Borrower” and “Borrowers” are defined in the preamble.

“Borrowing” means the Loans of the same type and, in the case of Eurocurrency
Loans, having the same Interest Period made by all Lenders required to make such
Loans on the same Business Day and pursuant to the same Borrowing Request in
accordance with Section 2.3.

 

5



--------------------------------------------------------------------------------

“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of a Borrower substantially in the form of Exhibit B-1
hereto.

“Business Day” means: (a) any day which is neither a Saturday or Sunday or other
day on which commercial banks in New York City are authorized or required by law
to be closed; and (b) when used in connection with a Eurocurrency Loan for a
LIBOR Quoted Currency, the term “Business Day” shall also exclude (i) any day on
which banks are not open for general business in London and (ii) with respect to
any date for which the payment or purchase of, or the fixing of an interest rate
in relation to, any Non-Quoted Currency, any day on which banks are not open for
general business in the principal financial center of the country of that
currency and, if the Borrowings or Letters of Credit which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
Euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in Euro).

“British Pound Sterling” means the lawful money of the United Kingdom.

“Capital Securities” means, with respect to any Person, all shares, interests,
rights to purchase, warrants, options, participations or other equivalents
(however designated, whether voting or non-voting) of the equity of such Person,
including, if such person is a partnership, partnership interests (whether
general or limited), if such Person is a limited liability company, membership
interests, and, if such Person is a trust, all beneficial interests therein, and
shall also include any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
property of, such corporation, partnership, limited liability company or trust,
whether now outstanding or issued on or after the Closing Date.

“Capitalized Lease Liabilities” means, with respect to any Person, subject to
Section 1.4, all monetary obligations of such Person and its Subsidiaries under
any leasing or similar arrangement which have been (or, in accordance with GAAP,
should be) classified as capitalized leases, and for purposes of each Loan
Document the amount of such obligations shall be the capitalized amount thereof,
determined in accordance with GAAP, and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be terminated by the lessee without
payment of a premium or a penalty.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuers or Lenders,
as collateral for Letter of Credit Commitments or obligations of Lenders to fund
participations in respect of Letter of Credit Commitments, cash or deposit
account balances or, if the Administrative Agent and each applicable Issuer
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuer.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Equivalent Investment” means, at any time:

(a)    any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;

 

6



--------------------------------------------------------------------------------

(b)    commercial paper maturing not more than 270 days from the date of issue,
which is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia and rated A-1 or higher by S&P or P-1 or higher by Moody’s, or (ii) any
Lender (or its holding company);

(c)    any certificate of deposit, time deposit or bankers acceptance, maturing
not more than one year after its date of issuance, which is issued by either
(i) any bank organized under the laws of the United States (or any State
thereof) and which has (A) a credit rating of A2 or higher from Moody’s or A or
higher from S&P and (B) a combined capital and surplus greater than
$500,000,000, or (ii) any Lender;

(d)    any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder;

(e)    other corporate debt obligations including corporate bonds, medium term
notes, Eurobonds, floating rate notes and auction rate securities (preferred
stock or bonds), which (i) in the case of short term securities are issued by an
issuer which has at least an A-1 rating or a P1 rating by Moody’s, or (ii) in
the case of any other securities referenced in this clause (e), are issued by an
issuer with a minimum of two double-A ratings, one of which must be from either
S&P or Moody’s;

(f)    any other investment approved by the board of directors of the Company
that could be considered an “Approved Instrument” pursuant to the Company’s
investment policy and that is approved by the Required Lenders; or

(g)    investments in money market funds substantially all the assets of which
are comprised of securities of the types described in clauses (a) through (f)
above.

“Cash Management Agreement” is defined in Section 2.3.

“Cash Management Bank” means any Person that is the Administrative Agent, a
Joint Lead Arranger, a Lender or an Affiliate of any of the foregoing at the
time it provides, or if on the Closing Date it currently provides, any Cash
Management Services or Indebtedness of the type described in Section 7.2.2(h) or
(l) to the Company or any other Loan Party or any of their respective
Subsidiaries, whether or not such Person subsequently ceases to be the
Administrative Agent, a Joint Lead Arranger, a Lender or an Affiliate thereof.

“Cash Management Obligations” means obligations owed by the Company or any
Subsidiary to any Cash Management Bank (a) in respect of or in connection with
any Cash Management Services or (b) in respect of Indebtedness of the type
described in Section 7.2.2(h) or (l) and, in the case of each of clauses (a) and
(b), (i) which is set forth on Schedule IV hereto as of the Closing Date or
(ii) which has been designated by such Cash Management Bank and the Company, by
written notice to the Administrative Agent and the Collateral Agent not later
than 90 days after such Cash Management Bank begins providing such Cash
Management Services or after the execution and delivery of the agreement
evidencing such Indebtedness, as applicable, as Cash Management Obligations;
provided, that the designation of any obligations as Cash Management Obligations
shall not create in favor of any Cash Management Bank any rights in connection
with the management or release of any Collateral or of the obligations of any
Guarantor under this Agreement or any other Loan Document. Notwithstanding the
foregoing, Cash Management Obligations shall not include any Excluded Swap
Obligations.

 

7



--------------------------------------------------------------------------------

“Cash Management Services” means any agreement or arrangement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, purchase card, electronic funds transfer, merchant processing services,
and other cash management arrangements to the Company and its Subsidiaries.

“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.

“CERCLA” means the United States Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.), and all implementing
regulations.

“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.

“CFC” means a Foreign Subsidiary that is a controlled foreign corporation under
Section 957 of the Code.

“Change in Control” means:

(a)    any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act), shall become the ultimate “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of, or enter into contracts or
arrangements whereby they will acquire or control, directly or indirectly,
Capital Securities or Voting Securities representing 33-1/3% or more of the
Capital Securities or Voting Securities of the Company on a fully diluted basis;

(b)    during any period of up to 24 consecutive months after the Closing Date,
individuals who at the beginning of such period constituted the board of
directors of the Company (together with any new directors whose election to such
board or whose nomination for election by the stockholders of the Company was
approved by a vote of at least two-thirds of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the board of directors of the Company then in office;
or

(c)    the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement or agreements for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

“Change in Law” means the occurrence after the date of this Agreement of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or Issuer (or, for purposes of Section 4.10, by any lending office of
such Lender or by such Lender’s or the Issuer’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

“Closing Date” means February 14, 2017.

 

8



--------------------------------------------------------------------------------

“Closing Date Certificate” is defined in Section 5.1.3.

“Co-Documentation Agents” means Bank of America, N.A., Fifth Third Bank, HSBC
Bank USA, National Association, JP Morgan Chase Bank, N.A., KeyBank National
Association and Citizens Bank N.A..

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“COF Rate” means the cost for each Lender of funding its pro rata share of
Eurocurrency Loan (from whatever source and using whatever methodologies as such
Lender may select in its reasonable discretion) at such times as a LIBOR Screen
Rate or any local screen rate is not available for the applicable Interest
Period and the Agent cannot determine a comparable replacement rate.

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document.

“Collateral Agent” is defined in the preamble and includes each other Person
appointed as the successor Collateral Agent pursuant to Section 9.4.

“Commitment” means, as the context may require, the Revolving Loan Commitment,
the Term Loan Commitment, the Alternate Currency Commitment, the Letter of
Credit Commitment or the Swingline Loan Commitment.

“Commitment Amount” means, as the context may require, the Alternate Currency
Commitment Amount, the Term Loan Commitment Amount, the Revolving Loan
Commitment Amount, the Letter of Credit Commitment Amount, the Euro Swingline
Loan Commitment Amount or the U.S. Swingline Loan Commitment Amount.

“Commitment Termination Event” means:

(a)    the occurrence of any Event of Default with respect to the Company
described in clauses (a) through (d) of Section 8.1.9; or

(b)    the occurrence and continuance of any other Event of Default and either:

(i)    the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or

(ii)    the giving of notice by the Administrative Agent, acting at the
direction of the Required Lenders or, pursuant to Section 8.3, the Required
Revolving Lenders, to the Company that the Commitments have been terminated.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” is defined in clause (a) of Section 9.10.

“Company” is defined in the preamble.

 

9



--------------------------------------------------------------------------------

“Competitive Business” means any business that, directly or indirectly, through
one or more intermediaries, is engaged in specialty chemicals or performance
materials.

“Competitor” means any person who is identified to the Administrative Agent in
writing as such on or prior to December 21, 2016 that is engaged in a
Competitive Business; provided, that the Company shall be permitted to
supplement such list in writing to the Administrative Agent from time to time
after such date, and which list shall be made available to any Lender by the
Administrative Agent upon the written request of such Lender. Any supplement to
the list of Competitors shall become effective five (5) Business Days after
delivery thereof to the Administrative Agent. Notwithstanding anything herein to
the contrary, in no event shall a supplement to the list of Competitors apply
retroactively to disqualify any Person that was a Lender prior to such
supplement.

“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Company, substantially in the form of Exhibit E
hereto, together with such changes thereto as the Administrative Agent may from
time to time request for the purpose of monitoring the Company’s compliance with
the financial covenants contained herein.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any Reference Period, the sum of
(a) Consolidated Net Income, plus (b) to the extent deducted in determining
Consolidated Net Income, and without duplication, the sum of (i) amortization
expense, (ii) income tax expense, (iii) Interest Expense, (iv) depreciation
expense, (v) restructuring expenses attributable to the Company’s restructuring,
(vi) non-recurring fees, non-cash charges, extraordinary losses, cash charges
and other cash expenses paid (x) in connection with the preparation,
negotiation, approval, execution and delivery of this Agreement, the other Loan
Documents and the Transaction (including all Transaction Costs), including, in
each case, amendments, waivers and other modifications thereto, and (y) in
connection with the Company’s planned cost-optimization program in an aggregate
amount not to exceed $30,000,000, (vii) (A) non-cash expenses incurred in
connection with asset write-offs or impairments, (B) non-cash items associated
with the periodic mark-to-market adjustments to retirement or pension plans and
(C) all other non-cash losses (provided, that if any such non-cash losses
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period), (viii) if applicable, any swap or
hedge breakage costs relating to interest rate swaps or hedges (including,
without limitation, any such costs incurred in connection with a prepayment of
the Term Loans) to the extent any such costs do not constitute Interest Expense,
(ix) non-cash losses resulting from mark-to-market accounting treatment of
interest rate hedging agreements, (x) non-cash losses resulting from
mark-to-market accounting treatment of metals owned by the Company as of the
date of determination and recorded as assets on the consolidated balance sheet
of the Company and its Subsidiaries, (xi) all charges and associated expenses in
connection with the refinancing, retirement or extinguishment of any
Indebtedness, including, without limitation, initial issuance costs, prepayment
penalties, swap breakage fees and write-off of deferred issuance fees,
(xii) non-recurring one-time charges and expenses in an aggregate amount in any
Fiscal Year not to exceed $10,000,000, (xiii) expected cost savings, operating
expense reductions and synergies all measured on a run rate basis, in connection
with an acquisition, disposition or operational change projected by the Company
in good faith to be realized as a result of any acquisition, disposition or
operation change taken or expected to be taken by the Company, net of the amount
of actual benefits realized during such period from such actions; provided, that
such run rate cost savings, expense reductions or synergies are reasonably
identifiable, factually supportable and reasonably projected by the Company
(certified by the chief financial officer or other Authorized Officer of the
Company to the Administrative Agent to have been determined in good

 

10



--------------------------------------------------------------------------------

faith) to be realized within 18 months after such acquisition, disposition or
operational change expected to result in such cost savings, expense reductions
or synergies minus (c) to the extent added in determining Consolidated Net
Income, the sum of (i) non-cash gains resulting from mark-to-market accounting
treatment of interest rate hedging agreements and (ii) non-cash gains resulting
from mark-to-market accounting treatment of metals owned by the Company as of
the date of determination and recorded as assets on the consolidated balance
sheet of the Company and its Subsidiaries.

“Consolidated Net Income” means, for any Reference Period, the aggregate net
income (or loss) of the Company and its Subsidiaries for such period on a
consolidated basis, in accordance with GAAP, exclusive of all amounts in respect
of (A) gains and losses from asset sales; (B) gains and losses due solely to
fluctuations in currency values and the related tax effects according to GAAP;
(C) all extraordinary, unusual or non-recurring charges, gains and losses and
(D) gains and losses resulting from the extinguishment of Indebtedness of the
Company or any of its Subsidiaries), in each case, which would be included as
net income on the consolidated financial statements of the Company and its
Subsidiaries for such period in accordance with GAAP.

“Consolidated Total Assets” means, as of any date, the amount which, in
accordance with GAAP, would be set forth under the caption “Total Assets” (or
any like caption) on the balance sheet of the Company and its Subsidiaries on a
consolidated basis, as of the end of the most recently ended Fiscal Quarter for
which internal financial statements are available.

“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation set forth therein) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Company,
substantially in the form of Exhibit C hereto.

“Contract Consideration” has the meaning provided to it in the definition of
“Excess Cash Flow”.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of such Person (whether
through the ability to exercise voting power, by contract or otherwise).
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Collateral Agent which provides for the Collateral Agent to
have “control” (as defined in Section 8-106 of the UCC, as such term relates to
investment property (other than certificated securities or commodity contracts),
or as used in Section 9-106 of the UCC, as such term relates to commodity
contracts, or as used in Section 9-104(a) of the UCC, as such term relates to
deposit accounts).

“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit C to the
Security Agreement.

“Credit Extension” means, as the context may require: (a) the making of a Loan
by a Lender; or (b) the issuance of any Letter of Credit, or the extension of
any Stated Expiry Date of any Existing Letter of Credit, by an Issuer.

 

11



--------------------------------------------------------------------------------

“Credit Facilities” means collectively, the Term Facility and the Revolving
Facility. On the Closing Date, the aggregate principal amount of the Credit
Facilities is $1,025,000,000.

“Currency” and “Currencies” means Dollars, Euros and any other Alternate
Currency.

“Current GAAP Financials” is defined in Section 1.4.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate for such day (and if
such day is not a Business Day, for the immediately preceding Business Day) by
(y) a number equal to 1.00 minus the Reserve Percentage on such day; provided,
that in no event shall the Daily LIBOR Rate with respect to the Swingline Loans
be deemed to be less than 0.00% for the purposes of this Agreement. Changes in
the rate of interest on that portion of any Swingline Loans maintained as Daily
LIBOR Rate Loans will take effect simultaneously with each change in the Daily
LIBOR Rate.

“Daily LIBOR Rate Loan” means a Swingline Loan made pursuant to clause (ii) of
the second sentence of Section 2.3.2(a) denominated in Dollars bearing interest
at a rate determined by reference to the Daily LIBOR Rate.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

“Defaulting Lender” means, subject to Section 2.10(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Company, the Administrative Agent or any Issuer or any Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Company, to confirm in
writing to the Administrative Agent and the Company that it will comply with its
prospective funding obligations hereunder (provided, that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided, that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in

 

12



--------------------------------------------------------------------------------

that Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.10(b)) upon delivery of written notice of such
determination to the Company, each Issuer, each Swingline Lender and each
Lender.

“Deposit Account” means a “deposit account” as that term is defined in Section
9-102(a) of the UCC.

“Designated Borrower” is defined in the preamble.

“Designated Borrower Notice” is defined in Section 2.9(a).

“Designated Borrower Obligations” means all Obligations of each Designated
Borrower.

“Designated Borrower Request and Assumption Agreement” is defined in clause
(a) of Section 2.12.

“Designated Subsidiary Guarantor” means, as for each of the Designated
Borrowers, each Subsidiary of such Designated Borrower that has executed and
delivered, or is required to execute and deliver, to the Administrative Agent a
Subsidiary Guaranty (Foreign) (including by means of a delivery of a supplement
thereto) pursuant to Section 2.13(b).

“Disbursement” is defined in Section 2.7.2.

“Disbursement Date” is defined in Section 2.7.2.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented, amended and restated or otherwise
modified from time to time by the Company with the written consent of the
Required Lenders.

“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease, contribution or other conveyance (including by way of merger) of, or the
granting of options, warrants or other rights to, any of the Borrowers’ or their
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any other Person in a single transaction or series of
transactions, excluding with respect to the Capital Securities of the Company.

“Disqualified Lender” means (a) any Competitor and (b) those banks, financial
institutions and other Persons separately identified in writing on a list
provided by Borrower to each of the Joint Lead Arrangers (and made available to
all Lenders) on or prior to December 21, 2016.

“Dollar” and the sign “$” mean lawful money of the United States.

“Dollar Equivalent” means, as of any date of determination, (a) as to any amount
denominated in Dollars, such amount in Dollars, and (b) as to any amount
denominated in an Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent on the basis of the Spot Rate for the
purchase of Dollars with such Alternate Currency.

 

13



--------------------------------------------------------------------------------

“Domestic Office” means the office of a Lender designated as its “Domestic
Office” on Schedule II hereto or in a Lender Assignment Agreement, or such other
office within the United States as may be designated from time to time by notice
from such Lender to the Administrative Agent and the Company.

“DRE Holdco” means any U.S. Subsidiary that is treated as a disregarded entity
for U.S. federal income tax purposes that owns either directly or through a
chain of disregarded entities for U.S. federal income tax purposes the Capital
Securities of one or more CFCs, other DRE Holdcos and/or Foreign Sub Holdcos.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) in the case of an assignment of a Term Loan, any
Person (other than an Ineligible Assignee) and (b) in the case of an assignment
of a Revolving Loan Commitment, (i) a Revolving Lender, an Affiliate of a
Revolving Lender or an Approved Fund or (ii) any other Person (other than an
Ineligible Assignee) with the consent of the Company (such consent not to be
unreasonably withheld or delayed); provided, that consent of the Company shall
not be required if an Event of Default has occurred and is continuing.

“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.

“EMU Legislation” means legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Engagement Letter” means the engagement letter, dated December 21, 2016, among
the Company, PNC Capital Markets LLC and Deutsche Bank Securities Inc.

“Environmental Laws” means all applicable foreign, federal, state or local
statutes, laws, ordinances, codes, rules, regulations and guidelines (including
consent decrees and administrative orders) relating to public health and safety
and protection of the environment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to sections of ERISA also refer to any successor sections thereto.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code, or solely for purposes of Section 302 or 303 of ERISA
or Section 412 or 430 of the Code, is treated as a single employer under
Section 414 of the Code.

 

14



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (b) the failure to meet the minimum funding standard of
Sections 412 or 430 of the Code or Sections 302 or 303 of ERISA with respect to
any Pension Plan, whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Pension Plan; (d) the
incurrence by the Company of any liability under Title IV of ERISA with respect
to the termination of any Pension Plan or the withdrawal or partial withdrawal
of the Company from any Pension Plan or Multiemployer Plan; (e) a determination
that any Pension Plan is, or is expected to be, in “at risk” status (as defined
in Section 430 of the Code or Section 303 of ERISA); (f) a determination that
any Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the receipt by
the Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan, (h) the adoption of any amendment to a
Pension Plan that would require the provision of security pursuant to Section
436(f) of the Code; (i) the receipt by the Company or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Company or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (j) the occurrence
of a nonexempt prohibited transaction (within the meaning of Section 4975 of the
Code or Section 406 of ERISA) which could reasonably be expected to result in
material liability to the Company; (k) the receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan to qualify under Section
401(a) of the Code, or the failure of any trust forming part of any Pension Plan
to qualify for exemption from taxation under Section 501(a) of the Code; (l) the
imposition of a lien pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) of ERISA or a violation of Section 436 of the Internal Revenue
Code with respect to any Pension Plan; or (m) the occurrence of any Foreign
Benefit Event.

“ESS” is defined in clause (a) of Section 10.11.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBOR Loans” shall mean Loans denominated in Euros that bear interest at such
time at the applicable EURIBOR Rate.

“EURIBOR Rate” means, with respect to each EURIBOR Loan comprising part of the
same borrowing for any Interest Period, (x) the rate per annum equal to the rate
determined by reference to the Reuters Monitor Money Rates Service (with respect
to the Euro, the page designated as “EURIBOR01” (or such other commercially
available source providing quotations of the London Interbank Offered Rates for
deposits in Euros as may be designated by the Administrative Agent from time to
time) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m., London Time, two Business Days prior to the
commencement of such Interest Period, and (y) if the rate referenced in the
preceding clause (x) is not available, the applicable local screen rate at
approximately 11:00 a.m., local time, two Business Days prior to the
commencement of such Interest Period for deposits in Euros and for a period
equal in length to such Interest Period; provided, that if neither of the rates
referenced in the proceeding clauses (x) or (y) are available at the applicable
time for the applicable Interest Period, then the EURIBOR Rate for Euros and
Interest Period shall be a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error).

 

15



--------------------------------------------------------------------------------

“Euro” means the single currency of Participating Member States of the European
Union.

“Eurocurrency Loan” means a Loan bearing interest, at all times during an
Interest Period applicable to such Loan, at a rate of interest determined by
reference to the Adjusted Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to (a) any Eurocurrency Loans in any
LIBOR Quoted Currency and for any applicable Interest Period, the LIBOR Screen
Rate and (b) any Eurocurrency Loans in any Non-Quoted Currency and for any
applicable Interest Period, the applicable local screen rate at approximately
11:00 a.m., local time, two Business Days prior to the commencement of such
Interest Period for deposits in such Non-Quoted Currency and for a period equal
in length to such Interest Period; provided, that if a LIBOR Screen Rate or any
local screen rate shall not be available at the applicable time for the
applicable Interest Period, then the Eurocurrency Rate for such currency and
Interest Period shall be a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error).

“Euro Swingline Lender” means, subject to the terms of this Agreement, a
financial institution to be designated by the Borrower and reasonably acceptable
to the Administrative Agent and its successors and assigns.

“Euro Swingline Loan” is defined in clause (b) of Section 2.1.1.

“Euro Swingline Loan Commitment” is defined in clause (b) of Section 2.1.1.

“Euro Swingline Loan Commitment Amount” means, on any date, $25,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

“Euro Term Loan” means loans made by the Euro Term Loan Lenders pursuant to
Section 2.1.3(b).

“Euro Term Loan Commitment” means, relative to any Lender, such lender’s
obligation (if any) to make Term Loans pursuant to Section 2.1.3(b).

“Euro Term Loan Commitment Amount” means €250,000,000, as such amount may be
(a) reduced from time to time pursuant to Section 2.2 and (b) increased from
time to time pursuant to Section 2.11.

“Euro Term Loan Facility” means the Euro Term Loan Commitments and the Euro Term
Loans made thereunder.

“Euro Term Loan Lender” is defined in clause (b) of Section 2.1.3.

“Euro Term Loan Maturity Date” means, with respect to all Euro Term Loans, the
seventh-year anniversary of the Closing Date.

“Event of Default” is defined in Section 8.1.

“Excess Cash Flow” means, for any period, an amount equal to:

(a)    the sum, without duplication, of:

(i)    Consolidated Net Income for such period;

 

16



--------------------------------------------------------------------------------

(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income;

(iii)    decreases in working capital for such period (other than
(v) appreciation of the Dollar relative to other foreign currencies, (w) any
such decreases arising from acquisitions or dispositions by the Company and its
Subsidiaries completed during such period or the application of purchase
accounting, (x) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (y) as a result of a
liability or obligation that becomes probable or estimable or (z) the effect of
fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under swap contracts);

(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Company and its Subsidiaries during such period (other than Dispositions in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income; and

(v)    cash receipts in respect of swap contracts during such period to the
extent not otherwise included in Consolidated Net Income; minus

(b)    to the extent included in determining such Consolidated Net Income, the
sum, without duplication, of:

(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges to the extent included
in arriving at such Consolidated Net Income;

(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of capital expenditures or Permitted Acquisitions
made in cash during such period, except to the extent that such capital
expenditures or Permitted Acquisitions were financed with the proceeds of an
incurrence or issuance of long-term Indebtedness (other than the Revolving
Loans) of the Company or its Subsidiaries;

(iii)    the aggregate amount of all principal payments of Indebtedness of the
Company and its Subsidiaries (including the principal component of Capital Lease
Obligations, but excluding (X) Indebtedness created hereunder or under any other
Loan Document (other than pursuant to Section 3.1.1(c) and Section 3.1.1(d)) and
(Y) all prepayments in respect of any other revolving credit facility, except,
in the case of clause (Y), to the extent there is an equivalent permanent
reduction in commitments thereunder) made during such period, except to the
extent financed with the proceeds of an incurrence or issuance of other
long-term Indebtedness (other than the Revolving Loans) of the Company or its
Subsidiaries;

(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Company and its Subsidiaries during such period (other than Dispositions in
the ordinary course of business) to the extent included in arriving at such
Consolidated Net Income;

(v)    increases in working capital for such period (other than (v) appreciation
of the Dollar relative to other foreign currencies, (w) any such increases
arising from acquisitions or dispositions by the Company and its Subsidiaries
completed during such period or the application of purchase accounting, (x) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (y) as a result of a liability or
obligation that becomes probable or estimable or (z) the effect of fluctuations
in the amount of accrued or contingent obligations, assets or liabilities under
swap contracts);

 

17



--------------------------------------------------------------------------------

(vi)    cash payments by the Company and its Subsidiaries during such period in
respect of long-term liabilities (other than Indebtedness) of the Company and
its Subsidiaries;

(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior periods, the amount of Investments and acquisitions made during such
period pursuant to Section 7.2.7 except to the extent that such Investments and
acquisitions were financed with the proceeds of an incurrence or issuance of
long-term Indebtedness (other than the Revolving Loans) of the Company or its
Subsidiaries;

(viii)    the amount of Restricted Payments paid during such period pursuant to
Section 7.2.6 except to the extent that such Restricted Payments were financed
with the proceeds of an incurrence or issuance of long-term Indebtedness (other
than the Revolving Loans) of the Company or its Subsidiaries;

(ix)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Company and its Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness
except to the extent that such amounts were financed with the proceeds of an
incurrence or issuance of long-term Indebtedness (other than the Revolving
Loans) of the Company or its Subsidiaries;

(x)    the aggregate amount of expenditures actually made by the Company and its
Subsidiaries in cash during such period (including expenditures for the payment
of financing fees) to the extent that such expenditures are not expensed during
such period (or otherwise deducted in Consolidated Net Income during such
period) and were not financed with the proceeds of an incurrence or issuance of
long-term Indebtedness (other than the Revolving Loans) of the Company or its
Subsidiaries;

(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, (A) the aggregate consideration required to be paid in cash by the
Company or any of its Subsidiaries pursuant to binding contracts and
(B) expenditures required to be paid in cash by Company or any of its
Subsidiaries pursuant to applicable law during the period of four consecutive
fiscal quarters of the Company following the end of such period (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, capital expenditures or Investments (other than
Investments in Subsidiaries) permitted to be made pursuant to Section 7.2.7 to
be consummated or made during the period of four consecutive fiscal quarters of
the Company following the end of such period; provided, that to the extent the
aggregate amount utilized to finance such Permitted Acquisitions, capital
expenditures or Investments permitted to be made pursuant to Section 7.2.7
during such period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall, shall be added to the calculation
of Excess Cash Flow at the end of such period of four consecutive fiscal
quarters;

(xii)    the amount of cash taxes (including penalties and interest) paid or tax
reserves set aside or payable (without duplication) in such period to the extent
they exceed the amount of tax expense deducted in determining Consolidated Net
Income for such period;

(xiii)    cash payments made during such period for any liability the accrual of
which in a prior period did not reduce Consolidated Net Income (and so increased
Excess Cash Flow in such prior period) (provided, that there was no other
deduction to Consolidated Net Income or Excess Cash Flow related to such
payment), except to the extent financed with long-term Indebtedness (other than
the Revolving Loans);

 

18



--------------------------------------------------------------------------------

(xiv)    cash expenditures in respect of swap contracts during such fiscal year
to the extent not deducted in arriving at such Consolidated Net Income;

(xv)    to the extent added to Consolidated Net Income, cash losses from
discontinued operations;

(xvi)    cash expenditures in connection with the Company’s planned
cost-optimization program; and

(xvii)    without duplication of any other deduction, cash expenditures in
respect of pension and other post retirement obligations and environmental
obligations in such period.

“Excess Cash Flow Prepayment Date” is defined in clause (g) of Section 3.1.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) Zibo Ferro Performance Materials Company,
Limited, a company organized under the laws of the People’s Republic of China,
(b) Ferro (Suzhou) Performance Materials Co. Ltd, a company organized under the
laws of the People’s Republic of China, (c) Ferro Enamel do Brasil Industria e
Comercio Ltda., a company organized under the laws of Brazil, and (d) Ferro
Holding GmbH, a company organized under the laws of Germany.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) as it
relates to all or a portion of the guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (b) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

“Exemption Certificate” is defined in clause (e) of Section 4.6.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 31, 2014 among the Company, the Agent and the various financial
institutions and other persons party thereto (as amended, restated, supplemented
or otherwise modified).

“Existing Credit Facility Termination” means the repayment of outstanding
indebtedness under the Existing Credit Agreement and the termination of the
Existing Credit Agreement and all commitments in respect thereof, and the
release and discharge of all guarantees and collateral provided with respect
thereto; provided, that Existing Letters of Credit will be deemed issued under
this Agreement.

 

19



--------------------------------------------------------------------------------

“Existing Letters of Credit” means all the Letters of Credit outstanding under
the Existing Credit Agreement immediately prior to the Closing Date and set
forth on Schedule V.

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into pursuant to Sections 1471 through 1474 of the Code, any fiscal or
regulatory legislation or rules or guidelines adopted pursuant to any
intergovernmental agreement, and any current or future regulations or official
interpretations of any of the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Filing Statements” means all Uniform Commercial Code financing statements or
other similar financing statements and Uniform Commercial Code (Form UCC-3)
termination statements required pursuant to the Loan Documents.

“Financial Statements” means the financial statements of the Company delivered
pursuant to Section 7.1.1.

“Fiscal Quarter” means a quarter ending on the last day of March, June,
September or December.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2016 Fiscal Year”) refer to the Fiscal Year ending on
December 31 of such calendar year.

“Fixed Charge Coverage Ratio” means, with respect to any Reference Period, the
ratio of (a) Consolidated EBITDA as of the last day of such Reference Period to
(b) the sum of (i) Fixed Charges actually paid in cash during such Reference
Period (excluding (A) initial issuance costs paid in connection with
Indebtedness incurred in respect of the Obligations, (B) any make-whole premium,
prepayment premium or Interest Expense payable in connection with the Existing
Credit Facility Termination and (C) if applicable, any swap or hedge breakage
costs relating to interest rate swaps or hedges (including any such costs
incurred in connection with the Refinancing)) and (ii) finance expenses actually
paid in connection with the Permitted Receivables Program during such Reference
Period; provided, that non-recurring fees, non-cash charges, cash charges and
other cash expenses paid in connection with or related to the preparation,
negotiation, approval, execution and delivery of this Agreement and the other
Loan Documents, including amendments, waivers and other modifications thereto,
shall be excluded from clause (b) above.

 

20



--------------------------------------------------------------------------------

“Fixed Charges” means, for any Reference Period, the sum (without duplication)
of:

(a)    Interest Expense for such Reference Period; and

(b)    scheduled payments made during such Reference Period on account of
principal of Indebtedness of the Company and its Subsidiaries (including
scheduled principal payments in respect of the Term Loans). For the avoidance of
doubt any mandatory prepayment required to be made hereunder shall not be deemed
a “scheduled payment” for purposes of this definition.

“Foreign Benefit Event” means, with respect to any Foreign Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice from a
Governmental Authority relating to the intention to terminate any such Foreign
Plan or to appoint a trustee or similar official to administer any such Foreign
Plan, or alleging the insolvency of any such Foreign Plan, (d) the incurrence of
any liability in excess of $25,000,000 by the Company under applicable law on
account of the complete or partial termination of such Foreign Plan or the
complete or partial withdrawal of any participating employer therein, or (e) the
occurrence of any transaction that is prohibited under any applicable law and
that could reasonably be expected to result in the incurrence of any liability
by the Company, or the imposition on the Company of any fine, excise tax or
penalty resulting from any noncompliance with any applicable law, in each case
in excess of $25,000,000.

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by the Company or any of its Subsidiaries
with respect to employees employed outside the United States.

“Foreign Pledge Agreement” means any supplemental pledge agreement or other
security agreement governed by the laws of a jurisdiction other than the United
States or a State thereof executed and delivered by the Company or any of its
Subsidiaries pursuant to the terms of this Agreement, in form and substance
reasonably satisfactory to the Collateral Agent, as may be necessary or
desirable under the laws of organization or incorporation of a Subsidiary to
further protect or perfect the Lien on and security interest in any Collateral.

“Foreign Sub Holdco” means any Subsidiary that owns no material assets other
than Capital Securities of one or more CFCs and/or other Foreign Sub Holdcos.

“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding Letter of Credit Commitments with respect to Letters of Credit
issued by such Issuer other than Letter of Credit Commitments as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“Fronting Fee” is defined in clause (b) of Section 3.3.2(b).

“GAAP” means, with respect to the interpretation of all accounting terms used
herein and in each other Loan Document, the calculation of all accounting
determinations and computations required to be made hereunder or thereunder
(including under Section 7.2.4 and in respect of any defined terms used herein
or in any other Loan Document), those U.S. generally accepted accounting
principles applied in the preparation of the audited consolidated Financial
Statements.

 

21



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Granting Lender” is defined in clause (g) of Section 10.11.

“Guarantors” means, collectively, the Company and the Subsidiary Guarantors.

“Guaranty (Domestic)” means the guaranty, dated as of the Closing Date, executed
and delivered by an Authorized Officer of the Company and each Subsidiary other
than a CFC or Foreign Sub Holdco (or a direct or indirect Subsidiary of a CFC or
Foreign Sub Holdco), in each case, required to execute it or become a party to
it pursuant to the terms hereof, substantially in the form attached as Exhibit F
hereto.

“Hazardous Materials” mean:

(a)    any “hazardous substance”, as defined by CERCLA;

(b)    any “hazardous waste”, as defined by the Resource Conservation and
Recovery Act, as amended; or

(c)    all explosive or radioactive substances or wastes or toxic other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.

“Hedge Agreements” means any currency exchange agreements, interest rate swap
agreements, interest rate cap agreements and interest rate collar agreements,
and all other agreements or arrangements designed to protect such Person against
fluctuations in interest rates, currency exchange rates or commodity prices.

“Hedging Obligations” means, collectively, all obligations (monetary or
otherwise, whether absolute or contingent, matured or unmatured) of the
Borrowers and each of their respective Subsidiaries under each Rate Protection
Agreement.

“Highest Lawful Rate” shall mean the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Immaterial Subsidiary” means, as of any date of determination, any Subsidiary
whose total assets, as of that date, are less than 5.0% of the Net Tangible
Assets of the Company and its Subsidiaries on a consolidated basis and whose
gross revenues for the most recent 12-month period do not exceed 5.0% of the
consolidated gross revenues of the Company and its Subsidiaries on a
consolidated basis for such period, in each case determined in accordance with
GAAP; provided, that a Subsidiary may not be designated as an Immaterial
Subsidiary if at the time of the designation (i) the total assets of all

 

22



--------------------------------------------------------------------------------

Immaterial Subsidiaries, in the aggregate, shall exceed 15.0% of the Net
Tangible Assets of Borrower and its Subsidiaries at such date or (ii) the gross
revenues of all Immaterial Subsidiaries, in the aggregate, shall exceed 10.0% of
the consolidated gross revenues of the Company and its Subsidiaries for such
period, in each case determined in accordance with GAAP; provided, further, that
if an Immaterial Subsidiary ceases to be an Immaterial Subsidiary, it shall
become a Subsidiary Guarantor to the extent required to hereunder.

“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Company:

(a)    which is of a “going concern” or similar nature;

(b)    which relates to the limited scope of examination of matters relevant to
such financial statement; or

(c)    which relates to the treatment or classification of any item in such
financial statement and which, if adjusted in the manner deemed appropriate by
the Company’s independent public accountants, would have the effect of causing
the Company to be in Default.

“Increased Amount Date” is defined in Section 2.11.

“Incremental Assumption Agreement” means an Incremental Assumption Agreement
among, and in form and substance reasonably satisfactory to, the Company, the
Administrative Agent and one or more Incremental Lenders.

“Incremental Equivalent Debt” is defined in Section 2.11(b).

“Incremental Commitment” means the commitment of any Lender, established
pursuant to Section 2.11, to make Incremental Term Loans or Incremental
Revolving Commitments to the Borrowers.

“Incremental Lenders” is defined in Section 2.11.

“Incremental Revolving Commitments” is defined in Section 2.11.

“Incremental Term Loans” is defined in Section 2.11.

“Indebtedness” of any Person means, without duplication:

(a)    (i) all obligations of such Person for borrowed money or advances of any
kind and (ii) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments;

(b)    all obligations, contingent or otherwise, relative to the face amount of
all letters of credit (other than any letter of credit obligations that are cash
collateralized), whether or not drawn, and banker’s acceptances issued for the
account of such Person;

(c)    all Capitalized Lease Liabilities of such Person;

(d)    for purposes of Section 8.1.5 only, all other items which, in accordance
with GAAP, would be included as liabilities on the balance sheet of such Person
as of the date at which Indebtedness is to be determined;

(e)    net obligations of such Person under Hedge Agreements;

 

23



--------------------------------------------------------------------------------

(f)    whether or not so included as liabilities in accordance with GAAP,
(i) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding trade accounts payable in the ordinary course of
business), and (ii) indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or being acquired by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

(g)    obligations arising under Synthetic Leases;

(h)    the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts and
other than in connection with any Permitted Receivables Program;

(i)    all obligations (other than intercompany obligations) of such Person
pursuant to any Permitted Receivables Program;

(j)    the stated value, or liquidation value if higher, of all Redeemable Stock
of such Person; and

(k)    all Contingent Liabilities of such Person in respect of any of the
foregoing.

The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such Person, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Neither trade payables nor other similar accrued expenses, in each case arising
in the ordinary course of business, nor obligations in respect of insurance
policies or performance or surety bonds which themselves are not guarantees of
Indebtedness (nor drafts, acceptances or similar instruments evidencing the same
nor obligations in respect of letters of credit supporting the payment of the
same), shall constitute Indebtedness.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Indentures” means, that certain Indenture, dated as of August 24, 2010, between
the Company and Wilmington Trust Company, as trustee (and any successor
trustee(s)).

“Ineligible Assignee” means a natural Person, any Disqualified Lender, any
Defaulting Lender, the Company, any Affiliate of the Company or any other Person
taking direction from, or working in concert with, the Company or any of the
Company’s Affiliates.

“Intellectual Property Security Agreements” is defined in Section 5.1.9.

“Interest Expense” means, for any period, total interest expense of the Company
which in accordance with GAAP would be classified as interest expense on the
Company’s consolidated income statement.

“Interest Period” means, relative to any Eurocurrency Loan or EURIBOR Loan, the
period beginning on (and including) the date on which such Eurocurrency Loan or
EURIBOR Loan, as

 

24



--------------------------------------------------------------------------------

applicable, is made or continued as, or (solely with respect to a Eurocurrency
Loan) converted into, a Eurocurrency Loan, pursuant to Sections 2.3 or 2.4, as
applicable, and shall end on (but exclude) the day which numerically corresponds
to such date one, two, three or six months thereafter (or, if such month has no
numerically corresponding day, on the last Business Day of such month), as the
applicable Borrower may select in its relevant notice pursuant to Sections 2.3
or 2.4; provided, that

(a)    the Borrowers shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than ten
different dates, provided that, upon an Applicant Borrower becoming a Designated
Borrower, three additional different dates may be permitted with respect to such
Designated Borrower;

(b)    (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Loan or EURIBOR Loan only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to Eurocurrency Loan that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Loan, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing; and

(c)    no Interest Period for any Loan may end later than the Stated Maturity
Date for such Loan.

Notwithstanding anything herein to the contrary, each Eurocurrency Loan
denominated in an Alternate Currency shall have an Interest Period of one month.

“Investment” means, relative to any Person,

(a)    any loan, advance or extension of credit made by such Person to any other
Person, including the purchase by such Person of any bonds, notes, debentures or
other debt securities of any other Person;

(b)    Contingent Liabilities in favor of any other Person; and

(c)    any Capital Securities held by such Person in any other Person.

The amount of any Investment shall be the original principal or capital amount
thereof (including subsequent contributions to capital) less all returns of
principal or equity thereon and shall, if made by the transfer or exchange of
property other than cash, be deemed to have been made in an original principal
or capital amount equal to the fair market value of such property at the time of
such Investment.

“IRS” means the Internal Revenue Service or any successor thereto.

“ISP Rules” is defined in Section 10.9.

“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of a Borrower, substantially in the form of
Exhibit B-2 hereto.

 

25



--------------------------------------------------------------------------------

“Issuer” means PNC Bank or Deutsche Bank AG New York Branch, in their respective
capacity as Issuer of the Letters of Credit, and their respective successors and
assigns. At the request of PNC Bank (or its successors or assigns), and with the
Company’s consent (not to be unreasonably withheld), another Lender (subject to
the agreement of such Lender) or an Affiliate of PNC Bank (or its successors or
assigns) may issue one or more Letters of Credit hereunder and shall be deemed
to be an Issuer. At the request of Deutsche Bank AG New York Branch (or its
successors or assigns), and with the Company’s consent (not to be unreasonably
withheld), an Affiliate of Deutsche Bank AG New York Branch (or its successors
or assigns) may issue one or more Letters of Credit hereunder and shall be
deemed to be an Issuer.

“Joint Bookrunner” means each of PNC Capital Markets LLC, Deutsche Bank
Securities Inc., HSBC Bank USA, National Association, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date
hereof) in their respective capacities as joint bookrunners, along with their
respective successors and assigns.

“Joint Lead Arranger” means each of PNC Capital Markets LLC, Deutsche Bank
Securities Inc., HSBC Bank USA, National Association, and Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date
hereof) in their respective capacities as Joint Lead Arrangers, along with their
respective successors and assigns.

“Judgment Currency” is defined in Section 10.16.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award by or
settlement agreement with any Governmental Authority.

“LCA Test Date” means, with respect to any Limited Condition Acquisition, the
date on which the definitive documentation with respect to such Limited
Condition Acquisition is entered into.

“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.

“Lenders” is defined in the preamble.

“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:

(a)    any Hazardous Material on, in, under or affecting all or any portion of
any property currently or formerly owned, operated or leased by the Company or
any of its Subsidiaries, the groundwater thereunder, or, to the extent caused by
Releases from the Company’s or any of its Subsidiaries’ or any of their
respective predecessors’ properties, any surrounding areas thereof;

 

26



--------------------------------------------------------------------------------

(b)    any Release or threatened Release of Hazardous Materials by the Company
or any of its Subsidiaries or any alleged exposure to Hazardous Materials due to
any act or omission of the Company or any of its Subsidiaries;

(c)    any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.12;

(d)    any violation or claim of violation by the Company or any of its
Subsidiaries of any Environmental Laws; or

(e)    the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, Release or threatened Release of Hazardous Material by
the Company or any of its Subsidiaries, or in connection with any property owned
or formerly owned by the Company or any of its Subsidiaries.

“Letter of Credit” is defined in Section 2.1.2.

“Letter of Credit Commitment” means the relevant Issuer’s obligation to issue
Letters of Credit pursuant to Section 2.1.2.

“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to the Dollar Equivalent of $50,000,000, as such amount may be permanently
reduced from time to time pursuant to Section 2.2.

“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (a) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit and (b) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.

“LIBOR Quoted Currency” means USD, EUR, GBP, JPY and CHF.

“LIBOR Screen Rate” means the London interbank offered rate which appears on the
Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that displays
rates at which deposits in such LIBOR Quoted Currency are offered by leading
banks in the London interbank deposit market), or the rate which is quoted by
another source selected by the Administrative Agent in its reasonable discretion
(an “Alternate Source”), for deposits in such LIBOR Quoted Currency for a period
equal in length to such Interest Period, at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period (or in
the case of Loans denominated in British Pound Sterling, on the date of
commencement of such Interest Period); provided, that if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.

“Limited Condition Acquisition” means any Permitted Acquisition that the Company
or one or more of its Subsidiaries has contractually committed to consummate,
the terms of which do not condition the Company’s or its Subsidiary’s, as
applicable, obligations to close such Permitted Acquisition on the availability
of third-party financing.

“Loan Documents” means, collectively, this Agreement, the Notes, the Letters of
Credit, the Security Documents, each Subsidiary Guaranty and each other
agreement, certificate, document or instrument delivered in connection with any
Loan Document, whether or not specifically mentioned herein or therein.

 

27



--------------------------------------------------------------------------------

“Loan Party” means each of the Borrowers and any affiliated Person that executes
this Agreement or any other Loan Document.

“Loans” means, as the context may require, a Revolving Loan, an Alternate
Currency Loan, a U.S. Dollar Term Loan, Euro Term Loan, Incremental Term Loan
(if any) or a Swingline Loan of any type.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition operations, performance or properties of the Company or the
Company and its Subsidiaries taken as a whole, (b) the rights and remedies of
any Secured Party under any Loan Document or (c) the ability of any Obligor to
perform its Obligations under any Loan Document.

“Material Debt” means the Indebtedness (other than the Loans and Letters of
Credit) or obligations in respect of one or more Swap Agreements, of the Company
and its Subsidiaries under (a) the Permitted Receivables Program, and (b) any
other Indebtedness of the type set forth in clause (a) of the definition of
Indebtedness incurred pursuant to Section 7.2.2(m), (n) or (o) in excess of an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Company
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Company or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Debt Documents” means collectively, the loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, and other instruments
and agreements evidencing the terms of any Material Debt.

“Material Subsidiary” means, at any time, any Subsidiary which at such time is
not an Immaterial Subsidiary.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuers with respect to Letters of Credit
issued and outstanding at such time and (ii) otherwise, an amount determined by
the Administrative Agent and the Issuers in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Company or any ERISA Affiliate is an “employer” as
defined in Section 3(5) of ERISA.

“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by the Company or any of
its Subsidiaries in connection with such Casualty Event in excess of $5,000,000,
individually or in the aggregate over the course of a Fiscal Year (net of all
reasonable and customary collection expenses thereof), but excluding any
proceeds or awards required to be paid to a creditor (other than the Lenders)
which holds a first priority Lien permitted by clause (c) of Section 7.2.3 on
the property which is the subject of such Casualty Event.

 

28



--------------------------------------------------------------------------------

“Net Debt Proceeds” means, with respect to the sale or issuance by the Company
or any of its Subsidiaries of any Indebtedness to any other Person after the
Closing Date which is not expressly permitted by Section 7.2.2, the excess of
(a) the gross cash proceeds actually received by such Person from such sale or
issuance, over (b) all customary arranging or underwriting discounts, fees and
commissions, and all legal, investment banking, brokerage and accounting and
other professional fees, sales commissions and disbursements and other customary
closing costs and expenses actually incurred in connection with such sale or
issuance other than any such fees, discounts, commissions or disbursements paid
to Affiliates of the Company or any such Subsidiary in connection therewith.

“Net Disposition Proceeds” means, with respect to any Disposition by the
Company, its U.S. Subsidiaries or any Subsidiary Guarantor pursuant to clause
(c) of Section 7.2.8 and any cash payment received in respect of promissory
notes or other non-cash consideration delivered to the Company or such
Subsidiary in respect thereof, the excess of (a) the gross cash proceeds
received by the Company or such Subsidiary over (b) the sum of (i) all
reasonable and customary legal, investment banking, brokerage and accounting
fees and expenses incurred in connection with such Disposition, (ii) all taxes
actually paid or accrued by the Company to be payable in cash in connection with
such Disposition, (iii) all pension obligations retained by the Company in
connection with such Disposition and (iv) payments made by the Company or such
Subsidiary to retire Indebtedness (other than the Credit Extensions) where
payment of such Indebtedness is required in connection with such Disposition;
provided, that if the amount of any accrued taxes pursuant to clause
(ii) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of such excess shall constitute Net
Disposition Proceeds.

“Net Tangible Assets” means, as of any date, the amount which, in accordance
with GAAP, would be set forth under the caption “Total Assets” (or any like
caption) on the balance sheet of the Company and its Subsidiaries on a
consolidated basis, as of the end of the most recently ended Fiscal Quarter for
which internal financial statements are available, less (a) all intangible
assets, including, without limitation, goodwill, organization costs, patents,
trademarks, copyrights, franchises, and research and development costs and
(b) current liabilities.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation of any Obligor under any Loan Document
other than (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed on or with
respect to any Recipient by any Governmental Authority under the laws of which
such Recipient is organized or in which it maintains its applicable lending
office or (ii) that are Other Connection Taxes, (b) in the case of a Lender with
respect to the Obligations of a U.S. Borrower, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Company under
Section 4.10(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 4.6, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.6(e) and (d) any federal withholding Taxes imposed under FATCA.

“Non-Quoted Currency” means any currency that is not a LIBOR Quoted Currency.

 

29



--------------------------------------------------------------------------------

“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Non-U.S. Loan Party” means any Loan Party that is a Loan Party with respect to
the Obligations of any Designated Borrower.

“Note” means, as the context may require, a Revolving Note, a Term Note or a
Swingline Note.

“Obligations” means (i) all obligations (monetary or otherwise, whether absolute
or contingent, matured or unmatured) of (a) the Borrowers and each other Obligor
arising under or in connection with a Loan Document, including Reimbursement
Obligations and the principal of and premium, if any, and interest (including
interest accruing during the pendency of any proceeding of the type described in
Section 8.1.9, whether or not allowed in such proceeding) on the Loans and
(b) the Borrowers and their respective Subsidiaries arising in connection with
this clause (i), (ii) all Hedging Obligations and any interest (including
interest accruing during the pendency of any proceeding of the type described in
Section 8.1.9, whether or not allowed in such proceeding) thereon and (iii) all
Cash Management Obligations and any interest thereon (including interest
accruing during the pendency of any proceeding of the type described in
Section 8.1.9, whether or not allowed in such proceeding). Notwithstanding the
foregoing, Obligations shall not include any Excluded Swap Obligations.

“Obligor” means, as the context may require, the Borrowers and each other Person
(other than a Secured Party) obligated under any Loan Document.

“Organic Document” means, relative to any Obligor, as applicable, its articles
or certificate of incorporation, regulations, by-laws, certificate of
partnership, partnership agreement, constitution, memorandum and articles of
association, certificate of formation, limited liability agreement and operating
agreement.

“Original Currency” is defined in Section 10.16.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording, filing or similar Taxes that arise on account of any
payment made under any Loan Document or from the execution, delivery,
performance, registration, recording or enforcement of, or otherwise in
connection with, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.10(b)).

“Participant” is defined in clause (d) of Section 10.11.

“Participant Register” is defined in clause (e) of Section 10.10.

“Participating Member State” means each country so described in any EMU
Legislation.

“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form of Exhibit A to the Security
Agreement.

 

30



--------------------------------------------------------------------------------

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.

“Patriot Act Disclosures” means all documentation and other information which a
Lender, if subject to the Patriot Act, is required to provide pursuant to the
applicable section of the Patriot Act and which required documentation and
information the Administrative Agent reasonably requests in order to comply with
their ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and as to which the Company or any
ERISA Affiliate may have liability, including any liability by reason of having
been a substantial employer within the meaning of Section 4063 of ERISA at any
time during the preceding five years, or by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

“Perfection Certificate” means the Perfection Certificate as provided to the
Administrative Agent on the Closing Date.

“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of Capital Securities, assets or otherwise) by the Company or any of its
Subsidiaries from any Person of a business in which the following conditions are
satisfied:

(a)    immediately before and after giving effect to such acquisition and any
related transactions no Default shall have occurred and be continuing or would
result therefrom (including under Section 7.1.8 and Section 7.2.1) (in the case
of a Limited Condition Acquisition, determined solely as of the LCA Test Date);

(b)    the board of directors or other equivalent governing body of such Person
shall have not opposed in writing such acquisition;

(c)    before and after giving effect to such acquisition and any related
transactions, the representations and warranties set forth in each Loan Document
shall, in each case, be true and correct in all material respects (or in all
respects if qualified by materiality or Material Adverse Effect) with the same
effect as if then made (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (or in all respects if qualified by materiality or Material
Adverse Effect) as of such earlier date) (in the case of a Limited Condition
Acquisition, determined solely as of the LCA Test Date) and no Default has
occurred and is continuing (in the case of a Limited Condition Acquisition,
determined solely as of the LCA Test Date) and if the cash consideration for
such acquisition is more than $25,000,000, the Company shall certify to the
foregoing; and

(d)    the Company shall have delivered to the Administrative Agent a Compliance
Certificate for the most recently ended Reference Period immediately preceding
such acquisition (prepared in good faith and in a manner and using such
methodology which is consistent with the most recent Financial Statements)
giving pro forma effect to the consummation of such acquisition and evidencing
compliance with the covenants set forth in Section 7.2.4, such pro forma
adjustments being reasonably satisfactory to the Administrative Agent (in the
case of a Limited Condition Acquisition, determined solely as of the LCA Test
Date); provided, however, that no certificate shall be required under this
clause (d) if the cash consideration for such acquisition is less than
$25,000,000.

 

31



--------------------------------------------------------------------------------

“Permitted Receivables Program” means a receivables program providing for the
Disposition by the Company or any of its Subsidiaries of trade receivables and
related collateral, credit support and similar rights, to a Person who is not a
Subsidiary of the Company or is an SPV; provided, that:

(a)    the consideration to be received by the Company and its Subsidiaries for
any such Disposition consists of cash, contributions to capital, a deferred
purchase price evidenced by a deferred purchase price note or, with respect to
Dispositions to an SPV, a credit against any interest and/or principal amounts
outstanding owed by the Company or any such Subsidiary to such SPV; and

(b)    the aggregate outstanding balance of the Indebtedness in respect of all
such programs at any point in time is not in excess of $100,000,000.

“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.

“Platform” is defined in clause (a) of Section 9.10.

“Pledge and Security Agreement” means the Pledge and Security Agreement, dated
as of the Closing Date, executed and delivered by the Company and each
Subsidiary Guarantor, substantially in the form of Exhibit G hereto, together
with any supplemental Foreign Pledge Agreements delivered pursuant to the terms
of this Agreement.

“PNC Bank” is defined in the preamble.

“Potential Corporate Restructuring” means a restructuring of the Company and its
Subsidiaries through a series of events pursuant to which the ultimate structure
of the Company and its Subsidiaries as provided to the Administrative Agent as
of July 31, 2014.

“Prepayment Premium” is defined in Section 3.1.3.

“Prime Rate” means the interest rate per annum announced from time to time by
the financial institution then serving as Administrative Agent at its Principal
Office as its then prime rate, which rate may not be the lowest or most
favorable rate then being charged commercial borrowers or others by such
institution. Any change in the Prime Rate shall take effect at the opening of
business on the day such change is announced.

“Principal Office” means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania or any successor thereto.

“Prior GAAP Financials” is defined in Section 1.4.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which Dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the
Administrative Agent).

 

32



--------------------------------------------------------------------------------

“Qualified Counterparty” is defined in the definition of “Rate Protection
Agreement.”

“Quarterly Payment Date” means the first day of January, April, July and
October, or, if any such day is not a Business Day, the next succeeding Business
Day.

“Rate Protection Agreement” means, collectively, any Hedge Agreement (a) entered
into by the Company or any Subsidiary under which the counterparty of such
agreement is (or at the time such agreement was entered into, was) the
Administrative Agent, a Joint Lead Arranger, a Lender or an Affiliate of any of
the foregoing (each such counterparty described in this clause (a), a “Qualified
Counterparty”), and (b)(i) which is set forth on Schedule IV hereto as of the
Closing Date, (ii) has been designated by such Qualified Counterparty and the
Company, by written notice to the Administrative Agent and the Collateral Agent
not later than 90 days after the execution and delivery thereof, as a Rate
Protection Agreement or (iii) that has been provided by an institution under a
line of credit designated by such Qualified Counterparty and the Company to the
Administrative Agent and the Collateral Agent from time to time; provided, that
the designation of any agreement as a Rate Protection Agreement shall not create
in favor of any Qualified Counterparty that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under this Agreement or any other Loan Document.

“Ratio Debt Basket” is defined in Section 7.2.2(n).

“Recipient” means the Administrative Agent, any Lender, and any Issuer, as
applicable.

“Redeemable Stock” means with respect to any Person any Capital Securities of
such Person that (a) is by its terms subject to mandatory redemption, in whole
or in part, pursuant to a sinking fund, scheduled redemption or similar
provisions, at any time prior to the Stated Maturity Date; or (b) otherwise is
required to be repurchased or retired on a scheduled date or dates, upon the
occurrence of any event or circumstance, at the option of the holder or holders
thereof, or otherwise, at any time prior to the Stated Maturity Date, other than
any such repurchase or retirement occasioned by a “change of control” or similar
event; provided, that Redeemable Stock shall not include the Series A ESOP
Convertible Preferred Stock of the Company.

“Reference Period” means any period of four consecutive Fiscal Quarters.

“Refinancing” is defined in Section 5.1.15.

“Refunded Swingline Loans” is defined in clause (b) of Section 2.3.2.

“Register” is defined in clause (a) of Section 2.8.

“Reimbursement Obligation” is defined in Section 2.7.3.

“Release” means a “release”, as such term is defined in CERCLA.

“Replacement Lender” is defined in Section 4.10.

“Replacement Notice” is defined in Section 4.10.

“Repricing Transaction” means the refinancing or repricing by the Company of all
or any portion of the Term Loans, the effect of which is to reduce the All-In
Yield applicable to the Term Loans (a) with the proceeds of any term loan
incurred by the Company (including, without limitation, via any

 

33



--------------------------------------------------------------------------------

Incremental Commitments or by way of the conversion of the Term Loans into
refinancing term loans under the definitive credit documentation) (i) having an
All-In Yield that is less than the All-In Yield for the Term Loans and (ii) the
proceeds of which are used to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, outstanding principal of Term Loans or
(b) in connection with any amendment to the definitive credit documentation
having or resulting in an effective reduction in the All-In Yield for the Term
Loans but, in each case, excluding any new or replacement loans incurred in
connection with a Change of Control (it being understood that any Prepayment
Premium with respect to a Repricing Transaction shall apply to any required
assignment by a non-consenting Lender in connection with any such amendment
pursuant to Section 4.10).

“Required Lenders” means, at any time, Lenders holding more than 50% of the
Total Exposure Amount; provided, that the Total Exposure Amount of any
Defaulting Lender shall be disregarded in the determination of the Required
Lenders at any time.

“Required Revolving Lenders” means, at any time, Lenders holding more than 50%
of the Revolving Loan Commitment Amount; provided, that the Revolving Loan
Commitment Amount of any Defaulting Lender shall be disregarded in the
determination of the Required Revolving Lenders at any time.

“Required Term Lenders” means, at any time, Lenders holding more than 50% of the
Term Loan Commitment Amount; provided, that the Term Loan Commitment Amount of
any Defaulting Lender shall be disregarded in the determination of the Required
Term Lenders at any time.

“Reserve Percentage” means, as of any day, the maximum percentage in effect on
such day, as prescribed by the F.R.S. Board for determining the reserve
requirements (including all basic, emergency, supplemental, marginal and other
reserves and taking into account any transitional adjustments or other scheduled
changes in reserve requirements) with respect to Eurocurrency funding.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.

“Restricted Payment” means (a) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Company or any
Subsidiary) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any class of Capital
Securities of the Company or any Subsidiary or any warrants, options or other
right or obligation to purchase or acquire any such Capital Securities, whether
now or hereafter outstanding, or (b) the making of any other distribution in
respect of such Capital Securities, in each case either directly or indirectly,
whether in cash, property or obligations of the Company or any Subsidiary or
otherwise.

“Revaluation Date” means, with respect to any Credit Extension denominated in an
Alternate Currency, each of the following: (a) in connection with the
origination of any new Credit Extension, the Business Day which is the earliest
of the date such credit is extended or the date the applicable rate is set;
(b) in connection with any extension or conversion or continuation of an
existing Loan, the Business Day that is the earlier of the date such Loan is
extended, converted or continued, or the date the applicable rate is set;
(c) each date a Letter of Credit is issued or renewed pursuant to Section 2.1.2
or amended in such a way as to modify the Letter of Credit Outstandings; (d) the
date of any reduction of any of the Revolving Loan Commitment Amount, the
Alternate Currency Commitment Amount or the Letter of Credit Commitment Amount
pursuant to the terms of Section 2.2; and (e) such additional dates as the
Administrative Agent shall deem necessary. For purposes of determining
availability hereunder, the rate of exchange for any Alternate Currency shall be
the Spot Rate.

 

34



--------------------------------------------------------------------------------

“Revolving Exposure” means, relative to any Revolving Lender, at any time,
(a) the Dollar Equivalent of the aggregate outstanding principal amount of all
Revolving Loans of such Lender at such time, plus (b) such Lender’s Revolving
Loan Percentage of the Dollar Equivalent of the Letter of Credit Outstandings,
plus (c) such Lender’s Revolving Loan Percentage of the aggregate principal
amount outstanding of all Swingline Loans at such time.

“Revolving Facility” means the aggregate principal amount of the Revolving Loan
Commitments and Revolving Loans of all Revolving Lenders outstanding under this
Agreement. Up to $100,000,000 of Loans under the Revolving Facility are
available to the Designated Borrowers in the form of Loans denominated in Euros.

“Revolving Lender” is defined in clause (a) of Section 2.1.1.

“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of
Section 2.1.1.

“Revolving Loan Commitment Amount” means $400,000,000, as such amount may be
(a) reduced from time to time pursuant to Section 2.2 and (b) increased from
time to time pursuant to Section 2.11.

“Revolving Loan Commitment Termination Date” means the earliest of:

(a)    the Stated Revolving Maturity Date;

(b)    the date on which the Revolving Loan Commitment Amount is terminated in
full or reduced to zero pursuant to the terms of this Agreement; and

(c)    the date on which any Commitment Termination Event occurs.

Upon the occurrence of any event described above, the Revolving Loan Commitments
shall terminate automatically and without any further action.

“Revolving Loan Percentage” means, relative to any Lender, the applicable
percentage relating to Revolving Loans set forth opposite its name on Schedule
III hereto under the Revolving Loan Commitment column or set forth in a Lender
Assignment Agreement under the Revolving Loan Commitment column, as such
percentage may be adjusted from time to time pursuant to Lender Assignment
Agreements executed by such Lender and its assignee Lender and delivered
pursuant to Section 10.11. A Lender shall not have any Revolving Loan Commitment
if its percentage under the Revolving Loan Commitment column is zero.

“Revolving Loans” is defined in Section 2.1.1.

“Revolving Note” means a promissory note of the Borrowers payable to any
Revolving Lender, and its registered assigns, substantially in the form of
Exhibit A-1 hereto (as such promissory note may be amended, endorsed or
otherwise modified from time to time), evidencing the aggregate Indebtedness of
the Borrowers to such Revolving Lender resulting from outstanding Revolving
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.

 

35



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, the
Crimea region, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission.

“Secured Parties” means, collectively, the Lenders, the Issuers, the Agents,
each Qualified Counterparty to a Rate Protection Agreement, each Cash Management
Bank with respect to any Cash Management Obligations, each Person to whom an
Obligor owes a Secured Obligation (as defined in the Pledge and Security
Agreement or any other Loan Document) and, in each case, each of their
respective successors, transferees and assigns.

“Securities Account” means a “securities account” as that term is defined in
Section 9-102(a) of the UCC.

“Security Documents” means, collectively, the Pledge and Security Agreement, the
Intellectual Property Security Agreements, the Foreign Pledge Agreements and
each of the other agreements, instruments, documents or supplements pursuant to
which the Collateral Agent is granted a Lien to secure the Obligations.

“Senior Secured Net Leverage Ratio” means, with respect to any Reference Period,
the ratio of (a) Total Funded Indebtedness, other than unsecured Indebtedness,
as of the last day of such Reference Period minus the aggregate amount of
unrestricted cash and Cash Equivalent Investments on the balance sheet of the
Company and its Subsidiaries (other than any SPV) as of such date up to an
amount not to exceed $100,000,000 to (b) Consolidated EBITDA for such Reference
Period.

“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (a) the fair value of the property of such Person and
its Subsidiaries on a consolidated basis is greater than the total amount of
liabilities, including contingent liabilities, of such Person and its
Subsidiaries on a consolidated basis, (b) the present fair salable value of the
assets of such Person and its Subsidiaries on a consolidated basis is not less
than the amount that will be required to pay the probable liability of such
Person and its Subsidiaries on a consolidated basis on its debts as they become
absolute and matured, (c) such Person does not intend to, and does not believe
that it or its Subsidiaries will, incur debts or liabilities beyond the ability
of such Person and its Subsidiaries to pay as such debts and liabilities mature,
and (d) such Person and its Subsidiaries on a consolidated basis is not engaged
in business or a transaction, and such Person and its Subsidiaries on a
consolidated basis is not about to engage in a business or a transaction, for
which the property of such Person and its Subsidiaries on a consolidated basis
would constitute an unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, can reasonably be expected to
become an actual or matured liability.

 

36



--------------------------------------------------------------------------------

“SPC” is defined in clause (g) of Section 10.11.

“Specified Assets” means non-core assets, including Equity Interests, acquired
in connection with a Permitted Acquisition to the extent the Company identified
such assets to the Administrative Agent promptly after the Permitted
Acquisition.

“Spot Rate” means the rate determined by the Administrative Agent to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (in the applicable
time zone) on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided, that the Administrative Agent
may obtain such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

“SPV” means Ferro Finance Corporation, an Ohio corporation, and any other Person
that is a Subsidiary of the Company that is a special purpose entity, variable
interest entity or other bankruptcy remote entity created for the purpose of
facilitating a Permitted Receivables Program.

“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.

“Stated Expiry Date” is defined in Section 2.7.

“Stated Maturity Date” means the latest of the U.S. Dollar Term Loan Maturity
Date, the Euro Term Loan Maturity Date and the Stated Revolving Maturity Date.

“Stated Revolving Maturity Date” means with respect to all Revolving Loans, all
Swingline Loans and all Letters of Credit, the fifth anniversary of the Closing
Date.

“Stated Term Maturity Date” means, the U.S. Dollar Term Loan Maturity Date or
the Euro Term Loan Maturity Date, as the case may be.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Company.

“Subsidiary Guarantor” means each existing and subsequently acquired or
organized Subsidiary of the Company (including any Designated Subsidiary
Guarantor), other than any SPV, Excluded Subsidiaries or Immaterial
Subsidiaries, that has executed and delivered to the Administrative Agent a
Subsidiary Guaranty (including by means of a delivery of a supplement thereto).

“Subsidiary Guaranty” means, as applicable, the Guaranty (Domestic) or a
Subsidiary Guaranty (Foreign).

“Subsidiary Guaranty (Foreign)” means each subsidiary guaranty executed and
delivered by an Authorized Officer of each Subsidiary of a Designated Borrower
guaranteeing the Obligations of such Designated Borrower required to execute it
or become a party to it pursuant to the terms hereof,

 

37



--------------------------------------------------------------------------------

substantially consistent with the Guaranty (Domestic), except that such guaranty
shall solely be with respect to the Obligations of such Designated Borrower and
except for such other changes as are necessary to comply with applicable local
law, and otherwise in form and substance reasonable satisfactory to the
Administrative Agent.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Lenders” means the U.S. Swingline Lender and the Euro Swingline
Lender.

“Swingline Loan” is defined in clause (b) of Section 2.1.1.

“Swingline Loan Commitment” is defined in clause (b) of Section 2.1.1.
“Swingline Note” means a promissory note of the Borrowers payable to the
applicable Swingline Lender and its registered assigns, in the form of Exhibit
A-2 hereto, evidencing the aggregate Indebtedness of the Borrowers to such
Swingline Lender resulting from outstanding Swingline Loans, and also means all
other promissory notes accepted from time to time in substitution therefor or
renewal thereof.

“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is not a capital lease in accordance with GAAP and
(b) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.

“Syndication Agent” means Deutsche Bank AG New York Branch.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.

“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or additions to tax with respect thereto.

“Term Facility” means each of the U.S. Dollar Term Loan Facility and the Euro
Term Loan Facility, as the context may require.

“Term Loan Commitment” means, relative to any Lender, such Lender’s U.S. Dollar
Term Loan Commitment and any Euro Term Loan Commitment, as applicable.

“Term Loan Commitment Amount” means the U.S. Dollar Term Loan Commitment Amount
and the Euro Term Loan Commitment Amount, as the context may require.

“Term Loan Lender” means each of the U.S. Dollar Term Loan Lenders and the Euro
Term Loan Lenders, as the context may require.

“Term Loans” means the U.S. Dollar Term Loans, the Euro Term Loans and the
Incremental Term Loans, as the context may require.

 

38



--------------------------------------------------------------------------------

“Term Note” means a promissory note of the Company payable to any Term Loan
Lender and its registered assigns, substantially in the form of Exhibit A-2
hereto (as such promissory note may be amended, endorsed or otherwise modified
from time to time), evidencing the aggregate Indebtedness of the Company to such
Term Loan Lender resulting from outstanding original Term Loans or new Term
Loans, and also means all other promissory notes accepted from time to time in
substitution therefor or renewal thereof.

“Termination Date” means the date on which all Obligations have been paid in
full in cash, all Letters of Credit have been terminated or expired, and all
Commitments shall have terminated (other than Cash Management Obligations,
Hedging Obligations, contingent obligations and Letters of Credit which have
been Cash Collateralized or other arrangements reasonably satisfactory to the
Administrative Agent and the relevant Issuers have been made).

“Total Exposure Amount” means, on any date of determination (and without
duplication), the Dollar Equivalent (determined as of the most recent
Revaluation Date) of the outstanding principal amount of all Loans, the
aggregate amount of all Letter of Credit outstanding and the unfunded amount of
any Commitments then in effect.

“Total Funded Indebtedness” means, on any date, without duplication, the
outstanding principal amount of all Indebtedness of the Company and its
Subsidiaries of the type referred to in clause (a) (which, in the case of the
Loans, shall be deemed to equal the Dollar Equivalent (determined as of the most
recent Revaluation Date) for any Loans denominated in an Alternate Currency),
clause (b) (which, in the case of Letter of Credit Outstandings, shall be deemed
to equal the Dollar Equivalent (determined as of the most recent Revaluation
Date) for any Letter of Credit Outstandings denominated in an Alternate
currency), clause (c), clause (g), clause (i) and clause (j), in each case of
the definition of “Indebtedness” (exclusive of intercompany Indebtedness between
the Company and its Subsidiaries) and any Contingent Liability in respect of any
of the foregoing.

“Total Net Leverage Ratio” means, with respect to any Reference Period, the
ratio of (a) Total Funded Indebtedness as of the last day of such Reference
Period minus the aggregate amount of unrestricted cash and Cash Equivalent
Investments on the balance sheet of the Company and its Subsidiaries (other than
any SPV) as of such date up to an amount not to exceed $100,000,000 to
(b) Consolidated EBITDA for such Reference Period.

“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form of Exhibit B to the
Pledge and Security Agreement.

“Tranche” is defined in Section 2.11.

“Transaction Costs” is defined in the definition of “Transactions”.

“Transactions” means collectively, (a) the execution, delivery and performance
by the Obligors of the Loan Documents to which they are a party, (b) the initial
Credit Extensions hereunder and the use of proceeds of the Credit Extensions,
(c) the grant of Liens pursuant to the Loan Documents, (d) the Existing Credit
Facility Termination, (e) any other transactions related to or entered into in
connection with any of the foregoing and (f) the payment of fees and expenses
incurred in connection with or related to the foregoing, including swap
termination fees (the “Transaction Costs”).

“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.

 

39



--------------------------------------------------------------------------------

“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a Daily LIBOR Rate Loan, a Eurocurrency Loan or
a EURIBOR Loan.

“U.S. Borrower” means a Borrower that is incorporated or organized under the
laws of the United States, a state thereof or the District of Columbia.

“U.S. Loan Party” means any Loan Party that is a Loan Party with respect to the
Obligations of any U.S. Borrower.

“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States, a state thereof or the District of Columbia.

“U.S. Swingline Lender” means, subject to the terms of this Agreement, PNC Bank
and its successors and assigns.

“U.S. Swingline Loan” is defined in clause (b) of Section 2.1.1.

“U.S. Swingline Loan Commitment” is defined in clause (b) of Section 2.1.1.

“U.S. Swingline Loan Commitment Amount” means, on any date, $35,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.

“U.S. Dollar Term Loan Commitment” means, relative to any Lender, such lender’s
obligation (if any) to make Term Loans pursuant to Section 2.1.3(a).

“U.S. Dollar Term Loan Commitment Amount” means $357,500,000, as such amount may
be (a) reduced from time to time pursuant to Section 2.2 and (b) increased from
time to time pursuant to Section 2.11.

“U.S. Dollar Term Loan Facility” means the U.S. Dollar Term Loan Commitments and
the U.S. Dollar Term Loans made thereunder.

“U.S. Dollar Term Loan Lender” is defined in clause (a) of Section 2.1.3.

“U.S. Dollar Term Loan Maturity Date” means, with respect to all U.S. Dollar
Term Loans, the seventh-year anniversary of the Closing Date.

“U.S. Dollar Term Loans” means loans made by the U.S. Dollar Term Loan Lenders
pursuant to Section 2.1.3(a).

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions of each Loan Document and
any Filing Statement relating to such perfection or effect of perfection or
non-perfection.

 

40



--------------------------------------------------------------------------------

“UCP Rules” is defined in Section 10.9.

“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.

“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.

“Wholly Owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Company.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Section 4201(b) of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Loan Document), (ii) any reference herein to
any Person will be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law will include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation will, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

41



--------------------------------------------------------------------------------

SECTION 1.3    Cross-References. Unless otherwise specified, references in a
Loan Document to any Article, Section, Exhibit or Schedule are references to
such Article or Section of such Loan Document or to such Exhibit or Schedule to
such Loan Document, and references in any Article, Section, Exhibit, Schedule or
definition to any clause are references to such clause of such Article, Section,
Exhibit, Schedule or definition.

SECTION 1.4    Accounting and Financial Determinations.

(a)    Unless otherwise specified, all accounting terms used in each Loan
Document shall be interpreted, and all accounting determinations and
computations thereunder (including under Section 7.2.4 and the definitions used
in such calculations) shall be made, in accordance with GAAP. Unless otherwise
expressly provided, all financial covenants and defined financial terms shall be
computed on a consolidated basis for the Company and its Subsidiaries, in each
case without duplication.

(b)    As of any date of determination, for purposes of determining the Fixed
Charge Coverage Ratio, the Senior Secured Net Leverage Ratio or the Total Net
Leverage Ratio (and any financial calculations required to be made or included
within such ratios or definition, or required for purposes of preparing any
Compliance Certificate to be delivered pursuant to the definition of “Permitted
Acquisition”), the calculation of such ratios and other financial calculations
shall include or exclude, as the case may be, the effect of any assets or
businesses that have been acquired or Disposed of (but only if (i) the Net
Disposition Proceeds resulting from such Disposition are more than $10,000,000
and (ii) the Consolidated EBITDA attributable to the Disposed assets or
businesses exceeds 1% of Consolidated EBITDA for the Reference Period most
recently ended for which financial statements of the Company have been or are
being, as the case may be, delivered to the Administrative Agent; provided, that
if the Consolidated EBITDA attributable to the Disposed business is less than
$0, then only clause (i) or (ii) needs to be satisfied) by the Company or any of
its Subsidiaries pursuant to the terms hereof (including through mergers or
consolidations) as of such date of determination, as determined by the Company
on a pro forma basis in accordance with GAAP, which determination may include
one-time adjustments or reductions in costs, if any, and other cost savings,
synergies and expenses directly attributable to any such permitted Disposition
or Permitted Acquisition, as the case may be, in each case (A) calculated in
accordance with Regulation S-X of the Securities Act of 1933, as amended from
time to time, and any successor statute, or having been certified by the Chief
Financial Officer of the Company as having been prepared in good faith based
upon reasonable assumptions, for the Reference Period most recently ended for
which financial statements of the Company have been or are being, as the case
may be, delivered to the Administrative Agent and (B) giving effect to any such
Permitted Acquisition or permitted Disposition as if it had occurred on the
first day of such Reference Period.

(c)    If the Company notifies the Administrative Agent that the Company wishes
to amend any covenant in Article VII or any related definition to eliminate the
effect of any change in GAAP occurring after the date of this Agreement on the
operation of such covenant (or if the Administrative Agent notifies the Company
that the Required Lenders wish to amend Article VII or any related definition
for such purpose), then the Company’s compliance with such covenant shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such covenant
is amended in a manner reasonably satisfactory to the Company and the Required
Lenders. In the event of any such notification from the Company or the
Administrative Agent and until such notice is withdrawn or such covenant is so
amended, the Company will furnish to each Lender and the Administrative Agent,
in addition to the Financial Statements (the “Current GAAP Financials”), (i) the
financial statements described in such Section based upon GAAP as in effect at
the time such covenant was agreed to (the “Prior GAAP Financials”) and (ii) a
reconciliation between the Prior GAAP Financials and the Current GAAP
Financials.

 

42



--------------------------------------------------------------------------------

(d)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, for purposes of calculations made pursuant to the terms of this
Agreement or any other Loan Document, (a) GAAP will be deemed to treat leases
that would have been classified as operating leases in accordance with generally
accepted accounting principles in the United States of America as in effect on
December 31, 2012 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2012, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter and (b) no effect shall be given to
any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of the Company or any Subsidiary at “fair value”, as defined
therein.

SECTION 1.5    Exchange Rates; Currency Equivalents. The Administrative Agent
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating the Dollar Equivalent of Credit Extensions and amounts outstanding
hereunder denominated in Alternate Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Company hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any Currency for purposes
of the Loan Documents shall be such Dollar Equivalent as so determined by the
Administrative Agent. Wherever in this Agreement in connection with a Credit
Extension, conversion, continuation or prepayment of a Loan, an amount, such as
a required minimum or multiple amount, is expressed in Dollars, but such Credit
Extension is denominated in an Alternate Currency, such amount shall be the
relevant Alternate Currency Equivalent of such Dollars, as determined by the
Administrative Agent.

SECTION 1.6    Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts. Each obligation of the Borrowers hereunder to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Credit Extension in the currency of such member
state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Credit Extension, at the end of the then current
Interest Period. Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. References herein to minimum Dollar amounts and integral
multiples stated in Dollars, where they shall also be applicable to Alternate
Currency, shall be deemed to refer to approximate Alternate Currency
Equivalents.

SECTION 1.7    American Legal Terms. References to any legal term or concept
(including without limitation those for any action, remedy, method of judicial
proceeding, document, statute, court official, governmental authority or agency)
shall in respect of any jurisdiction other than the United States be construed
as references to the term or concept which most nearly corresponds to it in that
jurisdiction.

 

43



--------------------------------------------------------------------------------

ARTICLE II

COMMITMENTS, BORROWING AND ISSUANCE

PROCEDURES, NOTES AND LETTERS OF CREDIT

SECTION 2.1    Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.

Section 2.1.1    Revolving Loans and Swingline Loans.

(a)    From time to time on any Business Day occurring on and after the Closing
Date, but prior to the Revolving Loan Commitment Termination Date, each Lender
that has a Revolving Loan Commitment (referred to as a “Revolving Lender”)
agrees that it will make loans (relative to such Lender, its “Revolving Loans”)
(i) to the Company, denominated in Dollars or an Alternate Currency, and (ii) to
any Designated Borrower, denominated in Dollars or an Alternate Currency, in
each case, equal to such Lender’s Revolving Loan Percentage of the Dollar
Equivalent (determined as of the most recent Revaluation Date) of the aggregate
amount of each Borrowing of the Revolving Loans requested by the applicable
Borrower to be made on such day; and

(b)    From time to time on any Business Day occurring on and after the Closing
Date, but prior to the Revolving Loan Commitment Termination Date, (i) the U.S.
Swingline Lender agrees that it will make loans (its “U.S. Swingline Loans”)
denominated in Dollars to the Company equal to the principal amount of the U.S.
Swingline Loan requested by the Company to be made on such day and (ii) the Euro
Swingline Lender agrees that it will make loans (“Euro Swingline Loans” and,
together with the U.S. Swingline Loans, the “Swingline Loans”) denominated in
Euros to the Company equal to the principal amount of the Euro Swingline Loan
requested by the Company to be made on such day. The Commitment of (i) the U.S.
Swingline Lender described in clause (b)(i) is herein referred to as its “U.S.
Swingline Loan Commitment” and (ii) the Euro Swingline Lender described in
clause (b)(ii) is herein referred to as its “Euro Swingline Loan Commitment”
and, together with the U.S. Swingline Loan Commitment, the “Swingline Loan
Commitment”.

On the terms and subject to the conditions hereof, the Borrowers may from time
to time borrow, prepay and reborrow Revolving Loans and Swingline Loans. No
Revolving Lender shall be permitted or required to make any Revolving Loan if,
after giving effect thereto, (a) the Dollar Equivalent of such Lender’s
Revolving Exposure would exceed such Lender’s Revolving Loan Percentage of the
then existing Revolving Loan Commitment Amount, (b) the Dollar Equivalent of the
aggregate principal amount of Alternate Currency Loans, together with the Dollar
Equivalent of Letters of Credit outstanding denominated in an Alternate
Currency, would exceed the Alternate Currency Commitment Amount, or (c) the
Dollar Equivalent of the aggregate amount of Revolving Loans and Swingline Loans
outstanding together with the Dollar Equivalent of Letters of Credit Outstanding
would exceed the Revolving Loan Commitment Amount. Furthermore, (i) (x) the U.S.
Swingline Lender shall not be permitted or required to make U.S. Swingline Loans
if, after giving effect thereto, the aggregate outstanding principal amount of
all U.S. Swingline Loans would exceed the then existing U.S. Swingline Loan
Commitment Amount and (y) the Euro Swingline Lender shall not be permitted or
required to make Euro Swingline Loans if, after giving effect thereto, (i) the
aggregate outstanding principal amount of all Euro Swingline Loans would exceed
the then existing Euro Swingline Loan Commitment Amount or (ii) the applicable
Swingline Lender shall not be permitted or required to make applicable Swingline
Loans if, after giving effect thereto, unless otherwise agreed to by the
applicable Swingline Lender, in its sole discretion, the sum of all applicable
Swingline Loans and Revolving Loans made by the applicable Swingline Lender plus
the applicable Swingline Lender’s Revolving Loan Percentage of the aggregate
amount of Letter of Credit outstanding would exceed the applicable Swingline
Lender’s Revolving Loan Percentage of the then existing Revolving Loan
Commitment Amount.

 

44



--------------------------------------------------------------------------------

Section 2.1.2    Letter of Credit Commitment. Each of the parties hereto
acknowledges and agrees that the Existing Letters of Credit shall continue as
Letters of Credit for all purposes under this Agreement and the Loan Documents.
From time to time on any Business Day occurring from the Closing Date but three
days prior to the Revolving Loan Commitment Termination Date, the relevant
Issuer agrees that it will:

(a)    issue one or more letters of credit (relative to such Issuer, its “Letter
of Credit”) in Dollars or in an Alternate Currency for the account of any
Borrower or any Subsidiary (in which case the Company shall also have
reimbursement obligations relating to such Letters of Credit) in the Stated
Amount requested by the applicable Borrower on such day; provided, that at no
point shall either of the Issuers be obligated to issue Letters of Credit in an
aggregate Stated Amount in excess of 50.0% of the Letter of Credit Commitment
Amount; or

(b)    extend the Stated Expiry Date of an existing Letter of Credit previously
issued hereunder.

No Issuer shall be permitted or required to issue any Letter of Credit if, after
giving effect thereto, (i) the Dollar Equivalent (determined as of the most
recent Revaluation Date) of the aggregate amount of all Letter of Credit
Outstandings would exceed the then existing Letter of Credit Commitment Amount
or (ii) the sum of the aggregate amount of all Letter of Credit Outstandings
plus the aggregate principal amount of all Revolving Loans and Swingline Loans
then outstanding would exceed the then existing Revolving Loan Commitment
Amount.

Section 2.1.3    Term Loans.

(a)    Each Term Loan Lender that has a U.S. Dollar Term Loan Commitment
(referred to as a “U.S. Dollar Term Loan Lender”) agrees to make a loan to the
Company on the Closing Date in an aggregate amount not to exceed its U.S. Dollar
Term Loan Commitment Amount set forth opposite its name on Schedule III. The
U.S. Dollar Term Loans may from time to time be Eurocurrency Loans or Base Rate
Loans, as determined by the Company and notified to the Administrative Agent in
accordance with Sections 2.3.1 and 2.7.

(b)    Each Term Loan Lender that has a Euro Term Loan Commitment (referred to
as a “Euro Term Loan Lender”) agrees to make a loan to the Company on the
Closing Date in an aggregate amount not to exceed its Euro Term Loan Commitment
Amount set forth opposite its name on Schedule III. The Euro Term Loans shall be
EURIBOR Loans.

Subject to Sections 3.1.1 and 3.3, all amounts owed hereunder with respect to
the Term Loans shall be paid in full no later than the applicable Stated Term
Maturity Date. The Term Loan Commitments of each Term Loan Lender shall be
automatically and permanently reduced to zero Dollars upon the funding of the
Term Loans to be made by such Term Loan Lenders on the Closing Date. No amounts
paid or prepaid with respect to Term Loans may be reborrowed.

SECTION 2.2    Reduction of the Commitment Amounts. The Company may, from time
to time on any Business Day occurring after the Closing Date, voluntarily reduce
any Commitment Amount (among the Lenders on a pro rata basis with respect to the
applicable Class of Commitments) on the Business Day so specified by the
Company; provided, that all such reductions shall require at least three
Business Days’ prior notice to the Administrative Agent and be permanent, and
any partial reduction of any Commitment Amount shall be in a minimum amount of
$10,000,000 and in an integral multiple of $1,000,000, provided, further, that
the Company shall have the right, upon five Business Days’ written notice to,
and the consent (not to be unreasonably withheld or delayed) of, the
Administrative Agent, to automatically and without any further action by any
Person and notwithstanding anything contained

 

45



--------------------------------------------------------------------------------

herein to the contrary and subject to the reallocation (or cash
collateralization) of Letter of Credit Outstandings and participations in
Swingline Loans pursuant to Section 2.10, to permanently terminate any then
unfunded Revolving Loan Commitments of a Defaulting Lender, whereupon such
Defaulting Lender shall cease to have any Revolving Loan Commitments hereunder
and the Company shall not be permitted to reborrow any outstanding Revolving
Loans of such Defaulting Lender that are repaid or prepaid hereunder (and, for
the avoidance of doubt, upon any such repayment or prepayment, the Revolving
Loan Commitment of such Defaulting Lender corresponding to the amount so repaid
or prepaid shall be deemed permanently terminated). Any optional or mandatory
reduction of the Revolving Loan Commitment Amount pursuant to the terms of this
Agreement which reduces the Revolving Loan Commitment Amount below the sum of
(a) (i) the U.S. Swingline Loan Commitment Amount plus the Euro Swingline Loan
Commitment Amount, (b) the Alternate Currency Commitment Amount and (c) the
Letter of Credit Commitment Amount shall result in an automatic and
corresponding reduction of the U.S. Swingline Loan Commitment Amount and Euro
Swingline Loan Commitment Amount on a pro rata basis, Alternate Currency
Commitment Amount and/or Letter of Credit Commitment Amount (as directed by the
Borrowers in a notice to the Administrative Agent delivered together with the
notice of such voluntary reduction in the Revolving Loan Commitment Amount) to
an aggregate amount not in excess of the Revolving Loan Commitment Amount, as so
reduced, without any further action on the part of any Swingline Lender, any
Revolving Lender or any Issuer.

SECTION 2.3    Borrowing Procedures. Loans (other than Swingline Loans) shall be
made by the Lenders in accordance with Section 2.3.1, and Swingline Loans shall
be made by the Swingline Lenders in accordance with Section 2.3.2.

Section 2.3.1    Borrowing Procedure. In the case of (i) Loans (other than
Swingline Loans and Euro Term Loans), by delivering a Borrowing Request to the
Administrative Agent on or before 12:00 noon on a Business Day, the Borrowers
may from time to time irrevocably request, on the proposed date of the Borrowing
in the case of Base Rate Loans, or on three Business Days’ notice in the case of
Eurocurrency Loans denominated in Dollars, or on no less than five Business
Days’, in the case of Alternate Currency Loans, that a Borrowing be made, in the
case of Eurocurrency Loans, in a minimum amount of $5,000,000 (or the Dollar
Equivalent thereof) and an integral multiple of $1,000,000 (or the Dollar
Equivalent thereof), in the case of Base Rate Loans, in a minimum amount of
$1,000,000 and an integral multiple of $100,000 or, in either case, in the
unused amount of the applicable Commitment. On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the type of
Loans, and shall be made on the Business Day and in the Currency specified in
such Borrowing Request and (ii) Euro Term Loans, by delivering a Borrowing
Request to the Administrative Agent on or before 12:00 noon, on no less than
five Business Days’ notice, the Borrower may irrevocably request that Euro Term
Loans be made as EURIBOR Loans. In the case of Loans (other than Swingline
Loans), on or before 2:00 p.m. on such Business Day each Lender that has a
Commitment to make the Loans being requested shall deposit with the
Administrative Agent same day funds in an amount equal to such Lender’s
Revolving Loan Percentage of the requested Borrowing. Such deposit will be made
to the applicable account which the Administrative Agent shall specify from time
to time by notice to the Lenders. To the extent funds are received from the
Lenders, the Administrative Agent shall make such funds available to the
applicable Borrower by wire transfer to the account such Borrower shall have
specified in its Borrowing Request. No Lender’s obligation to make any Loan
shall be affected by any other Lender’s failure to make any Loan.

Section 2.3.2    Swingline Loans; Participations, etc.

(a)    By telephonic notice to the applicable Swingline Lender on or before 2:00
p.m. on a Business Day (promptly confirmed in writing if so requested by such
Swingline Lender), the Borrowers may from time to time irrevocably request that
Swingline Loans be made by such Swingline Lender in an

 

46



--------------------------------------------------------------------------------

aggregate minimum principal amount of $500,000 and an integral multiple of
$100,000. All Swingline Loans shall be made as (i) Base Rate Loans and shall not
be entitled to be converted into Eurocurrency Loans or (ii) Daily LIBOR Rate
Loans and shall not be entitled to be converted into Eurocurrency Loans. The
proceeds of each Swingline Loan shall be made available by such Swingline Lender
to the applicable Borrower by wire transfer to the account such Borrower shall
have specified in its notice therefor by the close of business on the Business
Day telephonic notice is received by such Swingline Lender. Upon the making of
each Swingline Loan, and without further action on the part of such Swingline
Lender or any other Person, each Revolving Lender (other than such Swingline
Lender) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Swingline Loan, and
such Revolving Lender shall, to the extent of its Revolving Loan Percentage, be
responsible for reimbursing within one Business Day such Swingline Lender for
Swingline Loans which have not been reimbursed by the Company in accordance with
the terms of this Agreement.

(b)    If (i) any Swingline Loan shall be outstanding for more than thirty
Business Days, (ii) any Swingline Loan is or will be outstanding on a date when
any Borrower requests that a Revolving Loan be made, or (iii) any Default shall
occur and be continuing, then each Revolving Lender (other than the applicable
Swingline Lender) irrevocably agrees that it will, at the request of such
Swingline Lender, make a Revolving Loan (which shall initially be funded as a
Base Rate Loan) in an amount equal to such Lender’s Revolving Loan Percentage of
the aggregate principal amount of all such Swingline Loans then outstanding
(such outstanding Swingline Loans hereinafter referred to as the “Refunded
Swingline Loans”). On or before 11:00 a.m. on the first Business Day following
receipt by each Revolving Lender of a request to make Revolving Loans as
provided in the preceding sentence, each Revolving Lender shall deposit in an
account specified by such Swingline Lender the amount so requested in same day
funds and such funds shall be applied by such Swingline Lender to repay the
Refunded Swingline Loans. At the time the Revolving Lenders make the above
referenced Revolving Loans, such Swingline Lender shall be deemed to have made,
in consideration of the making of the Refunded Swingline Loans, Revolving Loans
in an amount equal to such Swingline Lender’s Revolving Loan Percentage of the
aggregate principal amount of the Refunded Swingline Loans. Upon the making (or
deemed making, in the case of such Swingline Lender) of any Revolving Loans
pursuant to this clause, the amount so funded shall become an outstanding
Revolving Loan and shall no longer be owed as a Swingline Loan. All interest
payable with respect to any Revolving Loans made (or deemed made, in the case of
such Swingline Lender) pursuant to this clause shall be appropriately adjusted
to reflect the period of time during which such Swingline Lender had outstanding
Swingline Loans in respect of which such Revolving Loans were made. Each
Revolving Lender’s obligation to make the Revolving Loans referred to in this
clause shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against such Swingline Lender, any
Obligor or any Person for any reason whatsoever; (B) the occurrence or
continuance of any Default; (B) any adverse change in the condition (financial
or otherwise) of any Obligor; (D) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any
Swingline Loan; (E) any breach of any Loan Document by any Person; or (F) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

(c)    In addition to making Swingline Loans pursuant to the foregoing
provisions of this Section 2.3, without the requirement for a specific request
from the Borrowers pursuant to Section 2.3.2(a), the applicable Swingline Lender
may make Swingline Loans to the Borrowers in accordance with the provisions of
any agreements between one or more of the Borrowers and such Swingline Lender
relating to the Borrowers’ deposit, sweep and other accounts with such Swingline
Lender and related arrangements and agreements regarding the management and
investment of the Borrowers’ cash assets as in effect from time to time (the
“Cash Management Agreements”) to the extent of the daily aggregate net negative
balance in the Borrowers’ accounts which are subject to the provisions of the
Cash Management Agreements. Swingline Loans made pursuant to this Section
2.3.2(c) in accordance with the provisions

 

47



--------------------------------------------------------------------------------

of the Cash Management Agreements shall (i) be subject to the limitations as to
aggregate amount set forth in Section 2.1.1, (ii) be subject to any limitations
as to individual amount set forth in the Cash Management Agreement, (iii) be
payable by the Borrowers, both as to principal and interest, at the times set
forth in the Cash Management Agreements (but in no event later than the
Revolving Loan Commitment Termination Date), (iv) not be made at any time after
such Swingline Lender has notice of the occurrence and during the continuance of
a Default or Event of Default, (v) if not repaid by the Borrowers in accordance
with the provisions of the Cash Management Agreements, be subject to each
Revolving Lender’s obligation to purchase participating interests therein
pursuant to Section 2.3.2(b), and (vi) except as provided in the foregoing
subsections (i) through (v), be subject to all of the terms and conditions of
this Section 2.3.

SECTION 2.4    Continuation and Conversion Elections. By delivering prior
telephonic notice to the Administrative Agent on or before 11:00 a.m. on a
Business Day (such notice to be confirmed in writing within 24 hours thereafter
by delivery of a Continuation/Conversion Notice), any Borrower may from time to
time irrevocably elect:

(a)    on not less than three Business Days’ notice, the conversion of any Base
Rate Loan into one or more Eurocurrency Loans denominated in Dollars or the
continuation of any Eurocurrency Loan denominated in Dollars as a Eurocurrency
Loan so denominated; and

(b)    on not less than five Business Days’ notice, the continuation of any
Eurocurrency Loan denominated in an Alternate Currency as a Eurocurrency Loan
denominated in such Alternate Currency;

provided that any portion of any Loan which is continued or converted hereunder
shall be in a minimum amount of $1,000,000 and in an integral multiple amount of
$1,000,000; and provided, further, that in the absence of prior notice (which
notice may be delivered telephonically followed by written confirmation within
24 hours thereafter by delivery of a Continuation/Conversion Notice) with
respect to any Eurocurrency Loan denominated in Dollars at least three Business
Days (or, with respect to any Eurocurrency Loan denominated in an Alternate
Currency, at least five Business Days) before the last day of the then current
Interest Period with respect thereto, such Eurocurrency Loan shall, on such last
day, automatically convert to a Base Rate Loan (and any such Eurocurrency Loan
denominated in an Alternate Currency shall be redenominated in Dollars);
provided, that (i) each such conversion or continuation shall be prorated among
the applicable outstanding Loans of all Lenders that have made such Loans, and
(ii) no portion of the outstanding principal amount of any Loans may be
continued as, or be converted into, Eurocurrency Loans when any Default has
occurred and is continuing.

SECTION 2.5    Alternate Currency Loans.

(a)    If any Borrower requests a Borrowing (not including Euro Term Loans) in
an Alternate Currency, or if pursuant to any Continuation/Conversion Notice a
Borrower elects to continue any Eurocurrency Loan denominated in an Alternate
Currency, the Administrative Agent shall in the notice given to the Revolving
Lenders pursuant to Section 2.3 or Section 2.4, as the case may be, give details
of such request or election including, without limitation, as the case may be,
the aggregate principal amount of the Borrowing in such Alternate Currency to be
made by each Lender pursuant to the terms of this Agreement or the aggregate
principal amount of such Eurocurrency Loans to be continued by each Lender
pursuant to the terms of this Agreement.

(b)    Each Lender shall be treated as having confirmed that the Alternate
Currency requested, or elected by the applicable Borrower to be continued, is
Available to it unless no later than 9:00 a.m. on the day three Business Days
before the date of the requested Borrowing or the proposed continuation it shall
have notified the Administrative Agent that such Alternate Currency is not
Available.

 

48



--------------------------------------------------------------------------------

(c)    In the event that the Administrative Agent has received notification from
any of the Lenders that the Alternate Currency requested or elected by the
applicable Borrower to be continued is not Available, then the Administrative
Agent shall notify such Borrower and the Lenders no later than 10:00 a.m. on the
day three Business Days before the date of the proposed Borrowing or proposed
continuation.

(d)    If the Administrative Agent notifies a Borrower pursuant to clause
(c) above that any of the Lenders has notified the Administrative Agent that the
Alternate Currency requested or elected by such Borrower to be continued or
converted is not Available, such notification shall (i) in the case of any
Borrowing Request, revoke such Borrowing Request and (ii) in the case of any
Continuation/Conversion Notice, such continuation/conversion with respect
thereto shall be deemed withdrawn and such Alternate Currency Loans shall be
redenominated into Base Rate Loans. The Administrative Agent will promptly
notify the Borrowers and the Lenders of any such redenomination and in such
notice by the Administrative Agent to each Lender the Administrative Agent will
state the aggregate Dollar Equivalent amount of the redenominated Alternate
Currency Loans as of the Revaluation Date with respect thereto and such Lender’s
Revolving Loan Percentage thereof.

(e)    Notwithstanding anything herein to the contrary, during the existence of
an Event of Default, upon the request of the Required Lenders, all or any part
of any outstanding Alternate Currency Loans shall be redenominated and converted
into Base Rate Loans on the last day of the Interest Period with respect to any
such Alternate Currency Loans. The Administrative Agent will promptly notify the
applicable Borrowers and the applicable Revolving Lenders, as the case may be,
of any such redenomination and conversion request.

SECTION 2.6    Funding. Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert Loans, as applicable, hereunder by causing one of
its foreign branches or Affiliates (or an international banking facility created
by such Lender) to make or maintain such Loans, as applicable; provided, that
such Loans shall nonetheless be deemed to have been made and to be held by such
Lender, and the obligation of the Borrowers to repay such Loans, as applicable,
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility. In addition, each Borrower hereby
consents and agrees that, for purposes of any determination to be made for
purposes of Sections 4.1, 4.2, 4.3 or 4.4 it shall be conclusively assumed that
each Lender elected to fund all Eurocurrency Loans or EURIBOR Loan, as
applicable, by purchasing deposits in the relevant Currency in its Domestic
Office’s interbank Eurodollar market. Each Lender may, at its option, make any
Loan available to any Designated Borrower by causing any foreign or domestic
branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of such Designated
Borrower to repay such Alternate Currency Loan in accordance with the terms of
this Agreement.

SECTION 2.7    Letter of Credit Issuance Procedures. By delivering to the
Administrative Agent an Issuance Request on or before 12:00 noon on a Business
Day, the Borrowers may from time to time irrevocably request on not less than
three Business Days’ notice, in the case of an initial issuance of a Letter of
Credit and not less than three Business Days’ prior notice, in the case of a
request for the extension of the Stated Expiry Date of a Letter of Credit (in
each case, unless a shorter notice period is agreed to by the relevant Issuer,
in its sole discretion), that an Issuer issue, or extend the Stated Expiry Date
of, a Letter of Credit in such form as may be requested by the applicable
Borrower and approved by such Issuer, solely for the purposes described in
Section 7.1.7. Upon receipt of an Issuance Request, the Administrative Agent
shall notify the Company and the Issuer whether, after giving effect to the
issuance of the applicable Letter of Credit, (a) the Dollar Equivalent
(determined as of the most recent Revaluation Date) of the aggregate amount of
all Letter of Credit Outstandings would exceed the then existing Letter of
Credit Commitment Amount and (b) the sum of the aggregate amount of all Letter
of Credit

 

49



--------------------------------------------------------------------------------

Outstandings plus the aggregate principal amount of all Revolving Loans and
Swingline Loans then outstanding would exceed the then existing Revolving Loan
Commitment Amount. Each Letter of Credit shall by its terms be stated to expire
on a date (its “Stated Expiry Date”) no later than the earlier to occur of
(i) five Business Days prior to the Revolving Loan Commitment Termination Date
and (ii) (unless otherwise agreed to by an Issuer, in its sole discretion),
thirteen months from the date of its issuance; provided, that any Letter of
Credit may provide for renewal periods of up to one year so long as such renewal
periods do not exceed the date set forth in clause (i). Each Issuer will make
available to the beneficiary thereof the original of the Letter of Credit which
it issues. Notwithstanding the foregoing, all Letters of Credit issued hereunder
shall be subject to the customary procedures of the applicable Issuer.

Section 2.7.1    Other Lenders Participation. Upon the issuance of each Letter
of Credit, and without further action, each Revolving Lender (other than the
Issuer) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Letter of Credit
(including the Contingent Liability and any Reimbursement Obligation with
respect thereto), and such Revolving Lender shall, to the extent of its
Revolving Loan Percentage, be responsible for reimbursing the Issuer within one
Business Day of receiving notice from the Issuer for Reimbursement Obligations
which have not been reimbursed by the Borrowers in accordance with Section 2.7.2
and Section 2.7.3 (with the terms of this Section surviving the termination of
this Agreement). In addition, such Revolving Lender shall, to the extent of its
Revolving Loan Percentage, be entitled to receive a ratable portion of the
Letter of Credit fees payable pursuant to Section 3.3.2 with respect to each
Letter of Credit (other than the issuance fees payable to the Issuer of such
Letter of Credit pursuant to the last sentence of Section 3.3.2(b)) and of
interest payable pursuant to Section 3.2 with respect to any Reimbursement
Obligation. To the extent that any Revolving Lender has reimbursed any Issuer
for a Disbursement, such Lender shall be entitled to receive its ratable portion
of any amounts subsequently received (from the Borrowers or otherwise) in
respect of such Disbursement.

Section 2.7.2    Disbursements. An Issuer will notify the applicable Borrower
and the Administrative Agent promptly of the presentment of any drawing under a
Letter of Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit,
the applicable Issuer shall make such payment to the beneficiary (or its
designee) of such Letter of Credit. Prior to 11:00 a.m. on the Business Day
following the Disbursement Date, the applicable Borrower will reimburse the
Administrative Agent, for the account of the applicable Issuer, for all amounts
which such Issuer has disbursed under such Letter of Credit, such payments to be
made in Dollars (and in the amount which is the Dollar Equivalent of any such
payment or disbursement made or denominated in an Alternate Currency) together
with interest thereon at a rate per annum equal to the rate per annum then in
effect for Base Rate Loans (with the then Applicable Margin for Revolving Loans
accruing on such amount) pursuant to Section 3.2 for the period from the
Disbursement Date through the date of such reimbursement. Without limiting in
any way the foregoing and notwithstanding anything to the contrary contained
herein or in any separate application for any Letter of Credit, each Borrower
hereby acknowledges and agrees that it shall be obligated to reimburse the
applicable Issuer upon each Disbursement of a Letter of Credit, and it shall be
deemed to be the Obligor for purposes of each such Letter of Credit issued
hereunder (whether the account party on such Letter of Credit is a Borrower or a
Subsidiary).

Section 2.7.3    Reimbursement. The obligation (a “Reimbursement Obligation”) of
the Borrowers under Section 2.7.2 to reimburse an Issuer with respect to each
Disbursement (including interest thereon), and, upon the failure of the
Borrowers to reimburse an Issuer, each Revolving Lender’s obligation under
Section 2.7.1 to reimburse an Issuer, shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrowers or such Revolving Lender, as the case may
be, may have or have had against such Issuer or any Lender,

 

50



--------------------------------------------------------------------------------

including any defense based upon the failure of any Disbursement to conform to
the terms of the applicable Letter of Credit (if, in such Issuer’s good faith
opinion, such Disbursement is determined to be appropriate); provided, that
after paying in full its Reimbursement Obligation hereunder, nothing herein
shall adversely affect the right of the Borrowers or such Lender, as the case
may be, to commence any proceeding against an Issuer for any wrongful
Disbursement made by such Issuer under a Letter of Credit as a result of acts or
omissions constituting gross negligence, bad faith or willful misconduct on the
part of such Issuer.

Section 2.7.4    Cash Collateralization. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuer (with a copy to the Administrative Agent) the
Borrowers shall Cash Collateralize the Issuers’ Fronting Exposure with respect
to such Defaulting Lender (determined after giving effect to Section 2.10(a)(iv)
and any Cash Collateral provided by such Defaulting Lender) in an amount not
less than the Minimum Collateral Amount.

(a)    The Borrowers, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuers and the Revolving Lenders, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letter of Credit
Commitments, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuers as
herein provided (other than Permitted Liens), or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(b)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section 2.7.4 or Section 2.10 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letter of Credit
Commitments (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

(c)    Cash Collateral (or the appropriate portion thereof) provided to reduce
any Issuer’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this Section 2.7.4 following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuer that there exists excess Cash Collateral;
provided, that, subject to Section 2.10 the Person providing Cash Collateral and
each Issuer may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrowers, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

Section 2.7.5    Nature of Reimbursement Obligations. The Borrowers, each other
Obligor and, to the extent set forth in Section 2.7.1, each Revolving Lender
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. No Issuer (except to the extent of its own gross
negligence, bad faith or willful misconduct) shall be responsible for:

(a)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged (even if such Issuer shall have been notified thereof);

 

51



--------------------------------------------------------------------------------

(b)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;

(c)    failure of the beneficiary of any such Letter of Credit, or any other
party to which such Letter of Credit may be transferred, to comply fully with
any conditions required in order to demand payment under a Letter of Credit or
any other claim of the Borrowers against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Borrowers
and any beneficiary of any Letter of Credit or any such transferee;

(d)    errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher;

(e)    any loss or delay in-the transmission or otherwise of any document or
draft required in order to make a Disbursement under a Letter of Credit;

(f)    errors in interpretation of technical terms;

(g)    the misapplication or non-application by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or

(h)    any consequences arising from causes beyond the control of such Issuer,
including any governmental acts and none of the above shall affect or impair, or
prevent the vesting of, any of such Issuer’s rights or powers hereunder.

None of the foregoing shall affect, impair or prevent the vesting of any of the
rights or powers granted to any Issuer or any Revolving Lender hereunder. In
furtherance and not in limitation or derogation of any of the foregoing, any
action taken or omitted to be taken by an Issuer in good faith (and not
constituting gross negligence, bad faith or willful misconduct) shall be binding
upon each Obligor and each Lender, and shall not put such Issuer under any
resulting liability to any Obligor or any Lender, as the case may be.

Without limiting the generality of the foregoing, each Issuer (i) may rely on
any oral or other communication believed in good faith by such Issuer to have
been authorized or given by or on behalf of the applicant for a Letter of
Credit, (ii) may honor any presentation if the documents presented appear on
their face substantially to comply with the terms and conditions of the relevant
Letter of Credit; (iii) may honor a previously dishonored presentation under a
Letter of Credit, whether such dishonor was pursuant to a court order, to settle
or compromise any claim of wrongful dishonor, or otherwise, and shall be
entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by such Issuer; (iv) may
honor any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuer in any way related to any
order issued at the applicant’s request to an air carrier, a letter of guarantee
or of indemnity issued to a carrier or any similar document (each an “Order”)
and honor any

 

52



--------------------------------------------------------------------------------

drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

SECTION 2.8    Register; Notes. The Register shall be maintained on the
following terms.

(a)    The Borrowers hereby designate the Administrative Agent to maintain a
register (the “Register”) on which the Administrative Agent will record the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of and stated interest on the Loans owing to, each Lender pursuant to
the terms hereof from time to time, annexed to which the relevant Administrative
Agent shall retain a copy of each Lender Assignment Agreement delivered to the
Administrative Agent pursuant to Section 10.11. Failure to make any recordation,
or any error in such recordation, shall not affect any Obligor’s Obligations.
The entries in the Register shall be conclusive, in the absence of manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for the purposes of all Loan Documents, notwithstanding
notice or any provision herein to the contrary. Any assignment or transfer of a
Commitment or the Loans made pursuant hereto shall be registered in the Register
only upon delivery to the Administrative Agent of a Lender Assignment Agreement
that has been executed by the requisite parties pursuant to Section 10.11. No
assignment or transfer of a Lender’s Commitment or Loans shall be effective
unless such assignment or transfer shall have been recorded in the Register by
the Administrative Agent as provided in this Section.

(b)    Each Borrower agrees that, upon the request to the Administrative Agent
by any Lender, such Borrower will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to, such Lender and its registered
assigns in a maximum principal amount equal to such Lender’s Revolving Loan
Percentage of the original applicable Commitment Amount. Each Borrower hereby
irrevocably authorizes each Lender to make (or cause to be made) appropriate
notations on the grid attached to such Lender’s Note (or on any continuation of
such grid), which notations, if made, shall evidence, inter alia, the date of,
the outstanding principal amount of, and the interest rate and Interest Period
applicable to the Loans evidenced thereby. Such notations shall, to the extent
not inconsistent with notations made by the Administrative Agent in the
Register, be conclusive and binding on each Obligor absent manifest error;
provided, that the failure of any Lender to make any such notations shall not
limit or otherwise affect any Obligations of any Obligor.

SECTION 2.9    Designated Borrowers.

(a)    The Company may at any time, upon not less than thirty Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate one
or more Wholly Owned Subsidiaries organized under the laws of Ireland or the
Kingdom of the Netherlands (each an “Applicant Borrower”), as a Designated
Borrower to receive Loans denominated in either Dollars or an Alternate Currency
under the Revolving Facility by delivering to the Administrative Agent (which
shall promptly deliver counterparts thereof to each applicable Lender) a duly
executed notice and agreement in substantially the form of Exhibit H-1 (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
become a Designated Borrower, the Administrative Agent and the Lenders shall
have received (i) such supporting resolutions, incumbency certificates, opinions
of counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent (it being agreed that the
forms of deliverables made on the Closing Date are reasonably satisfactory to
the Administrative Agent), as may be required by the Administrative Agent in its
sole discretion, and Notes signed by such new Borrowers to the extent any
Lenders so require, (ii) within five Business Days’ prior to the Applicant
Borrower becoming a

 

53



--------------------------------------------------------------------------------

Designated Borrower, such Patriot Act Disclosures as reasonably requested by the
Administrative Agent and (iii) if the Applicant Borrower is organized or
incorporated in or under the laws of, or for applicable Tax purposes is resident
of or treated as engaged in a trade or business in, any jurisdiction other than
a jurisdiction in or under the laws of which at least one of the then-existing
Borrowers is organized or incorporated on the date such Designated Borrower
Request and Assumption Agreement is delivered to the Administrative Agent, an
amendment of this Agreement (which may include, without limitation, the
definition of “Non-Excluded Taxes”, Section 4.6 and any applicable
representation and warranty, covenant or condition to Credit Extension) and the
other Loan Documents to include such Subsidiary as a Borrower hereunder, which
amendment must be as mutually agreed by the Administrative Agent, the Borrower,
the applicable Applicant Borrower and each Revolving Lender and, if applicable,
each Incremental Lender providing any Incremental Commitments to such Designated
Borrower as of such date (provided that no such amendment shall materially
adversely affect the rights of any Lender that has not consented to such
amendment). Promptly following receipt of all such documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit
H-2 (a “Designated Borrower Notice”) to the Company, the Issuer and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Alternate Currency Loans
hereunder, on the terms and conditions set forth herein, and each of the parties
agrees that such Designated Borrower otherwise shall be a Borrower for all
purposes of this Agreement, subject to the modifications for such Designated
Borrower, as set forth in this Section 2.9. Notwithstanding anything to the
contrary in this Agreement or any of the other Loan Documents, each of the
parties acknowledges and agrees that the Obligations of any Designated Borrower
under this Agreement or any other Loan Document shall be several but not joint
with the Obligations of the Company or any other Designated Borrower (provided
that, for the avoidance of doubt, the Company shall be jointly and severally
liable for the Designated Borrower Obligations). The Collateral of the
Designated Borrowers shall not secure or be applied in satisfaction, by way of
payment, prepayment or otherwise, of all or any portion of the Obligations of
the Company.

(b)    To the extent permitted by applicable law and so long as there are no
material adverse tax consequences to the Company or its Subsidiaries, each
Designated Borrower or the Company, as applicable, will cause each of its
Subsidiaries (including any subsequently acquired or created Subsidiary) (i)
organized under the laws of Australia, the Kingdom of the Netherlands or the
United Kingdom, to execute a Subsidiary Guaranty (Foreign) guaranteeing the
Obligations of such Designated Borrower and each Designated Borrower will and
will cause each of such Subsidiaries to execute any documentation and take all
other actions deemed reasonably necessary by the Collateral Agent to secure the
Obligations of such Designated Borrower and such Subsidiaries hereunder or under
such Subsidiary Guaranty (Foreign), as applicable and grant Liens on such
Person’s assets, in a manner and to the extent that a U.S. Subsidiary is
required to secure the Obligations of the Company and its Obligations hereunder
and under the Guaranty (Domestic) pursuant to the terms hereof (including, for
the avoidance of doubt, Section 6.2.4) and the Guaranty (Domestic), provided
that, in no event shall any Designated Borrower or any Designated Subsidiary
Guarantor be required to grant a Lien in favor of the Lenders on any asset
located in any jurisdiction other than Australia, the Kingdom of the Netherlands
or the United Kingdom and (ii) organized under the laws of Germany to execute an
unsecured Subsidiary Guaranty (Foreign) guaranteeing the Obligations of such
Designated Borrower, in each case, within 60 days of such acquisition or
creation (or such later date as agreed to by the Administrative Agent).

(c)    Each Subsidiary of the Company that becomes a “Designated Borrower”
pursuant to this Section hereby irrevocably appoints the Company as its agent
for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any
Alternate Currency Loans made by the Lenders, to any

 

54



--------------------------------------------------------------------------------

such Designated Borrower hereunder. Any acknowledgment, consent, direction,
certification or other action which might otherwise be valid or effective only
if given or taken by all Borrowers, or by each Borrower acting singly, shall be
valid and effective if given or taken only by the Company, whether or not any
such other Borrower joins therein. Any notice, demand, consent, acknowledgement,
direction, certification or other communication delivered to the Company in
accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.

(d)    The Company may from time to time, upon not less than thirty Business
Days’ notice from the Company to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Designated Borrower’s status as such; provided, that there are no
outstanding Alternate Currency Loans payable by such Designated Borrower, or
other amounts payable by such Designated Borrower on account of any Alternate
Currency Loans made to it, as of the effective date of such termination. The
Administrative Agent will promptly notify the Issuer and the Lenders of any such
termination of a Designated Borrower’s status and the status of each Subsidiary
of such Designated Borrower. Upon the termination of a Designated Borrower’s
status as such, the Administrative Agent will provide such releases and other
documents reasonably requested by the Company or such Designated Borrower and
each Subsidiary of such Designated Borrower, as applicable, to evidence the
foregoing.

SECTION 2.10    Defaulting Lenders.

(a)    Notwithstanding anything to the contrary contained in this Agreement, if
any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable law:

(i)    Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.

(ii)    Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 4.9 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuer or any Swingline Lender hereunder; third, to Cash Collateralize the
Issuers’ Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.7.4; fourth, as the Company may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuers’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.7.4; sixth, to the payment of any
amounts owing to the Lenders, the Issuers or Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuers or Swingline Lenders against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the

 

55



--------------------------------------------------------------------------------

Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that if (x) such payment is a payment of the principal amount of any Loans or
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Outstandings owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Commitment and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments under
the Term Facility or Revolving Facility, as applicable, without giving effect to
Section 2.10(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.10(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any commitment fee for
any period during which that Lender is a Defaulting Lender (and the Borrowers
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive any Letter of Credit
fees payable pursuant to Section 3.3.2 for any period during which that Lender
is a Defaulting Lender only to the extent allocable to its Applicable Percentage
of the Stated Amount of Letters of Credit for which it has provided Cash
Collateral pursuant to Section 2.7.4.

(C)    With respect to any commitment fee or Letter of Credit fees payable
pursuant to Section 3.3.2 not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Company shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Commitment or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuer and
each Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuer’s or
such Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv)    All or any part of such Defaulting Lender’s participation in Letter of
Credit Commitment and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that such reallocation does not cause the aggregate
Revolving Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Loan Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

56



--------------------------------------------------------------------------------

(v)    If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and Cash Collateralize
the Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.7.4.

(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
each Swingline Lender and Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the Term Facility or Revolving Facility, as applicable (without giving
effect to Section 2.10(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided, that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lenders shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuer shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

SECTION 2.11    Increases in Commitments.

(a)    The Company may by written notice to the Administrative Agent elect to
request the establishment of one or more new term loans denominated in Dollars,
an Alternate Currency or any other currency agreed to by the Company, the
Administrative Agent and the Lenders providing such new term loans (the
“Incremental Term Loans”) or an increase in the Revolving Loan Commitment Amount
(the “Incremental Revolving Commitments” and, together with the Incremental Term
Loans, the “Incremental Commitments”) from existing Lenders (each of which shall
be (A) an Eligible Assignee, (B) subject to the approval of the Administrative
Agent (not to be unreasonably withheld or delayed) and (C) entitled to elect or
decline, in its sole discretion, to provide such Incremental Commitments) and
additional banks, financial institutions and other institutional lenders who
will become Lenders in connection therewith, in an aggregate amount for all such
Incremental Commitments not in excess of (i) $250,000,000 (or a principal amount
equal to the Dollar Equivalent of $250,000,000) less the aggregate principal
amount of Indebtedness incurred pursuant to clause (1) of Section 7.2.2(n) at or
prior to such time plus (ii) additional amounts so long as, on a pro forma basis
on the date of incurrence, after giving effect to the incurrence of any such
Incremental Commitment (assuming the full amount of any such concurrently
established Incremental Revolving Commitment is drawn) and after giving effect
to any pro forma adjustments for transactions consummated in connection
therewith, the Senior Secured Net Leverage Ratio does not exceed 3.00 to 1.00;
provided that, to the extent any such Incremental Commitments are intended to be
applied to finance a Limited Condition Acquisition, for the purposes of
determining pro forma compliance with the Senior Secured Net Leverage Ratio the
date of determination thereof shall, at the Company’s option, be the LCA Test
Date, and if, after giving pro forma effect to the Limited Condition Acquisition
and other transactions to be entered into in connection therewith as if they had
occurred at the beginning of the most recent Reference Period ending prior to
the LCA Test Date, the Company could

 

57



--------------------------------------------------------------------------------

have taken such action on the relevant LCA Test Date in compliance with such
Senior Secured Net Leverage Ratio, such Senior Secured Net Leverage Ratio shall
be deemed to have been complied with. Each such notice shall specify (i) the
amount of the Incremental Term Loan or Incremental Revolving Commitment being
requested (which shall be in minimum increments of $1,000,000 (or a principal
amount equal to the Dollar Equivalent of $1,000,000) and a minimum amount of
$25,000,000 (or a principal amount equal to the Dollar Equivalent of
$25,000,000) or such lesser amount equal to the remaining amount of Incremental
Revolving Commitments) and (ii) the date (each, an “Increased Amount Date”) on
which the Company proposes that the Incremental Commitments shall be effective
(which shall not be less than 10 Business Days (or such shorter period as agreed
to by the Administrative Agent).

(b)    Such Incremental Commitments shall become effective as of such Increased
Amount Date; provided, that (i) no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to such Incremental
Commitments; provided, that if the proceeds thereof are being used to finance a
Limited Condition Acquisition, then the condition set forth in this clause
(i) shall only be required to be satisfied as of the LCA Test Date; (ii) any
such Incremental Term Loans (A) may rank pari passu or junior in right or
payment and/or with respect to security with the Obligations or may be unsecured
(subject, if applicable, to an Acceptable Intercreditor Agreement), (B) if
secured, may not be secured by any assets other than Collateral, (C) if
guaranteed, may not be guaranteed by any Person who is not a Guarantor and
(D) if secured on a second lien or junior lien basis to the Obligations or
unsecured (any such Incremental Facility, “Incremental Equivalent Debt”), such
Loans will be documented in a separate facility and not in this Agreement and
will be subject to an Acceptable Intercreditor Agreement (if secured) and/or
Acceptable Subordination Agreement, as applicable; (iii) any such Incremental
Revolving Commitments shall rank pari passu in right of payment and of security
with the Revolving Loans and the Term Loans; (iv) the All-in Yield relating to
the Incremental Term Loans shall be determined by the Company and the applicable
Incremental Lenders; provided, that, prior to the date that is twelve
(12) months after the Closing Date, to the extent any Incremental Term Loans are
pari passu in right of payment and security with the Term Loans (including for
the avoidance of doubt, both U.S. Dollar Term Loans and Euro Term Loans
regardless of the currency of the Incremental Term Loans) entered into on the
Closing Date, if the All-In Yield exceeds the spread with respect to any
then-existing Term Loans (including for the avoidance of doubt, both U.S. Dollar
Term Loans and Euro Term Loans regardless of the currency of the Incremental
Term Loans) by more than 0.50% per annum, the Applicable Margin relating to such
existing Term Loans shall be adjusted so that the All-In Yield relating to such
Incremental Term Loans does not exceed the interest rate (including the
Applicable Margin) payable pursuant to the terms of the Credit Agreement as
amended through the date of such calculation with respect to such Term Loans
(other than Incremental Commitments to the extent the terms governing such
Incremental Commitments do not so provide) by more than 0.50% per annum (for the
avoidance of doubt, it is understood and agreed that the foregoing calculation
shall be made, on any Increased Amount Date on which Incremental Term Loans
denominated in both Dollars and Euros are established, by comparing (x) the
initial yield on the Incremental Term Loans denominated in Dollars made on such
Increased Amount Date to the Applicable Rate then in effect for the outstanding
U.S. Dollar Term Loans denominated in Dollars made prior to such Increased
Amount Date and (y) the initial yield on the Incremental Term Loans denominated
in Euros made on such Increased Amount Date to the Applicable Rate then in
effect for the outstanding Euro Term Loans denominated in Euros made prior to
such Increased Amount Date); (v) the Incremental Term Loans may participate on a
pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments of Term Loans hereunder, as
specified in the applicable incremental amendment or other definitive
documentation therefor; (vi) in the case of any Incremental Term Loans, the
maturity date thereof shall not be earlier than the applicable Stated Term
Maturity Date and the weighted average life to maturity shall be equal to or
greater than the weighted average life to maturity of Term Loans; (vii) the
terms and provisions of additional Revolving Loans made under Incremental
Revolving Commitments shall be identical to those of the existing Revolving Loan
Commitments; (viii) except as otherwise required in

 

58



--------------------------------------------------------------------------------

clauses (iv) through (vii) above, the terms of any Incremental Term Loans shall
be no more favorable (taken as a whole) to the lenders providing such
Incremental Term Loans than the terms of the initial U.S. Dollar Term Loans or
Euro Term Loans, as applicable (except to the extent such terms are applicable
after the applicable Stated Term Maturity Date); (ix) such Incremental Term
Loans or Incremental Commitments shall be effected pursuant to one or more
Incremental Assumption Agreements executed and delivered by the Company, the
Administrative Agent and one or more Incremental Lenders; (x) the Company shall
deliver or cause to be delivered any customary legal opinions, or other
documents reasonably requested by Administrative Agent in connection with any
such transaction; (xi) the conditions set forth in Section 5.2.1(a) shall be
satisfied; provided, however, that if the proceeds thereof are being used to
finance a Limited Condition Acquisition, then the condition set forth in this
clause (xi) shall be limited to customary “SunGard” representations and
warranties; and (xii) all fees and expenses owing to the Administrative Agent
and the Lenders in respect of such Incremental Commitments shall have been paid.
Any Incremental Term Loans made on an Increased Amount Date that have terms and
provisions that differ from those of the U.S. Dollar Term Loans or Euro Term
Loans, as applicable, outstanding on the date on which such Incremental Term
Loans are made shall be designated as a separate tranche (a “Tranche”) of Term
Loans for all purposes of this Agreement, except as the relevant Incremental
Assumption Agreement otherwise provides. For the avoidance of doubt, the rate of
interest and the amortization schedule (if applicable) of any Incremental
Commitments shall be determined by the Company and the applicable Incremental
Lenders and shall be set forth in the applicable Incremental Assumption
Agreement.

(c)    On any Increased Amount Date on which any Incremental Commitment becomes
effective, each lender with an Incremental Commitment (each, an “Incremental
Lender”) (other than with respect to Incremental Equivalent Debt) shall become a
Lender hereunder with respect to such Incremental Commitment. Each of the
parties hereto hereby agrees that, upon the effectiveness of any Incremental
Commitments, this Agreement shall be deemed amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the increase in the
Revolving Loan Commitment Amount or the Term Loan Commitment Amount, and the
Administrative Agent and the Company may revise this Agreement to evidence such
amendments. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each increase in the Revolving Loan Commitment Amount or the
Term Loan Commitment Amount. Each of the parties hereto hereby agrees that the
Administrative Agent may, in consultation with the Company, take any and all
action (including pursuant to amendments as specified in this Section 2.11) as
may be reasonably necessary to ensure that, upon the effectiveness of each
increase in the Revolving Loan Commitment Amount (i) all Borrowings and
repayments thereunder shall be made on a pro rata basis and (ii) all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Revolving Lenders.

(d)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans that are to be additional U.S. Dollar Term Loans or Euro
Term Loans, as applicable, and when originally made, are included in each
Borrowing of outstanding U.S. Dollar Term Loans or Euro Term Loans, as
applicable, on a pro rata basis. This may be accomplished at the discretion of
the Administrative Agent by requiring each outstanding Eurocurrency Rate
Borrowing or EURIBOR Rate Borrowing to be converted into a Base Rate Borrowing
on the date of each such Incremental Term Loan, or by allocating a portion of
each such Incremental Term Loan to each outstanding applicable Eurocurrency Rate
Borrowing or EURIBOR Rate Borrowing, as applicable, on a pro rata basis, even
though as a result thereof such Incremental Term Loan may effectively have a
shorter Interest Period than the Loans included in the Borrowing of which they
are a part (and notwithstanding any other provision of this Agreement that would
prohibit such an initial Interest Period). Any conversion of Eurocurrency Rate
Loans or EURIBOR Rate Borrowing, as applicable to Base Rate Loans made pursuant
to the preceding sentence shall be subject to Section 4.4. If any Incremental
Term Loan is to be allocated to an existing Interest Period for a Eurocurrency
Rate

 

59



--------------------------------------------------------------------------------

Borrowing or EURIBOR Rate Borrowing then, subject to Section 3.1.1, the interest
rate applicable to such Incremental Term Loan for the remainder of such Interest
Period shall equal the Eurocurrency Rate or EURIBOR Rate, as applicable, for a
period approximately equal to the remainder of such Interest Period (as
determined by the Administrative Agent two Business Days before the date such
Incremental Term Loan is made) plus the Applicable Margin then in effect. In
addition, to the extent any Incremental Term Loans are to be additional
U.S. Dollar Term Loans or Euro Term Loans, the applicable scheduled amortization
payments under Section 3.1.1 required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans.

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1    Repayments and Prepayments; Application. The Borrowers agree that
the Loans shall be repaid and prepaid pursuant to the following terms.

Section 3.1.1    Repayments and Prepayments. The Borrowers shall repay in full
the unpaid principal amount of each Loan upon the applicable Stated Maturity
Date therefor. Prior thereto, payments and prepayments of the Loans shall or may
be made as set forth below.

(a)    From time to time on any Business Day, the Borrowers may make a voluntary
prepayment, in whole or in part, of the outstanding principal amount of any:

(i)    Loans (other than Swingline Loans); provided, that

(A)    any such prepayment shall be made pro rata among Loans of the same type
and denominated in the same Currency, if applicable, having the same Interest
Period of all Lenders that have made such Loans, and in the case of Term Loans,
applied to the remaining amortization payments in such amounts as the Borrowers
shall determine;

(B)    no such prepayment of any Eurocurrency Loan or EURIBOR Loan may be made
on any day other than the last day of the Interest Period for such Loan unless
payments required, if any, pursuant to Section 4.4 are made;

(C)    a written notice of each such voluntary prepayment with respect to any
Loan shall be received by the Administrative Agent by 12:00 noon, in the case of
Base Rate Loans, at least one Business Day prior to the date of such prepayment,
and in the case of Eurocurrency Loans or EURIBOR Loans, at least three Business
Days’ prior to the date of such prepayment;

(D)    all such voluntary partial prepayments shall, in the case of Base Rate
Loans, be in an aggregate minimum amount of $1,000,000 and an integral multiple
of $100,000, and in the case of Eurocurrency Loans or EURIBOR Loans, be in an
aggregate minimum amount of $1,000,000 and an integral multiple of $1,000,000;
and

(E)    all such voluntary prepayments shall be accompanied by all accrued
interest thereon; and

(ii)    Swingline Loans; provided, that (A) all such voluntary prepayments shall
require prior telephonic notice to the applicable Swingline Lender on or before
1:00 p.m. on the day of

 

60



--------------------------------------------------------------------------------

such prepayment (such notice to be confirmed in writing within 24 hours
thereafter), (B) all such voluntary partial prepayments shall be in an aggregate
minimum amount of $500,000 and an integral multiple of $100,000 and (C) no such
prepayment of any Daily LIBOR Rate Loans may be made on any day other than the
maturity date for such Loan unless payments required, if any, pursuant to
Section 4.4 are made.

(b)    On each date when the aggregate Revolving Exposure of all Revolving
Lenders exceeds the Revolving Loan Commitment Amount (as it may be reduced from
time to time pursuant to this Agreement), the Borrowers shall make a mandatory
prepayment of Revolving Loans or Swingline Loans (or both) and, if necessary,
Cash Collateralize all Letter of Credit Outstandings, in an aggregate amount
equal to such excess; provided, that no such mandatory prepayment will be
required if the aggregate Revolving Exposure is in excess of up to 105% of the
Revolving Loan Commitment Amount solely as a result of fluctuations in exchange
rates.

(c)    The U.S. Dollar Term Loans shall be payable in equal consecutive
quarterly installments commencing on the last Business Day of each March, June,
September and December following the Closing Date, commencing with June 30,
2017, in an amount equal to one quarter of one percent (0.25%) of the stated
principal amount of the U.S. Dollar Term Loans in effect on the Closing Date (as
adjusted to reflect any prepayments thereof), with the remaining balance thereof
payable on the U.S. Dollar Term Loan Maturity Date.

(d)    The Euro Term Loans shall be payable in equal consecutive quarterly
installments commencing on the last Business Day of each March, June, September
and December following the Closing Date, commencing with June 30, 2017, in an
amount equal to one quarter of one percent (0.25%) of the stated principal
amount of the Euro Term Loans in effect on the Closing Date (as adjusted to
reflect any prepayments thereof), with the remaining balance thereof payable on
the Euro Term Loan Maturity Date

(e)    Concurrently with the receipt by the Company or any Subsidiary of any Net
Debt Proceeds, the Company shall make, or cause to be made, a mandatory
prepayment of the Loans in an amount equal to 100% of such Net Debt Proceeds, to
be applied as set forth in Section 3.1.2.

(f)    With respect to Net Disposition Proceeds and Net Casualty Proceeds,
within ten Business Days following receipt by the Company or any Subsidiary
of any Net Disposition Proceeds resulting from Dispositions made pursuant to
Section 7.2.8(c) or any Net Casualty Proceeds in excess of a cumulative amount
of $1,000,000 in any Fiscal Year, the Company shall deliver to the
Administrative Agent a calculation of the amount of such proceeds and the
Company shall make, or cause to be made, a mandatory prepayment of the Loans as
set forth in Section 3.1.2 in an amount equal to the Applicable Net Proceeds
Percentage of such Net Disposition Proceeds or Net Casualty Proceeds; provided,
that upon written notice by the Company to the Administrative Agent not more
than ten Business Days following receipt of any Net Disposition Proceeds
resulting from a Disposition or series of related Dispositions or receipt of any
Net Casualty Proceeds (in each case, so long as no Default has occurred and is
continuing), such proceeds may be retained by the Company and its Subsidiaries
(which retained proceeds (i) shall be excluded from the prepayment requirements
of this clause and (ii) may, in the Company’s discretion, be used to repay the
outstanding Revolving Loans without a corresponding permanent reduction of the
Revolving Loan Commitment Amount pending reinvestment in accordance with the
terms hereof) if:

(i)    the Company informs the Administrative Agent in such notice of its good
faith intention to apply (or cause one or more of its Subsidiaries to apply)
such Net Disposition Proceeds or Net Casualty Proceeds to the acquisition of
other assets or properties; and

 

61



--------------------------------------------------------------------------------

(ii)    within one year following the receipt of such Net Disposition Proceeds
or such Net Casualty Proceeds, such proceeds are applied or committed to such
application.

The amount of such retained Net Disposition Proceeds or retained Net Casualty
Proceeds unused or uncommitted after such one year period shall be applied to
prepay the Loans as set forth in Section 3.1.2. Notwithstanding the foregoing,
in the event that the application of Net Disposition Proceeds or Net Casualty
Proceeds by any Foreign Subsidiary to repay the Loans as required by this clause
would result in a materially increased Tax liability for the Company (as
reasonably determined by the Company in consultation with the Administrative
Agent), such Foreign Subsidiary shall not be required to apply such Net
Disposition Proceeds or such Net Casualty Proceeds to prepay the Loans.

(g)    With respect to Excess Cash Flow for any Fiscal Year of the Company
(commencing with the Fiscal Year ending December 31, 2017), no later than 90
days after the end of such Fiscal Year (the “Excess Cash Flow Prepayment Date”),
the Company shall deliver to the Administrative Agent a calculation of the
amount of such Excess Cash Flow and the Company shall make, or cause to be made,
a mandatory prepayment of the Loans to be applied as set forth in Section 3.1.2
in an amount equal to (i) the sum of the Applicable ECF Percentage multiplied by
such Excess Cash Flow, if any, for such Fiscal Year, minus (ii) voluntary
prepayments of the Loans made with internally generated cash during such Fiscal
Year or thereafter prior to the Excess Cash Flow Prepayment Date (without
duplication between Fiscal Years) (excluding repayments of Revolving Loans or
Swingline Loans, except to the extent the Revolving Loan Commitments are
permanently reduced in connection with such repayments).

(h)    Immediately upon any acceleration of the Stated Maturity Date of any
Loans pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay all the
Loans, unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.

Section 3.1.2    Application. Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.

(a)    Subject to clause (b) set forth below, each prepayment or repayment of
the principal of the Loans made pursuant to Section 3.1.1 (e), (f) and (g) shall
be applied, to the extent of such prepayment or repayment, subject to the terms
of Section 4.4, (i) first, pro rata to a mandatory prepayment of the outstanding
principal amount of all Term Loans (with the amount of such prepayment of the
Term Loans being applied in direct order of maturity in accordance with the
amount of each remaining Term Loan amortization payment), (ii) second, once all
Term Loans have been repaid in full, to the repayment of any outstanding
Revolving Loans (without a corresponding reduction to the Revolving Loan
Commitment Amount); and third, to reimburse the Issuers for the amount deemed to
have been so paid or disbursed by such Issuers.

(b)    Subject to Section 3.1.2(a), if the amount of any mandatory prepayment to
be applied to outstanding Revolving Loans is in excess of the total amount of
outstanding Revolving Loans at the time of such prepayment, such excess amount
may be retained by the Company and the Subsidiaries to be used for general
corporate purposes to the extent not otherwise prohibited by this Agreement. The
Company shall give prior written notice to the Administrative Agent of any
mandatory prepayment made in connection with clause (e) of Section 3.1.1
(including the date and an estimate of the aggregate amount of such mandatory
prepayment) at least five Business Days prior thereto; provided, that the
failure to give such notice shall not relieve the Company of its obligations to
make such mandatory prepayments.

 

62



--------------------------------------------------------------------------------

Notwithstanding the foregoing, each Lender may reject all or a portion of its
pro rata share of any prepayment or repayment of the principal of the Term Loans
made pursuant to Section 3.1.1 (e), (f) and (g) by providing written notice to
the Administrative Agent and the Company no later than 3:00 p.m. two
(2) Business Days after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. Such notice from a given Lender
shall specify the principal amount of the mandatory prepayment of Term Loans to
be rejected by such Lender. If a Lender fails to deliver such notice to the
Administrative Agent within the time frame specified above or such notice fails
to specify the principal amount of the Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such mandatory
repayment of Term Loans.

Section 3.1.3    Prepayment Premium. If (a) any amendment, supplement, amendment
and restatement or other modification of this Agreement is effected prior to the
date that is six months after the Closing Date or (b) all (but not less than
all) of the principal outstanding amount of the U.S. Dollar Term Loans or the
Euro Term Loans are voluntarily prepaid on or prior to the date that is six
months after the Closing Date, in either case, in connection with any Repricing
Transaction, the Company shall pay (x) the Administrative Agent, for the ratable
benefit of the U.S. Dollar Term Loan Lenders or the Euro Term Loan Lenders, as
applicable, a prepayment premium in an amount equal to 1% of the aggregate
principal amount of the U.S. Dollar Term Loans or the Euro Term Loans, as
applicable, then repaid, refinanced or amended (the “Prepayment Premium”).

SECTION 3.2    Interest Provisions. Interest on the outstanding principal amount
of the Loans shall accrue and be payable in accordance with the terms set forth
below.

Section 3.2.1    Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or Continuation/Conversion Notice, (A) the Euro Term
Loans shall accrue interest as a EURIBOR Loan, at a rate per annum, during each
Interest Period applicable thereto, equal to the sum of the Adjusted EURIBOR
Rate for such Interest Period plus the Applicable Margin and (B) the Borrowers
may elect that the Loans (other than the Euro Term Loans) comprising a Borrowing
accrue interest at a rate per annum:

(a)    on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided, that Swingline Loans made as Base Rate Loans shall
always accrue interest at the Alternate Base Rate plus the then effective
Applicable Margin for Revolving Loans maintained as Base Rate Loans;

(b)    on that portion maintained from time to time as a Daily LIBOR Rate Loan,
equal to the sum of the Daily LIBOR Rate from time to time in effect plus the
Applicable Margin for Eurocurrency Loans; and

(c)    on that portion maintained as a Eurocurrency Loan, during each Interest
Period applicable thereto, equal to the sum of the Adjusted Eurocurrency Rate
applicable to the Currency in which such Loans are denominated for such Interest
Period plus the Applicable Margin.

All Eurocurrency Loans and EURIBOR Loans shall bear interest from and including
the first day of the applicable Interest Period to (but not including) the last
day of such Interest Period at the interest rate determined as applicable to
such Eurocurrency Loan or EURIBOR Loan.

Section 3.2.2    Post-Default Rates. After the date any Event of Default has
occurred and for so long as such Event of Default is continuing, each Borrower,
as applicable, shall pay (in the applicable Currency) automatically (in the case
of an Event of Default under Section 8.1.1 or Section 8.1.9) or otherwise, at
the election of the Administrative Agent or the Required Lenders, but only to
the extent

 

63



--------------------------------------------------------------------------------

permitted by law, interest (after as well as before judgment) on all outstanding
Obligations (other than any Hedging Obligations or Cash Management Obligations)
at a rate per annum equal to (a) in the case of principal on any Loan, the rate
of interest that otherwise would be applicable to such Loan plus 2% per annum;
and (b) in the case of overdue interest, fees, and such other monetary
Obligations, the Alternate Base Rate from time to time in effect, plus the
Applicable Margin for Loans accruing interest at the Alternate Base Rate, plus a
margin of 2% per annum.

Section 3.2.3    Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:

(a)    on the Stated Maturity Date therefor;

(b)    on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;

(c)    with respect to Base Rate Loans, on each Quarterly Payment Date occurring
after the Closing Date;

(d)    with respect to Eurocurrency Loans and EURIBOR Loans, on the last day of
each applicable Interest Period (and, if such Interest Period shall exceed three
months, on the date occurring on each three-month interval occurring after the
first day of such Interest Period);

(e)    with respect to any Base Rate Loans converted into Eurocurrency Loans, on
a day when interest would not otherwise have been payable pursuant to clause
(c) on the date of such conversion;

(f)    with respect to any Daily LIBOR Rate Loan, at the end of each month; and

(g)    on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.

(h)    Interest accrued on Loans or other monetary Obligations (other than
Hedging Obligations and Cash Management Obligations) after the date such amount
is due and payable (whether on the Stated Maturity Date, upon acceleration or
otherwise) shall be payable upon demand.

SECTION 3.3    Fees. The Company agrees to pay the fees set forth below. All
such fees shall be non-refundable.

Section 3.3.1    Commitment Fees. The Company agrees to pay to the
Administrative Agent for the account of each Revolving Lender (other than
Defaulting Lenders), for the period (including any portion thereof when any of
its Commitments are suspended by reason of the Borrowers’ inability to satisfy
any condition of Article V) commencing on the Closing Date and continuing
through the Revolving Loan Commitment Termination Date, a commitment fee on such
Lender’s Revolving Loan Percentage of the sum of the average daily unused
portion of the Revolving Loan Commitment Amount (net of Letter of Credit
Outstandings) in an amount set forth in the definition of Applicable Margin. The
making of Swingline Loans shall not constitute usage of the Revolving Loan
Commitment with respect to the calculation of commitment fees to be paid by the
Company to the Lenders; provided, that only for purposes of calculating such
commitment fee payable to a Revolving Lender that is also a Swingline Lender,
the outstanding amount of Swingline Loans shall be deemed to be borrowed amounts
under such Revolving Lender’s Revolving Loan Commitment. All commitment fees
payable pursuant to this Section shall be calculated on a year comprised of 360
days and payable by the Company in arrears on each Quarterly Payment Date,
commencing with the first Quarterly Payment Date following the Closing Date, and
on the Revolving Loan Commitment Termination Date.

 

64



--------------------------------------------------------------------------------

Section 3.3.2    Letter of Credit Fees.

(a)    The Borrowers agree to pay to the Administrative Agent, for the pro rata
account of the applicable Issuer and each Revolving Lender (other than
Defaulting Lenders), a Letter of Credit fee in a per annum amount denominated in
Dollars and equal to the then effective Applicable Margin for Revolving Loans
maintained as Eurocurrency Loans, multiplied by the Stated Amount of each such
Letter of Credit made in respect of the Revolving Loan Commitment, such fees
being payable quarterly in arrears on each Quarterly Payment Date following the
date of issuance of each such Letter of Credit and on the Revolving Loan
Commitment Termination Date, in each case such fee being paid in the currency in
which the applicable Letter of Credit was issued.

(b)    The Borrowers agree to pay directly to each Issuer a fee in respect of
each Letter of Credit issued by it (a “Fronting Fee”), computed for each day at
a rate per annum equal to 0.125% of the Stated Amount of such Letter of Credit
issued by such Issuer which is outstanding on such day, together with customary
issuance and administration fees of the Issuer. Accrued Fronting Fees and such
customary issuance and administration fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and on the Stated Maturity Date for
Revolving Loans (to the extent such Letter of Credit remains outstanding).

All Letter of Credit fees payable pursuant to this Section shall be calculated
on a year comprised of 360 days.

ARTICLE IV

CERTAIN EUROCURRENCY AND OTHER PROVISIONS

SECTION 4.1    Eurocurrency Lending Unlawful. If any Lender shall determine
(which determination shall, upon notice thereof to the Borrowers and the
Administrative Agent, be conclusive and binding on the Borrowers) that the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a
Eurocurrency Loan or EURIBOR Loan, the obligations of such Lender to make,
continue or convert any such Eurocurrency Loan or EURIBOR Loan shall, upon such
determination, forthwith be suspended until such Lender shall notify the
Administrative Agent that the circumstances causing such suspension no longer
exist, and (a) all outstanding Eurocurrency Loans denominated in Dollars payable
to such Lender shall automatically convert into Base Rate Loans at the end of
the then current Interest Periods with respect thereto or sooner, if required by
such law or assertion, and (b) all Eurocurrency Loans or EURIBOR Loans
denominated in any Alternate Currency shall automatically become due and payable
at the end of the then current Interest Periods with respect thereto or sooner,
if required by applicable law.

SECTION 4.2    Deposits Unavailable. If prior to the commencement of any
Interest Period for an Eurocurrency Loan or EURIBOR Loan (i) the Administrative
Agent determines (which determination shall be conclusive and binding absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Eurocurrency Rate or EURIBOR Rate for a Loan in the applicable currency or
for the applicable Interest Period; or (ii) the Administrative Agent is advised
by the Required Lenders that the Eurocurrency Rate or EURIBOR Rate for a Loan in
the applicable currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) for such Interest Period, then the
Administrative Agent shall give notice thereof to the Company and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent notifies the Company and the Lenders that the

 

65



--------------------------------------------------------------------------------

circumstances giving rise to such notice no longer exist, (A) any interest
election request that requests the conversion of any Eurocurrency Loan, or
continuation of any Eurocurrency Loan in the applicable currency or for the
applicable Interest Period, as the case may be, shall be ineffective, (B) if
such Loan is requested in USD, such Loan shall be made as a Base Rate Loan and
(C) if such Loan is requested in any Alternate Currency, then the Eurocurrency
Rate for such Eurocurrency Loan, or the EURIBOR Rate for such EURIBOR Loan, as
applicable, shall be at the COF Rate; provided, that no Lender shall have any
obligation to disclose or use such Lender’s COF Rate; provided, further, that
(x) if the circumstances giving rise to such notice do not affect all the
Lenders, then requests by the applicable Borrower for Eurocurrency Loans may be
made to Lenders that are not affected thereby and (y) if the circumstances
giving rise to such notice affect only one type of Loans, then the other type of
Loans shall be permitted.

SECTION 4.3    Increased Eurocurrency Loan Costs, etc. If any Change in Law
shall (a) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted
Eurocurrency Rate) or any Issuer or (b) impose on any Lender or any Issuer or
the London interbank market any other condition, cost or expense (except for
such changes with respect to increased capital costs and Taxes which are
governed by Section 4.5) affecting this Agreement or Eurocurrency Loans or
EURIBOR Loans made by such Lender or any Letter of Credit or participation
therein, and, in the case of either clause (a) or (b), the result of any of the
foregoing shall be to increase the cost to such Lender or such other Recipient
of making, converting to, continuing or maintaining any Loan or of maintaining
its obligation to make any such Loan, or to increase the cost to such Lender,
such Issuer or such other Recipient of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender, Issuer or other Recipient hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender,
Issuer or other Recipient, the applicable Borrower will pay to such Lender,
Issuer or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, Issuer or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered. Each affected Secured
Party shall promptly notify the Administrative Agent and the Borrowers in
writing of the occurrence of any such event, stating the reasons therefor and
the additional amount required fully to compensate such Secured Party for such
increased cost or reduced amount. Such additional amounts shall be payable by
the Borrowers directly to such Secured Party within five Business Days of its
receipt of such notice, and such notice shall, in the absence of manifest error,
be conclusive and binding on the Borrowers.

SECTION 4.4    Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make any
Swingline Loan as a Daily LIBOR Rate Loan or to make or continue any portion of
the principal amount of any Loan as, or to convert any portion of the principal
amount of any Loan into, a Eurocurrency Loan) as a result of

(a)    any (i) conversion or repayment or prepayment of the principal amount of
any Eurocurrency Loan or EURIBOR Loan on a date other than the scheduled last
day of the Interest Period applicable thereto (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise), or (ii) repayment or
prepayment of any Daily LIBOR Rate Loan on a date other than the applicable
maturity date thereof, in each case, whether pursuant to Article III or
otherwise;

(b)    any Loans not being made as Daily LIBOR Rate, Eurocurrency Loans or
EURIBOR Loans in accordance with the Borrowing Request therefor; or

(c)    any Loans not being continued as, or converted into, Eurocurrency Loans
in accordance with the Continuation/Conversion Notice therefor;

 

66



--------------------------------------------------------------------------------

(d)    then, upon the written notice of such Lender to the Borrowers, the
Borrowers shall, within five Business Days of its receipt thereof, pay directly
to such Lender such amount as will (in the reasonable determination of such
Lender) reimburse such Lender for such loss or expense. Such written notice
shall, in the absence of manifest error, be conclusive and binding on the
Borrowers.

SECTION 4.5    Increased Capital Costs

(a)    If any Change In Law affects or would affect the amount of capital or
liquidity required or expected to be maintained by any Secured Party or any
Person controlling such Secured Party, and such Secured Party determines (in
good faith but in its sole and absolute discretion) that the rate of return on
its or such controlling Person’s capital as a consequence of the Commitments or
the Credit Extensions made, or the Letters of Credit participated in, by such
Secured Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice from time to time by such Secured Party to the
Borrowers, the Borrowers shall within five Business Days following receipt of
such notice pay directly to such Secured Party additional amounts sufficient to
compensate such Secured Party or such controlling Person for such reduction in
rate of return. A statement of such Secured Party as to any such additional
amount or amounts shall, in the absence of manifest error, be conclusive and
binding on the Borrowers. In determining such amount, such Secured Party may use
any method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable.

(b)    Further, if any Change in Law subjects any Secured Party or any Person
controlling such Secured Party to any Tax with respect to this Agreement or any
obligation or right hereunder, or changes the basis of taxation of payments to
such Secured Party or any person controlling such Secured Party in respect
thereof, (except for (i) Non-Excluded Taxes, (ii) Taxes which would be
indemnifiable under Section 4.6 but for clauses (b) though (d) of the definition
of Non-Excluded Taxes and (iii) Connection Income Taxes), the Company shall pay
to such party additional amounts sufficient to compensate such party for such
Tax.

SECTION 4.6    Taxes. The Company covenants and agrees as follows with respect
to Taxes.

(a)    Any and all payments by or on behalf of an Obligor under each Loan
Document shall be made without setoff, counterclaim or other defense, and free
and clear of, and without deduction or withholding for or on account of, any
Taxes, unless required by applicable law. In the event that any Taxes are
required by applicable law to be deducted or withheld from any payment required
to be made by any Obligor to or on behalf of any Recipient under any Loan
Document (as determined in the good faith discretion of an applicable
withholding agent), then:

(i)    if such Taxes are Non-Excluded Taxes, the amount payable by the Borrowers
shall be increased as may be necessary so that such payment is made, after
withholding or deduction for or on account of such Taxes (including any Taxes on
such increased amounts), in an amount equal to the sum the Recipient would have
received had no such deduction or withholding been made; and

(ii)    the applicable withholding agent shall be entitled to withhold the full
amount of such Taxes from such payment (as increased pursuant to clause (a)(i)
of this Section) and shall pay such amount to the Governmental Authority
imposing such Taxes in accordance with applicable law.

 

67



--------------------------------------------------------------------------------

(b)    In addition, the Borrowers shall pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law.

(c)    As promptly as practicable after the payment of any Taxes or Other Taxes,
and in any event within 45 days of any such payment being due, the Obligor shall
furnish to the Administrative Agent an official receipt (or a certified copy
thereof) evidencing the payment of such Taxes or Other Taxes. The Administrative
Agent shall make copies thereof available to any Lender upon request therefor.

(d)    Each U.S. Borrower and U.S. Loan Party shall jointly and severally
indemnify each Recipient with respect to a U.S. Borrower, and each U.S. Loan
Party and Non-U.S. Loan Party shall severally indemnify each Recipient with
respect to any Designated Borrower within 10 days after demand therefor, for any
Non-Excluded Taxes and Other Taxes payable or paid by such Recipient, or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent) or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error. The Obligors
acknowledge that any payment made to the Administrative Agent or any Recipient
or to any Governmental Authority in respect of the indemnification obligations
of the Obligors provided in this clause (d) shall constitute a payment in
respect of which the provisions of clause (a) and this clause shall apply.

(e)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the applicable Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by such
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the applicable Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.6(e)(i) and (iii) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(i)    Without limiting the generality of the foregoing, each Non-U.S. Lender
with respect to the Obligations of a U.S. Borrower, on or prior to the date on
which such Non-U.S. Lender becomes a Lender hereunder (and from time to time
thereafter upon the request of the applicable Borrower or the Administrative
Agent, but only for so long as such Non-U.S. Lender is legally entitled to do
so), shall deliver to the Company and the Administrative Agent, either (i) two
duly completed copies of either (A) IRS Form W-8BEN or W-8BEN-E, as applicable,
claiming eligibility of the Non-U.S. Lender for benefits of an income tax treaty
to which the United States is a party or (B) IRS Form W-8ECI, W-8EXP or W-8IMY
(together with any required attachments), or in any case an applicable successor
form; or (ii) (A) a certificate to the effect that such Non-U.S. Lender is not
(x) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (y) a
“10 percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (z) a controlled foreign corporation
receiving interest from a

 

68



--------------------------------------------------------------------------------

related person within the meaning of Section 881(c)(3)(C) of the Code (referred
to as an “Exemption Certificate”) and (B) two duly completed copies of IRS Form
W-8BEN or W-8BEN-E, as applicable, or applicable successor form.

(ii)    Any Non-U.S. Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Non-U.S. Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
applicable Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this subparagraph (iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f)    Solely for purposes of this Section 4.6, the term “Lender” includes any
Issuer and the term “applicable law” includes FATCA.

SECTION 4.7    Payments, Computations; Proceeds of Collateral, etc.

(a)    Unless otherwise expressly provided in a Loan Document, all payments by
the Borrowers pursuant to each Loan Document shall be made by the Borrowers to
the Administrative Agent for the pro rata account of the Secured Parties
entitled to receive such payment. All payments shall be made without setoff,
deduction or counterclaim not later than 12:00 noon on the date due in same day
or immediately available funds, in the applicable Currency, to such account as
the Administrative Agent shall specify from time to time by notice to the
Borrowers. Funds received after that time shall, in the sole discretion of the
Administrative Agent, be deemed to have been received by the Administrative
Agent on the next succeeding Business Day. The Administrative Agent shall
promptly remit in same day funds to each Secured Party its share, if any, of
such payments received by the Administrative Agent for the account of such
Secured Party. All interest (including interest on Eurocurrency Loans) and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days (or, in the case of
interest on a Base Rate Loan, 365 days or, if appropriate, 366 days); provided,
that to the extent the current market practice is to compute interest and/or
fees in respect of any Alternate Currency or any

 

69



--------------------------------------------------------------------------------

Loan denominated in any Alternate Currency in a manner other than as set forth
above, all interest and fees hereunder shall be computed on the basis of such
market practice, as certified to the Borrowers by the Administrative Agent.
Payments due on other than a Business Day shall (except as otherwise required by
clause (c) of the definition of “Interest Period”) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees in connection with that payment.

(b)    All amounts received as a result of the exercise of remedies under the
Loan Documents (including from the proceeds received by the Collateral Agent in
respect of any sale of, collection from or other realization upon, all or any
part of the collateral securing the Obligations, which proceeds shall be paid
over to the Administrative Agent) or under applicable law shall be applied upon
receipt by the Administrative Agent to the Obligations as follows:

(i)    first ratably to the payment of all Obligations owing to the Agents, in
their capacity as Agents (including the fees and expenses of counsel to the
Agents),

(ii)    second, after payment in full in cash of the amounts specified in clause
(b)(i), to the ratable payment of all interest (including interest accruing
after the commencement of a proceeding in bankruptcy, insolvency or similar law,
whether or not permitted as a claim under such law) and fees owing under the
Loan Documents, and all costs and expenses owing to the Secured Parties pursuant
to the terms of the Loan Documents, until paid in full in cash,

(iii)    third, after payment in full in cash of the amounts specified in
clauses (b)(i) and (b)(ii), to the ratable payment of the principal amount of
the Loans then outstanding, the aggregate Reimbursement Obligations then owing,
the Cash Collateralization for contingent liabilities under Letter of Credit
Outstandings, the Cash Management Obligations and the credit exposure owing to
Secured Parties under Rate Protection Agreements,

(iv)    fourth, after payment in full in cash of the amounts specified in
clauses (b)(i) through (b)(iii), to the ratable payment of all other Obligations
owing to the Secured Parties, and

(v)    fifth, after payment in full in cash of the amounts specified in clauses
(b)(i) through (b)(iv), and following the Termination Date, to each applicable
Obligor or any other Person lawfully entitled to receive such surplus.

For purposes of clause (b)(iii), the “credit exposure” at any time of any
Secured Party with respect to a Rate Protection Agreement to which such Secured
Party is a party shall be determined at such time in accordance with the
customary methods of calculating credit exposure under similar arrangements by
the counterparty to such arrangements, taking into account potential interest
rate (or, if applicable, currency) movements and the respective termination
provisions and notional principal amount and term of such Rate Protection
Agreement.

SECTION 4.8    Sharing of Payments. Subject to the express provisions of this
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders, if any Secured Party
shall obtain any payment or other recovery (whether voluntary, involuntary, by
application of setoff or otherwise) on account of any Credit Extension or
Reimbursement Obligation (other than pursuant to the terms of Sections 4.3, 4.4,
4.5 or 4.6) in excess of its pro rata share of payments obtained by all Secured
Parties, such Secured Party shall purchase from the other Secured Parties such
participations in Credit Extensions made by them as shall be necessary to cause
such purchasing Secured Party to share the excess payment or other recovery
ratably (to the extent such other Secured Parties were entitled to receive a
portion of such payment or recovery) with each of them;

 

70



--------------------------------------------------------------------------------

provided, that if all or any portion of the excess payment or other recovery is
thereafter recovered from such purchasing Secured Party, the purchase shall be
rescinded and each Secured Party which has sold a participation to the
purchasing Secured Party shall repay to the purchasing Secured Party the
purchase price to the ratable extent of such recovery together with an amount
equal to such selling Secured Party’s ratable share (according to the proportion
of (a) the amount of such selling Secured Party’s required repayment to the
purchasing Secured Party to (b) total amount so recovered from the purchasing
Secured Party) of any interest or other amount paid or payable by the purchasing
Secured Party in respect of the total amount so recovered. The Borrowers agree
that any Secured Party purchasing a participation from another Secured Party
pursuant to this Section may, to the fullest extent permitted by law, exercise
all its rights of payment (including pursuant to Section 4.9) with respect to
such participation as fully as if such Secured Party were the direct creditor of
the Borrowers in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law any Secured Party receives a secured
claim in lieu of a setoff to which this Section applies, such Secured Party
shall, to the extent practicable, exercise its rights in respect of such secured
claim in a manner consistent with the rights of the Secured Parties entitled
under this Section to share in the benefits of any recovery on such secured
claim.

SECTION 4.9    Setoff. Each Secured Party shall, upon the occurrence and during
the continuance of any Default described in Section 8.1.1 or clauses (a) through
(d) of Section 8.1.9 or, with the consent of the Required Lenders, upon the
occurrence and during the continuance of any other Event of Default, have the
right to appropriate and apply to the payment of the Obligations (whether or not
then due), and (as security for such Obligations) each Borrower hereby grants to
each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of such Borrower then or thereafter
maintained with such Secured Party; provided, that any such appropriation and
application shall be subject to the provisions of Section 4.8. Each Secured
Party agrees promptly to notify the Borrowers and the Administrative Agent after
any such appropriation and application made by such Secured Party; provided,
that the failure to give such notice shall not affect the validity of such
setoff and application. The rights of each Secured Party under this Section are
in addition to other rights and remedies (including other rights of setoff under
applicable law or otherwise) which such Secured Party may have.

SECTION 4.10    Mitigation Obligations; Removal of Lenders.

(a)    If any Lender requests compensation under Section 4.5(a), or if any
Borrower is required to pay any Non-Excluded Taxes or Other Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 4.5(b), then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 4.5(a) or 4.5(b), as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b)    If any Lender (an “Affected Lender”) (i) fails to consent to an election,
consent, amendment, waiver or other modification to this Agreement or other Loan
Document that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such election, consent, amendment, waiver or other
modification is otherwise consented to by the Required Lenders, (ii) makes a
demand upon the Company for (or if the Company is otherwise required to pay)
amounts pursuant to Section 4.3, 4.5 or 4.6 (and the payment of such amounts
are, and are likely to continue to be, more onerous in the reasonable judgment
of the Company than with respect to the other Lenders), or gives notice pursuant
to Section 4.1 requiring a conversion of such Affected Lender’s Eurocurrency
Loans to

 

71



--------------------------------------------------------------------------------

Base Rate Loans or suspending such Lender’s obligation to make Loans as, or to
convert Loans into, Eurocurrency Loans, or (iii) becomes a Defaulting Lender,
the Company may, within 30 days of such consent by the Required Lenders, such
receipt by the Company of such demand or notice or such Lender becoming a
Defaulting Lender, as the case may be, give notice (a “Replacement Notice”) in
writing to the Administrative Agent and such Affected Lender of its intention to
cause such Affected Lender to sell all or any portion of its Loans, Commitments
and/or Notes to an Eligible Assignee (a “Replacement Lender”) designated in such
Replacement Notice; provided, that no Replacement Notice may be given by the
Company if (A) such replacement conflicts with any applicable law or regulation,
(B) any Event of Default (other than, in the case of the replacement of a
Defaulting Lender, as a result of the failure of the Company to satisfy its cash
collateralization obligations pursuant to Section 2.10(b)) shall have occurred
and be continuing at the time of such replacement or (C) prior to any such
replacement, such Lender shall have taken any necessary action under Section 4.5
or 4.6 (if applicable) so as to eliminate the continued need for payment of
amounts owing pursuant to Section 4.5 or 4.6. If the Administrative Agent shall,
in the exercise of its reasonable discretion and within 30 days of its receipt
of such Replacement Notice, notify the Company and such Affected Lender in
writing that the Replacement Lender is reasonably satisfactory to the
Administrative Agent (such consent not being required where the Replacement
Lender is already a Lender), then such Affected Lender shall, subject to the
payment of any amounts due pursuant to Section 4.4, assign, in accordance with
Section 10.11, the portion of its Commitments, Loans, Notes (if any) and other
rights and obligations under this Agreement and all other Loan Documents
(including Reimbursement Obligations, if applicable) designated in the
Replacement Notice to such Replacement Lender; provided, that (A) such
assignment shall be without recourse, representation or warranty and shall be on
terms and conditions reasonably satisfactory to such Affected Lender and such
Replacement Lender, (B) the purchase price paid by such Replacement Lender shall
be in the amount of such Affected Lender’s Loans designated in the Replacement
Notice and/or its Revolving Loan Percentage of outstanding Reimbursement
Obligations, as applicable, together with all accrued and unpaid interest and
fees in respect thereof, plus all other amounts (including the amounts demanded
and unreimbursed under Sections 4.3, 4.5 and 4.6), owing to such Affected Lender
hereunder and (iii) the Company shall pay to the Affected Lender and the
Administrative Agent all reasonable out-of-pocket expenses incurred by the
Affected Lender and the Administrative Agent in connection with such assignment
and assumption (including the processing fees described in Section 10.11). Upon
the effective date of an assignment described above, the Replacement Lender
shall become a “Lender” for all purposes under the Loan Documents. Each Lender
hereby grants to the Administrative Agent an irrevocable power of attorney
(which power is coupled with an interest) to execute and deliver, on behalf of
such Lender as assignor, any assignment agreement necessary to effectuate any
assignment of such Lender’s interests hereunder in the circumstances
contemplated by this Section.

ARTICLE V

CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSION

The effectiveness of the Credit Agreement shall be subject to the prior or
concurrent satisfaction of each of the following conditions precedent:

SECTION 5.1    Effectiveness. On the Closing Date:

Section 5.1.1    Resolutions, etc. The Administrative Agent shall have received
from the Company (a) a copy of good standing certificates, dated a date
reasonably close to the Closing Date, for the Company and each other Obligor and
(b) a certificate, dated as of the Closing Date duly executed and delivered by
each Obligor’s Secretary or Assistant Secretary, any director, managing member
or general partner, as applicable, as to:

(a)    resolutions of such Person’s board of directors (or other managing body,
in the case of other than a corporation) then in full force and effect
authorizing, to the extent relevant, all aspects of the Transactions applicable
to such Person and the execution, delivery and performance of each Loan Document
to be executed by such Person and the transactions contemplated hereby and
thereby;

 

72



--------------------------------------------------------------------------------

(b)    the incumbency and signatures of those of its officers, directors,
managing member or general partner, as applicable, authorized to act with
respect to each Loan Document to be executed by such Person; and

(c)    the full force and validity of each Organic Document of such Person (and
copies of all amendments thereof, if any, since the Closing Date);

upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of the Secretary, Assistant Secretary, any
director, managing member or general partner, as applicable, of any such Person
canceling or amending the prior certificate of such Person.

Section 5.1.2    Organization and Capital Structure. The organizational
structure and capital structure of the Company and its Subsidiaries shall be as
set forth in Item 5.1.2 of the Disclosure Schedule.

Section 5.1.3    Closing Date Certificate. The Administrative Agent shall have
received a certificate, dated as of the Closing Date and duly executed and
delivered by an Authorized Officer of each Borrower, in which certificate such
Borrower shall agree and acknowledge that the statements made herein shall be
deemed to be true and correct representations and warranties of such Borrower in
all material respects (or in all respects if qualified by materiality or
Material Adverse Effect) as of such date (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or in all respects if qualified by
materiality or Material Adverse Effect) as of such earlier date) (the “Closing
Date Certificate”). All documents and agreements required to be appended to the
Closing Date Certificate shall be in form and substance reasonably satisfactory
to the Administrative Agent, shall have been executed and delivered by the
requisite parties, and shall be in full force and effect.

Section 5.1.4    Delivery of Notes. The Administrative Agent shall have
received, for the account of each Lender that has requested a Note, such
Lender’s Notes duly executed and delivered by an Authorized Officer of the
Borrowers.

Section 5.1.5    Solvency. The Administrative Agent shall have received a
solvency certificate, dated as of the Closing Date and duly executed and
delivered by the chief financial officer of the Company, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that the Company
and its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are Solvent.

Section 5.1.6    No Litigation. The Administrative Agent shall have received a
certificate, dated as of the Closing Date and duly executed and delivered by an
Authorized Officer of the Company, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that all requisite governmental
authorities and third parties shall have approved or consented to the
Transactions to the extent required or to the extent failure to obtain such
approvals or consents would not reasonably be expected to cause a Material
Adverse Effect, all applicable appeal periods shall have expired and there shall
be no litigation, governmental, administrative or judicial action, actual or
threatened, that could reasonably be expected to materially restrain, prevent or
impose burdensome conditions on the Transactions.

Section 5.1.7    Guarantees. The Administrative Agent shall have received the
Subsidiary Guaranty, dated as of the Closing Date and duly executed and
delivered by an Authorized Officer of the Company and each Subsidiary Guarantor,
in each case, to the extent required by Section 2.9 and Section 7.1.8.

 

73



--------------------------------------------------------------------------------

Section 5.1.8    Pledge and Security Agreement.

(a)    The Administrative Agent shall have received the Pledge and Security
Agreement, dated as of the Closing Date and duly executed and delivered by the
Company and each U.S. Subsidiary (other than an SPV, an Excluded Subsidiary or
an Immaterial Subsidiary), together with (in each case except as described in
Section 7.1.12):

(i)    certificates (in the case of Capital Securities that are securities (as
defined in the UCC) evidencing all of the issued and outstanding Capital
Securities owned by each Obligor in its U.S. Subsidiaries (other than an SPV, an
Excluded Subsidiary or an Immaterial Subsidiary) and except for any SPV,
Immaterial Subsidiary or Excluded Subsidiary, the issued and outstanding Voting
Securities of each Foreign Subsidiary (together with all the issued and
outstanding non-voting Capital Securities of such Foreign Subsidiary ) directly
owned by the Company or any U.S. Subsidiary, but with respect to the Obligations
of a U.S. Borrower, only to the extent the total Voting Securities of any CFC,
DRE Holdco or Foreign Sub Holdco delivered does not exceed 65% of the
outstanding total Voting Securities of such CFC, DRE Holdco or Foreign Sub
Holdco, which certificates in each case shall be accompanied by undated
instruments of transfer duly executed in blank, or, in the case of Capital
Securities that are uncertificated securities (as defined in the UCC)),
confirmation and evidence reasonably satisfactory to the Agents that the
security interest therein has been transferred to and perfected by the
Collateral Agent for the benefit of the Secured Parties in accordance with
Articles 8 and 9 of the UCC and all laws otherwise applicable to the perfection
of the pledge of such Capital Securities;

(ii)    Filing Statements suitable in form for naming the Company and each
Subsidiary Guarantor as a debtor and the Collateral Agent as the secured party,
or other similar instruments or documents to be filed under the UCC of all
jurisdictions as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the security interests of the Collateral Agent pursuant to
the Pledge and Security Agreement;

(iii)    a Perfection Certificate with respect to the Obligors dated the Closing
Date and duly executed by an Authorized Officer of each Obligor, and shall have
received the results of a search of the UCC filings (or equivalent filings) made
with respect to the Obligors in the states (or other jurisdictions) of formation
of such Persons, in which the chief executive office of each such Person is
located and in the other jurisdictions in which such Persons maintain property,
in each case as indicated on such Perfection Certificate, together with copies
of the financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Administrative Agent that the Liens
indicated in any such financing statement (or similar document) would be
permitted under Section 7.2.3 or have been or will be contemporaneously released
or terminated.

Section 5.1.9    Intellectual Property Security Agreements. The Administrative
Agent shall have received a Patent Security Agreement, all applicable Copyright
Security Agreements and all applicable Trademark Security Agreements, each dated
as of the Closing Date and duly executed and delivered by each Obligor that,
pursuant to the Pledge and Security Agreement, is required to provide such
intellectual property security agreements (the “Intellectual Property Security
Agreements”) to the Collateral Agent.

Section 5.1.10    UCC Financing Statements. All Filing Statements shall have
been delivered to a filing service company acceptable to the Agents.

 

74



--------------------------------------------------------------------------------

Section 5.1.11    Insurance. The Administrative Agent shall have received a
certificate, reasonably satisfactory to the Administrative Agent, from the
Company’s insurance broker(s), dated as of (or a date reasonably near) the
Closing Date relating to each insurance policy required to be maintained
pursuant to Section 7.1.4, identifying types of insurance and insurance limits
of each such insurance policy and naming the Collateral Agent as additional
insured or loss payee on behalf of the Secured Parties to the extent required
under Section 7.1.4.

Section 5.1.12    Opinions of Counsel. The Administrative Agent shall have
received opinions, each dated the Closing Date and addressed to the Agents, the
Issuer and all Lenders, from:

(a)    Jones Day, Ohio, Delaware, New York and Pennsylvania counsel to the
Obligors, in form and substance reasonably satisfactory to the Administrative
Agent; and

(b)    local counsel to the Obligors in each other jurisdiction in which an
Obligor is organized, in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.

Section 5.1.13    Patriot Act Disclosures. Within five Business Days’ prior to
the Closing Date, the Administrative Agent shall have received copies of all
Patriot Act Disclosures as reasonably requested by the Administrative Agent.

Section 5.1.14    Closing Fees, Expenses, etc. The Administrative Agent shall
have received for its own account, or for the account of each other Person
entitled thereto, as the case may be, all fees, costs and expenses (i) due and
payable pursuant to Sections 3.3 and, if then invoiced, 10.3 and
(ii) contemplated by the Engagement Letter or as otherwise agreed between the
Borrower and the Administrative Agent, Joint Lead Arrangers, Joint Bookrunners,
Syndication Agents or Lenders.

Section 5.1.15    Termination of Existing Credit Agreement. All amounts due or
outstanding in respect of the Existing Credit Agreement shall have been (or
substantially simultaneously with the closing under the Credit Facilities shall
be) paid in full, all commitments (if any) in respect thereof terminated and all
guarantees (if any) thereof and security (if any) therefor discharged and
released (the “Refinancing”). After giving effect to the Transactions, the
Company and its Subsidiaries shall have outstanding no Indebtedness other than
(i) the Loans and other extensions of credit hereunder, (ii) the Notes and
(iii) other Indebtedness permitted under Section 7.2.2.

Section 5.1.16    Credit Documentation. The Administrative Agent shall have
received the Credit Agreement, dated as of the Closing Date and duly executed
and delivered by an Authorized Officer of each Loan Party.

Section 5.1.17    [Reserved].

Section 5.1.18    Financial Statements. The Administrative Agent shall have
received from the Company (i) the audited consolidated balance sheets as of
December 31, 2013, December 31, 2014 and December 31, 2015 and the related
audited statements of income and cash flows of the Company and its Subsidiaries
for the Fiscal Years ended December 31, 2013, December 31, 2014, and
December 31, 2015 and the related statements of income and of cash flows for the
Fiscal Years ended on such dates, (ii) the unaudited consolidated balance sheets
and the related unaudited statements of operations and cash flows of the Company
and its Subsidiaries, in each case, for each Fiscal Quarter of the Company ended
on or after September 30, 2016 and at least 45 days prior to the Closing Date,
and (iii) the unaudited pro forma balance sheet of the Company and its
Subsidiaries as of and for the Fiscal Year ended December 31, 2015

 

75



--------------------------------------------------------------------------------

and for the interim Fiscal Quarters ending at least 45 days prior the Closing
Date, in each case meeting the requirements of Regulation S-X (with such
adjustments or exceptions as are reasonably acceptable to the agent) and giving
effect to the Transactions. The Administrative Agent hereby acknowledges receipt
of (x) the audited financial statements referred to in clause (i) above, (y)
unaudited financial statements for the Fiscal Quarter ended September 30, 2016
referred to in clause (ii) above and (z) the unaudited pro forma financial
information referred to in clause (iii) above for the Fiscal Year ended
December 31, 2015.

SECTION 5.2    All Credit Extensions. On the date of each Credit Extension:

Section 5.2.1    Compliance with Warranties, No Default, etc. Subject to
Section 2.11, both before and after giving effect to any Credit Extension (but,
if any Default of the nature referred to in Section 8.1.5 shall have occurred
with respect to any other Indebtedness, without giving effect to the
application, directly or indirectly, of the proceeds thereof) the following
statements shall be true and correct:

(a)    the representations and warranties set forth in each Loan Document shall,
in each case, be true and correct in all material respects (or in all respects
if qualified by materiality or Material Adverse Effect) with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or in all respects if qualified by materiality or Material Adverse
Effect) as of such earlier date); and

(b)    no Default or Event of Default shall have then occurred and be
continuing.

Section 5.2.2    Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a Letter of Credit is being requested or
extended. Each of the delivery of a Borrowing Request or Issuance Request and
the acceptance by the Borrowers of the proceeds of such Credit Extension shall
constitute a representation and warranty by the Borrowers that on the date of
such Credit Extension (both immediately before and after giving effect to such
Credit Extension and the application of the proceeds thereof) the statements
made in Section 5.2.1 are true and correct.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, each Borrower represents and warrants to each
Secured Party on the Closing Date and on each other date required pursuant to
the Loan Documents as set forth in this Article; provided, that, except with
respect to Sections 6.5, 6.13 and 6.16, Article VI shall not apply to any SPV.

SECTION 6.1    Organization, etc. Each Obligor is validly organized and existing
and in good standing under the laws of the state or jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
business requires such qualification (unless the failure to be in good standing
and/or so qualified could not reasonably be expected to have a Material Adverse
Effect), and has full power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party, to own and hold under lease its
property and to conduct its business substantially as currently conducted by it.

SECTION 6.2    Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Obligor of each Loan Document executed or to be
executed by it, each Obligor’s participation in the consummation of all aspects
of the Transactions, and the execution, delivery and

 

76



--------------------------------------------------------------------------------

performance by any Borrower or (if applicable) any Obligor of the agreements
executed and delivered by it in connection with the Transactions are in each
case within such Person’s powers, have been duly authorized by all necessary
action, and do not

(a)    contravene any (i) Obligor’s Organic Documents, (ii) court decree or
order binding on or affecting any Obligor or (iii) law or governmental
regulation binding on or affecting any Obligor; or

(b)    result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any material contractual restriction binding on or affecting any Obligor.

SECTION 6.3    Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person (other than those that have been, or on the Closing
Date will be, duly obtained or made and which are, or on the Closing Date will
be, in full force and effect) is required for the consummation of the
Transactions or the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party. Neither the Company nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 6.4    Validity, etc. Each Loan Document to which any Obligor is a party
constitutes the legal, valid and binding obligations of such Obligor,
enforceable against such Obligor in accordance with their respective terms
(except, in any case, as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally and by principles of equity).

SECTION 6.5    Financial Information. All balance sheets, all statements of
income and of cash flow and all other financial information of each of the
Company and its Subsidiaries furnished pursuant to Section 7.1.1 have been and
will for periods following the Closing Date be prepared in accordance with GAAP
in all material respects consistently applied, and do or will present fairly, in
all material respects, the consolidated financial condition of the Persons
covered thereby as at the dates thereof and the results of their operations for
the periods then ended; provided, that unaudited financial statements of the
Company and its Subsidiaries have been prepared without footnotes, without
reliance on any physical inventory and are subject to year-end adjustments.

SECTION 6.6    No Material Adverse Change. There has been no material adverse
change in the financial condition, results of operations, assets, business or
properties of the Company and its Subsidiaries, taken as a whole, since
December 31, 2015.

SECTION 6.7    Litigation, Labor Controversies, etc. There is no pending or, to
the knowledge of the Company or any of its Subsidiaries, threatened litigation,
action, proceeding, labor controversy or investigation except as disclosed in
Item 6.7 of the Disclosure Schedule, affecting the Company any of its
Subsidiaries or any other Obligor, or any of their respective properties,
businesses, assets or revenues, which could reasonably be expected to have a
Material Adverse Effect.

SECTION 6.8    Subsidiaries. The Company has no Subsidiaries, except those
Subsidiaries which are identified in Item 6.8 of the Disclosure Schedule, or
which are permitted to have been organized or acquired in accordance with
Sections 7.2.5 or 7.2.7.

SECTION 6.9    Ownership of Properties. The Company and each of its Subsidiaries
owns (a) in the case of owned real property, good and marketable fee title to,
and (b) in the case of owned personal property, good and valid title to, or, in
the case of leased real or personal property, valid and

 

77



--------------------------------------------------------------------------------

enforceable leasehold interests (as the case may be) in, all of its properties
and assets, tangible and intangible, of any nature whatsoever, free and clear in
each case of all Liens or claims, except for Liens permitted pursuant to
Section 7.2.3.

SECTION 6.10    Taxes; Other Laws.

(a)    The Company and each of its Subsidiaries has filed all Tax returns and
reports required by law to have been filed by it and has paid all Taxes due and
owing, except any such Taxes which are being diligently contested in good faith
by appropriate proceedings and for which adequate reserves in accordance with
GAAP shall have been set aside on its books, or except where a failure to so
file and/or pay could not reasonably be expected to have a Material Adverse
Effect. There is no proposed or pending Tax assessment against the Company or
any of its Subsidiaries that would, if made, have a Material Adverse Effect.

(b)    Each Obligor is in compliance in all material respects with the
requirements of all applicable laws (including, but not limited to, the Patriot
Act) and all orders, writs, injunctions and decrees applicable to it or to its
properties (except for Environmental Laws which are the subject of
Section 6.12), except in such instances in which the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(c)    As of the date hereof, except as disclosed on Item 6.10(c) of the
Disclosure Schedules, no Obligor is subject to any labor or collective
bargaining agreement. There are no existing or threatened strikes, lockouts or
other labor disputes involving any Obligor that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payments made to employees of each Obligor are not in violation of the Fair
Labor Standards Act or any other applicable law, rule or regulation dealing with
such matters where such violation could reasonably be expected to have a
Material Adverse Effect.

SECTION 6.11    Pension and Welfare Plans. Except in each case as would not
reasonably be expected to have a Material Adverse Effect, (a) each of the
Company and its ERISA Affiliates is in compliance in all respects with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and the laws applicable to any Foreign Plan, (b) no
ERISA Event has occurred or is reasonably expected to occur, and (c) the Company
and each of its ERISA Affiliates have complied with the requirements of
Section 515 of ERISA with respect to each Multiemployer Plan and are not in
material “default” (as defined in Section 4219(c)(5) of ERISA) with respect to
payments to a Multiemployer Plan. Except as disclosed in Item 6.11 of the
Disclosure Schedule, neither the Company nor any ERISA Affiliate has any
contingent liability with respect to any post-retirement benefit under a Welfare
Plan that is subject to ERISA, other than liability for continuation coverage
described in Part 6 of Title I of ERISA.

SECTION 6.12    Environmental Warranties. Except as set forth in Item 6.12 of
the Disclosure Schedule:

(a)    the Company and its Subsidiaries, during the period from and after the
date five years prior to the Closing Date have been, and continue to be, in
material compliance with all Environmental Laws except where noncompliance does
not have, individually or in the aggregate, or could not reasonably be expected
to have, a Material Adverse Effect;

(b)    there are no material pending or threatened (i) claims, complaints,
notices or requests for information received by the Company or any of its
Subsidiaries with respect to any actual or alleged violation of any
Environmental Law or Release of, or exposure to, any Hazardous Materials, or
(ii)

 

78



--------------------------------------------------------------------------------

claims, complaints, notices, requests for information or inquiries to the
Company or any of its Subsidiaries regarding potential liability under any
Environmental Law, that, individually or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect.

(c)    there have been no Releases of Hazardous Materials at, on or under any
property currently or previously owned, operated or leased by the Company or any
of its Subsidiaries that, individually or in the aggregate, have, or could
reasonably be expected to have, a Material Adverse Effect;

(d)    the Company and its Subsidiaries have been issued and are in material
compliance with all material permits, certificates, approvals, licenses and
other authorizations issued pursuant to Environmental Law or otherwise relating
to environmental matters;

(e)    no property currently or, to the knowledge of the Company, previously
owned, operated or leased by the Company or any of its Subsidiaries is listed
or, to the knowledge of the Company, proposed for listing on the National
Priorities List pursuant to CERCLA, on the CERCLIS or on any similar state list
of sites requiring investigation or clean-up;

(f)    there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property currently or previously owned,
operated or leased by the Company or any of its Subsidiaries that, individually
or in the aggregate, have, or could reasonably be expected to have, a Material
Adverse Effect;

(g)    neither the Company nor any of its Subsidiaries has transported or
arranged for the transportation of any Hazardous Material to any location which
is listed or, to the knowledge of the Company, proposed for listing on the
National Priorities List pursuant to CERCLA, on the CERCLIS or on any similar
state list or which is the subject of federal, state or local enforcement
actions or other investigations which may lead to material claims against the
Company or such Subsidiary for any remedial work, damage to natural resources or
personal injury, including claims under CERCLA;

(h)    there are no polychlorinated biphenyls or asbestos present at any
property currently or previously owned, operated or leased by the Company or any
Subsidiary that, individually or in the aggregate, have, or could reasonably be
expected to have, a Material Adverse Effect; and

(i)    no conditions exist at, on or under any property currently owned,
operated or leased by the Company or any Subsidiary which, with the passage of
time, or the giving of notice or both, would give rise to material liability
under any Environmental Law and that, individually or in the aggregate, have, or
could reasonably be expected to have, a Material Adverse Effect.

SECTION 6.13    Accuracy of Information. None of the factual information
heretofore or contemporaneously furnished in writing to any Secured Party by or
on behalf of any Obligor in connection with any Loan Document or any transaction
contemplated hereby (including the Transactions), when taken as a whole,
contains any untrue statement of a material fact, or omits to state any material
fact necessary to make any information not materially misleading, and no other
factual information hereafter furnished in connection with any Loan Document by
or on behalf of any Obligor to any Secured Party, when taken as a whole, will
contain any untrue statement of a material fact or will omit to state any
material fact necessary to make any information not materially misleading on the
date as of which such information is dated or certified.

SECTION 6.14    Regulations T, U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will

 

79



--------------------------------------------------------------------------------

be used to purchase or carry margin stock or otherwise for a purpose which
violates, or would be inconsistent with, F.R.S. Board Regulation T, Regulation U
or Regulation X. Terms for which meanings are provided in F.R.S. Board
Regulation T, Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.

SECTION 6.15    Solvency. The Company and its Subsidiaries, taken as a whole, on
a consolidated basis, both before and after giving effect to any Credit
Extensions, are Solvent.

SECTION 6.16    Anti-Corruption Laws and Sanctions. The Company has policies and
procedures designed and implemented to ensure, in its reasonable business
judgment, compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. The Company and its Subsidiaries and, to the knowledge of
the Company, their respective officers, employees, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and the Designated Borrowers are not knowingly engaged in any activity
that would reasonably be expected to result in any such Borrower being
designated as a Sanctioned Person. None of (a) the Company, the Designated
Borrowers, any Subsidiary or to the knowledge of the Company or the Designated
Borrowers or such Subsidiary, any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person. None of the
Transactions will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 6.17    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE VII

COVENANTS

SECTION 7.1    Affirmative Covenants. Each Borrower agrees with each Lender,
each Issuer and the Administrative Agent that until the Termination Date has
occurred, each Borrower will, and will cause its Subsidiaries (other than any
SPV, except with respect to Section 7.1.5) to perform or cause to be performed
the obligations set forth below.

Section 7.1.1    Financial Information, Reports, Notices, etc. The Company will
furnish each Lender and the Administrative Agent copies of the following
financial statements, reports, notices and information:

(a)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year, an unaudited
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such Fiscal Quarter and consolidated statements of income and cash flow of the
Company and its Subsidiaries for such Fiscal Quarter and for the period
commencing at the end of the previous Fiscal Year and ending with the end of
such Fiscal Quarter, and including (in each case), in comparative form the
figures for the corresponding Fiscal Quarter in, and year to date portion of,
the immediately preceding Fiscal Year, certified as complete and correct by the
chief financial or accounting Authorized Officer of the Company (subject to
normal year-end audit adjustments);

(b)    as soon as available and in any event within 90 days after the end of
each Fiscal Year (commencing with the Fiscal Year ended December 31, 2017), a
copy of the consolidated balance sheet of the Company and its Subsidiaries, and
the related consolidated statements of income and cash flow of the Company and
its Subsidiaries for such Fiscal Year, setting forth in comparative form the
figures for the immediately preceding Fiscal Year, audited (without any
Impermissible Qualification) by independent public accountants of national
standing or otherwise reasonably acceptable to the Administrative Agent;

 

80



--------------------------------------------------------------------------------

(c)    concurrently with the delivery of the financial information pursuant to
clauses (a) and (b), a Compliance Certificate, executed by the chief financial
or accounting Authorized Officer of the Company, (i) showing the calculation of
the financial covenants set forth in Section 7.2.4 and stating that no Default
has occurred and is continuing (or, if a Default has occurred and is continuing,
specifying the details of such Default and the action that the Company or an
Obligor has taken or proposes to take with respect thereto) and (ii) stating
that no Subsidiary has been formed or acquired since the delivery of the last
Compliance Certificate (or, if a Subsidiary has been formed or acquired since
the delivery of the last Compliance Certificate, a statement that such
Subsidiary has complied with Section 2.9 and Section 7.1.8);

(d)    as soon as possible and in any event within three Business Days after the
Company or any other Obligor obtains knowledge of the occurrence of a Default, a
statement of an Authorized Officer of the Company setting forth details of such
Default and the action which the Company or such Obligor has taken and proposes
to take with respect thereto;

(e)    as soon as possible and in any event within three Business Days after the
Company or any other Obligor obtains knowledge of (i) the occurrence of any
material adverse development with respect to any litigation, action, proceeding
or labor controversy described in Item 6.7 of the Disclosure Schedule or
(ii) the commencement of any litigation, action, proceeding or labor controversy
of the type and materiality described in Section 6.7, notice thereof and, to the
extent any Agent requests, copies of all documentation relating thereto;

(f)    promptly upon (i) any officer of the Company becoming aware of the
forthcoming occurrence of any ERISA Event that, alone or together with any other
ERISA Event could reasonably be expected to result in liability of the Company
or any ERISA Affiliate in an aggregate amount exceeding $25,000,000, a statement
of an Authorized Officer of the Company setting forth details as to such ERISA
Event and the action, if any, that the Company proposes to take with respect
thereto; or (ii) receipt by the Company or any of its ERISA Affiliates of notice
from a Multiemployer Plan sponsor concerning an ERISA Event, such notice;

(g)    promptly notify the Agents and provide copies upon receipt of all
material written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to any
non-compliance with, Environmental Laws, or otherwise brought pursuant to
Environmental Law, which non-compliance would reasonably be expected to result
in a Material Adverse Effect.

(h)    all Patriot Act Disclosures, to the extent reasonably requested by the
Administrative Agent or any of the Lenders;

(i)    as soon as available and upon board approval or such other corporate
approval, deliver to the Administrative Agent a detailed annual business plan
and consolidated budget for the following Fiscal Year (including the Fiscal Year
in which the Stated Term Maturity Date occurs) on a quarterly basis; and

(j)    such other financial and other information as any Lender or Issuer
through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may request with respect to the terms of and information provided pursuant to
the Compliance Certificate).

Documents required to be delivered pursuant to this Section 7.1.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto, on the Company’s website; or (ii) on which such documents are
transmitted by electronic mail to the Administrative Agent; provided, that the
Company shall notify (which may be by

 

81



--------------------------------------------------------------------------------

facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents; provided, further,
that the Company shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender upon its request
(which may be at the request of a Lender) to the Company to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

Section 7.1.2    Maintenance of Existence; Compliance with Contracts, Laws,
Anti-Corruption Laws, etc. The Company will, and will cause each of its Material
Subsidiaries to, (i) preserve and maintain its legal existence (except as
otherwise permitted by Section 7.2.7), and (ii) perform in their obligations
under material agreements to which the Company or a Subsidiary is a party, and
comply in all material respects with all applicable laws, rules, regulations and
orders, including the filing of all Tax returns and the payment (before the same
become delinquent), of all Taxes, imposed upon the Company or its Subsidiaries
or upon their property except, in each case of this clause (ii), to the extent
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP have been set aside on the books
of the Company or its Subsidiaries, as applicable or to the extent such failure
would not reasonably be expect to cause a Material Adverse Effect.

(b)    The Company will maintain and implement policies and procedures designed,
in its reasonable business judgment, to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents, in
all material respects, with Anti-Corruption Laws and applicable Sanctions.

Section 7.1.3    Maintenance of Properties. The Company will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its and their
respective properties in good repair, working order and condition (ordinary wear
and tear excepted), and make necessary repairs, renewals and replacements so
that the business carried on by the Borrowers and their Subsidiaries may be
properly conducted at all times, unless any Borrower or any Subsidiary
determines in good faith that the continued maintenance of such property is no
longer economically desirable, necessary or useful to the business of such
Borrower or any of its Subsidiaries or the Disposition of such property is
otherwise permitted by Sections 7.2.7 or 7.2.8 or such failure would not
reasonably be expected to result in a Material Adverse Effect.

Section 7.1.4    Insurance. The Company will, and will cause each of its
Subsidiaries to maintain:

(a)    insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as the Borrowers and their Subsidiaries; and

(b)    all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business, except to the extent such failure would not
reasonably be expected to cause a Material Adverse Effect.

Without limiting the foregoing, the Company shall cause the applicable insurance
policies to name the Collateral Agent on behalf of the Secured Parties as loss
payee (in the case of property insurance) or additional insured (in the case of
liability insurance), as applicable, and provide that no cancellation or
modification of the policies will be made without thirty days’ prior written
notice to the Collateral Agent (or as otherwise reasonably acceptable to the
Administrative Agent).

 

82



--------------------------------------------------------------------------------

Section 7.1.5    Books and Records. The Company will, and will cause each of its
Subsidiaries to:

(a)    keep books and records in accordance with GAAP, in all material respects,
which accurately reflect all of its business affairs and transactions;

(b)    permit the Administrative Agent or any of its representatives, at
reasonable times and intervals and upon reasonable notice to the Company, to
visit each of the Company’s and its Subsidiaries’ offices, to discuss such
Person’s financial matters with its officers and employees and to examine (and
photocopy extracts from) any of such Person’s books and records; and

(c)    afford all other Lenders and any of their respective representatives the
opportunity to collectively visit the Company’s and its Subsidiaries’ offices on
one day per calendar year, coordinated with the Administrative Agent (such date
to be determined by the Company in consultation with the Administrative Agent
and each such Lender to be given reasonable notice of such visitation date), to
discuss such Person’s financial matters with its officers and employees;
provided, that each such Lender or any of their respective representatives, at
reasonable times and intervals and upon reasonable notice to the Company, shall
be permitted to do any of the foregoing at any time after the occurrence and
during the continuation of an Event of Default.

The Company shall pay any fees of such independent public accountant incurred in
connection with the Administrative Agent’s or any Lender’s exercise of its
rights pursuant to this Section.

Section 7.1.6    Environmental Law Covenant. Except as would not reasonably be
expected to have a Material Adverse Effect, the Company will, and will cause
each of its Subsidiaries to, use and operate all of its and their facilities and
properties in compliance with all Environmental Laws, keep all necessary
permits, approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, and handle
all Hazardous Materials in compliance with all applicable Environmental Laws.

Section 7.1.7    Use of Proceeds.

The Borrowers will apply the proceeds of the Credit Extensions as follows:

(a)    in the case of Loans made on the Closing Date, (i) to consummate the
Refinancing, (ii) to pay the Transaction Costs and (iii) for other general
corporate purposes.

(b)    in the case of the Revolving Loans made after the Closing Date, for
working capital and general corporate purposes of the Borrowers and the
Subsidiary Guarantors, including capital expenditures and Permitted Acquisitions
by such Persons, and including the repayment of outstanding Indebtedness; and

(c)    for issuing Letters of Credit for the account of the Borrowers and the
Subsidiaries of the Company (in which case, the Company shall also have
reimbursement obligations relating to such Letters of Credit).

 

83



--------------------------------------------------------------------------------

Section 7.1.8    Subsidiary Guarantors, Security, etc.. The Company will cause
each of its Subsidiaries (including those acquired or created after the Closing
Date) unless such Subsidiary is an Immaterial Subsidiary, SPV or Excluded
Subsidiary to, within 30 days (or such later date as agreed to by the
Administrative Agent) of the acquisition or creation thereof:

(a)    with respect to a U.S. Borrower, each Subsidiary other than a CFC or
Foreign Sub Holdco (or a direct or indirect Subsidiary of a CFC or Foreign Sub
Holdco) shall execute a Guaranty (Domestic) or a supplement thereto.

(b)    execute the Pledge and Security Agreement or a supplement thereto.

(c)    execute any documents, Filing Statements, agreements and instruments, and
take all further action that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to Liens permitted
by Section 7.2.3) of the Liens created or intended to be created by the Loan
Documents securing the Obligations.

(d)    at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, perfected Liens with respect to
such of its assets and properties as the Administrative Agent or the Required
Lenders shall designate, it being agreed that it is the intent of the parties
that the Obligations shall be secured by, among other things, substantially all
the assets of the Company and its Subsidiaries (including personal property
acquired subsequent to the Closing Date) other than any assets of any Subsidiary
that is a CFC (but only with respect to the Obligations of a U.S. Borrower), an
Immaterial Subsidiary, an SPV or an Excluded Subsidiary); provided, that neither
the Company nor any of its U.S. Subsidiaries shall be required to pledge
(i) with respect to the Obligations of a U.S. Borrower, Voting Securities of a
CFC, DRE Holdco or Foreign Sub Holdco to the extent that such pledge results in,
in the aggregate, more than 65% of the Voting Securities of such CFC, DRE Holdco
or Foreign Sub Holdco being pledged pursuant to this Agreement or (ii) the
Capital Securities of any SPV, Immaterial Subsidiary or Excluded Subsidiary.
Such Liens will be created under the Loan Documents in form and substance
reasonably satisfactory to the Agents, and the Company shall deliver or cause to
be delivered to the Agents all such instruments and documents (including legal
opinions, surveys, title insurance policies and Lien searches) as the Agents
shall reasonably request to evidence compliance with this Section.

Notwithstanding the foregoing provisions of this Section, no SPV, no Excluded
Subsidiary no Immaterial Subsidiary shall be required, under any circumstances,
to execute any Subsidiary Guaranty or any other Loan Document to grant Liens in
any of its assets to secure the Obligations.

Section 7.1.9    Subsidiary Guarantors, Security, etc. of Designated Borrower.
Each Designated Borrower will cause each of its Subsidiaries (including those
acquired or created after the Closing Date) organized under the laws of
Australia, the Kingdom of the Netherlands, the United Kingdom or Germany, if
any, to comply with the provisions set forth in Section 2.9(b), as applicable.

Section 7.1.10    Cash Management. The Company will deliver to the Collateral
Agent fully executed Control Agreements with respect to each Deposit Account and
Securities Account of the Company and each U.S. Subsidiary that is a Subsidiary
Guarantor (other than those maintained with the Collateral Agent or a Lender and
accounts holding cash on deposit with metal lessors or other cash collateral)
that at any time holds assets in excess of $5,000,000, in each case when such
account is created or when such threshold is reached.

Section 7.1.11    Maintenance of Corporate Separateness. The Company will, and
will cause each of its Subsidiaries to, satisfy customary corporate formalities,
including the holding of regular board of directors’ and shareholders’ meetings
and the maintenance of corporate offices and records, in each case, in all
material respect to the extent reasonably necessary to maintain their corporate
separateness.

 

84



--------------------------------------------------------------------------------

Section 7.1.12    Foreign Subsidiaries; Foreign Pledge Agreements. The Company
will deliver or cause to be delivered:

(a)    on or before the date that is 90 days after the Closing Date (or such
later date agreed to by the Collateral Agent in its sole discretion), solely
with respect to each Foreign Subsidiary directly owned by the Company or any
U.S. Subsidiary, a Foreign Pledge Agreement with regard to 100% of the issued
and outstanding Voting Securities, or with respect to the Obligations of a U.S.
Borrower and if such Foreign Subsidiary is a CFC or Foreign Sub Holdco, 65% of
the issued and outstanding Voting Securities and 100% of the non-voting Capital
Securities of such CFC or Foreign Sub Holdco directly owned by the Company or
any U.S. Subsidiary, duly executed and delivered by all parties thereto, or any
other documents, instruments or agreements (including legal opinions) in
addition thereto or in lieu thereof, and shall take all further action, in each
case, as the Collateral Agent shall reasonably determine shall be necessary or
advisable to grant, preserve, protect and perfect the validity and first
priority (subject to Liens permitted by Section 7.2.3) of the Liens created or
intended to be created by such applicable Foreign Pledge Agreements; provided,
that neither the Company nor any of its U.S. Subsidiaries shall be required to
pledge the Capital Securities of any SPV, Immaterial Subsidiary or Excluded
Subsidiary. In addition, to the extent the same shall not already be in the
possession of the Collateral Agent, the Company will deliver or cause to be
delivered on or before the date specified in the immediately preceding sentence,
(i) undated instruments of transfer duly executed in blank and relating to the
pledged Capital Securities of Foreign Subsidiaries currently held by the
Collateral Agent and (ii) certificates (in the case of Capital Securities that
are securities (as defined in the UCC)) or such other instruments, agreements or
other arrangements, as the Collateral Agent may reasonably approve, evidencing
the Voting Securities and non-voting Capital Securities of each Foreign
Subsidiary directly owned by the Company or any U.S. Subsidiary specified in the
immediately preceding sentence, which certificates in each case shall be
accompanied by undated instruments of transfer duly executed in blank.

Section 7.1.13    [Reserved].

Section 7.1.14    Ratings.

The Company shall use commercially reasonable efforts to maintain ratings issued
by Moody’s and S&P with respect to the Credit Facilities with each of Moody’s
and S&P (including meeting with Moody’s and S&P as required and paying any
commercially reasonable fees as required by such rating agencies to maintain
such ratings).

SECTION 7.2    Negative Covenants. Each Borrower covenants and agrees with each
Lender, each Issuer and the Administrative Agent that until the Termination Date
has occurred, each Borrower will, and will cause its Subsidiaries (other than
any SPV) to, perform or cause to be performed the obligations set forth below.

Section 7.2.1    Business Activities. The Company will not, and will not permit
any of its Subsidiaries to, engage in any business activity except those
business activities that are the same as or related, ancillary or complementary
to, or an extension, development or expansion of, any of the businesses of the
Company and its Subsidiaries on the Closing Date.

Section 7.2.2    Indebtedness. The Company will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
other than:

(a)    Indebtedness in respect of the Obligations;

(b)    Indebtedness (including the full amount of any undrawn or unutilized
commitment that

 

85



--------------------------------------------------------------------------------

exists on the Closing Date) existing as of the Closing Date which is identified
in Item 7.2.2(b) of the Disclosure Schedule and any refinancing of such
Indebtedness in a principal commitment amount not in excess of that which is
outstanding on the Closing Date (as such amount has been reduced following the
Closing Date) and, in the case of any refinancing of the Material Debt,
(i) neither the final maturity nor the weighted average life to maturity of such
Indebtedness is decreased, (ii) the original obligors in respect of such
Indebtedness remain the only obligors thereon, (iii) if such Indebtedness was
initially subordinated to the Obligations hereunder, it remains so subordinated
and (iv) if such Indebtedness was initially unsecured, it remains so unsecured;

(c)    unsecured Indebtedness (i) incurred in the ordinary course of business of
the Company and its Subsidiaries or (ii) in respect of performance, surety or
appeal bonds provided in the ordinary course of business, but excluding (in each
case), Indebtedness incurred through the borrowing of money or Contingent
Liabilities in respect thereof;

(d)    Indebtedness (i) in respect of industrial revenue bonds or other similar
governmental or municipal bonds or governmental loans, (ii) evidencing the
deferred purchase price of newly acquired property, incurred to finance the
acquisition of equipment of the Company and its Subsidiaries or for construction
on or improvement of any property of the Company or its Subsidiaries (pursuant
to purchase money mortgages or otherwise, whether owed to the seller or a third
party) used in the ordinary course of business of the Company and its
Subsidiaries (provided, that such Indebtedness is incurred within 180 days of
the acquisition of such property or the completion of such construction or
improvement thereof), or (iii) in respect of Capitalized Lease Liabilities;
provided, that the aggregate amount of all Indebtedness outstanding pursuant to
this clause shall not at any time exceed $50,000,000;

(e)    Indebtedness of any Subsidiary owing to the Company or any other
Subsidiary and Indebtedness of the Company owing to any Subsidiary;

(f)    Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Company, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and the aggregate
outstanding amount of all Indebtedness existing pursuant to this clause does not
exceed $20,000,000 at any time and any refinancing of such Indebtedness in a
principal commitment amount not in excess of that which is outstanding on the
date such Person became a Subsidiary of the Company;

(g)    Indebtedness incurred under the Permitted Receivables Programs;

(h)    Indebtedness of Foreign Subsidiaries in connection with local lines of
credit in an aggregate amount not to exceed $50,000,000, and Contingent
Liabilities of the Company in respect of the foregoing;

(i)    Indebtedness of the Company and its Subsidiaries in connection with
credit cards issued to employees in the ordinary course of business;

(j)    Indebtedness in respect of Hedging Obligations entered into not for
speculative purposes;

(k)    other Indebtedness of the Company and its Subsidiaries in an aggregate
amount at any time outstanding not to exceed the greater of $100,000,000 and 8%
of Consolidated Total Assets;

(l)    Indebtedness in respect of lines of credit in an aggregate amount not to
exceed $30,000,000 for overseas borrowings and overdrafts;

 

86



--------------------------------------------------------------------------------

(m)    Incremental Equivalent Debt;

(n)    in addition to the Indebtedness permitted above, additional senior,
senior subordinated or subordinated Indebtedness (the Indebtedness incurred
pursuant to this Section 7.2.2(n), the “Ratio Debt Basket”) in an aggregate
amount not in excess of (1) $250,000,000 less the aggregate principal amount of
Indebtedness incurred pursuant to clause (i) of Section 2.11(a) at or prior to
such time plus (2) additional amounts so long as, on a pro forma basis on the
date of incurrence, after giving effect to the incurrence of any such
Indebtedness and after giving effect to any pro forma adjustments for
transactions consummated in connection therewith (provided that the proceeds of
such Indebtedness being incurred shall not be netted against Total Funded
Indebtedness for purposes of the calculation relating to such incurrence), (a)
in the case of Indebtedness that is secured on a pari passu or junior basis with
the Obligations, the Senior Secured Net Leverage Ratio does not exceed 3.00 to
1.00 or (b) in the case of Indebtedness that is unsecured, the Fixed Charge
Coverage Ratio shall be at least 2.00 to 1.00; provided that, in each case, to
the extent any such Incremental Commitments are intended to be applied to
finance a Limited Condition Acquisition, for the purposes of determining pro
forma compliance with the Senior Secured Net Leverage Ratio or Fixed Charge
Coverage Ratio, as applicable, the date of determination thereof shall, at the
Company’s option, be the LCA Test Date, and if, after giving pro forma effect to
the Limited Condition Acquisition and other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
Reference Period ending prior to the LCA Test Date, the Company could have taken
such action on the relevant LCA Test Date in compliance with such Senior Secured
Net Leverage Ratio or Fixed Charge Coverage Ratio, as applicable, such Senior
Secured Net Leverage Ratio or Fixed Charge Coverage Ratio, as applicable, shall
be deemed to have been complied with; provided, further that, in each case, at
the time of incurrence thereof, (i) immediately before and immediately after
giving effect to such incurrence on a pro forma basis, no Default or Event of
Default shall have occurred and be continuing; provided, that if the proceeds
thereof are being used to finance a Limited Condition Acquisition, then the
condition set forth in this clause (i) shall only be required to be satisfied as
of the LCA Test Date, (ii) the maturity date thereof shall not be earlier than
the Stated Term Maturity Date and the weighted average life to maturity shall be
equal to or greater than the weighted average life to maturity of Term Loans,
(iii) if such Indebtedness is secured, such Indebtedness shall not be secured by
any assets other than the Collateral, (iv) if such Indebtedness is guaranteed,
such Indebtedness shall not be guaranteed by any other Person who is not a
Guarantor, (v) if such Indebtedness is incurred pursuant to clause (2)(a) above,
such Indebtedness shall be subject to an Acceptable Intercreditor Agreement
and/or Acceptable Subordination Agreement, as applicable and (vi) except as
otherwise required in clauses (ii) through (v) above, the terms of such
Indebtedness shall be no more favorable (taken as a whole) to the lenders
providing such Indebtedness than the terms of the initial Term Loans (except to
the extent such terms are applicable after the Stated Term Maturity Date);
provided, further, that the maximum aggregate principal amount of Indebtedness
that may be incurred pursuant to this clause (n) by Subsidiaries that are not
Guarantors (together with Indebtedness in respect thereof under Section
7.2.2(o)) shall not exceed the greater of $75,000,000 and 6.0% of Consolidated
Total Assets; provided, further, that Indebtedness that ranks pari passu in
right of payment and security with the Term Facility shall be subject to the
provisions of Section 2.11(b)(iv) as though such Indebtedness were incurred as
Incremental Term Loans;

(o)    Indebtedness incurred or assumed in connection with a Permitted
Acquisition, so long as, (i) on a pro forma basis on the date of incurrence,
after giving effect to such Permitted Acquisition, either (x) the Company can
incur $1 of Indebtedness under the Ratio Debt Basket or (y) in the case of
Indebtedness that is unsecured, the Fixed Charge Coverage Ratio is greater than
the Fixed Charge Coverage Ratio immediately prior to the incurrence of such
Indebtedness, (ii) at the time of incurrence thereof, immediately before and
immediately after giving effect to such incurrence on a pro forma basis, no
Default or Event of Default shall have occurred and be continuing; provided,
that if the proceeds thereof are being used to finance a Limited Condition
Acquisition, then the condition set forth in this clause (ii) shall only be
required to be satisfied as of the LCA Test Date, (iii) such Indebtedness is in

 

87



--------------------------------------------------------------------------------

compliance with clauses (ii) through (vi) of Section 7.2.2(n), as applicable,
and (iv) Indebtedness that ranks pari passu in right of payment and security
with the Obligations shall be subject to the provisions of Section 2.11(b)(iv)
as though such Indebtedness were incurred as Incremental Term Loans; provided,
that the maximum aggregate principal amount of Indebtedness that may be incurred
by Subsidiaries that are not Guarantors pursuant to this clause (o) (together
with Indebtedness in respect thereof under Section 7.2.2(n)) shall not exceed
the greater of $75,000,000 and 6.0% of Consolidated Total Assets; and

(p)    Indebtedness incurred by Subsidiaries that are not Guarantors in an
aggregate amount not to exceed the greater of $100,000,000 and 8% of
Consolidated Total Assets, which amount shall be in addition to any Indebtedness
incurred by Subsidiaries that are not Guarantors permitted by Sections 7.2.2(n)
or 7.2.2(o).

Section 7.2.3    Liens. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property (including Capital Securities of any Person), revenues or assets,
whether now owned or hereafter acquired, except:

(a)    Liens (i) securing payment of the Obligations and (ii) securing
Incremental Equivalent Debt that is permitted by this Agreement to be secured,
to the extent that such Incremental Equivalent Debt is subject to an Acceptable
Intercreditor Agreement;

(b)    Liens existing as of the Closing Date and disclosed in Item 7.2.3(b) of
the Disclosure Schedule securing Indebtedness described in clause (b) of
Section 7.2.2, and refinancings of such Indebtedness; provided, that no such
Lien shall encumber any additional property and the amount of Indebtedness
secured by such Lien is not increased from that existing on the Closing Date (as
such Indebtedness may have been permanently reduced subsequent to the Closing
Date);

(c)    Liens securing Indebtedness permitted under clause (d) of Section 7.2.2;
provided, that (i) such Lien is granted within 270 days after such Indebtedness
is incurred, (ii) the Indebtedness secured thereby does not exceed 100% of
either the cost or the fair market value of the applicable property,
improvements or equipment at the time of such acquisition (or construction) and
(iii) such Lien secures only the assets that are the subject of the Indebtedness
referred to in such clause;

(d)    Liens securing Indebtedness permitted by clause (f) of Section 7.2.2;
provided, that such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to assets of such
Person;

(e)    Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books or would not reasonably be expected to result in a Material Adverse
Effect;

(f)    Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
insurance or benefits, or to secure performance of tenders, statutory
obligations, bids, leases, consignment arrangements or other similar obligations
(other than for borrowed money) entered into in the ordinary course of business
or to secure obligations on surety and appeal bonds or performance bonds;

(g)    judgment Liens which do not otherwise result in an Event of Default under
Section 8.1.6;

(h)    easements, rights-of-way, zoning restrictions, minor defects or
irregularities in title and other similar encumbrances not interfering in any
material respect with the value or use of the property to which such Lien is
attached;

 

88



--------------------------------------------------------------------------------

(i)    Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books;

(j)    Liens on inventory that has been chemically combined with precious metals
inventory or inventories so long as the aggregate Indebtedness secured thereby
does not exceed $50,000,000, and Liens on consigned metals or leased metals that
are held as inventory by an Obligor but for which title has not yet transferred
to such Obligor;

(k)    Liens on the assets of the Company or any of its Subsidiaries securing
Indebtedness permitted by clause (g) of Section 7.2.2;

(l)    Liens on assets of Foreign Subsidiaries securing Indebtedness permitted
by clause (h) and clause (l) of Section 7.2.2 and Liens on the Collateral
securing Indebtedness permitted pursuant to clauses (l), (m), (n) and (o) of
Section 7.2.2; provided that, if secured by a Lien on the Collateral on a pari
passu or junior lien basis to the liens securing the Obligations, such
Indebtedness shall be subject to an Acceptable Intercreditor Agreement;

(m)    Liens (not otherwise permitted hereunder) securing obligations in an
aggregate amount not to exceed the greater of $50,000,000 at any time
outstanding and 4% of Consolidated Total Assets; provided, that such Liens are
limited to assets other than accounts receivable; and

(n)    non-exclusive licenses of intellectual property.

Section 7.2.4    Financial Condition and Operations. With respect to the
Revolving Facility only, the Company will not permit the Total Net Leverage
Ratio as of the last day of each Fiscal Quarter ending after the Closing Date
(a) for the four consecutive Fiscal Quarters following the Closing Date, to be
greater than 4.25:1.00 and (b) for each Fiscal Quarter thereafter, to be greater
than 4.00 to 1.00; provided that, for the four consecutive Fiscal Quarters
following any Permitted Acquisition with consideration in an aggregate amount in
excess of $75,000,000, the Total Net Leverage Ratio shall not be greater than
4.25 to 1.00.

Section 7.2.5    Investments. The Company will not, and will not permit any of
its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:

(a)    Investments existing on the Closing Date and identified in Item 7.2.5(a)
of the Disclosure Schedule;

(b)    Cash Equivalent Investments;

(c)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(d)    Investments consisting of any deferred portion of the sales price
received by the Company or any Subsidiary in connection with any Disposition
permitted under Section 7.2.8;

(e)    Investments (i) by the Company in any Subsidiaries or by any Subsidiary
in other Subsidiaries or (ii) by any Subsidiary in the Company, including,
without limitation, Investments to consummate the Potential Corporate
Restructuring;

 

89



--------------------------------------------------------------------------------

(f)    Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;

(g)    Investments constituting Permitted Acquisitions permitted by clause
(b) of Section 7.2.7;

(h)    other Investments in an aggregate amount not to exceed the greater of
$150,000,000 and 12% of Consolidated Total Assets at any time, net of any cash
returns of capital, cash dividends, cash distributions or cash proceeds, in each
case, received in respect thereof, and taking into account the repayment of any
loans or advances comprising such Investments, so long as immediately before and
immediately after giving effect to such Investments on a pro forma basis, no
Default or Event of Default shall have occurred and be continuing;

(i)    additional Investments, so long as, (x) after giving pro forma effect to
any Investment, the Total Net Leverage Ratio will not exceed 2.00 to 1.00 and
(y) immediately before and immediately after giving effect to such Investment on
a pro forma basis, no Default or Event of Default shall have occurred and be
continuing; and

(j)    Investments in joint ventures, SPVs or any other unrestricted Subsidiary
in an aggregate amount not to exceed the greater of $50,000,000 and 5.0% of
Consolidated Total Assets;

provided that, any Investment which when made complies with the requirements of
the definition of the term “Cash Equivalent Investment” may continue to be held
notwithstanding that such Investment if made thereafter would not comply with
such requirements.

Section 7.2.6    Restricted Payments, etc. The Company will not, and will not
permit any of its Subsidiaries to, declare or make a Restricted Payment, or make
any deposit for any Restricted Payment, other than:

(a)    Restricted Payments made by Subsidiaries to the Company, Wholly Owned
Subsidiaries or joint venture partners, including, without limitation,
Restricted Payments to consummate the Potential Corporate Restructuring;

(b)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in Capital Securities of such Person;

(c)    Restricted Payments in an aggregate amount up to the greater of
$50,000,000 and 5.0% of Consolidated Total Assets in any Fiscal Year plus 50% of
Consolidated Net Income for such year (commencing with Fiscal Year ending on
December 31, 2017 and provided that for purposes of calculating Consolidated Net
Income under this Section 7.2.6 (c), Consolidated Net Income shall not be less
than zero), so long as (x) after giving effect to any such Restricted Payments
made pursuant to this clause on a pro forma basis for the most recently ended
Reference Period, the Total Net Leverage Ratio does not exceed 3.75 to 1.00 (it
being understood that any unused amount from any Fiscal Year may be carried over
to the next Fiscal Year) and (y) immediately before and immediately after giving
to such Restricted Payments on a pro forma basis, no Default or Event of Default
shall have occurred and be continuing;

(d)    additional Restricted Payments in an unlimited amount, so long as
(x) after giving effect to any such Restricted Payments made pursuant to this
clause on a pro forma basis for the most recently

 

90



--------------------------------------------------------------------------------

ended Reference Period, the Total Net Leverage Ratio does not exceed 2.50 to
1.00 and (y) immediately before and immediately after giving effect to such
Restricted Payments on a pro forma basis, no Default or Event of Default shall
have occurred and be continuing;

(e)    the payment of any Restricted Payment within 60 days after the date of
declaration thereof or notice of thereof if such Restricted Payment or payment
thereof, as the case may be, would have been permitted on the date of
declaration or notice; and

(f)    Restricted Payments made in connection with any long term incentive plans
in an aggregate amount not to exceed $15,000,000 per Fiscal Year (it being
understood that any unused amount from any Fiscal Year may be carried over to
the next Fiscal Year).

Section 7.2.7    Consolidation, Merger; Permitted Acquisitions, etc. Except in
connection with a Disposition permitted by Section 7.2.8, the Company will not,
and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other Person, or purchase or
otherwise acquire all or substantially all of the assets of any Person (or any
division or line of business thereof), except:

(a)    any Subsidiary may liquidate or dissolve voluntarily into, and may merge
with and into, the Company or any other Subsidiary (provided, that a Guarantor
may only liquidate or dissolve into, or merge with and into, the Company or
another Guarantor), and the assets or Capital Securities of any Subsidiary may
be purchased or otherwise acquired by the Company or any other Subsidiary
(provided, that the assets or Capital Securities of any Guarantor may only be
purchased or otherwise acquired by any Borrower or another Guarantor); provided,
further, that in no event shall any Subsidiary consolidate with or merge with
and into any other Subsidiary unless after giving effect thereto, the Collateral
Agent shall have a perfected pledge of, and security interest in and to, at
least the same percentage of the issued and outstanding interests of Capital
Securities (on a fully diluted basis) and other assets of the surviving Person
as the Collateral Agent had immediately prior to such merger or consolidation in
form and substance reasonably satisfactory to the Agents, pursuant to such
documentation and, if requested, opinions as shall be necessary in the
reasonably opinion of the Agents to create, perfect or maintain the collateral
position of the Secured Parties therein;

(b)    so long as (i) no Default has occurred and is continuing or would occur
after giving effect thereto and any related transactions (in the case of a
Limited Condition Acquisition, determined solely as of the LCA Test Date) and
(ii) each Person so acquired (or the Person owning the assets so acquired)
becomes a Subsidiary of the Company, the Company or any of its Subsidiaries may,
purchase all or substantially all of the assets of any Person (or any division
or line of business thereof), or acquire such Person by merger or otherwise, in
each case, if such purchase or acquisition constitutes a Permitted Acquisition;
and

(c)    liquidation, dissolutions, consolidations and mergers entered into to
consummate the Potential Corporate Restructuring.

Section 7.2.8    Permitted Dispositions. The Company will not, and will not
permit any of its Subsidiaries to, Dispose of any of the Company’s or such
Subsidiaries’ assets (including accounts receivable and Capital Securities of
Subsidiaries) to any Person in one transaction or series of transactions unless
such Disposition is:

(a)    inventory or obsolete, damaged, worn out or surplus property Disposed of
in the ordinary course of its business or assets no longer necessary or required
for the business of such Person;

 

91



--------------------------------------------------------------------------------

(b)    permitted by Section 7.2.7;

(c)    (i) for fair market value and (if the amount of non-cash consideration
received exceeds $25,000,000, consideration consisting of not less than 75% in
cash (including cash equivalents), (ii) the Net Disposition Proceeds from such
Disposition are applied pursuant to Sections 3.1.1 and 3.1.2, and (iii) the Net
Disposition Proceeds received from such Disposition, together with the Net
Disposition Proceeds of all other assets Disposed of pursuant to this clause
over the term of this Agreement, does not exceed (individually or in the
aggregate) $200,000,000;

(d)    a Disposition of assets by (i) the Company to an Obligor that guarantees
all of the Obligations, (ii) an Obligor that guarantees all of the Obligations
to the Company or another Obligor that guarantees all of the Obligations,
(iii) a Designated Borrower to an Obligor that guarantees all of the Obligations
of such Designated Borrower or by such Obligor to such Designated Borrower,
(iv) a Subsidiary that is not an Obligor to another Subsidiary that is not an
Obligor and (v) an Obligor that guarantees all of the Obligations to a
Subsidiary that is not an Obligor, provided any such Disposition shall not
exceed (individually or in the aggregate) $25,000,000 in any Fiscal Year;

(e)    made by the Company or any of its Subsidiaries to any Person who is not a
Subsidiary of the Company or is an SPV pursuant to the Permitted Receivables
Program;

(f)    a Disposition of assets made by the Company or any of its Subsidiaries in
exchange for other assets used or useful to the business of the Company or any
of its Subsidiaries;

(g)    a Disposition of any Specified Asset;

(h)    Dispositions in connection with the consummation of the Potential
Corporate Restructuring; and

(i)    any other Disposition made by the Company or any of its Subsidiaries that
does not exceed (individually or in the aggregate) $25,000,000 in any Fiscal
Year.

Section 7.2.9    Modification of Certain Agreements; Limitations on Repayment or
Prepayment of Other Indebtedness. The Company will not, and will not permit any
of its Subsidiaries to, consent to any amendment, supplement, waiver or other
modification of, or enter into any forbearance from exercising any rights with
respect to the terms or provisions contained in:

(a)    any of the Material Debt Documents governing Material Debt incurred
pursuant to Section 7.2.2(m), (n) or (o) which (i) shortens the date or
increases the amount of any required repayment, prepayment or redemption of the
principal of such Material Debt, (ii) increases the rate or shortens the date
for payment of principal, interest, premium (if any) or fees payable on such
Material Debt or (iii) makes the covenants, events of default or remedies in
such Material Debt Documents more restrictive on the Company or its
Subsidiaries, as the case may be; or

(b)    the Organic Documents of the Company or any of its Subsidiaries, if the
result would have a Material Adverse Effect on the rights or remedies of any
Secured Party.

The Company will not, and will not permit any of its Subsidiaries to make any
distribution, whether in cash, property, securities or a combination thereof,
other than regularly scheduled and other required payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions including at final maturity), in respect of, or pay, or
commit to pay, or directly or indirectly redeem, repurchase, retire or otherwise
acquire for consideration, or set apart any sum for the

 

92



--------------------------------------------------------------------------------

aforesaid purposes, any Material Debt incurred pursuant to Section 7.2.2(m), (n)
or (o) that is subordinated in right of payment to the Obligations or secured on
a junior basis to the Obligations, except (i) refinancings of such Indebtedness
permitted by Section 7.2.2, (ii) [reserved], (iii) so long as no Default has
occurred and is continuing, or would result therefrom, the payment of any other
Indebtedness (and accrued interest thereon) in an aggregate amount not in excess
of $20,000,000, (iv) the payment of any such Indebtedness and interest thereon
with the proceeds of issuance of common Capital Securities (to the extent such
proceeds are not otherwise required to be applied pursuant to Section 3.1), and
(d) additional payments in an unlimited amount, so long as (x) after giving
effect to any such payment made pursuant to this clause on a pro forma basis for
the most recently ended Reference Period, the Total Net Leverage Ratio does not
exceed 2.50 to 1.00 and (y) immediately before and immediately after giving to
such payment on a pro forma basis, no Default or Event of Default shall have
occurred and be continuing.

Section 7.2.10    Transactions with Affiliates. The Company will not, and will
not permit any of its Subsidiaries to, enter into or cause or permit to exist
any arrangement, transaction or contract (including for the purchase, lease or
exchange of property or the rendering of services) with any of its other
Affiliates (other than the Company or any other Subsidiary), unless such
arrangement, transaction or contract (a) is on fair and reasonable terms, when
taken as a whole, no less favorable to the Company or such Subsidiary than it
could obtain in an arm’s-length transaction with a Person that is not an
Affiliate or (b) is of the kind which would be entered into by a prudent Person
in the position of the Company or such Subsidiary with a Person that is not one
of its Affiliates.

Section 7.2.11    Restrictive Agreements, etc. The Company will not, and will
not permit any of its Subsidiaries to, enter into any agreement prohibiting:

(a)    the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;

(b)    the ability of any Obligor to amend or otherwise modify any Loan
Document; or

(c)    the ability of any Subsidiary to make any payments, directly or
indirectly, to the Company, including by way of dividends, advances, repayments
of loans, reimbursements of management and other intercompany charges, expenses
and accruals or other returns on investments.

The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the case of clause (a), any agreement governing any
Indebtedness permitted by clause (d) of Section 7.2.2 as to the assets financed
with the proceeds of such Indebtedness, and (iii) in the case of clauses (a) and
(c), (x) any agreement of a Foreign Subsidiary governing the Indebtedness
permitted by clause (h) of Section 7.2.2 and (y) any agreements governing
Indebtedness permitted under Section 7.2.2 that are, in the good faith judgment
of the Company, when taken as a whole, no more restrictive with respect to the
Company and its Subsidiaries than the restrictions contained in this Agreement,
the Loan Documents, the Hedge Agreements and any documents governing Cash
Management Obligations (provided, that such restrictions will not affect any
Loan Party’s ability to make any payments or perform its obligations required
under the Loan Documents).

Section 7.2.12    Sale and Leaseback. The Company will not, and will not permit
any of its Subsidiaries to, directly or indirectly enter into any agreement or
arrangement providing for the sale or transfer by it of any property (now owned
or hereafter acquired) to a Person and the subsequent lease or rental of such
property or other similar property from such Person except for agreements
providing for the sale or transfer of property with a value not exceeding
$30,000,000 in the aggregate over the term of this agreement, as long as the
lease or rental thereof is entered into within 180 days of such sale or
transfer.

 

93



--------------------------------------------------------------------------------

Section 7.2.13    Use of Proceeds Covenant. No Borrower will request any
Borrowing or Letter of Credit, and no Borrower shall use or permit its
Subsidiaries and its or their respective directors, officers, employees and
agents to use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, in any material respect, or (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any other manner that would result in the material violation of any
Sanctions applicable to any party hereto.

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1    Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”,
provided, that no such Event of Default shall apply to any SPV.

Section 8.1.1    Non-Payment of Obligations. The Borrowers shall default in the
payment or prepayment when due of:

(a)    any principal of any Loan, or any Reimbursement Obligation or any deposit
of cash for collateral purposes pursuant to Section 2.7.4; or

(b)    any interest on any Loan or any fee described in Article III or any other
monetary Obligation, and such default shall continue unremedied for a period of
three Business Days after such amount was due.

Section 8.1.2    Breach of Warranty. Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect when made
or deemed to have been made in any material respect (or in any respect if
qualified by materiality or Material Adverse Effect).

Section 8.1.3    Non-Performance of Certain Covenants and Obligations. The
Borrowers shall default in the due performance or observance of any of its
obligations under Section 7.1.1, Section 7.1.2 (with respect to maintenance of
the Borrower’s legal existence) Section 7.1.7, Section 7.1.13 or Section 7.2;
provided, that an Event of Default under Section 7.2.4 shall not constitute an
Event of Default for purposes of any Term Loan unless and until the Required
Revolving Lenders have actually (i) declared all Revolving Loans and all related
Obligations to be immediately due and payable and (ii) terminated their
respective Revolving Loan Commitments in accordance with this Agreement and such
declaration and termination has not been rescinded on or before the date the
Term Loan Lenders declare an Event of Default with respect to Section 7.2.4.

Section 8.1.4    Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of 30 days after the earlier to occur of (i) notice
thereof given to the Company by any Agent or (ii) the date on which any Obligor
has knowledge of such default.

Section 8.1.5    Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than the Obligations) of the Company or any
of its Subsidiaries or any other Obligor having a principal or stated amount,
individually

 

94



--------------------------------------------------------------------------------

or in the aggregate, in excess of $25,000,000 (or the Dollar Equivalent
thereof), or a default shall occur in the performance or observance of any
obligation or condition with respect to such Indebtedness if the effect of such
default is to accelerate the maturity of any such Indebtedness or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness, or any trustee or agent for such
holders, to cause or declare such Indebtedness to become due and payable or to
require such Indebtedness to be prepaid, redeemed, purchased or defeased, or
require an offer to purchase or defease such Indebtedness to be made, prior to
its expressed maturity.

Section 8.1.6    Judgments. Any judgment or order for the payment of money
individually or in the aggregate in excess of $25,000,000 (or the Dollar
Equivalent thereof) (exclusive of any amounts covered by insurance) shall be
rendered against the Company or any of its Material Subsidiaries or any other
Obligor and such judgment shall not have been vacated or discharged or stayed or
bonded pending appeal within 30 days after the entry thereof or enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order.

Section 8.1.7    Pension Plans. Any of the following events with respect to any
Pension Plan, Multiemployer Plan or Welfare Plan: an ERISA Event which, when
taken together with all other such ERISA Events, would reasonably be expected to
result in a Material Adverse Effect.

Section 8.1.8    Change in Control. Any Change in Control shall occur.

Section 8.1.9    Bankruptcy, Insolvency, etc. The Company, any of its Material
Subsidiaries or any other Obligor shall:

(a)    become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;

(b)    apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;

(c)    in the absence of such application, consent or acquiescence in or permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days; provided, that the Company, each Subsidiary and each other
Obligor hereby expressly authorizes each Secured Party to appear in any court
conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;

(d)    permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is
not-commenced by the Company, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Company, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed; provided, that the
Company, each Subsidiary and each Obligor hereby expressly authorizes each
Secured Party to appear in any court conducting any such case or proceeding
during such 60-day period to preserve, protect and defend their rights under the
Loan Documents; or

(e)    take any action authorizing, or in furtherance of, any of the foregoing.

 

95



--------------------------------------------------------------------------------

Section 8.1.10    Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder shall (except in accordance with its terms), in whole or in
part, terminate, cease to be effective or cease to be the legally valid, binding
and enforceable obligation of any Obligor party thereto; any Obligor or any
other party shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability; or, except as
permitted under any Loan Document, any Lien with respect to a material portion
of the Collateral securing any Obligation shall, in whole or in part, cease to
be a perfected first priority Lien.

SECTION 8.2    Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to the Company shall
occur, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of all outstanding Loans and all
other Obligations (including Reimbursement Obligations, but excluding Hedging
Obligations and Cash Management Obligations) shall automatically be and become
immediately due and payable, without notice or demand to any Person and each
Obligor shall automatically and immediately be obligated to Cash Collateralize
all Letter of Credit Outstandings.

SECTION 8.3    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect to the Borrowers) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Required Lenders (or, solely with respect to an Event of Default under
Section 8.1.3 due solely to the applicable Borrower’s failure to observe the
covenants contained in Section 7.2.4, (a) at the request of the Required
Revolving Lenders and (b) after such request by the Required Revolving Lenders
and subject in all respects to the terms set forth in Section 7.2.4, at the
request of the Required Term Lenders), shall by notice to the Company declare
all or any portion of the outstanding principal amount of the Loans and other
Obligations (including Reimbursement Obligations, but excluding Hedging
Obligations and Cash Management Obligations) to be due and payable and/or the
Commitments (if not theretofore terminated) to be terminated, whereupon the full
unpaid amount of such Loans and other Obligations which shall be so declared due
and payable shall be and become immediately due and payable, without further
notice, demand or presentment, and/or, as the case may be, the Commitments shall
terminate and the Borrowers shall automatically and immediately be obligated to
Cash Collateralize all Letter of Credit Outstandings, and the Administrative
Agent and the Collateral Agent shall have the right to take any or all actions
and exercise any or all remedies available to a secured party under the Loan
Documents or applicable law or in equity.

ARTICLE IX

THE AGENTS

SECTION 9.1    Actions. Each Lender hereby appoints PNC Bank as its
Administrative Agent and Collateral Agent under and for purposes of each Loan
Document. Each Lender authorizes each Agent to act on behalf of such Lender
under each Loan Document and, in the absence of other written instructions from
the Required Lenders received from time to time by each applicable Agent (with
respect to which such Agent agrees that it will comply, except as otherwise
provided in this Section or as otherwise advised by counsel in order to avoid
contravention of applicable law), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of such Agent by the
terms hereof and thereof, together with such powers as may be incidental thereto
(including the release of Liens on assets Disposed of in accordance with the
terms of the Loan Documents). Each Lender hereby indemnifies (which indemnity
shall survive any termination of this Agreement) the Agents, pro rata according
to such Lender’s proportionate Total Exposure Amount, from and against any and
all liabilities, obligations, losses, damages, claims, costs or expenses of any
kind or nature whatsoever which may at any time be imposed on, incurred by, or
asserted against, an Agent in any way relating to or arising out of any Loan
Document, (including attorneys’ fees), and as to which such Agent is not
reimbursed by the Borrowers; provided, that no Lender shall be liable for the
payment of any portion of such liabilities,

 

96



--------------------------------------------------------------------------------

obligations, losses, damages, claims, costs or expenses which are determined by
a court of competent jurisdiction in a final proceeding to have resulted from
such Agent’s gross negligence or willful misconduct. Neither Agent shall be
required to take any action under any Loan Document, or to prosecute or defend
any suit in respect of any Loan Document, unless it is indemnified hereunder to
its satisfaction. If any indemnity in favor of an Agent shall be or become, in
such Agent’s determination, inadequate, such Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.

SECTION 9.2    Funding Reliance, etc.

(a)    Unless the Administrative Agent shall have been notified in writing by
any Lender by 3:00 p.m. on the Business Day prior to a Borrowing that such
Lender will not make available the amount which would constitute its Revolving
Loan Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the Borrowers a corresponding amount. If and to the extent that
such Lender shall not have made such amount available to the Administrative
Agent, such Lender and the Borrowers severally agree to repay the Administrative
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date the Administrative Agent made such amount
available to the Borrowers to the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to Loans
comprising such Borrowing (in the case of the Borrowers) and (in the case of a
Lender), at the Federal Funds Effective Rate (for the first two Business Days
after which such amount has not been repaid), and thereafter at the interest
rate applicable to Loans comprising such Borrowing.

(b)    Unless the Administrative Agent shall have been notified in writing prior
to the time at which any payment hereunder is due to the Administrative Agent
for the account of the Secured Parties hereunder that the Borrowers will not
make such payment, the Administrative Agent may assume that the Borrowers have
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Secured Parties its share of the amount due.
In such event, if the Borrowers have not in fact made such payment, then each of
the Secured Parties severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Secured Party, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate (for
the first two Business Days after which such amount has not been repaid), and
thereafter at the interest rate applicable to the Loans which were repaid.

SECTION 9.3    Exculpation. No Agent nor any of its directors, officers,
employees or agents shall be liable to any Secured Party for any action taken or
omitted to be taken by it under any Loan Document, or in connection therewith,
except for its own willful misconduct or gross negligence, nor responsible for
any recitals or warranties herein or therein, nor for the effectiveness,
enforceability, validity or due execution of any Loan Document, nor for the
creation, perfection or priority of any Liens purported to be created by any of
the Loan Documents, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
which may be made by an Agent shall not obligate it to make any further inquiry
or to take any action. Each Agent shall be entitled to rely upon advice of
counsel concerning legal matters and upon any notice, consent, certificate,
statement or writing which such Agent believes to be genuine and to have been
presented by a proper Person.

SECTION 9.4    Successor. Any of the Agents may resign as such at any time upon
at least 30 days’ prior notice to the other Agents, the Borrowers and all
Lenders. If an Agent at any time shall resign, the Required Lenders may, with
the consent of the Company, so long as no Event of Default exists

 

97



--------------------------------------------------------------------------------

(such consent not to be unreasonably withheld or delayed), appoint another
Lender as a successor Agent which shall thereupon become the applicable Agent
hereunder. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving notice of resignation, then such retiring Agent may, on
behalf of the Lenders, with the consent of the Company (so long as no Event of
Default exists), appoint a successor Agent, which shall be one of the Lenders or
a commercial banking institution organized under the laws of the United States
(or any State thereof) or a United States branch or agency of a commercial
banking institution, and having a combined capital and surplus of at least
$500,000,000; provided, that if such retiring Agent is unable to find a
commercial banking institution which is willing to accept such appointment and
which meets the qualifications set forth in above, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
assume and perform all of the duties of the Agent hereunder until such time, if
any, as the Required Lenders appoint a successor as provided for above. Upon the
acceptance of any appointment as an Agent hereunder by a successor Agent, such
successor Agent shall be entitled to receive from the retiring Agent such
documents of transfer and assignment as such successor Agent may reasonably
request, and shall thereupon succeed to and become vested with all rights,
powers, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents.
After any retiring Agent’s resignation hereunder as the an Agent, the provisions
of this Article shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was an Agent under the Loan Documents, and Section 10.3
and Section 10.4 shall continue to inure to its benefit.

SECTION 9.5    Loans by the Agents. The Agents shall have the same rights and
powers with respect to (a) the Credit Extensions made by it or any of its
Affiliates, and (b) the Notes held by it or any of its Affiliates as any other
Lender and may exercise the same as if it were not an Agent. PNC Bank and its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrowers or any Subsidiary or Affiliate of the
Borrowers as if such Agent were not an Agent hereunder.

SECTION 9.6    Credit Decisions. Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrowers, the Loan Documents (the
terms and provisions of which being reasonably satisfactory to such Lender) and
such other documents, information and investigations as such Lender has deemed
appropriate, made its own credit decision to extend its Commitments. Each Lender
also acknowledges that it will, independently of each Agent and each other
Lender, and based on such other documents, information and investigations as it
shall deem appropriate at any time, continue to make its own credit decisions as
to exercising or not exercising from time to time any rights and privileges
available to it under the Loan Documents.

SECTION 9.7    Copies, etc. The Administrative Agent shall give prompt notice to
each Lender of each notice or request required or permitted to be given to the
Administrative Agent by the Borrowers pursuant to the terms of the Loan
Documents (unless concurrently delivered to the Lenders by the Borrower). The
Administrative Agent will distribute to each Lender each document or instrument
received for its account and copies of all other communications received by the
Administrative Agent from the Borrowers for distribution to the Lenders by the
Administrative Agent in accordance with the terms of the Loan Documents.

SECTION 9.8    Reliance by the Agents. The Agents shall be entitled to rely upon
any certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Agent. As to any matters not expressly provided for by
the Loan Documents, the

 

98



--------------------------------------------------------------------------------

Agents shall in all cases be fully protected in acting, or in refraining from
acting, thereunder in accordance with instructions given by the Required Lenders
or all of the Lenders as is required in such circumstance, and such instructions
of such Lenders and any action taken or failure to act pursuant thereto shall be
binding on all Secured Parties. For purposes of applying amounts in accordance
with this Section, the Agents shall be entitled to rely upon any Secured Party
that has entered into a Rate Protection Agreement with any Obligor for a
determination (which such Secured Party agrees to provide or cause to be
provided upon request of the Administrative Agent) of the outstanding
Obligations owed to such Secured Party under any Rate Protection Agreement.
Unless it has actual knowledge evidenced by way of written notice from any such
Secured Party or the Company to the contrary, the Administrative Agent, in
acting in such capacity under the Loan Documents, shall be entitled to assume
that no Rate Protection Agreements or Obligations in respect thereof are in
existence or outstanding between any Secured Party and any Obligor.

SECTION 9.9    Defaults. No Agent shall be deemed to have knowledge or notice of
the occurrence of a Default unless such Agent has received a written notice from
a Lender or the Company specifying such Default and stating that such notice is
a “Notice of Default”. In the event that the Administrative Agent receives such
a notice of the occurrence of a Default, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Agents shall (subject to Section 10.1)
take such action with respect to such Default as shall be directed by the
Required Lenders; provided, that unless and until the Agents shall have received
such directions, the Agents may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable in the best interest of the Secured Parties except to the
extent that this Agreement expressly requires that such action be taken, or not
be taken, only with the consent or upon the authorization of the Required
Lenders or all Lenders.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Obligors or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agents in
accordance with the Loan Documents for the benefit of all the Lenders and the
Issuer; provided, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the Collateral Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Collateral Agent) hereunder and under the other Loan Documents, (c) each of
the Issuer and the Swingline Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as Issuer or Swingline Lender, as
the case may be) hereunder and under the other Loan Documents, (d) any Lender
from exercising setoff rights in accordance with Section 4.9 (subject to
Section 4.9) or (e) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Obligor under any bankruptcy or other debtor relief law; and provided
further that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.3 and (ii) in addition to the matters set forth in clauses (c), (d)
and (e) of the preceding proviso and subject to Section 4.9, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

SECTION 9.10    Posting of Approved Electronic Communications.

(a)    The Borrowers hereby agree that the Administrative Agent may make all
information, documents and other materials that the Borrowers and their
respective Subsidiaries are obligated to furnish to the Administrative Agent
pursuant to the Loan Documents or to the Lenders under Section 7.1.1,

 

99



--------------------------------------------------------------------------------

including all notices, requests, financial statements, financial and other
reports, certificates and other information materials (collectively,
“Communications”), available to the Lenders by posting the Communications on
SyndTrak or a substantially similar electronic transmission system (the
“Platform”).

(b)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNIFIED PARTIES HAVE
ANY LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY INDEMNIFIED PARTY IS FOUND IN A FINAL RULING BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

(c)    Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Loan Documents. Each Lender agrees to notify the Administrative
Agent in writing (excluding by electronic communication) from time to time of
such Lender’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address.

(d)    Nothing herein shall prejudice the right of the Administrative Agent or
any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

SECTION 9.11    Joint Lead Arrangers, Joint Bookrunners and Syndication Agents.
Notwithstanding anything else to the contrary contained in this Agreement or any
other Loan Document, the Joint Lead Arrangers, Joint Bookrunners and the
Syndication Agents, in their respective capacities as such, each in such
capacity, shall have no duties or responsibilities under this Agreement or any
other Loan Document nor any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against such
Person in such capacity.

SECTION 9.12    Withholding. The Administrative Agent shall be entitled to
deduct and withhold from any payment to any Lender an amount equivalent to the
applicable withholding Tax if in its reasonable judgment it is required to do so
under the requirements imposed upon a withholding agent under the Code or other
applicable law. In addition, any Lender, if requested by the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to withholding tax, backup withholding or information reporting
requirements. If any payment has been made to any Lender by the Administrative
Agent without the applicable withholding Tax being withheld from such payment
and the Administrative Agent

 

100



--------------------------------------------------------------------------------

has paid over the applicable withholding Tax to the IRS or any other
Governmental Authority, or the IRS or any other Governmental Authority asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender because the appropriate form was not
delivered or was not properly executed or because such Lender failed to notify
the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Tax ineffective or for any other
reason, such Lender shall indemnify the Administrative Agent fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, including any penalties and interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred.

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1    Waivers, Amendments, etc. The provisions of each Loan Document
(other than Cash Management Agreements, Rate Protection Agreements or Letters of
Credit, which shall be modified only in accordance with their respective terms)
may from time to time be amended, modified or waived, if such amendment,
modification or waiver is in writing and consented to by the Company and the
Required Lenders (or the Administrative Agent acting as directed by the Required
Lenders); provided, that any amendment that would disproportionately affect the
obligation of the Company (i) to reimburse obligations under the Revolving
Facility will not be effective without the approval of the Required Revolving
Lenders or (ii) to make any payments with respect to Loans under the Term
Facility will not be effective without the approval of the Required Term Lenders
or; provided, further, that no such amendment, modification or waiver shall:

(a)    modify Section 4.7(b) or Section 4.8 (as it relates to sharing of
payments) or this Section or change any provision of this Agreement in any
manner that would alter the pro rata sharing of payments or other amounts or the
pro rata treatment of the Lenders, in each case, without the written consent of
each Lender directly and adversely affected thereby;

(b)    extend or increase the aggregate amount of any Credit Extensions required
to be made by a Lender pursuant to its Commitments, postpone or extend any date
scheduled for any payment of principal (including at final maturity) of Credit
Extensions made (or participated in) by a Lender, in each case without the
consent of such Lender (it being agreed, however, that any vote to rescind any
acceleration made pursuant to Section 8.2 and Section 8.3 of amounts owing with
respect to the Loans and other Obligations shall only require the vote of the
Required Lenders);

(c)    reduce (by way of forgiveness) the principal amount of or reduce the rate
of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest or fees are payable
in respect of such Lender’s Loans, in each case without the consent of such
Lender (provided, that the vote of Required Lenders shall be sufficient to waive
the payment, or reduce the increased portion, of interest accruing under
Section 3.2.2);

(d)    change the required application of any repayments or prepayments pursuant
to Section 3.1.2 without the written consent of each Lender directly and
adversely affected thereby;

(e)    change any provision of (i) this Section 10.1 or (ii) the definition of
“Required Revolving Lenders” or “Required Term Lenders” without the written
consent of each Lender directly and adversely affected thereby;

(f)    change the currency of any outstanding loan without the written consent
of each Lender directly and adversely affected thereby;

 

101



--------------------------------------------------------------------------------

(g)    change any provision specifying the number of Lenders or portion of the
Loans or Commitments required to take any action under the Loan Documents to
reduce the percentage set forth therein, without the written consent of all
Lenders;

(h)    modify any requirement hereunder that any particular action be taken by
all Lenders without the consent of all Lenders;

(i)    increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit;

(j)    except as otherwise expressly provided in a Loan Document, release
(i) the Borrowers from their Obligations under the Loan Documents,
(ii) Guarantors from the Subsidiary Guaranty is such release would release all
or substantially all of the value of the Subsidiary Guaranty or (iii) all or
substantially all of the collateral under the Loan Documents, in each case
without the consent of all Lenders;

(k)    affect adversely the interests, rights or obligations of any Agent (in
its capacity as such Agent), any Issuer (in its capacity as Issuer), any
Swingline Lender (in its capacity as Swingline Lender), a Cash Management Bank
(in its capacity as a Cash Management Bank) or a Qualified Counterparty (in its
capacity as a Qualified Counterparty), unless consented to by such Person, as
the case may be; or

(l)    amend, waive or otherwise modify any term or provision of Section 7.2.4,
the definition of “Total Net Leverage Ratio”, “Senior Secured Net Leverage
Ratio” or the definition of “Fixed Charge Coverage Ratio” (or any of their
respective component definitions (as used solely in such Section but not as used
in other Sections of this Agreement)), without the written consent of the
Required Revolving Lenders, but without the consent of any other Lenders.

No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Stated Maturity Date of (x) the Revolving Loan Commitments
of Revolving Lenders that agree to such extension with respect to their
Revolving Loan Commitments with the written consent of each such approving
Revolving Lender, the Administrative Agent and the applicable Borrowers (and no
other Lender) and, in connection therewith, to provide for different rates of
interest and fees under the Revolving Facility with respect to the portion of
the Revolving Loan Commitments with a Stated Maturity Date so extended; and
(y) the Term Facility with respect to Term Loan Lenders that agree to such
extension with respect to their Term Loans with the written consent of each such
approving Term Loan Lender, the Administrative Agent and the Company (and no
other Lender) and, in connection therewith, to provide for different rates of
interest and fees under the Term Facility with respect to the portion thereof
with a Stated Maturity Date so extended; provided, that in each such case any
such proposed extension of the Stated Maturity Date with respect to a Credit
Facility shall have been offered to each Lender with Loans or Commitments under
the applicable Credit Facility proposed to be extended, and if the consents of
such Lenders exceed the portion of Commitments and Loans the applicable
Borrowers wishes to extend, such consents shall be accepted on a pro rata basis
among the applicable

 

102



--------------------------------------------------------------------------------

consenting Lenders. This paragraph shall apply to any Incremental Term Loans in
the same manner as it applies to the Term Facility; provided, that any such
offer may, at the Company’s option, be made to the Lenders in respect of any
tranche or tranches of Incremental Term Loans and/or the Term Facility without
being made to any other tranche of Incremental Term Loans or the Term Facility,
as the case may be. If any Lender is a non-consenting Lender, the Company may
replace such non-consenting Lender in accordance with Section 4.10.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (i) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (ii) any waiver, amendment or modification requiring
the consent of all Lenders or each directly and adversely affected Lender that
by its terms materially and adversely affects any Defaulting Lender to a greater
extent than other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding anything to the contrary contained in Section 10.1, if at any
time after the Closing Date, the Agent and the Company shall have jointly
identified an ambiguity, obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the Agent and
the Company shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof (such notice to be
provided to the Lenders by the Agent).

SECTION 10.2    Notices; Time. Except as otherwise provided in clause (c) of
Section 9.10, all notices and other communications provided under each Loan
Document shall be in writing or by facsimile and addressed, delivered or
transmitted, if to the Loan Parties, the Agents, a Lender or an Issuer, to the
applicable Person at its address or facsimile number set forth on Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter.
Electronic mail and Internet and intranet websites may be used only to
distribute routine communications by the Administrative Agent to the Lenders,
such as financial statements and other information as provided in Section 7.1.1
and for the distribution and execution of Loan Documents for execution by the
parties thereto, and may not be used for any other purpose. The parties hereto
agree that delivery of an executed counterpart of a signature page to this
Agreement and each other Loan Document by facsimile (or electronic transmission)
shall be effective as delivery of an original executed counterpart of this
Agreement or such other Loan Document. Unless otherwise indicated, all
references to the time of a day in a Loan Document shall refer to New York time.

SECTION 10.3    Payment of Costs and Expenses. The Borrowers agree to pay on
demand all reasonable out-of-pocket expenses (including the reasonable and
documented fees and out-of-pocket expenses of Latham & Watkins LLP, counsel to
the Agents and of one local counsel in each relevant jurisdiction, if necessary,
who may be retained by or on behalf of the Agents) of the Agent, each Joint Lead
Arranger and the Lenders in connection with:

(a)    the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document in connection
with the syndication of the Credit Facilities or as may from time to time
hereafter be required, whether or not the transactions contemplated hereby are
consummated;

 

103



--------------------------------------------------------------------------------

(b)    the actual costs of filing or recording of any Loan Document (including
the Filing Statements) and all amendments, supplements, amendment and
restatements and other modifications to any thereof, searches made following the
Closing Date in jurisdictions where Filing Statements (or other documents
evidencing Liens in favor of the Secured Parties) have been recorded and any and
all other documents or instruments of further assurance required to be filed or
recorded by the terms of any Loan Document; and

(c)    the preparation and review of the form of any document or instrument
relevant to any Loan Document.

The Borrowers further agree to pay, and to save each Secured Party harmless from
all liability for, any stamp or other taxes which may be payable in connection
with the execution or delivery of each Loan Document, the Credit Extensions or
the issuance of the Notes. The Borrowers also agree to reimburse the Agents and
each Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses of one primary counsel and, if
necessary, one local counsel in each relevant jurisdiction) incurred by the
Agents, each Joint Lead Arranger and such Lender in connection with (i) the
negotiation of any restructuring or “work-out” with the Borrowers, whether or
not consummated, of any Obligations and (ii) the enforcement of any Obligations.

SECTION 10.4    Indemnification. In consideration of the execution and delivery
of this Agreement by each Secured Party, the Borrowers hereby indemnify,
exonerate and hold each Secured Party, each Joint Lead Arranger, each Joint
Bookrunner, each Syndication Agent and each of their respective affiliates,
successors and assigns and the officers, directors, employees, agents, advisors,
controlling persons and members (collectively, the “Indemnified Parties”) free
and harmless from and against any and all actions, causes of action, suits,
losses, costs, liabilities and damages, and expenses (including reasonable and
documented fees, disbursements and other charges of one primary counsel (and, in
the case of a conflict of interest, one additional counsel to the affected
Indemnified Parties, taken as whole) incurred in connection therewith
(irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought and regardless of whether such matter
is initiated by a third party or by the Company or any of their respective
affiliates or equity holders), including reasonable attorneys’ fees and
disbursements (including reasonable and documented fees, disbursements and other
charges of one primary counsel (and, in the case of a conflict of interest, one
additional counsel to the affected Indemnified Parties, taken as whole) and, if
necessary, one local counsel in each relevant jurisdiction), whether incurred in
connection with actions between or among the parties hereto or the parties
hereto and third parties (collectively, the “Indemnified Liabilities”), incurred
by the Indemnified Parties or any of them as a result of, or arising out of, or
relating to:

(a)    any transaction financed or to be financed in whole or in part, directly
or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the Transactions;

(b)    the entering into and performance (including the issuance of Letters of
Credit) of any Loan Document by any of the Indemnified Parties (including any
action brought by or on behalf of the Company as the result of any determination
by the Required Lenders pursuant to Article V not to fund any Credit Extension,
provided that any such action is resolved in favor of such Indemnified Party);

(c)    any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;

(d)    any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by any Obligor or any Subsidiary thereof of any
Hazardous Material;

 

104



--------------------------------------------------------------------------------

(e)    the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or Releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or

(f)    each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);

except for Indemnified Liabilities arising for the account of a particular
Indemnified Party by reason of the relevant Indemnified Party’s gross negligence
or willful misconduct to the extent determined in the final, non-appealable
judgment of a court of competent jurisdiction. In no event shall the Indemnified
Parties have any liability to any Obligor, any Lender or any other Person for
indirect, special, incidental, consequential or punitive damages of any kind as
a result of, or arising out of, or relating to any of the items described in
clause (a) through (f) above. Each Obligor and its successors and assigns hereby
waive, release and agree not to make any claim or bring any cost recovery action
against, any Indemnified Party under CERCLA or any state equivalent, or any
similar law now existing or hereafter enacted. It is expressly understood and
agreed that to the extent that any Indemnified Party is strictly liable under
any Environmental Laws, each Obligor’s obligation to such Indemnified Party
under this indemnity shall likewise be without regard to fault on the part of
any Obligor with respect to the violation or condition which results in
liability of an Indemnified Party. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Obligor agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. This Section 10.4 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

SECTION 10.5    Survival. The obligations of the Borrowers under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Sections
4.6 and 9.1, shall in each case survive any assignment from one Lender to
another (in the case of Sections 10.3 and 10.4) and the occurrence of the
Termination Date. The representations and warranties made by each Obligor in
each Loan Document shall survive the execution and delivery of such Loan
Document.

SECTION 10.6    Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.

SECTION 10.7    Headings. The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.

SECTION 10.8    Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be an original and all of which shall constitute together but one and the
same agreement. This Agreement shall become effective on the date first above
written when counterparts hereof executed on behalf of the Borrowers, the
Administrative Agent, the Issuer and each Lender (or notice thereof reasonably
satisfactory to the Administrative Agent), shall have been received by the
Administrative Agent.

 

105



--------------------------------------------------------------------------------

SECTION 10.9    Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER THAN
THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK) AND EACH SUCH LOAN DOCUMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND
ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO
LAWS OR RULES ARE DESIGNATED, WITH RESPECT TO ANY STANDBY LETTER OF CREDIT, THE
INTERNATIONAL STANDBY PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP RULES”) AND, AS TO MATTERS NOT GOVERNED BY THE
ISP RULES OR UCP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK. The Loan
Documents and the Engagement Letter constitute the entire understanding among
the parties hereto with respect to the subject matter thereof and supersede any
prior agreements, written or oral, with respect thereto.

SECTION 10.10    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided, that the Borrowers may not assign or transfer
its rights or obligations hereunder without the consent of all Lenders (and any
purported assignment without such consent shall be null and void).

SECTION 10.11    Assignments and Participations; Notes. Each Lender may assign,
or sell participations in, its Loans, Letters of Credit and Commitments to one
or more other Persons in accordance with the terms set forth below.

(a)    Any Lender may, with the consent of (i) the Administrative Agent (such
consent not to be unreasonably withheld or delayed), (ii) so long as no Default
or Event of Default has occurred and is continuing, the Company (such consent
not to be unreasonably withheld or delayed), and which consent shall be deemed
to have been given if the Company does not respond to any written request for
such consent within five (5) business days; provided, that, in each case, such
consent shall not be required for assignments of (A) all or any portion of a
Term Loan to an Affiliate of such Lender or an Approved Fund, (B) all or any
portion of any Revolving Loan Commitments to a Revolving Lender, an Affiliate of
a Revolving Lender or an Approved Fund or (C) from an Agent to its Affiliates,
and (iii) each Issuer and each Swingline Lender in the case of any assignment of
a Revolving Loan Commitment (such consent not to be unreasonably withheld or
delayed), assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments or Loans at the time owing to it); provided, that:

(i)    the aggregate amount of the Commitments (which for this purpose includes
Loans outstanding thereunder), or principal outstanding balance of the Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Lender Assignment Agreement with respect to such assignment is delivered to
the Administrative Agent) shall not be less than (A) for assignment of Term
Loans, $1,000,000 and (B) for assignment of Revolving

 

106



--------------------------------------------------------------------------------

Loans or Revolving Loan Commitments, $5,000,000, unless, in each case, (w) the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); (x) such assignment is an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans at the
time owing to it, (y) such assignment is an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender or (z) such
assignment is to one or more Eligible Assignees managed by an Affiliate of such
Eligible Assignee(s) and the aggregate amount of such assignments is not less
than (1) for Term Loans, $1,000,000, and (2) for Revolving Loans, $5,000,000;

(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans, and/or the Commitments assigned,
except that this clause (ii) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate tranches on a non-pro
rata basis; and

(iii)    the parties to each assignment shall (A) electronically execute and
deliver to the Administrative Agent a Lender Assignment Agreement via an
electronic settlement system acceptable to the Administrative Agent (an “ESS”)
or (B) with the consent of the Administrative Agent, manually execute and
deliver to the Administrative Agent a Lender Assignment Agreement, together
with, in either case, a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent);
provided, that only one processing and recordation fee of $3,500 shall be
required to be paid in connection with the simultaneous assignment by a Lender
to multiple Approved Funds of such Lender, and if the Eligible Assignee is not
already a Lender, administrative details information with respect to such
Eligible Assignee and applicable tax forms required pursuant to Section 4.6(e).

(b)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (c), from and after the effective date specified in each
Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Lender
Assignment Agreement, have the rights and obligations of a Lender under this
Agreement, and (ii) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Lender Assignment Agreement, subject to Section 10.5,
be released from its obligations under this Agreement (and, in the case of a
Lender Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto,
but shall continue to be entitled to the benefits of any provisions of this
Agreement which by their terms survive the termination of this Agreement). If
the consent of the Company to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment thresholds specified in this Section), the Company shall be
deemed to have given its consent five Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent or an ESS) unless such consent is expressly refused by the Company prior
to such fifth day.

(c)    The Administrative Agent shall record each assignment made in accordance
with this Section in the Register pursuant to clause (a) of Section 2.8. The
Register shall be available for inspection by the Borrowers, the Collateral
Agent, the Issuer and any Lender (with respect to any entry relating to such
Lender’s Loans or Commitments), at any reasonable time upon reasonable prior
notice to the Administrative Agent.

(d)    Any Lender may, without the consent of, or notice to, any Person, sell
participations to one or more Persons (other than Ineligible Assignees) (a
“Participant”) in all or a portion of such Lender’s

 

107



--------------------------------------------------------------------------------

rights or obligations under the Loan Documents (including all or a portion of
its Commitments or the Loans owing to it); provided, that (i) such Lender’s
obligations under the Loan Documents shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents and (iv) such Lender
shall maintain a register as described in Section 10.11(e) below. Any agreement
or instrument pursuant to which a Lender sells a participation shall provide
that such Lender shall retain the sole right to enforce the rights and remedies
of a Lender under the Loan Documents and to approve any amendment, modification
or waiver of any provision of the Loan Documents; provided, that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, take any action of the type described in clauses (b) and (c) or
clause (j) of Section 10.1 with respect to Obligations participated in by that
Participant. Subject to clause (e), the Borrowers agrees that each Participant
shall be entitled to the benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3
and 10.4 (subject to the requirements and limitations therein, including the
requirements under Section 4.6(e) (it being understood that the documentation
required under Section 4.6(e) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender, but only if such Participant agrees to be subject to Section 4.8
as though it were a Lender.

(e)    A Participant shall not be entitled to receive any greater payment under
Section 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4 than the applicable Lender would have
been entitled to receive (or would be entitled to receive if a change in
applicable law or any interpretation thereof occurs and the Lender had not sold
the participation) with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Company’s prior written consent. A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of Section 4.6 unless
such Participant agrees, for the benefit of the Borrowers, to comply with the
requirements set forth in Section 4.6 as though it were a Lender by providing
the forms in Section 4.6(e) to the participating Lender. Each Lender that sells
a participation shall, acting solely for U.S. federal income tax purposes as an
agent of the Borrowers, maintain a register on which it records the name and
address of each participant and the principal amounts of and stated interest on
each Participant’s participation interest with respect to a Loan (each, a
“Participant Register”); provided, that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any Loans or its other obligations under this Agreement) except to
the extent that the relevant parties, acting reasonably and in good faith,
determine that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. Unless otherwise required by any applicable law, rules or
regulations, any disclosure required by the foregoing sentence shall be made by
the relevant Lender directly and solely to the IRS. The entries in the
Participant Register shall be conclusive absent manifest error, and the relevant
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Any Lender that sells a
participating interest in any Loan, Commitment or other interest to a
Participant under this Section shall indemnify and hold harmless the Borrowers
and the Agents from and against any taxes, penalties, interest or other costs or
losses (including reasonable attorneys’ fees and expenses) incurred or payable
by the Borrowers or the Administrative Agent as a result of the failure of the
Borrowers or the Administrative Agent to comply with its obligations to deduct
or withhold any Taxes from any payments made pursuant to this Agreement to such
Lender or the Administrative Agent, as the case may be, which Taxes would not
have been incurred or payable if such Participant had been a Non-U.S. Lender
that was entitled to deliver to the Borrowers, the Administrative Agent or such
Lender, and did in fact so deliver to the participating Lender, a duly completed
and valid Form W-8BEN, Form W-8BEN-E or W-8ECI (or applicable successor form)
entitling such Participant to receive payments under this Agreement without
deduction or withholding of any United States federal taxes.

 

108



--------------------------------------------------------------------------------

(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(g)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Company, the option to provide to the Company all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Company pursuant to this Agreement; provided, that (x) nothing
herein shall constitute a commitment by any SPC to make any Loans and (y) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this clause, any SPC may
(i) with notice to, but without the prior written consent of, the Company or the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to the Granting Lender or to any
financial institutions (consented to by the Company, and the Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC. This Section may not be amended
without the written consent of the SPC. The Company acknowledges and agrees,
subject to the next sentence, that, to the fullest extent permitted under
applicable law, each SPC, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.8, 4.9,
10.3 and 10.4 shall be considered a Lender. The Borrowers shall not be required
to pay any amount under Sections 4.3, 4.4, 4.5, 4.6, and 10.4 that is greater
than the amount which it would have been required to pay had no grant been made
by a Granting Lender to an SPC.

SECTION 10.12    Other Transactions. Nothing contained herein shall preclude the
Administrative Agent, any Issuer or any other Lender from engaging in any
transaction, in addition to those contemplated by the Loan Documents, with any
Borrower or any of its Affiliates in which such Borrower or such Affiliate is
not restricted hereby from engaging with any other Person.

SECTION 10.13    Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
LENDERS, ANY ISSUER OR THE BORROWERS IN CONNECTION HEREWITH OR THEREWITH MAY BE
BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE

 

109



--------------------------------------------------------------------------------

SOUTHERN DISTRICT OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE AGENTS’ OPTION,
IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PERSON PARTY
HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONAL, THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE
BORROWERS IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK
AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2. THE BORROWERS HEREBY
EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY
SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT
ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT
THAT THE BORROWERS HAVE OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION
OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWERS HEREBY IRREVOCABLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THE LOAN DOCUMENTS.

SECTION 10.14    Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, EACH LENDER, EACH ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS
OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, SUCH LENDER, SUCH ISSUER OR
EACH BORROWER IN CONNECTION THEREWITH. THE BORROWERS ACKNOWLEDGE AND AGREE THAT
IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, EACH LENDER AND EACH ISSUER ENTERING INTO THE LOAN DOCUMENTS.

SECTION 10.15    Patriot Act. Each Lender that is subject to Section 326 of the
Patriot Act and/or the Administrative Agent (each of the foregoing acting for
themselves and not acting on behalf of any of the Lenders) hereby notify the
Borrowers that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of the Borrowers and other information
that will allow such Lender or the Administrative Agent, as the case may be, to
identify the Borrowers in accordance with the Patriot Act.

SECTION 10.16    Judgment Currency. The Obligations of each Obligor in respect
of any sum due to any Secured Party under or in respect of any Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum was originally denominated (the
“Original Currency”), be discharged only to the extent that on the Business Day
following receipt by such Secured Party or any sum adjudged to be so due in the
Judgment Currency, such Secured Party, in accordance with normal banking
procedures, purchases the Original Currency with the Judgment Currency. If the
amount of Original Currency so purchased is less than the sum originally

 

110



--------------------------------------------------------------------------------

due to such Secured Party, the Borrowers agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Secured Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to such Secured Party, as the case may
be, such Secured Party, as the case may be, agrees to remit such excess to the
Borrowers.

SECTION 10.17    Confidentiality.

(a)    Subject to the provisions of clause (b) of this Section, each Lender
agrees that it will follow its customary procedures in an effort not to disclose
without the prior consent of the Company (other than to its employees, auditors,
advisors or counsel, or to another Lender if the Lender or such Lender’s holding
or parent company in its sole discretion determines that any such party should
have access to such information; provided, that such Persons shall be subject to
the provisions of this Section to the same extent as such Lender; provided
further no such Person shall be a Disqualified Lender) any confidential
information which is now or in the future furnished pursuant to this Agreement
or any other Loan Document; provided, that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this clause by the respective Lender or any other Person
to whom such Lender has provided such information as permitted by this Section,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state, provincial or Federal regulatory body having
or claiming to have jurisdiction over such Lender or to the Federal Reserve
Board or the Federal Deposit Insurance Corporation or similar organizations
(whether in the United States or elsewhere) or their successors, (iii) as may be
required or appropriate in respect to any summons or subpoena or in connection
with any litigation, (iv) in order to comply with any law, order, regulation or
ruling applicable to such Lender, (v) to the Administrative Agent and the
Collateral Agent, (vi) to any pledgee referred to in clause (f) of Section 10.11
or any prospective or actual transferee or participant in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Lender; provided, that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this Section,
(vii) to any direct or indirect contractual counterparty in swap agreements or
such contractual counterparty’s professional advisor, in each case other than
Disqualified Lenders (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section) and (viii) to the National Association of Insurance Commissioners
or any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender. For purposes of this
Section 10.17, all information furnished to the Lenders by the Company or any of
its Affiliates shall be deemed public information unless prior to or
concurrently with the delivery of such information, the Lenders have been
notified otherwise by the Company or such Affiliate.

(b)    The Borrowers hereby acknowledge and agree that each Lender may share
with any of its Affiliates, and such Affiliates may share with such Lender, any
information related to the Company or any of its Subsidiaries, provided such
Persons shall be subject to the provisions of this Section to the same extent as
such Lender.

Notwithstanding the foregoing paragraphs of this Section, any party to this
Agreement (and each Affiliate, director, officer, employee, agent or
representative of the foregoing or such Affiliate) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are provided to such party relating to such
tax treatment or tax structure. The foregoing language is not intended to waive
any confidentiality obligations otherwise applicable under this Agreement except
with respect to the information and materials specifically referenced in the
preceding sentence. This authorization does not extend to disclosure of any
other information, including (a) the identity of participants or potential
participants in the transactions contemplated herein, (b) the existence or
status of

 

111



--------------------------------------------------------------------------------

any negotiations, or (c) any financial, business, legal or personal information
of or regarding a party or its affiliates, or of or regarding any participants
or potential participants in the transactions contemplated herein (or any of
their respective affiliates), in each case to the extent such other information
is not related to the tax treatment or tax structure of the transactions
contemplated herein.

SECTION 10.18    No Fiduciary Duty. The relationship among the Company and its
Subsidiaries, on the one hand, and the Administrative Agent, the Collateral
Agent, each Issuer and the Lenders, on the other hand, is solely that of debtor
and creditor, and the Administrative Agent, the Collateral Agent, each Issuer
and the Lenders have no fiduciary or other special relationship with the Company
and its Subsidiaries, and no term or provision of any Loan Document, no course
of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.

SECTION 10.19    Counsel Representation. EACH BORROWER ACKNOWLEDGES AND AGREES
THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF THIS
AGREEMENT, AND THAT ANY RULE OR CONSTRUCTION OF LAW ENABLING SUCH BORROWER TO
ASSERT THAT ANY AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF
THE TERMS OF THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES ARE HEREBY WAIVED BY SUCH
BORROWER.

SECTION 10.20    Waiver of Notice Period. Each Lender that is a party to the
Existing Credit Agreement hereby waives the notice requirement for termination
of the commitments as set forth in Section 2.2 of the Existing Credit Agreement
and each such Lender and the Company agrees that upon the effectiveness of this
Agreement, the Existing Credit Agreement and all commitments hereunder shall be
deemed terminated.

SECTION 10.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

112



--------------------------------------------------------------------------------

SECTION 10.22    Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable requirements of Law, shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to Administrative
Agent an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had
at all times been in effect. Notwithstanding the foregoing, it is the intention
of the Lenders and the Borrower to conform strictly to any applicable usury
laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the outstanding amount of the Loans
made hereunder or be refunded to the Borrower.

SECTION 10.23    Illegality. If, in any applicable jurisdiction, but only with
respect to such jurisdiction the Administrative Agent, any Issuer or any Lender
(or affiliate or branch thereof, collectively, “Designated Lenders”) determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for the Administrative Agent, any Issuer or any
Lender or its applicable Designated Lender to (i) perform any of its obligations
hereunder or under any other Loan Document, (ii) to fund or maintain its
participation in any Loan or (iii) issue, make, maintain, fund or charge
interest with respect to any Credit Extension to any Designated Borrower who is
organized under the laws of a jurisdiction other than the United States, a State
thereof or the District of Columbia such Person shall promptly notify the
Administrative Agent, then, upon the Administrative Agent notifying the Company,
and until such notice by such Person is revoked, any obligation of such Person
to issue, make, maintain, fund or charge interest with respect to any such
Credit Extension shall be suspended, and to the extent required by applicable
Law, cancelled, in each case solely with respect to such jurisdiction at issue.
Upon receipt of such notice, the Loan Parties shall, (A) repay that Person’s
participation in the Loans or other applicable Obligations on the last day of
the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
Law) and (B) take all reasonable actions requested by such Person to mitigate or
avoid such illegality. Notwithstanding the foregoing, nothing herein shall
relieve or release any Designated Lender from fulfilling its funding or
participation obligations with respect to any other jurisdiction not otherwise
affected by such illegality.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

113



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

FERRO CORPORATION By:  

/s/ John T. Bingle

Name:   John T. Bingle Title:   Treasurer 6060 Parkland Boulevard, Suite 250
Mayfield Heights, Ohio 44124 Facsimile No.: (216) 875-5627 Attention: General
Counsel



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as the Administrative Agent, the Collateral Agent, an Issuer, U.S. Swingline
Lender and as a Lender

By:  

/s/ Scott D. Beran

Name:   Scott D. Beran Title:   Senior Vice President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as the Syndication Agent, as an Issuer and as a Lender

By:  

/s/ Marcus Tarkington

Name:   Marcus Tarkington Title:   Director By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: BANK OF AMERICA, N.A. By:  

/s/ Sarah Just

Name:   Sara Just Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND
By:  

/s/ Frank Schmitt

Name:   Frank Schmitt Title:   Associate Director By:  

/s/ Philip Greene

Name:   Philip Greene Title:   Senior Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION

CREDIT AGREEMENT DATED AS OF THE DATE

FIRST WRITTEN ABOVE

Name of Lender:

CITIZENS BANK, N.A.

By:

 

/s/ Jonathan Gleit

Name:

 

Jonathan Gleit

Title:

 

SVP



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: COMPASS BANK By:  

/s/ Jeffrey Bork

Name:   Jeffrey Bork Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION

CREDIT AGREEMENT DATED AS OF THE DATE FIRST WRITTEN ABOVE

Name of Lender: FIFTH THIRD BANK By:  

/s/ Rachel Hermanson

Name:   Rachel Hermanson Title:   Assistant Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: FIRST COMMONWEALTH BANK By:  

/s/ Stephen J. Orban

Name:   Stephen J. Orban Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: FIRST NATIONAL BANK OF PENNSYLVANIA By:  

/s/ Matthew Ottaway

Name:   Matthew Ottaway Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ David Mandell

Name:   David Mandell Title:   Managing Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: JP MORGAN CHASE BANK, N.A. By:  

/s/ Richard Barritt

Name:   Richard Barritt Title:   Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: KEYBANK NATIONAL ASSOCIATION By:  

/s/ Brian P. Fox

Name:   Brian P. Fox Title:   Senior Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: THE PRIVATEBANK AND TRUST COMPANY By:  

/s/ Robert Cheffins

Name:   Robert Cheffins Title:   Officer



--------------------------------------------------------------------------------

SIGNATURE PAGE TO FERRO CORPORATION CREDIT AGREEMENT DATED AS OF THE DATE FIRST
WRITTEN ABOVE Name of Lender: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Mark Irey

Name:   Mark Irey Title:   Vice President



--------------------------------------------------------------------------------

FINAL

Disclosure Schedules to the

Credit Agreement



--------------------------------------------------------------------------------

ITEM 5.1.2 Organization and Capital Structure

See organizational chart attached.



--------------------------------------------------------------------------------

LOGO [g267937g0216112718838.jpg]



--------------------------------------------------------------------------------

LOGO [g267937g0216112719165.jpg]



--------------------------------------------------------------------------------

ITEM 6.7. Litigation, Labor Controversies, Etc.

None.



--------------------------------------------------------------------------------

ITEM 6.8 Subsidiaries

 

Name Of Active Subsidiary*

  

Jurisdiction of Organization

Electro-Science Laboratories, LLC

  

Ohio

ESFEL SA (19%)

  

Ecuador

Ferro China Holdings Inc.

  

Ohio

Zibo Ferro Performance Materials Company, Limited (70%)

  

Peoples Republic of China

Ferro Electronic Materials Inc.

  

Delaware

Ferro Far East Ltd

  

Hong Kong

Ferro Enterprise Management Consulting (Shanghai) Co., Ltd.

  

Peoples Republic of China

PT Ferro Materials Utama (34%)

  

Indonesia

Ferro Finance Corporation

  

Ohio

Ferro Holdings, LLC

  

Ohio

Procesadora de Colores y Esmaltes Vitreos, S de RL de CV

  

Mexico

Ferro International Services Inc.

  

Delaware

Ferro Industrial Products Ltd

  

Canada

Ferro (Suzhou) Performance Materials Co. Ltd.

  

Peoples Republic of China

Kerajet SA (19.99%)

  

Spain

Ferro International Holdings Inc.

  

Ohio

FHCI Limited

  

Ireland

OCI-Ferro Co., Ltd. (50%)

  

Republic of Korea

Ferro FinCo Ireland Limited

  

Ireland

Ferro Argentina S.A.

  

Argentina

Ferro (Belgium) Sprl.

  

Belgium

Ferro Coatings Italy S.r.l.

  

Italy

Vetriceramici S.p.A.

  

Italy

Vetriglass S.r.l.

  

Italy

Vetriceramici de México, S. de R.L. de C.V.

  

Mexico

Vetriceramici Polska spółka z ograniczoną odpowiedzialnością

  

Poland

Vetriceramici Seramik Mamülleri Hizmetleri Sanayi ve Ticaret Limited Şirketi

  

Turkey

Ferro Corporation (Aust.) Pty. Ltd

  

Australia

Ferro Egypt for Glaze (S.A.E.)

  

Egypt

Ferro Far East Company SDN., BHD.

  

Malaysia

FC France Acquisition Sarl.

  

France

Ferro Couleurs France S.A.

  

France

PT Ferro Ceramic Colors Indonesia (59%)

  

Indonesia

PT Ferro Additives Asia

  

Indonesia

Ferro France S.a.r.l.

  

France

Ferro (Great Britain) Ltd

  

United Kingdom

Ferro India Private Limited

  

India

Ferro Holdings GmbH

  

Germany

Ferro GmbH

  

Germany

Agmet Limited

  

United Kingdom

Cappelle Pigments NV

  

Belgium

Cappelle Pigments SAS

  

France

Cappelle Freres s.r.l.

  

Italy

Ferro (Holland) B.V.

  

The Netherlands

Ferro Investments B.V.

  

The Netherlands

Ferro Enamel do Brasil Industria e Comercio Ltda.

  

Brazil

Ferro Japan K.K

  

Japan

Ferro Taiwan Ltd.

  

Republic of China

Ferro (Thailand) Co. Ltd.

  

Thailand

PT Ferro Mas Dinamika (95%)

  

Indonesia

Ferro Industrias Quimicas (Portugal) Lda.

  

Portugal

Ferro (Italia) SrL

  

Italy

Smaltochimica SpA (40%)

  

Italy

Ferer Diş Ticaret Ve Kimyasallar Anonim Şirketi

  

Turkey

Ferro Kaplama Malzemeleri Limited Sirketi

  

Turkey

Ferro Specialty Materials LLC

  

Russia

Ohio-Mississippi LLC

  

Ohio

Ferro Colores S.A. de C.V.

  

Mexico

Ferro Mexicana S.A. de C.V.

  

Mexico

Al Salomi for Frit and Glazes S.A.E

  

Egypt

Suez Company for Minerals (15%)

  

Egypt

Ferro Spain Management Company, S.L

  

    Spain

Pinturas Benicarló, S.L.

  

Spain



--------------------------------------------------------------------------------

Ferro Spain SA

  

Spain

Gardenia-Quimica SA (36%)

  

Spain

Ferro Luxembourg Holdings S.à.r.l.

  

Luxembourg

Ferro Irish Financing Limited

  

Ireland

Ferro Luxembourg Financing Company S.à.r.l.

  

Luxembourg

Ferro Performance Pigments Spain, S.L.U.

  

Spain

Haining Longshine Pigments Co., Ltd.

  

China

Ferro Performance Pigments (Shanghai) Co., Ltd.

  

China

Ivory Corporation S.A.

  

Luxemburg

Ferro Colombia Pigmentos S.A.S.

  

Columbia

Nubiola Romania SRL

  

Romania

Nubiola India Private, Limited

  

India

Nubiola Bulgaria ODD

  

Bulgaria

Dormant Entities:   

Cataphote Contracting Company

  

Ohio

The Ferro Enamel Supply Company

  

Ohio

Ferro Far East, Inc.

  

Ohio

Midland Coatings Limited

  

UK

Ferro Drynamels Limited

  

UK

Ferro Normandy Plastics Limited

  

UK

Ferro Colours (UK) Ltd.

  

UK

 

* Percentages in parentheses indicate Ferro Corporation’s ownership.



--------------------------------------------------------------------------------

ITEM 6.10(c) Taxes; Other Laws.

Labor and collective bargaining agreements:

 

1. Collective Bargaining Agreement, dated November 18, 2014, between Ferro
Corporation and United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union on behalf of Local
No. 1170-4 (4150 E. 56th Street, Cleveland, OH location).

 

2. Agreement, dated November 10, 2012, between Ferro Corporation and the United
Steel, Paper and Forestry, Rubber Manufacturing, Energy, Allied Industrial and
Service Workers International Union on behalf of Local No. 1170 (4150 E. 56th
Street, Cleveland, OH location).

 

3. Collective Bargaining Agreement, dated January 14, 2013, between Ferro
Corporation and the Laborers’ International Union of North America and its Local
No. 1015 (Orrville, OH location).



--------------------------------------------------------------------------------

ITEM 6.11. Pension and Welfare Plans.

Benefits Plan for Ferro Corporation Employees (Plan No. 570), including:

 

1. PPO Plan, Indemnity Plan or Drug Only Plan - all with UnitedHealthcare (UHC)

 

2. Drug Only Plan (dmc2) and Rx coverage for the above UHC plans – CVS Caremark



--------------------------------------------------------------------------------

ITEM 6.12. Environmental Warranties.

 

1. Federal and State Superfund Sites: The Company has been and is a party in
several current and closed state and federal “superfund” sites.

 

2. BASF Site, Baton Rouge, Louisiana. In 1995, the Company began implementation
of a groundwater corrective action plan (“CAP”) in accordance with an agreement
with the Louisiana Department of Environmental Protection (“LDEQ”). The most
recent CAP approved by LDEQ authorized the Company to reduce the groundwater
contamination through ozone injection. The Company is in the process of
implementing this remediation strategy, and it is evaluating potential claims it
may have against the current owner of the site, BASF.

 

3. Ferro 4150 Site, Cleveland, Ohio– RCRA 2020 Consent Order. On September 30,
2011, the USEPA and the Company entered into an administrative order on consent
(“AOC”) to address various solid waste management units and areas of concern at
the site. The Company has completed significant investigatory work at the site
and has submitted the Environmental Indicators forms and report as required by
the AOC. The Company is currently waiting on the USEPA’s review to confirm that
no significant remedial work will be required.

 

4. Ferro Walton Hills Facility – RCRA 2020 Consent Order. On September 30, 2011,
the USEPA and the Company entered into an AOC to address areas of concern at the
site. The Company submitted its corrective measures proposal to the USEPA in
June 2014. The Company is currently waiting on the USEPA to confirm that no
significant remedial work will be required.

 

5. Former Keil Chemical Site, Hammond, Indiana. The Company has undertaken
various investigation and remediation activities at the site pursuant to a 1993
Agreed Order with the Indiana Department of Environmental Management (“IDEM”). A
revised remediation work plan, which details the installation of a sub-slab
depressurization system, was submitted to IDEM on October 19, 2016. The Company
is currently waiting on IDEM’s review and approval of the final remediation work
plan.

 

6. Sao Bernardo, Brazil. The Company closed the site but retained ownership of a
portion of the property that became the subject of an investigation/remediation
proceeding with the State of Sao Paolo environmental authority. Significant
investigation work has been completed by the Company. The Company has received
approval of its conceptual remediation plan for the site and is in the process
of preparing the final remediation plan for approval. The Company is in the
process of trying to sell the site and transfer the environmental liability to a
third party looking to expand its existing operations.

 

7. Footscray, Australia. The Company owns a site located at 469 Somerville Road,
West Footscray, Victoria. The site is leased to Sun Ace Australia who purchased
the business from the Company in approximately 2002. While there are no active
environmental projects on the site, it should be noted this site is known to be
contaminated with heavy metals. At some point in the future the Company may be
required to clean it up.



--------------------------------------------------------------------------------

8. Geelong, Australia. The site, which is owned by the Company, is contaminated
with manufactured gas plant (“MGP”)-related wastes and heavy metals from
historic operations from the Geelong Gas Company and Lindex Chemicals, which was
acquired by the Company in 1965. In 1993, the Company investigated the site’s
soil contamination under a directive from EPA Victoria, and the site was capped
in 1993. In 2008, EPA Victoria required the Company to investigate and monitor
the groundwater contamination at the site. This work is ongoing, and the Company
has provided a Remediation Feasibility Study to EPA Victoria’s auditor for
review and approval. The Company is also in the process of evaluating potential
claims it may have against the now government-owned Geelong Gas Company, which
is the sole cause of the MGP-related contamination at the site.

 

9. ISRA Site, South Plainfield, New Jersey. On October 31, 2013, the Company
sold its Metal Powders business, including the South Plainfield manufacturing
location, to Ames Advanced Materials. Under the New Jersey Industrial Sites
Recovery Act (“ISRA”), the Company agreed to perform an assessment of the
environmental condition of the property being sold and, based on that
assessment, potentially take action to address environmental contamination above
state remediation standards. The soil at the site is impacted by silver and
petroleum hydrocarbons, and the sediments in the pond and stream leaving the
facility contain metals. Based upon investigation efforts to date, it appears
that the source of the groundwater contamination at the site is from a
third-party site, and the environmental conditions in the soil can be addressed
through a deed restriction. Investigation and remediation efforts related to the
groundwater and the stream sediments are ongoing.

 

10. Niagara Falls, New York. The Company is the former owner of a site located
in Niagara Falls, New York. Prior to the Company’s ownership, a prior owner,
Cookson, buried some silica fume, which contains technologically enhanced
naturally occurring radioactive material, on the site. This area has
historically been of interest to federal and state regulators, but the Company
has not received any notice of potential liability related to the site.



--------------------------------------------------------------------------------

ITEM 7.2.2(b) Existing Indebtedness.

See summary of Indebtedness attached.



--------------------------------------------------------------------------------

Type of

Indebtedness

  Ferro Entity   Description   Financial Institution  

Total Facility or

Debt Amount in

USD

   

Amount

Outstanding as of

12/31/2016 in USD

   

Facility Size

Local Currency

Amount

   

Amount

Outstanding as

of 12/31/2016

in LC

   

Exchange

Rate

     

a) Obligations evidenced by bonds, debentures, notes or similar instruments:

               

Ferro Corporation

 

N/A

 

N/A

  $ —        $ —                     

 

 

   

 

 

             

Total Obligations evidenced by bonds, debentures, notes or similar instruments

  $ —        $ —                     

 

 

   

 

 

         

b) Letters of Credit:

                 

Ferro Spain S.A.

 

VAT Import Payment

 

BSCH

  $ 126,416      $ 126,416        120,202      € 120,202        1.0517       

Ferro Spain S.A.

 

VAT Import Payment

 

BSCH

  $ 126,416      $ 126,416        120,202      € 120,202        1.0517       

Ferro Spain S.A.

 

VAT Import Payment

 

BSCH

  $ 301,233      $ 301,233        286,425      € 286,425        1.0517       

Ferro Spain S.A.

 

Planing Permision Industrial State

 

BSCH

  $ 37,450      $ 37,450        35,609      € 35,609        1.0517       

Ferro Spain S.A.

 

Planing Permision Industrial State

 

BSCH

  $ 18,979      $ 18,979        18,046      € 18,046        1.0517       

Ferro Spain S.A.

 

Planing Permision Industrial State

 

BSCH

  $ 6,310      $ 6,310        6,000      € 6,000        1.0517       

Ferro Spain S.A.

 

Planing Permision Industrial State

 

BSCH

  $ 2,389      $ 2,389        2,272      € 2,272        1.0517       

Ferro Spain S.A.

 

Environment Pollution Penalty

 

BSCH

  $ 123,655      $ 123,655        117,576      € 117,576        1.0517     
72000 recognized on BS  

Ferro Spain S.A.

 

Leonardo da Cunha

 

BANKINTER

  $ 2,840      $ 2,840        2,700      € 2,700        1.0517       

Ferro Spain S.A.

 

Company Cars Petrol

 

BSCH

  $ 10,096      $ 10,096        9,600      € 9,600        1.0517       

Ferro France Sarl

 

Financial Guarantee for environmental equipments

    $ 217,702      $ 217,702      € 207,000      € 207,000        1.0517       

Ferro Industrias Quimicas (Portugal), Lda

 

Pension LC

 

BPI

  $ 5,687      $ 5,687      € 5,407      € 5,407        1.0517       

Vetriceramici S.p.A.

 

Cura (Electrical Energy Supplier)

 

Unicredit SPA

  $ 157,755      $ 157,755      € 150,000      € 150,000        1.0517       

Ferro Corporation

 

back to back Rental and Lease of building Rue Granobonpre B-1435 Mont Saint
Guibert

 

Bank of America

  $ 126,204      $ 126,204      € 120,000      € 120,000        1.0517       

Ferro (Great Britain) Limited

 

HM Customs & Exercise

 

HSBC

  $ 49,360      $ 49,360      £ 40,000      € 40,000        1.2340       

Agmet

 

HM Customs & Exercise

 

HSBC

  $ 24,680      $ 24,680      £ 20,000      € 20,000        1.2340       

Cappelle Pigments NV Menen

 

FOD.FIN/DOUANE EN ACCIJNZEN

 

BNP Parisbas Fortis

  $ 52,585      $ 52,585      € 50,000      € 50,000        1.0517       

Cappelle Pigments NV Menen

 

INTESA SAN PAOLO SPA

 

BNP Parisbas Fortis

  $ 108,632      $ 108,632      € 103,291      € 103,291        1.0517       

Cappelle Pigments NV Menen

 

FOD.FIN/DOUANE EN ACCIJNZEN

 

BNP Parisbas Fortis

  $ 13,146      $ 13,146      € 12,500      € 12,500        1.0517       

Cappelle Pigments NV Menen

 

DREAL NORD - PAS-DE-CALAIS

 

BNP Parisbas Fortis

  $ 40,663      $ 40,663      € 38,664      € 38,664        1.0517       

Cappelle Pigments NV Menen

 

MINISTERE EN CHARGE DE L’EN

 

BNP Parisbas Fortis

  $ 24,137      $ 24,137      € 22,950      € 22,950        1.0517     

*

 

Ferro Corporation

 

National Union Insurance 12500193-00-000

 

PNC

  $ 261,697      $ 261,697      $ 261,697.00      $ 261,697.00        1.0000   
 

*

 

Ferro Corporation

 

Pacific Employers Insurance 18112928-00-00

 

PNC

  $ 3,308,150      $ 3,308,150      $ 3,308,150.00      $ 3,308,150.00       
1.0000     

*

 

Ferro Corporation

 

Ohio BWC - 18113350-00-000

 

PNC

  $ 800,000      $ 800,000      $ 800,000.00      $ 800,000.00        1.0000   
   

PT. Ferro Mas Dinamika

 

Perusahaan Gas Negara (Persero) TBK

 

Bank Mandiri

  $ 500,449      $ 500,449      $ 500,449.03      $ 500,449.03        1.0000   
         

 

 

   

 

 

             

Total Letters of Credit

    $ 6,446,631      $ 6,446,631                   

 

 

   

 

 

         

c) Capitalized Lease Liabilities:

                 

Ferro Corporation

 

Capital Leases - South Plainfield Building

    $ 2,110,502      $ 2,110,502            1       

Vetri Italy

 

2 Netzche Ink Mills

    $ 293,078      $ 293,078      € 278,671      € 278,671        1.0517       

Ferro Spain S.A.

 

Oxygen Plant

 

PRAXAIR ESPAÑA SL

  $ 1,316,200      $ 1,316,200      € 1,251,498      € 1,251,498        1.0517
            

 

 

   

 

 

             

Total Capitalized Lease Liabilities

    $ 3,719,781      $ 3,719,781                   

 

 

   

 

 

         

d) Government Loans

                 

Ferro Spain S.A.

 

Government Loans

 

Spanish Central Government

  $ 70,247      $ 70,247      € 66,794      € 66,794        1.0517       

Ferro Spain S.A.

 

Government Loans

 

Spanish Central Government

  $ 61,321      $ 61,321      € 58,307      € 58,307        1.0517       

Ferro Spain S.A.

 

Government Loans

 

Spanish Central Government

  $ 562,530      $ 562,530      € 534,877      € 534,877        1.0517       

Ferro Spain S.A.

 

Government Loans

 

Spanish Central Government

  $ 1,036,232      $ 1,036,232      € 985,292      € 985,292        1.0517     
 

Ferro Spain S.A.

 

Government Loans

 

Spanish Central Government

  $ 155,225      $ 155,225      € 147,594      € 147,594        1.0517       

Ferro Spain S.A.

 

Government Loans

 

Spanish Central Government

  $ 423,834      $ 423,834      € 402,999      € 402,999        1.0517       

Ferro Perfomance Pigments Spain sl

 

Government Loans

 

Centre for the Development of Industrial Technology

  $ 381,722      $ 381,722      € 381,722      € 381,722        1.0000       

Al Salomi

 

Government Loans

 

Egyptian Government

  $ 491,099      $ 491,099        8,909,371 LOGO [g267937g07p02.jpg]       
8,909,371 LOGO [g267937g07p02.jpg]        18.1417             

 

 

   

 

 

   

 

 

   

 

 

         

Total Government Loans

    $ 3,182,210      $ 3,182,210      € 11,486,956      € 11,486,956           
   

 

 

   

 

 

   

 

 

   

 

 

     

e) Overdraft Credit Facilities

                 

Ferro Brazil

 

Overdraft Facility

 

Banco do Brasil

  $ 921,602      $ —          BRL 3,000,000        BRL 0        3.2552       

Ferro Japan KK

 

Overdraft Facility

 

Mizhuho Bank

  $ 2,565,199      $ 848,055      ¥ 300,000,000      ¥ 99,180,000       
116.9500       

Ferro Industrial Products

 

Overdraft Facility

 

TD Canada

  $ —        $ 13,968        CAD 0        CAD 18,775        1.3441     



--------------------------------------------------------------------------------

Type of

Indebtedness

  Ferro Entity   Description   Financial Institution  

Total Facility or

Debt Amount in

USD

   

Amount

Outstanding as of

12/31/2016 in USD

   

Facility Size

Local Currency

Amount

   

Amount

Outstanding as

of 12/31/2016

in LC

   

Exchange

Rate

       

Ferro Finco.

 

Overdraft Facility - Europe

 

Bank of America

  $ 25,000,000      $ 3,755,217      $ 25,000,000      $ 3,755,217        1.0000
            

 

 

   

 

 

   

 

 

   

 

 

          Total Overdraft Credit Facilities     $ 28,486,801      $ 4,617,240   
  € 328,000,000      € 102,953,992               

 

 

   

 

 

   

 

 

   

 

 

     

f) Local Lines of Credit

                 

Ferro Spain S.A.

 

Notes Discounted facitliy - not available for other purposeses

 

Bankinter

  $ 2,208,570      $ —        € 2,100,000      € 0        1.0517       

Ferro Spain S.A.

 

Multipurpose Line of Credit

 

Bankinter

  $ 1,051,700      $ —        € 1,000,000      € 0        1.0517       

Ferro Coatings Italy

 

Notes Discounted facitliy - not available for other purposeses

 

UniCredit

  $ 52,585      $ —        € 50,000      € 0        1.0517       

Ferro Coatings Italy

 

Multipurpose Line of Credit

 

UniCredit

  $ 1,577,550      $ —        € 1,500,000      € 0        1.0517       

Nubiola India

 

Multipurpose Line of Credit

 

HSBC

  $ 1,472,238      $ 583,623        INR 100,000,000        INR 39,641,877       
67.9238       

Ferro Thailand

 

Multipurpose Line of Credit

 

Bank of America

  $ 2,000,000      $ 630,000      $ 2,000,000      $ 630,000        1.0000     
 

Ferro Argentina

 

Multipurpose Line of Credit

 

ICBC

  $ 566,751      $ —          ARS 9,000,000        ARS 0        15.88       

Ferro Argentina

 

Multipurpose Line of Credit

 

Banco Industrial

  $ 50,378      $ —          ARS 800,000        ARS 0        15.88       

Ferro Argentina

 

Multipurpose Line of Credit

 

Banco CMF

  $ 31,486      $ —          ARS 500,000        ARS 0        15.88       

Ferro Mexico

 

Multipurpose Line of Credit

 

Santander

  $ 385,966      $ 57,895        MXN 8,000,000        MXN 1,200,000       
20.7272       

Cappelle Pigments NV Menen

 

Long term

 

BNP Parisbas Fortis

  $ 1,709,013      $ 1,709,013      € 1,625,000      € 1,625,000        1.0517
      

Cappelle Pigments NV Menen

 

Long term

 

BNP Parisbas Fortis

  $ 2,839,590      $ 2,839,590      € 2,700,000      € 2,700,000        1.0517
      

Cappelle Pigments NV Menen

 

Long term

 

BNP Parisbas Fortis

  $ 179,665      $ 179,665      € 170,833      € 170,833        1.0517       

Cappelle Pigments NV Menen

 

Long term

 

BNP Parisbas Fortis

  $ 297,981      $ 297,981      € 283,333      € 283,333        1.0517       

Cappelle Pigments NV Menen

 

Short term

 

BNP Parisbas Fortis

  $ 2,629,250      $ 2,629,250      € 2,500,000      € 2,500,000        1.0517
      

Cappelle Pigments NV Menen

 

Short term

 

BNP Parisbas Fortis

  $ 2,349,498      $ 2,349,498      € 2,234,000      € 2,234,000        1.0517
      

Vetri Italy

 

uncommitted floating

 

Unicredit

  $ 237,710      $ —        € 250,000      € 0        1.0517       

Vetri Italy

 

guarantee

 

UniCredit

  $ 142,626      $ 142,626      € 150,000      € 150,000        1.0517       

Vetri Italy

 

guarantee

 

CASSA DEI RISPARMI

  $ 22,717      $ 22,717      € 23,891      € 23,891        1.0517       

Vetri Italy

 

credit cards

 

CASSA DEI RISPARMI

  $ 142,626      $ 36,132      € 150,000      € 38,000        1.0517           
 

 

 

   

 

 

             

Total Local Lines of Credit

    $ 19,947,900      $ 11,477,989                   

 

 

   

 

 

         



--------------------------------------------------------------------------------

ITEM 7.2.3(b) Ongoing Liens.

None.



--------------------------------------------------------------------------------

ITEM 7.2.5(a) Ongoing Investments

 

ESFEL SA (19%)

   Ecuador

PT Ferro Materials Utama (34%)

   Indonesia

Haining Longshine Pigments Co. Ltd. (25%)

   China

OCI-Ferro Co., Ltd. (50%)

   Republic of Korea

Gardenia-Quimica SA (36%)

   Spain

Kerajet SA (19.99%)

   Spain



--------------------------------------------------------------------------------

SCHEDULE II

Notice Addresses; Domestic Offices

 

Loan Parties       Ferro Corporation   

6060 Parkland Boulevard

Suite 250

Mayfield Hts., OH 44124

  

Ferro Electronic Materials Inc.

  

1789 Transelco Drive

Penn Yan, NY 14527

  

Ferro International Services Inc.

  

6060 Parkland Boulevard

Suite 250

Mayfield Hts., OH 44124

  

Cataphote Contracting Company

  

6060 Parkland Boulevard

Suite 250

Mayfield Hts., OH 44124

  

Ferro Far East, Inc.

  

6060 Parkland Boulevard

Suite 250

Mayfield Hts., OH 44124

  

The Ferro Enamel Supply Company

  

6060 Parkland Boulevard

Suite 250

Mayfield Hts., OH 44124

  

Electro-Science Laboratories, LLC

  

416 E Church Rd

King of Prussia, PA 19406-2625

   Administrative Agent      

PNC Bank, National Association

  

The Tower at PNC Plaza,

300 Fifth Avenue, 13th Floor

Pittsburgh, PA 15222

Attention: John Thompson

Telephone: 216-222-2668

Facsimile: 412-762-4718

Email: john.thompson@pnc.com

  

With a copy to:

Agency Services, PNC Bank National Association

Address: Mail Stop: P7-PFSC-05-W

500 First Avenue, 4th Floor

Pittsburgh, PA 15219

Attention: Agency Services

Telephone: 412-768-0423

Facsimile: 412-705-2006



--------------------------------------------------------------------------------

SCHEDULE III

Revolving Loan Commitments; Term Loan Commitments

Commitments

 

Lender

   U.S. Dollar Term Loan
Commitments      Percentage  

PNC Bank, National Association

   $ 355,500,000         99.441 % 

Deutsche Bank AG New York Branch

   $ 2,000,000         0.559 %    

 

 

    

 

 

 

TOTAL

   $ 357,500,000         100 %    

 

 

    

 

 

 

Lender

   Euro Term Loan
Commitments      Percentage  

PNC Bank, National Association

   € 250,000,000         100 %    

 

 

    

 

 

 

TOTAL

   € 250,000,000         100 %    

 

 

    

 

 

 

Lender

   Revolving Commitments      Percentage  

PNC Bank, National Association

   $ 50,000,000         12.5 % 

Deutsche Bank AG New York Branch

   $ 50,000,000         12.5 % 

Bank of America, N.A.

   $ 40,000,000         10.0 % 

HSBC Bank USA, National Association

   $ 40,000,000         10.00 % 

JPMorgan Chase Bank, N.A.

   $ 30,000,000         7.50 % 

Keybank National Association

   $ 30,000,000         7.50 % 

Fifth Third Bank

   $ 30,000,000         7.50 % 

Citizens Bank, N.A.

   $ 30,000,000         7.50 % 

U.S. Bank National Association

   $ 27,500,000         6.875   

The Governor and Company of the Bank of Ireland

   $ 20,000,000         5.00 % 

Compass Bank

   $ 20,000,000         5.00 % 

First National Bank of Pennsylvania

   $ 15,000,000         3.75 % 

The PrivateBank and Trust Company

   $ 10,000,000         2.50 % 

First Commonwealth Bank

   $ 7,500,000         1.875 %    

 

 

    

 

 

 

TOTAL

   $ 400,000,000         100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE IV

Cash Management Obligations; Rate Protection Agreements

Ferro Corporation / Ferro FinCo Ireland, Ltd. (Bank facilities below are
available to either Ferro entity with total not to exceed amount shown).

 

1. Fifth Third Bank, foreign currency facility with a daily settlement limit
$25,000,000

 

2. JPMorgan Chase, foreign currency facility with a daily settlement limit
$20,000,000

 

3. Citizens Financial Group, foreign currency facility with a daily settlement
limit $20,000,000

 

4. Key Bank, foreign currency facility with a daily settlement limit $15,000,000

 

5. Commerzbank, foreign currency facility with a daily settlement limit
$50,000,000

 

6. Bank of America Merrill Lynch, foreign currency facility with a daily
settlement limit $50,000,000

 

7. HSBC Bank, foreign currency facility with a daily settlement limit
$45,000,000

 

8. Bank of Ireland, foreign currency facility with a daily settlement limit
€10,000,000 and a Pre-settlement limit of €6,000,000

Ferro Corporation

 

9. PNC Bank, foreign currency facility with a daily settlement limit $20,000,000



--------------------------------------------------------------------------------

CASH MANAGEMENT BANKS PROVIDING CASH MANAGEMENT SERVICES

 

Cash Management Bank

  

Cash Management Service

PNC Bank    U.S. Cash management facilities / accounts    Active pay (Credit
Card)    Purchasing Card for U.S. Bank of America    European Cash management
facilities / accounts    Asia Cash management facilities / accounts    Latin
America and Mexico Cash management   

facilities / accounts

   T&E Credit cards for Europe and U.S. Deutsche Bank    Cash management
facilities / accounts for   

Indonesia, Pinturas Benicarlo and Nubiola Spain

HSBC    Cash management facilities / accounts for   

FerroArgentina S.A.. Ferro (Great Britain) Ltd, Agmet and Nubiola India

Citibank    Cash management accounts remaining for Ferro GmbH, Ferro Spain S.A.
PT Ferro Mas Dimamika, Ferro Taiwan LTD, Ferro (Thailand) Co. LTD, FC France
Acquistion Sarl, Ferro Specialty Materials, Ferro Egypt for Glaze S.A.E., Ferro
Mexicana, Ferro Corporation.

In addition to the cash management services listed above, Citizens also provides
trust/escrow services.



--------------------------------------------------------------------------------

Obligations to a Cash Management Bank in respect of Indebtedness of the type
described in Section 7.2.2 (h) or 7.2.2(1) of the credit agreement

 

Bank

  

Facility/Purpose

  

Ferro Entity

  

Currency

   Amount Drawn 12/31/2016  

Bank of America

  

Letters of Credit

  

Ferro Corporation

  

EUR

   € 120,000      

Overdraft Credit Facilities

  

Ferro Finco.

  

USD

   $ 3,755,217 *    

Local Lines of Credit

  

Ferro Thailand

  

USD

   $ 630,000   

HSBC

  

Letters of Credit

  

Ferro (Great Britain) Limited

  

GBP

   € 40,000      

Local Lines of Credit

  

Nubiola India

  

INR

     INR 50,289,499      

Letters of Credit

  

Agmet

  

GBP

   € 20,000   

PNC

  

Letters of Credit

  

Ferro Corporation

  

USD

   $ 261,697.00      

Letters of Credit

  

Ferro Corporation

  

USD

   $ 3,308,150.00      

Letters of Credit

  

Ferro Corporation

  

USD

   $ 800,000.00   

 

* Bank of America provides daylight overdraft lines for Ferro Subsidiaries in
Europe, Middle East, Africa, as well as a few in Australia, Japan and Hong Kong.
Each account concludes the day with a zero balance, with a transfer to or from
Ferro FinCo Ireland, Ltd.’s Overdraft Credit Facility with Bank of America,
which has an uncommitted limit of $25,000,000 USD. As of February 2, 2017, the
balance on the Overdraft Credit Facility was $11,398,056 EUR (approximately
$12,300,000 USD).



--------------------------------------------------------------------------------

SCHEDULE V

Existing Letters of Credit

 

Ferro Entity   Description   Financial Institution   Total Facility or Debt
Amount in USD     Amount Outstanding as of
12/31/2016 in USD     Facility Size Local
Currency Amount     Amount Outstanding as
of 12/31/2016 in LC     Exchange
Rate      

Ferro Corporation

 

N/A

 

N/A

  $ —        $ —                   

 

 

   

 

 

           

Total Obligations evidenced by bonds, debentures, notes or similar inst

  $ —        $ —                   

 

 

   

 

 

         

Ferro Spain S.A.

 

VAT Import Payment

 

BSCH

  $ 126,416      $ 126,416        120,202      € 120,202        1.0517     

Ferro Spain S.A.

 

VAT Import Payment

 

BSCH

  $ 126,416      $ 126,416        120,202      € 120,202        1.0517     

Ferro Spain S.A.

 

VAT Import Payment

 

BSCH

  $ 301,233      $ 301,233        286,425      € 286,425        1.0517     

Ferro Spain S.A.

 

Planing Permision Industrial State

 

BSCH

  $ 37,450      $ 37,450        35,609      € 35,609        1.0517     

Ferro Spain S.A.

 

Planing Permision Industrial State

 

BSCH

  $ 18,979      $ 18,979        18,046      € 18,046        1.0517     

Ferro Spain S.A.

 

Planing Permision Industrial State

 

BSCH

  $ 6,310      $ 6,310        6,000      € 6,000        1.0517     

Ferro Spain S.A.

 

Planing Permision Industrial State

 

BSCH

  $ 2,389      $ 2,389        2,272      € 2,272        1.0517     

Ferro Spain S.A.

 

Environment Pollution Penalty

 

BSCH

  $ 123,655      $ 123,655        117,576      € 117,576        1.0517     
72000 recognized on BS

Ferro Spain S.A.

 

Leonardo da Cunha

 

BANKINTER

  $ 2,840      $ 2,840        2,700      € 2,700        1.0517     

Ferro Spain S.A.

 

Company Cars Petrol

 

BSCH

  $ 10,096      $ 10,096        9,600      € 9,600        1.0517     

Ferro France Sarl

 

Financial Guarantee for environmental equipments

    $ 217,702      $ 217,702      € 207,000      € 207,000        1.0517     

Ferro Industrias Quimicas (Portugal), Lda

 

Pension LC

 

BPI

  $ 5,687      $ 5,687      € 5,407      € 5,407        1.0517     

Vetriceramici S.p.A.

 

Cura (Electrical Energy Supplier)

 

Unicredit SPA

  $ 157,755      $ 157,755      € 150,000      € 150,000        1.0517     

Ferro Corporation

 

back to back Rental and Lease of building RueBank of America

    $ 126,204      $ 126,204      € 120,000      € 120,000        1.0517     

Ferro (Great Britain) Limited

 

HM Customs & Exercise

 

HSBC

  $ 49,360      $ 49,360      £ 40,000      € 40,000        1.2340     

Agmet

 

HM Customs & Exercise

 

HSBC

  $ 24,680      $ 24,680      £ 20,000      € 20,000        1.2340     

Cappelle Pigments NV Menen

 

FOD.FIN/DOUANE EN ACCIJNZEN

 

BNP Parisbas Fortis

  $ 52,585      $ 52,585      € 50,000      € 50,000        1.0517     

Cappelle Pigments NV Menen

 

INTESA SAN PAOLO SPA

 

BNP Parisbas Fortis

  $ 108,632      $ 108,632      € 103,291      € 103,291        1.0517     

Cappelle Pigments NV Menen

 

FOD.FIN/DOUANE EN ACCIJNZEN

 

BNP Parisbas Fortis

  $ 13,146      $ 13,146      € 12,500      € 12,500        1.0517     

Cappelle Pigments NV Menen

 

DREAL NORD - PAS-DE-CALAIS

 

BNP Parisbas Fortis

  $ 40,663      $ 40,663      € 38,664      € 38,664        1.0517     

Cappelle Pigments NV Menen

 

MINISTERE EN CHARGE DE L’EN

 

BNP Parisbas Fortis

  $ 24,137      $ 24,137      € 22,950      € 22,950        1.0517     

Ferro Corporation

 

National Union Insurance 12500193-00-000

 

PNC

  $ 261,697      $ 261,697      $ 261,697.00      $ 261,697.00        1.0000   
 

Ferro Corporation

 

Pacific Employers Insurance 18112928-00-00

 

PNC

  $ 3,308,150      $ 3,308,150      $ 3,308,150.00      $ 3,308,150.00       
1.0000     

Ferro Corporation

 

Ohio BWC - 18113350-00-000

 

PNC

  $ 800,000      $ 800,000      $ 800,000.00      $ 800,000.00        1.0000   
 

PT. Ferro Mas Dinamika

 

Perusahaan Gas Negara (Persero) TBK

 

Bank Mandiri

  $ 500,449      $ 500,449      $ 500,449.03      $ 500,449.03        1.0000   
       

 

 

   

 

 

            Total Letters of Credit     $ 6,446,631      $ 6,446,631           
     

 

 

   

 

 

         



--------------------------------------------------------------------------------

EXHIBIT A-1

[FORM OF] REVOLVING NOTE

 

[$][€][£][            ]                     , 20    

FOR VALUE RECEIVED, [FERRO CORPORATION, an Ohio corporation][NAME OF DESIGNATED
BORROWER], a [                    ] (the “Borrower”), promises to pay to [Name
of Lender] (the “Lender”) on the Stated Maturity Date the principal sum of
[                                                             ]
(1[$][€][        ]) or, if less, the aggregate unpaid principal amount of all
Revolving Loans shown on the schedule attached hereto (and any continuation
thereof) made (or continued) by the Lender pursuant to that certain Credit
Agreement, dated as of February 14, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among [Ferro Corporation, an Ohio corporation (the “Company”), as a
borrower,][the Borrower,] the Designated Borrowers from time to time party
thereto [(including the Borrower)], the lenders from time to time party thereto,
PNC Bank, National Association, as the Administrative Agent and as the
Collateral Agent for the Secured Parties and as an Issuer, Deutsche Bank AG New
York Branch, as Syndication Agent and as an Issuer, and the various financial
institutions and other Persons from time to time parties thereto. Terms used
herein but not defined herein shall have the meaning ascribed to such terms in
the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made in [Dollars][Euro] in
same day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

This Revolving Note is one of the Revolving Notes referred to in, and evidences
the Revolving Loans made under, the Credit Agreement, to which reference is made
for a description of the security for this Revolving Note and for a statement of
the terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Revolving Note and on which such Indebtedness may be declared to be immediately
due and payable.

All parties hereto, whether as makers, endorsers or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

 

1  If the Company is the Borrower, the Revolving Loan must be denominated in
Dollars or an Alternate Currency. If a Designated Borrower is the Borrower, the
Revolving Loan may be denominated in Dollars or an Alternate Currency.



--------------------------------------------------------------------------------

THIS REVOLVING NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

[FERRO CORPORATION] [NAME OF DESIGNATED BORROWER] By:  

 

Name:   Title:  

 

   2    Revolving Note



--------------------------------------------------------------------------------

REVOLVING LOANS AND PRINCIPAL PAYMENTS

 

Date

   Amount of Revolving Loan
Made    Interest
Period    Amount of Principal Repaid    Unpaid
Principal Balance         Notation
Made By    Alternate
Base Rate    Eurocurrency
Rate       Alternate
Base Rate    Eurocurrency
Rate    Alternate
Base Rate    Eurocurrency
Rate    Total                                                                  
                                                                                
                                                                                
                                                                                
                 

 

   3    Revolving Note



--------------------------------------------------------------------------------

EXHIBIT A-2

[FORM OF] [U.S. DOLLAR] [EURO]2 TERM LOAN NOTE

 

[$            ] [€            ] [£            ]                 , 20    

FOR VALUE RECEIVED, FERRO CORPORATION, an Ohio corporation (the “Borrower”),
promises to pay to [Name of Lender] (the “Lender”) on the Stated Maturity Date
for [U.S. Term Loans in the principal sum of [         DOLLARS ( $[        ])]]
[Euro Term Loans in the principle sum of [         EUROS (€ [        ])] or, if
less, the aggregate unpaid principal amount of all [U.S. Dollar Term Loans]
[Euro Term Loans] made by the Lender pursuant that certain Credit Agreement,
dated as of February 14, 2017 (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Designated Borrowers from time to time party thereto,
the lenders from time to time party thereto, PNC Bank, National Association, as
the Administrative Agent and as the Collateral Agent for the Secured Parties and
as an Issuer, Deutsche Bank AG New York Branch, as Syndication Agent and as an
Issuer, and the various financial institutions and other Persons from time to
time parties thereto. Terms used herein but not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made in [Dollars] [Euros] in
same day or immediately available funds to the account designated by the
Administrative Agent pursuant to the Credit Agreement.

This [U.S. Dollar Term Loan Note] [Euro Dollar Term Loan Note] is one of the
[U.S. Dollar Term Loan Notes] [Euro Term Loan Notes] referred to in, and
evidences the [U.S. Dollar Term Loans] [Euro Term Loans] made under, the Credit
Agreement, to which reference is made for a description of the security for this
[U.S. Dollar Term Loan Note] [Euro Term Loan Note] and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
[U.S. Dollar Term Loan Note] [Euro Term Loan Note] and on which such
Indebtedness may be declared to be immediately due and payable.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.

 

 

2  To reflect either U.S. Dollar Term Note representing U.S. Dollar Term Loans
and Euro Term Note representing Euro Term Loans.



--------------------------------------------------------------------------------

THIS [U.S. DOLLAR TERM LOAN NOTE][EURO TERM LOAN NOTE] SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

FERRO CORPORATION By  

 

Name:   Title:  

 

   2    Term Loan Note



--------------------------------------------------------------------------------

ORIGINAL TERM LOANS AND PRINCIPAL PAYMENTS

[U.S. Dollar Term Loans]

 

Date

   Amount of Original
Term
Loan Made    Interest
Period    Amount of Principal
Repaid    Unpaid Principal
Balance    Total    Notation
Made By    Alternate
Base Rate    Eurocurrency
Rate       Alternate
Base Rate    Eurocurrency
Rate    Alternate
Base Rate    Eurocurrency
Rate                                                                           
                                                                                
                                                                                
                                      

[Euro Term Loans]

 

Date

  

Amount of Original

Term

Loan Made

   Interest
Period     

Amount of Principal

Repaid

  

Unpaid Principal

Balance

   Total      Notation
Made By     

EURIBOR Rate

     

EURIBOR Rate

  

EURIBOR Rate

                                                                                
                                                                                
                       

 

   3    Term Loan Note



--------------------------------------------------------------------------------

EXHIBIT A-3

[FORM OF] SWINGLINE NOTE

 

$                             , 20    

FOR VALUE RECEIVED, FERRO CORPORATION, an Ohio corporation (the “Borrower”),
promises to pay to [Name of Lender] (the “Lender”) on the Stated Maturity Date
for Swingline Loans the principal sum of [         DOLLARS ($        )] or, if
less, the aggregate unpaid principal amount of all Swingline Loans made by the
Lender pursuant that certain Credit Agreement, dated as of February 14, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Designated
Borrowers from time to time party thereto, the lenders from time to time party
thereto (including the Lender), PNC Bank, National Association, as the
Administrative Agent and as the Collateral Agent for the Secured Parties and as
an Issuer, Deutsche Bank AG New York Branch, as Syndication Agent and as an
Issuer, and the various financial institutions and other Persons from time to
time parties thereto. Terms used herein but not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Credit Agreement.

Payments of both principal and interest are to be made in Dollars in same day or
immediately available funds to the account designated by the Lender pursuant to
the Credit Agreement.

This Swingline Note is one of the Swingline Notes referred to in, and evidences
the Swingline Loans made under, the Credit Agreement, to which reference is made
for a description of the security for this Swingline Note and for a statement of
the terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Indebtedness evidenced by this
Swingline Note and on which such Indebtedness may be declared to be immediately
due and payable.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.



--------------------------------------------------------------------------------

THIS SWINGLINE NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

FERRO CORPORATION By  

 

Name:   Title:  

 

   2    Swingline Note



--------------------------------------------------------------------------------

SWINGLINE LOANS AND PRINCIPAL PAYMENTS

 

Date

 

Amount of Swingline Loan

 

Amount of Principal

Payment

 

Outstanding Principal

Balance

 

Notation Made By

                                                                       

 

   3    Swingline Note



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF] BORROWING REQUEST

[PNC Bank, National Association,

      as Administrative Agent

PNC First Side Center

500 First Avenue

PNC Agency Services

Pittsburgh, Pennsylvania 15219

Facsimile No.: (412) 762-8672

Attention: Lisa Pierce]

[FERRO CORPORATION][NAME OF DESIGNATED BORROWER]

Ladies and Gentlemen:

This Borrowing Request is delivered to you pursuant to Section 2.3 of that
certain Credit Agreement, dated as of February 14, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ferro Corporation, an Ohio corporation (the
[“Borrower”][“Company”]), the Designated Borrowers from time to time party
thereto [(including [NAME OF DESIGNATED BORROWER], a [                    ] (the
“Borrower”))], the lenders from time to time party thereto (the “Lenders”), PNC
Bank, National Association, as the Administrative Agent and as the Collateral
Agent for the Secured Parties and as an Issuer, Deutsche Bank AG New York
Branch, as Syndication Agent and as an Issuer, and the various financial
institutions and other Persons from time to time parties thereto. Terms used
herein but not defined herein shall have the meaning ascribed to such terms in
the Credit Agreement.

The Borrower hereby requests that a [Term Loan] [Revolving Loan] [Swingline
Loan] be made in the aggregate principal amount of [$][€][£]          on
             ,          as a [Base Rate Loan] [Eurocurrency Rate Loan having an
Interest Period of [1][2][3][6] months] [EURIBOR Loan having an Interest Period
of [1][2][3][6] months].

[The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the Credit
Agreement, each of the delivery of this Borrowing Request and the acceptance by
the Borrower of the proceeds of the Loans requested hereby constitutes a
representation and warranty by the Borrower that, on the date of the making of
such Loans, and both before and after giving effect thereto and to the
application of the proceeds therefrom, all statements set forth in Section 5.2.1
of the Credit Agreement are true and correct in all material respects (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date).]3

Except to the extent, if any, that prior to the time of the Borrowing requested
hereby the Administrative Agent shall receive written notice to the contrary
from the Borrower, each matter certified to herein shall be deemed once again to
be certified as true and correct in all material respects at the date of such
Borrowing as if then made.

 

 

3  To be modified in connection with a Limited Condition Acquisition pursuant to
Section 2.11 and Section 5.2.



--------------------------------------------------------------------------------

Please wire transfer the proceeds of the Borrowing to the accounts of the
following persons at the financial institutions indicated respectively:

 

Amount to  

Person to be Paid

  Name, Address, etc.

be Transferred

 

Name

 

Account No.

 

Of Transferee Lender

[$][€][£]             

       

 

 

 

 

 

     

 

      Attention:                                   

[$][€][£]             

       

 

 

 

 

 

     

 

      Attention:                                   

[$][€][£]             

       

 

 

 

 

 

     

 

      Attention:                                   

Balance of such proceeds

  The Borrower    

 

     

 

      Attention:                                   

 

  2    Borrowing Request



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered, and the certifications and warranties contained herein
to be made, by its duly Authorized Officer this     day of             ,
        .

 

[FERRO CORPORATION][NAME OF DESIGNATED BORROWER] By  

 

Title:  

 

   3    Borrowing Request



--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF] ISSUANCE REQUEST

PNC Bank, National Association,

    as Administrative Agent

PNC First Side Center

500 First Avenue

PNC Agency Services

Pittsburgh, Pennsylvania 15219

Facsimile No.: (412) 762-8672

Attention: Lisa Pierce

[FERRO CORPORATION][NAME OF DESIGNATED BORROWER]

Ladies and Gentlemen:

This Issuance Request is delivered to you pursuant to Section 2.7 of that
certain Credit Agreement, dated as of February 14, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Ferro Corporation, an Ohio corporation (the
[“Borrower”][“Company”]), the Designated Borrowers from time to time party
thereto [(including [NAME OF DESIGNATED BORROWER], a [                    ] (the
“Borrower”))], the lenders from time to time parties thereto (the “Lenders”),
PNC Bank, National Association, as the Administrative Agent and as the
Collateral Agent for the Secured Parties and as an Issuer, Deutsche Bank AG New
York Branch, as Syndication Agent and as an Issuer, and the various financial
institutions and other Persons from time to time party thereto. Terms used
herein but not defined herein shall have the meaning ascribed to such terms in
the Credit Agreement.

The Borrower hereby requests that on              ,          (the “Date of
Issuance”) [PNC Bank, National Association] [Deutsche Bank AG New York Branch]
[Name of Issuer] (the “Issuer”) [issue a Letter of Credit in the initial Stated
Amount of [$][€][£]          with a Stated Expiry Date (as defined therein) of
             ,         ] [extend the Stated Expiry Date (as defined under Letter
of Credit No.        , issued on              ,         , in the initial Stated
Amount of [$][€][£]         ) to a revised Stated Expiry Date (as defined
therein) of              ,         ].

The beneficiary of the requested Letter of Credit [will be][is]
                    , and such Letter of Credit will be in support of
                    .

The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the Credit
Agreement, each of the delivery of this Issuance Request and the acceptance by
the Borrower of the [issuance] [extension] of the Letter of Credit requested
hereby constitutes a representation and warranty by the Borrower that, on the
date of such [issuance] [extension], and both before and after giving effect
thereto and to the application of the proceeds or benefits of the Letter of
Credit [issued] [extended] in accordance herewith, all statements set forth in
Section 5.2.1 of the Credit Agreement are true and correct in all material
respects (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).



--------------------------------------------------------------------------------

Except to the extent, if any, that prior to the time of the [issuance]
[extension] of the Letter of Credit requested hereby the Administrative Agent
shall receive written notice to the contrary from the Borrower, each matter
certified to herein shall be deemed once again to be certified as true and
correct in all material respects at the date of such [issuance] [extension] as
if then made.

 

   2    Issuance Request



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Issuance Request to be executed
and delivered, and the certifications and warranties contained herein to be
made, by its duly Authorized Officer this      day of             ,         .

 

[FERRO CORPORATION][NAME OF DESIGNATED BORROWER] By  

 

Name:   Title:  

 

   3    Issuance Request



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF] CONTINUATION/CONVERSION NOTICE

[PNC Bank, National Association,

    as Administrative Agent

PNC First Side Center

500 First Avenue

PNC Agency Services

Pittsburgh, Pennsylvania 15219

Facsimile No.: (412) 762-8672

Attention: Lisa Pierce]

[FERRO CORPORATION][NAME OF DESIGNATED BORROWER]

Ladies and Gentlemen:

This Continuation/Conversion Notice is delivered to you pursuant to Section 2.4
of that certain Credit Agreement, dated as of February 14, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ferro Corporation, an Ohio corporation (the
[“Borrower”][“Company”]), the Designated Borrowers from time to time party
thereto [(including [NAME OF DESIGNATED BORROWER], a [                    ] (the
“Borrower”))], the lenders from time to time party thereto (the “Lenders”), PNC
Bank, National Association, as the Administrative Agent and as the Collateral
Agent for the Secured Parties and as an Issuer, Deutsche Bank AG New York
Branch, as Syndication Agent and as an Issuer, and the various financial
institutions and other Persons from time to time parties thereto. Terms used
herein but not defined herein shall have the meaning ascribed to such terms in
the Credit Agreement.

The Borrower hereby requests that on              ,         ,

(1)    [$][€]          of the presently outstanding principal amount of the
[Term Loans][Revolving Loans] originally made on              ,         ,
presently being maintained as [Base Rate Loans] [Eurocurrency Rate Loans],

(2)    be [converted into] [continued as],

(3)    [Eurocurrency Rate Loans having an Interest Period of [1][2][3][6]
months][Base Rate Loans].

The Borrower hereby:

(a)    certifies and warrants that no Default has occurred and is continuing;
and

(b)    agrees that if prior to the time of the [continuation] [conversion]
requested hereby any matter certified to herein by it will not be true and
correct in all material respects at such time as if then made, it will
immediately so notify the Administrative Agent.



--------------------------------------------------------------------------------

Except to the extent, if any, that prior to the time of the [continuation]
[conversion] requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed once again to be certified as true and correct in all material
respects at the date of such [continuation] [conversion] as if then made.

 

   2    Continuation/Conversion Notice



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Continuation/Conversion Notice
to be executed and delivered, and the certifications and warranties contained
herein to be made, by its duly Authorized Officer this      day of             ,
        .

 

[FERRO CORPORATION][NAME OF DESIGNATED BORROWER] By  

 

Name:   Title:  

 

   3    Continuation/Conversion Notice



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF] LENDER ASSIGNMENT AND ASSUMPTION AGREEMENT

             , 20    

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below the interest in and to all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto and
represents the amount and the percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including, to the extent included in any such facilities,
letters of credit and swing line loans, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.      Assignor:

  

                                                     

Assignor is [not] a Defaulting Lender.

2.      Assignee:

                                                         [, an Eligible
Assignee] [and is an Affiliate/Approved Fund of [identify Lender]1]

3.      Borrowers:

   Ferro Corporation, an Ohio corporation (the “Company”), and the Designated
Borrowers from time to time party to the Credit Agreement

4.      Administrative Agent:

   PNC Bank, National Association, as the Administrative Agent

5.      Credit Agreement:

   Credit Agreement, dated as of February 14, 2017 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”), among Ferro Corporation, an Ohio corporation, the Designated
Borrowers from time to time party thereto, the lenders from time to time party
thereto (the “Lenders”), PNC Bank, National Association, as the Administrative
Agent and as the Collateral Agent for the Secured Parties and as an Issuer,
Deutsche Bank AG New York Branch, as Syndication Agent and as an Issuer, and the
various financial institutions and other Persons from time to time parties
thereto.

6.      Assigned Interest:

                                                        

 

 

1  Select as applicable.



--------------------------------------------------------------------------------

Commitment/Loans

Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2     Currency  

Revolving Loan

   $                $                       %   

U.S. Dollar Term Loans

   $                $                       %   

Euro Term Loans

   €                €                       %   

 

Effective Date:

                  , 20       

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

  2    Assignment Agreement



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Name:   Title:  

 

Consented to and Accepted: [PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent By:  

 

Name:   Title:                                         
                                         ]

 

   3    Assignment Agreement



--------------------------------------------------------------------------------

[Consented to:]3 [FERRO CORPORATION] By:  

 

Name:   Title:                                         
                                       ]

[[                                         ],
as an Issuer

By:  

 

Name:   Title:                                         
                                       ]

 

 

3  To be added only if the consent of the Company and/or the Issuers are
required by the terms of the Credit Agreement; provided that, except as
otherwise set forth in the definition of Eligible Assignee, the Company’s
consent is required for assignments of the Revolving Loan Commitment.

 

  4    Assignment Agreement



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company or any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company or any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. The Assignee: (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest, on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to this Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

   5    Assignment Agreement



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be deemed
to be a contract made under, governed by, and construed in accordance with, the
laws of the State of New York, including for such purposes Sections 5-1401 and
5-1402 of the General Obligations Law of the State of New York.

 

   6    Assignment Agreement



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] COMPLIANCE CERTIFICATE

FERRO CORPORATION

This Compliance Certificate is delivered pursuant to Section 7.1.1 of the Credit
Agreement, dated as of February 14, 2017 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Ferro Corporation, an Ohio corporation (the “Company”), as a
borrower, the Designated Borrowers from time to time party thereto, the lenders
from time to time party thereto, PNC Bank, National Association, as the
Administrative Agent and as the Collateral Agent for the Secured Parties and as
an Issuer, Deutsche Bank AG New York Branch, as Syndication Agent and as an
Issuer, and the various financial institutions and other Persons from time to
time parties thereto. Terms used herein but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

The Company hereby certifies, represents and warrants that, as of              ,
20     (the “Computation Date”), no Default had occurred and was continuing.1
The Company hereby further represents and warrants that as of the Computation
Date:

1. Financial Covenants:

With respect to the Revolving Facility only, the maximum Total Net Leverage
Ratio permitted pursuant to Section 7.2.4 of the Credit Agreement on the
Computation Date is [4.25 to 1.00]2 [4.00 to 1.00]3. The actual Total Net Debt
Leverage Ratio was                      to 1.00, as computed on Attachment I
hereto, and, accordingly, the covenant [has][has not] been complied with.

2. Subsidiaries: No Subsidiary has been formed or acquired since the delivery of
the last Compliance Certificate.4

[3. Intellectual Property: No U.S. Loan Party has acquired or registered any
U.S. federally registered Intellectual Property since the delivery of the last
Compliance Certificate, except as follows:                     ]5

 

 

1  If a Default has occurred, specify the details of such Default and the action
that the Company or an Obligor has taken or proposes to take with respect
thereto.

2  For the four consecutive Fiscal Quarters following the Closing Date or for
the four consecutive Fiscal Quarters following any acquisition permitted under
the Credit Agreement with consideration in an aggregate amount in excess of
$75,000,000.

3  For each Fiscal Quarter following the four consecutive Fiscal Quarters
following the Closing Date.

4  If a Subsidiary has been formed or acquired since the delivery of the last
Compliance Certificate, the Company must certify that such Subsidiary has
complied with Section 7.1.8 and 7.1.9 of the Credit Agreement, as applicable.

5  To be included with any Compliance Certificate delivered for the fiscal
quarter ended June 30 and December 31.

 

      Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Compliance Certificate to be
executed and delivered, and the certifications and warranties contained herein
to be made on behalf of the Company, by the chief financial or accounting
Authorized Officer of the Company as of             , 20     .

 

FERRO CORPORATION By  

 

Name:   Title:  

 

   2    Compliance Certificate



--------------------------------------------------------------------------------

Attachment I

(to     /    /     Compliance

Certificate

[TOTAL NET LEVERAGE RATIO]

as of the last day of the Fiscal Quarter ending on or

immediately preceding the Computation Date1

 

1.    Total Funded Indebtedness: the outstanding principal amount of the
following types of Indebtedness of the Company and its Subsidiaries as of the
last day of the Fiscal Quarter ending on or immediately preceding the
Computation Date (exclusive of intercompany Indebtedness between the Company and
its Subsidiaries):       (a)    (i) all obligations of such Person for borrowed
money or advances of any kind and (ii) all obligations of such Person evidenced
by bonds, debentures, notes or similar instruments (which, in the case of the
Loans, shall be deemed to equal the Dollar Equivalent (determined as of the most
recent Revaluation Date) for any Loans denominated in an Alternate Currency)   
$                 (b)    all obligations, contingent or otherwise, relative to
the face amount of all letters of credit (other than any letter of credit
obligations that are cash collateralized), whether or not drawn, and banker’s
acceptances issued for the account of such Person (which, in the case of Letter
of Credit Outstandings, shall be deemed to equal the Dollar Equivalent
(determined as of the most recent Revaluation Date) for any Letter of Credit
Outstandings denominated in an Alternate Currency)    $                 (c)   
all monetary obligations of any Person and its Subsidiaries under any leasing or
similar arrangement which have been (or, in accordance with GAAP, should be)
classified as capitalized leases, and for purposes of each Loan Document the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP, and the stated maturity thereof shall be the date of
the last payment of rent or any other amount due under such lease prior to the
first date upon which such lease may be terminated by the lessee without payment
of a premium or a penalty, in each case, subject to Section 1.4 of the Credit
Agreement (“Capitalized Lease Liabilities”)    $             

 

 

1  The following summary is for reference only and subject to the terms of the
Credit Agreement and to the extent any conflict exists, the Credit Agreement
shall control.

 

  Attachment I    Compliance Certificate



--------------------------------------------------------------------------------

   (d)    obligations arising under any lease (including leases that may be
terminated by the lessee at any time) of any property (whether real, personal or
mixed) (a) that is not a capital lease in accordance with GAAP and (b) in
respect of which the lessee retains or obtains ownership of the property so
leased for federal income tax purposes, other than any such lease under which
that Person is the lessor (“Synthetic Leases”)    $                 (e)    all
obligations (other than intercompany obligations) of such Person pursuant to any
Permitted Receivables Program    $                 (f)    the stated value, or
liquidation value if higher, of all Redeemable Stock of such Person       (g)   
(without duplication) any Contingent Liability in respect of Items 1(a) through
1(f) above    $                 (h)    The sum of Items 1(a) through 1(g)    $
             minus, the aggregate amount of unrestricted cash and Cash
Equivalent Investments on the balance sheet of the Company and its Subsidiaries
(other than any SPV) as of such date up to an amount not to exceed $100,000,000:
      (i)    the aggregate amount of unrestricted cash    $                 (j)
   any direct obligation of (or unconditionally guaranteed by) the United States
or a State thereof (or any agency or political subdivision thereof, to the
extent such obligations are supported by the full faith and credit of the United
States or a State thereof) maturing not more than one year after such time    $
                (k)    commercial paper maturing not more than 270 days from the
date of issue, which is issued by (i) a corporation (other than an Affiliate of
any Obligor) organized under the laws of any State of the United States or of
the District of Columbia and rated A-1 or higher by S&P or P-1 or higher by
Moody’s, or (ii) any Lender (or its holding company)    $                 (l)   
any certificate of deposit, time deposit or bankers acceptance, maturing not
more than one year after its date of issuance, which is issued by either (i) any
bank organized under the laws of the United States (or any State thereof) and
which has (A) a credit rating of A2 or higher from Moody’s or A or higher from
S&P and (B) a combined capital and surplus greater than $500,000,000, or (ii)
any Lender    $             

 

   Attachment I    Compliance Certificate



--------------------------------------------------------------------------------

   (m)    any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in Item 1(l) which (i) is secured by a fully perfected security
interest in any obligation of the type described in Item 1(j), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder    $                 (n)    other corporate debt obligations
including corporate bonds, medium term notes, Eurobonds, floating rate notes and
auction rate securities (preferred stock or bonds), which (i) in the case of
short term securities are issued by an issuer which has at least an A-1 rating
or a P1 rating by Moody’s, or (ii) in the case of any other securities
referenced in this item, are issued by an issuer with a minimum of two double-A
ratings, one of which must be from either S&P or Moody’s    $                
(o)    any other investment approved by the board of directors of the Company
that could be considered an “Approved Instrument” pursuant to the Company’s
investment policy and that is approved by the Required Lenders    $             
   (p)    investments in money market funds substantially all the assets of
which are comprised of securities of the types described in Items 1(j) through
(o) above    $                 (q)    The sum of Items 1(i) through 1(p)    $
             equals:          (s)    Item 1(h) minus Item 1(q)    $             
2.    Consolidated EBITDA as of the last day of the Fiscal Quarter ending on or
immediately preceding the Computation Date and each of the three immediately
preceding Fiscal Quarters:       (a)    Consolidated Net Income    $
            

 

   Attachment I    Compliance Certificate



--------------------------------------------------------------------------------

plus, to the extent deducted in determining Consolidated Net Income:       (b)
   amortization expense    $                 (c)    income tax expense   
$                 (d)    Interest Expense    $                 (e)   
depreciation expense    $                 (f)    restructuring expenses
attributable to the Company’s restructuring       (g)    non-recurring fees,
non-cash charges, extraordinary losses, cash charges and other cash expenses
paid in connection with the preparation, negotiation, approval, execution and
delivery of the Credit Agreement, the other Loan Documents and the Transaction
(including all Transaction Costs), including, in each case, amendments, waivers
and other modifications thereto    $                 (h)    non-recurring fees,
non-cash charges, extraordinary losses, cash charges and other cash expenses
paid in connection with the Company’s planned cost-optimization program in an
aggregate amount not to exceed $30,000,000    $                 (i)    non-cash
expenses incurred in connection with asset write-offs or impairments    $
                (j)    non-cash items associated with the periodic
mark-to-market adjustments to retirement or pension plans    $                
(k)    all other non-cash losses (provided that if any such non-cash losses
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period)    $                 (l)    if
applicable, any swap or hedge breakage costs relating to interest rate swaps or
hedges (including, without limitation, any such costs incurred in connection
with a prepayment of the Term Loans) to the extent any such costs do not
constitute Interest Expense    $             

 

   Attachment I    Compliance Certificate



--------------------------------------------------------------------------------

   (m)    non-cash losses resulting from mark-to-market accounting treatment of
interest rate hedging agreements    $                 (n)    non-cash losses
resulting from mark-to-market accounting treatment of metals owned by the
Company as of the date of determination and recorded as assets on the
consolidated balance sheet of the Company and its Subsidiaries    $             
   (o)    all charges and associated expenses in connection with the
refinancing, retirement or extinguishment of any Indebtedness, including,
without limitation, initial issuance costs, prepayment penalties, swap breakage
fees and write-off of deferred issuance fees    $                 (p)   
non-recurring one-time charges and expenses in an aggregate amount in any Fiscal
Year not to exceed $10,000,000    $                 (q)    expected cost
savings, operating expense reductions and synergies all measured on a run rate
basis, in connection with an acquisition, disposition or operational change
projected by the Company in good faith to be realized as a result of any
acquisition, disposition or operation change taken or expected to be taken by
the Company, net of the amount of actual benefits realized during such period
from such actions; provided that such run rate cost savings, expense reductions
or synergies are reasonably identifiable, factually supportable and reasonably
projected by the Company (certified by the chief financial officer or other
Authorized Officer of the Company to the Administrative Agent to have been
determined in good faith) to be realized within 18 months after such
acquisition, disposition or operational change expected to result in such cost
savings, expense reductions or synergies    $                 (r)    the effect
of any assets or businesses that have been acquired by the Company or any of its
Subsidiaries, determined in accordance with the terms of Section 1.4(b) of the
Credit Agreement    $              minus, to the extent added in determining
Consolidated Net Income:       (s)    non-cash gains resulting from
mark-to-market accounting treatment of interest rate hedging agreements   
$             

 

   Attachment I    Compliance Certificate



--------------------------------------------------------------------------------

   (t)    non-cash gains resulting from mark-to-market accounting treatment of
metals owned by the Company as of the date of determination and recorded as
assets on the consolidated balance sheet of the Company and its Subsidiaries   
$                 (u)    the effect of any assets or businesses that have been
Disposed of by the Company or any of its Subsidiaries, determined in accordance
with the terms of Section 1.4(b) of the Credit Agreement    $             
equals:          (v)    The sum of Items 2(a) through 2(r) minus the sum of
Items 2(s) and 2(u)    $              3.    TOTAL NET DEBT LEVERAGE RATIO: ratio
of Item 1(s) to Item 2(v)        : 1.00

 

   Attachment I    Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

See attached execution version.

 

Guaranty



--------------------------------------------------------------------------------

Execution Version

GUARANTY (DOMESTIC)

This GUARANTY (DOMESTIC) (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is dated
as of February 14, 2017, among each of the signatories hereto designated as a
Guarantor on the signature pages hereto (each individually, a “Guarantor” and
collectively, the “Guarantors”), in favor of PNC BANK, NATIONAL ASSOCIATION
(“PNC Bank”), as collateral agent (together with its successor(s) thereto in
such capacity, the “Collateral Agent”) for the benefit of each of the Secured
Parties. Terms used in the Credit Agreement (as defined below) and not defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, dated as of February 14, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Ferro Corporation, an Ohio
corporation (the “Company”), the Designated Borrowers from time to time party
thereto (together with the Company, each individually a “Borrower” and
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), PNC Bank, as the administrative agent (in such capacity, together
with its successors and permitted assigns, the “Administrative Agent”), the
Collateral Agent and as an Issuer (as defined below), Deutsche Bank AG New York
Branch, as the Syndication Agent and as an Issuer, and the various financial
institutions and other Persons from time to time parties thereto, the Lenders
and the Issuers have extended Commitments to make Credit Extensions to the
Borrowers; and

WHEREAS, as a condition precedent to the making of the Credit Extensions under
the Credit Agreement, each Guarantor is required to execute and deliver this
Guaranty.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders and the
Issuers to make Credit Extensions to the Borrowers under the Credit Agreement,
each Guarantor jointly and severally agrees, for the benefit of each Secured
Party, as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Guaranty, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

“Administrative Agent” is defined in the first recital.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Borrower” and “Borrowers” are defined in the first recital.

“Collateral Agent” is defined in the preamble.



--------------------------------------------------------------------------------

“Company” is defined in the preamble.

“Credit Agreement” is defined in the first recital.

“Guarantor” and “Guarantors” are defined in the preamble.

“Guaranty” is defined in the preamble.

“PNC Bank” is defined in the preamble.

SECTION 1.2. Other Definitional Provisions. The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Guaranty
shall refer to this Guaranty as a whole and not to any particular provision of
this Guaranty, and Section, Schedule, Exhibit and Annex references, are to this
Guaranty unless otherwise specified. References to any Schedule, Exhibit or
Annex shall mean such Schedule, Exhibit or Annex as amended or supplemented from
time to time in accordance with this Guaranty. The meanings given to terms
defined herein shall be equally applicable to both the singular and plural forms
of such terms. The use herein of the word “include” or “including”, when
following any general statement, term or matter, shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

ARTICLE II

GUARANTY PROVISIONS

SECTION 2.1. Guaranty.

(a) Each Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably, to the Agent, for the benefit of the Secured Parties and their
respective successors, indorsees, transferees and permitted assigns, guarantees
the full and punctual payment when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all Obligations
and indemnifies and holds harmless each Secured Party for any and all costs and
expenses (including reasonable attorney’s fees and expenses) incurred by such
Secured Party (i) in enforcing any rights under this Guaranty and (ii) in
connection with any reinstatement, invalidation or recission of any payment of
any Obligations as set forth in Section 2.2, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under
bankruptcy, insolvency or similar law.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Administrative
Agent and each other Secured Party, hereby confirms that it is the intention of
all such Persons that this Guaranty and the Obligations of each Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of any
Debtor Relief Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty

 

2



--------------------------------------------------------------------------------

and the Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the other Secured Parties and the
Guarantors hereby irrevocably agree that the Obligations of each Guarantor under
this Guaranty at any time shall be limited to the maximum amount as will result
in the Obligations of such Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance under applicable law after giving full effect
to the liability under this Guaranty and its related contribution rights but
before taking into account any liabilities of such Guarantor under any other
guarantee of such Guarantor other than any other guarantee of any obligations
that are secured on a pari passu basis with the Obligations.

SECTION 2.2. Reinstatement, etc. Each Guarantor hereby jointly and severally
agrees that this Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment (in whole or in part) of any of the
Obligations is invalidated, declared to be fraudulent or preferential, set
aside, rescinded or must otherwise be restored by any Secured Party, including
upon the occurrence of any Default set forth in Section 8.1.9 of the Credit
Agreement or otherwise, all as though such payment had not been made.

SECTION 2.3. Guaranty Absolute, etc. This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until the Termination Date has occurred.
Each Guarantor jointly and severally guarantees that the Obligations will be
paid strictly in accordance with the terms of each Loan Document or other
agreement under which such Obligations arise, regardless of any law, regulation
or order now or hereafter in effect in any jurisdiction affecting any of such
terms or the rights of any Secured Party with respect thereto. The liability of
each Guarantor under this Guaranty shall be joint and several, absolute,
unconditional and irrevocable irrespective of:

(a) any lack of validity, failure of execution and delivery, legality or
enforceability of any Loan Document or other agreement under which such
Obligations arise;

(b) the failure of any Secured Party:

(a) to assert any claim or demand or to enforce any right or remedy against any
Obligor or any other Person (including any other guarantor) under the provisions
of any Loan Document, any other agreement under which such Obligations arise or
otherwise; or

(b) to exercise any right or remedy against any other guarantor (including any
Guarantor) of, or collateral securing, any Obligations;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other renewal, extension, or
acceleration of, or any increase in the amount of, any Obligation;

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason, including any manner of sale, disposition or application of proceeds
of any collateral or other assets to all or part of the Obligations and
including any claim of waiver, release, foreclosure, surrender, alteration or
compromise, and shall not be subject

 

3



--------------------------------------------------------------------------------

to (and each Guarantor hereby waives any right to or claim of) any defense
(including any defense under or in connection with any decree) or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations or otherwise;

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document or any other
agreement under which such Obligations arise;

(f) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor (including a Guarantor hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor (other than a defense of payment or performance).

SECTION 2.4. Setoff. Each Guarantor hereby irrevocably authorizes the Collateral
Agent and each Lender, without the requirement that any notice be given to such
Guarantor (such notice being expressly waived by each Guarantor), upon the
occurrence and during the continuance of any Default described in Section 8.1.1
or Section 8.1.9 of the Credit Agreement or, with the consent of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, to setoff and appropriate and apply to the payment of the Obligations
(whether or not then due, and whether or not any Secured Party has made any
demand for payment of the Obligations), and such Guarantor hereby grants to each
Secured Party a security interest in, any and all balances, claims, credits,
deposits (general or special, time or demand, provisional or final), accounts or
money of such Guarantor then or thereafter maintained with such Secured Party;
provided that any such appropriation and application shall be subject to the
provisions of Section 4.8 of the Credit Agreement. Each Secured Party agrees to
notify the applicable Guarantor and the Collateral Agent after any such setoff
and application made by such Secured Party; provided further, that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of each Secured Party under this Section are in addition
to other rights and remedies (including other rights of setoff under applicable
law or otherwise) which such Secured Party may have.

SECTION 2.5. Waiver, etc. Each Guarantor hereby unconditionally and irrevocably
waives, for the benefit of the Secured Parties: (a) any right to require any
Secured Party, as a condition of payment or performance by such Guarantor, to
(i) proceed against any Borrower, any other guarantor (including any other
Guarantor) of the Obligations or any other Person, (ii) proceed against or
exhaust any security held from any Borrower, any such other guarantor or any
other Person, or (iii) pursue any other remedy in the power of any Secured Party
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of any Borrower
or any other Guarantor from any cause other than payment in full of the
Obligations; (c) any defense based

 

4



--------------------------------------------------------------------------------

upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal; (d) any defense based upon any Secured Party’s errors or
omissions in the administration of the Obligations, except behavior which
amounts to gross negligence or willful misconduct; (e) any defense based upon
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Secured Party protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) promptness, diligence, notice of acceptance, presentment, demand
for performance, notice of non-performance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Obligations and this
Guaranty and any requirement that any Secured Party protect, secure, perfect or
insure any Lien, or any property subject thereto, or exhaust any right or take
any action against any Obligor or any other Person (including any other
guarantor) or entity or any collateral securing the Obligations, as the case may
be; (g) any defense based upon (i) any change, reorganization or termination of
the corporate structure or existence of Borrower or any other Guarantor or any
of their Subsidiaries and any corresponding restructuring of the Obligations,
(ii) any duty or any failure of any Secured Party to disclose to any Loan Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party; (h) any right to revoke this Agreement
and (i) any other defense whatsoever which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the
Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower or any other Guarantor for the
Obligations, or of such Guarantor under the guarantee contained in this Article
II or of any security interest granted by any Guarantor, whether in a Bankruptcy
Proceeding or in any other instance, in each case, other than a defense of
payment or performance.

SECTION 2.6. Rights of Reimbursement and Contribution. In case any payment is
made on account of the Obligations by any Guarantor or is received or collected
on account of the Obligations from any Guarantor or its property, if such
payment is made by a Guarantor (including the Company) or from its property in
respect of the Obligations of another Guarantor, such Guarantor shall be
entitled, subject to and upon (but not before) the Termination Date, (A) to
demand and enforce reimbursement for the full amount of such payment from such
other Guarantor, and (B) to demand and enforce contribution in respect of such
payment from each other Guarantor which has not paid its fair share of such
payment, as necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors (other
than the Guarantor whose primary obligations were so guaranteed by the other
Guarantors) based on the relative value of their assets and any other equitable
considerations deemed appropriate by the court. For purposes of the foregoing,
all guarantees of such Guarantor other than the Guaranty and any other guarantee
of the Obligations will be deemed to be enforceable and payable after the
Guaranty and any other guarantee of the Obligations.

SECTION 2.7. Postponement of Subrogation, etc. Each Guarantor agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement

 

5



--------------------------------------------------------------------------------

from any Obligor, in respect of any payment made under any Loan Document or
otherwise, until following the Termination Date. Any amount paid to any
Guarantor on account of any such subrogation rights prior to the Termination
Date shall be held in trust for the benefit of the Secured Parties and shall
immediately be paid and turned over to the Collateral Agent for the benefit of
the Secured Parties in the exact form received by such Guarantor (duly endorsed
in favor of the Collateral Agent, if required), to be credited and applied
against the Obligations, whether matured or unmatured, in accordance with
Section 2.8; provided that if any Guarantor has made payment to the Secured
Parties of all or any part of the Obligations and the Termination Date has
occurred, then at such Guarantor’s request, the Collateral Agent (on behalf of
the Secured Parties) will, at the expense of such Guarantor, execute and deliver
to such Guarantor appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, each
Guarantor shall refrain from taking any action or commencing any proceeding
against any Obligor (or its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Guaranty to any Secured Party. The obligations of the
Guarantors under this Guaranty and the other Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectability or sufficiency of any right of subrogation. The invalidity,
insufficiency, unenforceability or uncollectability of any such right shall not
in any respect diminish, affect or impair any such obligation or any other
claim, interest, right or remedy at any time held by any Secured Party against
any Guarantor or its property.

SECTION 2.8. Payments; Application. Each Guarantor hereby agrees with each
Secured Party as follows:

(a) Each Guarantor agrees that all payments made by such Guarantor hereunder
will be made in the applicable Currency to the Collateral Agent, without setoff,
counterclaim or other defense and in accordance with Sections 4.6 and 4.7 of the
Credit Agreement, free and clear of and without deduction for any Taxes, each
Guarantor hereby agreeing to comply with and be bound by the provisions of
Sections 4.6 and 4.7 of the Credit Agreement in respect of all payments made by
it hereunder and the provisions of which Sections are hereby incorporated into
and made a part of this Guaranty by this reference as if set forth herein;
provided, that references to the “Borrower” or the “Borrowers” in such Sections
shall be deemed to be references to each Guarantor, and references to “this
Agreement” in such Sections shall be deemed to be references to this Guaranty.

(b) All payments made hereunder shall be applied upon receipt in accordance with
Section 4.7 of the Credit Agreement.

(c) Notwithstanding anything herein to the contrary, at the Collateral Agent’s
option, all payments under this Guaranty shall be made in the United States. The
obligations hereunder shall not be affected by any acts of any legislative body
or governmental authority affecting the Borrowers, including but not limited to,
any restrictions on the conversion of currency or repatriation or control of
funds or any total or partial expropriation of the Borrowers’ property, or by
economic, political, regulatory or other events in the countries where the
Borrowers are located.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make Credit Extensions thereunder, and to induce Secured Parties to enter into
Rate Protection Agreements, each Guarantor represents and warrants to each
Secured Party as set forth below.

SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Article VI of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to such Guarantor and its properties, are true and correct in all material
respects, each such representation and warranty set forth in such Article
(insofar as applicable as aforesaid) and all other terms of the Credit Agreement
to which reference is made therein, together with all related definitions and
ancillary provisions, being hereby incorporated into this Guaranty by reference
as though specifically set forth in this Article.

SECTION 3.2. Financial Condition, etc. Each Guarantor has knowledge of each
other Obligor’s financial condition and affairs and that it has adequate means
to obtain from each such Obligor on an ongoing basis information relating
thereto and to such Obligor’s ability to pay and perform the Obligations, and
agrees to assume the responsibility for keeping, and to keep, so informed for so
long as this Guaranty is in effect. Each Guarantor acknowledges and agrees that
the Secured Parties shall have no obligation to investigate the financial
condition or affairs of any Obligor for the benefit of such Guarantor nor to
advise such Guarantor of any fact respecting, or any change in, the financial
condition or affairs of any other Obligor that might become known to any Secured
Party at any time, whether or not such Secured Party knows or believes or has
reason to know or believe that any such fact or change is unknown to such
Guarantor, or might (or does) materially increase the risk of such Guarantor as
guarantor, or might (or would) affect the willingness of such Guarantor to
continue as a guarantor of the Obligations.

SECTION 3.3. Best Interests. It is in the best interests of each Guarantor to
execute this Guaranty inasmuch as such Guarantor will, as a result of being a
Subsidiary of the Company, derive substantial direct and indirect benefits from
the Credit Extensions made from time to time to the Borrowers by the Lenders and
the Issuer pursuant to the Credit Agreement and the execution and delivery of
Rate Protection Agreements between the Borrowers, other Obligors and certain
Secured Parties, and each Guarantor agrees that the Secured Parties are relying
on this representation in agreeing to make Credit Extensions to the Borrowers.

SECTION 3.4. Corporate Purposes. Each Guarantor’s Obligations, whether arising
hereunder, under any of the other Loan Documents or any other agreement under
which such Obligations arise or otherwise, are in furtherance of its corporate
or applicable organizational purposes.

ARTICLE IV

COVENANTS, ETC.

Each Guarantor covenants and agrees that, at all times prior to the Termination
Date, it will perform, comply with and be bound by all of the agreements,
covenants and obligations contained in the Credit Agreement (including Article
VII and Section 8.1.9 of the Credit

 

7



--------------------------------------------------------------------------------

Agreement) which are applicable to such Guarantor or its properties, each such
agreement, covenant and obligation contained in the Credit Agreement and all
other terms of the Credit Agreement to which reference is made in this Article,
together with all related definitions and ancillary provisions, being hereby
incorporated into this Guaranty by this reference as though specifically set
forth in this Article IV.

ARTICLE V

MISCELLANEOUS PROVISIONS

SECTION 5.1. Loan Document. This Guaranty is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment. This
Guaranty shall remain in full force and effect until the Termination Date has
occurred, shall be jointly and severally binding upon each Guarantor and its
successors, transferees and assigns and shall inure to the benefit of and be
enforceable by each Secured Party and its successors, transferees and assigns;
provided that no Guarantor may (unless otherwise permitted under the terms of
the Credit Agreement) assign any of its obligations hereunder without the prior
written consent of all Lenders.

SECTION 5.3. Amendments, Waivers, etc. No amendment to or waiver of any
provision of this Guaranty, nor consent to any departure by any Guarantor from
its obligations under this Guaranty, shall in any event be effective unless the
same shall be in writing and signed by the Collateral Agent (on behalf of the
Lenders or the Required Lenders, as the case may be, pursuant to Section 10.1 of
the Credit Agreement) and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party (in the case of any Guarantor, in care of the Company) set forth on
Schedule II to the Credit Agreement or at such other address or facsimile number
as may be designated by such party in a notice to the other party. Any notice,
if mailed and properly addressed with postage prepaid or if properly addressed
and sent by pre-paid courier service, shall be deemed given when received; any
such notice, if transmitted by facsimile, shall be deemed given when the
confirmation of transmission thereof is received by the transmitter.

SECTION 5.5. Additional Guarantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Guarantor” hereunder with the same force and effect as if it were originally a
party to this Guaranty and named as a “Guarantor” hereunder. The execution and
delivery of such supplement shall not require the consent of any other Guarantor
hereunder, and the rights and obligations of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guaranty.

SECTION 5.6. Release of Guarantor. Upon the occurrence of the Termination Date,
this Guaranty and all obligations of each Guarantor hereunder shall terminate,
without delivery of any instrument or performance of any act by any party. In
addition, at the request of the Company, and at the sole expense of the Company,
a Guarantor shall be released from its obligations hereunder in the

 

8



--------------------------------------------------------------------------------

event that the Capital Securities of such Guarantor are Disposed of in a
transaction permitted by the Credit Agreement or such Subsidiary is no longer
required by the terms of the Credit Agreement to be a Subsidiary Guarantor;
provided that the Company shall have delivered to the Collateral Agent, at least
three Business Days prior to the date of the proposed release, a written request
for release identifying the relevant Guarantor and a certification by the
Company stating that such transaction is in compliance with the Loan Documents.

SECTION 5.7. Foreign Currency. If the Collateral Agent so notifies any Guarantor
in writing, at the Collateral Agent’s sole and absolute discretion, payments
under this Guaranty shall be the Dollar Equivalent of the Obligations or any
portion thereof, determined as of the date payment is made. The Obligations of
each Guarantor in respect of any sum due to the any Secured Party under or in
respect of this Guaranty shall, notwithstanding any Judgment Currency other than
the Original Currency, be discharged only to the extent that on the Business Day
following receipt by the such Secured Party or any sum adjudged to be so due in
the Judgment Currency, such Secured Party, in accordance with normal banking
procedures, purchases the Original Currency with the Judgment Currency. If the
amount of Original Currency so purchased is less than the sum originally due to
such Secured Party, the Guarantors agree, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Secured Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to such Secured Party, as the case may
be, such Secured Party, as the case may be, agrees to remit such excess to the
Guarantors.

SECTION 5.8. No Waiver; Remedies. In addition to, and not in limitation of,
Sections 2.3 and 2.5, no failure on the part of any Secured Party to exercise,
and no course of dealing with respect to, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 5.9. Section Captions. Section captions used in this Guaranty are for
convenience of reference only, and shall not affect the construction of this
Guaranty.

SECTION 5.10. Severability. Wherever possible each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

SECTION 5.11. Governing Law, Entire Agreement. THIS GUARANTY SHALL BE GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF
THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. This Guaranty and
the other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior agreements, written or oral, with respect thereto.

 

9



--------------------------------------------------------------------------------

SECTION 5.12. Forum Selection; Submission to Jurisdiction; Waivers. Without
limiting the general applicability of the foregoing and the terms of the other
Loan Documents to this Security Agreement and the parties hereto, the terms of
Sections 10.13 and 10.14 of the Credit Agreement are incorporated herein by
reference with each reference to the Borrowers being a reference to the
Grantors, mutatis mutandis, and the parties hereto agree to such terms.

SECTION 5.13. Counterparts. This Guaranty may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

[Remainder of page left intentionally blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Guaranty to be
duly executed and delivered by its Authorized Officers as of the date first
written above.

 

FERRO CORPORATION By:  

 

Name:   Title:   FERRO ELECTRONIC MATERIALS INC. By:  

 

Name:   Title:   FERRO INTERNATIONAL SERVICES INC. By:  

 

Name:   Title:   CATAPHOTE CONTRACTING COMPANY By:  

 

Name:   Title:  

 

[Guaranty Signature Page]



--------------------------------------------------------------------------------

THE FERRO ENAMEL SUPPLY COMPANY By:  

 

Name:   Title:   FERRO FAR EAST, INC. By:  

 

Name:   Title:   ELECTRO-SCIENCE LABORATORIES By:  

 

Name:   Title:  

 

[Guaranty Signature Page]



--------------------------------------------------------------------------------

ANNEX I to

the Guaranty

THIS SUPPLEMENT, dated as of              ,          (this “Supplement”), is to
the Guaranty (Domestic), dated as of February 14, 2017 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Guaranty”), among the Guarantors (such capitalized term, and other terms used
in this Supplement, to have the meanings set forth in Article I of the Guaranty)
from time to time party thereto, in favor of PNC Bank, National Association, as
the collateral agent (together with its successor(s) thereto in such capacity,
the “Collateral Agent”) for each of the Secured Parties.

W I T N E S S E T H:

WHEREAS, pursuant to the provisions of Section 5.5 of the Guaranty, each of the
undersigned is becoming a Guarantor under the Guaranty; and

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guaranty in order to induce the Secured Parties to continue to extend Credit
Extensions under the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, and for other valuable
consideration the receipt and sufficiency of which is hereby acknowledged, each
of the undersigned agrees, for the benefit of each Secured Party, as follows.

SECTION 1. Party to Guaranty, etc. In accordance with the terms of the Guaranty,
by its signature below, each of the undersigned hereby irrevocably agrees to
become a Guarantor under the Guaranty with the same force and effect as if it
were an original signatory thereto and each of the undersigned hereby (a) agrees
to be bound by and comply with all of the terms and provisions of the Guaranty
applicable to it as a Guarantor and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects as of the date hereof. In furtherance of the
foregoing, each reference to a “Guarantor” and/or “Guarantors” in the Guaranty
shall be deemed to include each of the undersigned.

SECTION 2. Representations. Each of the undersigned hereby represents and
warrants that this Supplement has been duly authorized, executed and delivered
by it and that this Supplement and the Guaranty constitute the legal, valid and
binding obligation of each of the undersigned, enforceable against it in
accordance with its terms (except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally and by principles of equity).

SECTION 3. Full Force of Guaranty. Except as expressly supplemented hereby, the
Guaranty shall remain in full force and effect in accordance with its terms.

SECTION 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Guaranty.



--------------------------------------------------------------------------------

SECTION 5. Indemnity; Fees and Expenses, etc. Without limiting the provisions of
any other Loan Document, each of the undersigned agrees to reimburse the
Collateral Agent for its reasonable out-of-pocket costs and expenses incurred in
connection with this Supplement, including reasonable attorney’s fees and
expenses of the Collateral Agent’s counsel.

SECTION 7. Governing Law, Entire Agreement. THIS SUPPLEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. This Supplement and
the other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior agreements, written or oral, with respect thereto.

SECTION 7. Counterparts. This Supplement may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.

[Remainder of page left intentionally blank.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF ADDITIONAL SUBSIDIARY] By:  

 

Name:   Title:   [NAME OF ADDITIONAL SUBSIDIARY] By:  

 

Name:   Title:   [NAME OF ADDITIONAL SUBSIDIARY] By:  

 

Name:   Title:  

 

ACCEPTED AND AGREED FOR ITSELF

AND ON BEHALF OF THE SECURED PARTIES:

 

PNC BANK, NATIONAL ASSOCIATION,

            as the Collateral Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PLEDGE AND SECURITY AGREEMENT

See attached execution version.

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

Execution Version

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT, dated as of February 14, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this “Security Agreement”), by and among FERRO CORPORATION, an Ohio
corporation (the “Company”), and each U.S. Subsidiary from time to time a party
to this Security Agreement (each individually a “Grantor” and collectively, the
“Grantors”), in favor of PNC BANK, NATIONAL ASSOCIATION (“PNC Bank”), as the
collateral agent (together with its successor(s) thereto in such capacity, the
“Collateral Agent”) for the benefit of the Secured Parties. Terms used in the
Credit Agreement (as defined below) and not defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, this Security Agreement is made pursuant to the Credit Agreement, dated
as of February 14 2017 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among the
Company, certain Subsidiaries of the Company from time to time party thereto
(together with the Company, each a “Borrower” and collectively the “Borrowers”),
the lenders from time to time party thereto (the “Lenders”), PNC Bank, as the
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”), the Collateral Agent and as an Issuer
(as defined below), Deutsche Bank AG New York Branch, as the Syndication Agent
and as an Issuer, and the various financial institutions and other Persons from
time to time party thereto;

WHEREAS, it is a condition to the making of Loans and the issuance of, and
participation in, Letters of Credit, under the Credit Agreement that each
Grantor shall have executed and delivered this Security Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor hereby makes the following
representations and warranties to the Collateral Agent and the other Secured
Parties and hereby covenants and agrees with the Collateral Agent, for the
benefit of each Secured Party, as follows:

ARTICLE I

DEFINITIONS

Section 1.1    Certain Terms. The following terms (whether or not underscored)
when used in this Security Agreement, including its preamble and recitals, shall
have the following meanings (such definitions to be equally applicable to the
singular and plural forms thereof):

“Administrative Agent” is defined in the first recital.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Borrowers” is defined in the first recital.

“Collateral” is defined in Section 2.1.

 

Pledge and Security Agreement



--------------------------------------------------------------------------------

“Collateral Account” is defined in Section 4.3(b).

“Collateral Agent” is defined in the preamble.

“Company” is defined in the preamble.

“Computer Hardware and Software Collateral” means all of the Grantors’ right,
titles, and interest in and to the following (but specifically excluding any
Excluded Assets):

(a)    all computer and other electronic data processing hardware, integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories and all peripheral devices and other related computer hardware,
including all operating system software, utilities and application programs in
whatsoever form;

(b)    all software programs (including both source code, object code and all
related applications and data files), designed for use on the computers and
electronic data processing hardware described in clause (a) above;

(c)    all firmware associated therewith;

(d)    all documentation (including flow charts, logic diagrams, manuals,
guides, specifications, training materials, charts and pseudo codes) with
respect to such hardware, software and firmware described in the preceding
clauses (a) through (c); and

(e)    all intellectual property rights in and to all of the foregoing,
including copyrights but excluding any Excluded Assets (“Computer Hardware and
Software IP Collateral”).

(f)    all other rights with respect to all of the foregoing, including
licenses, options, warranties, service contracts, program services, test rights,
maintenance rights, support rights, improvement rights, renewal rights and
indemnifications and any substitutions, replacements, improvements, error
corrections, updates, additions or model conversions of any of the foregoing.

“Control Agreement” means an authenticated record in form and substance
reasonably satisfactory to the Collateral Agent, that provides for the
Collateral Agent to have “control” (within the meaning of the UCC for the
Collateral covered thereby) over the Collateral described therein.

“Copyright Collateral” means all of the Grantors’ rights, titles and interests
in and to copyrights, whether registered or unregistered and whether published
or unpublished, now or hereafter in force throughout the world including all of
the Grantors’ rights, titles and interests in and to all copyrights registered
in the United States Copyright Office or anywhere else in the world and also
including the copyrights referred to in Item A of Schedule V, and registrations
and recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, including each copyright
license referred to in Item B of

 

2



--------------------------------------------------------------------------------

Schedule V, the right to sue for past, present and future infringements of any
of the foregoing, all rights corresponding thereto, all extensions and renewals
of any thereof and all Proceeds of the foregoing, including licenses, royalties,
income, payments, claims, damages and Proceeds of suit.

“Credit Agreement” is defined in the first recital.

“Deposit Account” means all “deposit accounts” as defined in Article 9 of the
UCC and all other accounts maintained with any financial institution (other than
Securities Accounts or Commodity Accounts), and shall include, without
limitation, all of the accounts listed on Schedule II hereto under the heading
“Deposit Accounts” together, in each case, with all funds held therein and all
certificates or instruments representing any of the foregoing.

“Distributions” means all dividends paid on Capital Securities pledged
hereunder, liquidating dividends paid on Capital Securities pledged hereunder,
shares (or other designations) of Capital Securities resulting from (or in
connection with the exercise of) stock splits, reclassifications, warrants,
options, non-cash dividends, mergers, consolidations, and all other
distributions (whether similar or dissimilar to the foregoing) on or with
respect to any Capital Securities constituting Collateral.

“Excluded Assets” has the meaning assigned to such term in Section 2.1.

“Filing Statements” is defined in Section 3.8(b).

“General Intangibles” means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, shall include, without
limitation, with respect to any Grantor, all rights of such Grantor to receive
any tax refunds, all Hedge Agreements, contracts, agreements, instruments and
indentures, all Intellectual Property Collateral (in each case, regardless of
whether characterized as general intangibles under the UCC) and all licenses,
permits, concessions, franchises and authorizations issued by Governmental
Authorities in any form, and portions thereof, to which such Grantor is a party
or under which such Grantor has any right, title or interest or to which such
Grantor or any property of such Grantor is subject, as the same may from time to
time be amended, supplemented, replaced or otherwise modified, including,
without limitation, (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect thereto, (iii) all rights of such Grantor to damages arising
thereunder, and (iv) all rights of such Grantor to terminate and to perform,
compel performance and to exercise all remedies thereunder.

“Grantor” and “Grantors” are defined in the preamble.

“Intellectual Property Collateral” means, collectively, the Computer Hardware
and Software IP Collateral, the Copyright Collateral, the Patent Collateral, the
Trademark Collateral and the Trade Secrets Collateral.

“Patent Collateral” means all of the Grantors’ rights, titles and interests in
and to:

(a)    inventions and discoveries, whether patentable or not, all letters patent
and applications for letters patent throughout the world, including all patent
applications in preparation for filing and each patent and patent application
referred to in Item A of Schedule III;

 

3



--------------------------------------------------------------------------------

(b)    all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);

(c)    all patent licenses, and other agreements providing such Grantor with the
right to use any items of the type referred to in clauses (a) and (b) above,
including each patent license referred to in Item B of Schedule III; and

(d)    all Proceeds of, and rights associated with, the foregoing (including
licenses, royalties income, payments, claims, damages and Proceeds of
infringement suits), the right to sue third parties for past, present or future
infringements of any patent or patent application, and for breach or enforcement
of any patent license.

“Permitted Lien” means a Lien permitted under Section 7.2.3 of the Credit
Agreement.

“Proceeds” means all “proceeds” as such term is defined in Section 9-102(a)(64)
of the UCC and, in any event, shall include, without limitation, all dividends
or other income from the Capital Securities constituting Collateral, collections
thereon and distributions or payments with respect thereto.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Grantor
that has total assets exceeding $10,000,000 at the time the relevant Guaranty or
grant of the relevant security interest becomes effective with respect to such
Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Securities Act” is defined in Section 6.2(a).

“Security Agreement” is defined in the preamble.

“Specified Default” means the occurrence and continuance of (a) an Event of
Default or (b) a Default under clauses (a) through (d) of Section 8.1.9 of the
Credit Agreement.

“Trade Secrets Collateral” means all of the Grantors’ rights, titles and
interests in and to common law and statutory trade secrets and all other
confidential, proprietary or useful information and all know-how obtained by or
used in or contemplated at any time for use in the business of a Grantor (all of
the foregoing being collectively called a “Trade Secret”), whether or not such
Trade Secret has been reduced to a writing or other tangible form, including all
Documents and things embodying, incorporating or referring in any way to such
Trade Secret, all Trade Secret licenses, including each Trade Secret license
referred to in Schedule VI, and including the right to sue for and to enjoin and
to collect damages for the actual or threatened misappropriation of any Trade
Secret and for the breach or enforcement of any such Trade Secret license.

 

4



--------------------------------------------------------------------------------

“Trademark Collateral” means all of the Grantors’ rights, titles and interests
in and to the following, provided the Trademark Collateral shall not include any
intent-to-use United States Trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1501(c) or
15 U.S.C. § 1501(d), respectively, with the United States Patent and Trademark
Office, solely to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, and provided that upon
such filing, such intent-to-use applications shall be included in the Trademark
Collateral:

(a)    (i) all trademarks, trade names, corporate names, company names, business
names, fictitious business names, trade styles, service marks, certification
marks, collective marks, logos and other source or business identifiers, and all
goodwill of the business associated therewith, now existing or hereafter adopted
or acquired including those referred to in Item A of Schedule IV, whether
currently in use or not, all registrations and recordings thereof and all
applications in connection therewith, whether pending or in preparation for
filing, including registrations, recordings and applications in the United
States Patent and Trademark Office or in any office or agency of the United
States, or any State thereof or any other country or political subdivision
thereof or otherwise, and all common-law rights relating to the foregoing, and
(ii) the right to obtain all reissues, extensions or renewals of the foregoing
(collectively referred to as the “Trademark”);

(b)    all Trademark licenses for the grant by or to such Grantor of any right
to use any trademark, including each Trademark license referred to in Item B of
Schedule IV; and

(c)    all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

(d)    the right to sue third parties for past, present and future infringements
of any Trademark Collateral described in clause (a) and, to the extent
applicable, clause (b); and

(e)    all Proceeds of, and rights associated with, the foregoing, including any
claim by such Grantor against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

Section 1.2    UCC Definitions. When used herein the terms Account, Certificated
Securities, Chattel Paper, Commercial Tort Claim, Commodity Account, Commodity
Contract, Document, Electronic Chattel Paper, Equipment, Goods, Instrument,
Inventory, Investment Property, Letter-of-Credit Rights, Promissory Notes,
Securities Account, Security Entitlement, Supporting Obligations and
Uncertificated Securities have the meaning provided in Article 8 or Article 9,
as applicable, of the UCC. Letters of Credit has the meaning provided in
Section 5-102 of the UCC.

 

5



--------------------------------------------------------------------------------

ARTICLE II

SECURITY INTEREST

Section 2.1    Grant of Security Interest. Each Grantor hereby grants to the
Collateral Agent, for its benefit and the ratable benefit of each other Secured
Party, a continuing security interest, and a right to set-off against, any and
all right, title and interest of such Grantor’s in and to the following
property, whether now or hereafter existing, owned or acquired by such Grantor,
and wherever located (collectively, the “Collateral”):

(a)    Accounts;

(b)    Chattel Paper;

(c)    Commercial Tort Claims listed on Item I of Schedule II (as such schedule
may be amended or supplemented from time to time);

(d)    Deposit Accounts;

(e)    Documents;

(f)    General Intangibles;

(g)    Goods;

(h)    Instruments;

(i)    Intellectual Property Collateral and Computer Hardware and Software IP
Collateral;

(j)    Investment Property;

(k)    Letter-of-Credit Rights and Letters of Credit (other than such as is
collateral for or issued subject to or in connection with the Company’s existing
accounts receivable securitization program);

(l)    Supporting Obligations;

(m)    all books, records, writings, databases, computer programs, tapes, disks,
related data processing software (owned by such Grantor or in which it has an
assignable interest), information, and other property relating to, used or
useful in connection with, evidencing, embodying, incorporating or referring to,
any of the foregoing in this Section or are otherwise helpful in the collection
or realization thereupon;

 

6



--------------------------------------------------------------------------------

(n)    all Proceeds, products, accessions, rents and profits of any and all of
the foregoing and, to the extent not otherwise included, (A) all payments under
insurance (whether or not the Collateral Agent is the loss payee thereof) and
(B) all tort claims; and

(o)    all other property and rights of every kind and description and interests
therein.

Notwithstanding the foregoing or anything to the contrary in this Agreement, the
term “Collateral” shall not include (collectively, the “Excluded Assets”):

(i)    such Grantor’s real property interests (including fee real estate,
leasehold interests and fixtures);

(ii)    any General Intangibles or other rights arising under any contracts,
instruments, licenses or other documents as to which the grant of a security
interest would give rise to a default, breach or termination of or under such
contract, instrument, license or other document (other than, in each case, to
the extent that any such term would be rendered ineffective pursuant to the UCC
or otherwise (including any debtor relief law or principle of equity));

(iii)    with respect to the Obligations of a U.S. Borrower, Capital Securities
of a CFC, DRE Holdco or Foreign Sub Holdco, in excess of 65% of the total
combined voting power of all Capital Securities of each such CFC, DRE Holdco or
Foreign Sub Holdco;

(iv)    any asset, the granting of a security interest in which would be void or
illegal under any applicable governmental law, rule or regulation, or pursuant
thereto would result in, or permit the termination of, such asset (other than,
in each case, to the extent that any such law, rule or regulation would be
rendered ineffective pursuant to the UCC or otherwise (including any debtor
relief law or principle of equity));

(v)    any asset subject to a Permitted Lien (other than Liens in favor of the
Collateral Agent) to the extent that the grant of other Liens on such asset
(A) would result in a breach or violation of, or constitute a default under, the
agreement or instrument governing such Permitted Lien, (B) would result in the
loss of use of such asset or (C) would permit the holder of such Permitted Lien
to terminate the Grantor’s use of such asset;

(vi)    trade receivables and related collateral, credit support and similar
rights sold or contributed pursuant to the Company’s Permitted Receivables
Program;

(vii)    Inventory that has been chemically combined with precious metals
inventory or inventories such that an attempt to separate such inventories would
destroy or substantially devalue the inventory that would otherwise be subject
to this Security Agreement;

 

7



--------------------------------------------------------------------------------

(viii)    Consigned metals or leased metals that are held as Inventory by such
Grantor but for which title has not yet transferred to such Grantor; or

(ix)    such assets that the cost of obtaining a security interest or Lien
therein exceeds the practical benefit to the Secured Parties afforded thereby,
as reasonably agreed in writing by the Company and the Collateral Agent;

provided, however, that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal provisions
referred to in clauses (ii) and (iv) above shall no longer be applicable and to
the extent severable, and shall attach immediately to any portion of such lease,
license, contract or agreement not subject to the provisions specified in such
clauses.

Section 2.2    Security for Obligations. This Security Agreement and the
Collateral in which the Collateral Agent for the benefit of the Secured Parties
is granted a security interest hereunder by the Grantors to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations.

Section 2.3    Grantors Remain Liable. Anything herein to the contrary
notwithstanding:

(a)    the Grantors will remain liable under the contracts and agreements
included in the Collateral to the extent set forth therein, and will perform all
of their duties and obligations under such contracts and agreements to the same
extent as if this Security Agreement had not been executed;

(b)    the exercise by the Collateral Agent of any of its rights hereunder will
not release any Grantor from any of its duties or obligations under any such
contracts or agreements included in the Collateral; and

(c)    no Secured Party will have any obligation or liability under any
contracts or agreements included in the Collateral by reason of this Security
Agreement, nor will any Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

Section 2.4    Distributions on Pledged Shares. In the event that any
Distribution with respect to any Capital Securities pledged hereunder is
permitted to be paid (in accordance with Section 7.2.6 of the Credit Agreement),
such Distribution or payment may be paid directly to the applicable Grantor. If
any Distribution is made in contravention of Section 7.2.6 of the Credit
Agreement, such Grantor shall hold the same segregated and in trust for the
Collateral Agent until paid to the Collateral Agent in accordance with
Section 4.1.5.

 

8



--------------------------------------------------------------------------------

Section 2.5    Security Interest Absolute, etc. This Security Agreement shall in
all respects be a continuing, absolute, unconditional and irrevocable grant of
security interest, and shall remain in full force and effect until the
Termination Date. All rights of the Secured Parties and the security interests
granted to the Collateral Agent (for its benefit and the ratable benefit of each
other Secured Party) hereunder, and all obligations of the Grantors hereunder,
shall, in each case, be absolute, unconditional and irrevocable irrespective of:

(a)    any lack of validity, legality or enforceability of any Loan Document,
any of the Obligations or any guarantee or right of offset with respect thereto
at any time or from time to time held by any Secured Party;

(b)    the failure or omission of any Secured Party (i) to assert any claim or
demand or to enforce any right or remedy against any Credit Party or any other
Person (including any other Grantor) under the provisions of any Loan Document
or otherwise, or (ii) to exercise any right or remedy against any other
guarantor (including any other Grantor) of, or collateral securing, any
Obligations;

(c)    any change in the time, manner or place of payment of, or in any other
term of, all or any part of the Obligations, or any other extension, compromise
or renewal, or any increase in the amount of, the Obligations;

(d)    any reduction, limitation, impairment or termination of any Obligations
for any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to (and each Grantor hereby waives any
right to or claim of) any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality, nongenuineness,
irregularity, compromise, unenforceability of, or any other event or occurrence
affecting, any Obligations or otherwise;

(e)    any amendment to, rescission, waiver, or other modification of, or any
consent to or departure from, any of the terms of any Loan Document or any Rate
Protection Agreement;

(f)    any addition, exchange or release of any Collateral or of any Person that
is (or will become) a Grantor (including the Grantors hereunder) of the
Obligations, or any surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition to, or consent to or departure
from, any other guaranty held by any Secured Party securing any of the
Obligations; or

(g)    any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Credit Party, any surety
or any guarantor (other than a defense of payment or performance).

Section 2.6    Postponement of Subrogation. Each Grantor agrees that it will not
exercise any rights against another Grantor which it may acquire by way of
rights of subrogation under any Loan Document to which it is a party. No Grantor
shall seek or be entitled to seek any contribution or reimbursement from any
Credit Party, in respect of any payment made under any Loan Document or
otherwise, until following the

 

9



--------------------------------------------------------------------------------

Termination Date. Any amount paid to such Grantor on account of any such
subrogation rights prior to the Termination Date shall be held in trust for the
benefit of the Secured Parties and shall immediately be paid and turned over to
the Collateral Agent for the benefit of the Secured Parties in the exact form
received by such Grantor (duly endorsed in favor of the Collateral Agent, if
required), to be credited and applied against the Obligations, whether matured
or unmatured, in accordance with Section 6.1; provided that if the Termination
Date has occurred, then at such Grantor’s request, the Collateral Agent (on
behalf of the Secured Parties) will, at the expense of such Grantor, execute and
deliver to such Grantor appropriate documents (without recourse and without
representation or warranty) necessary to evidence the transfer by subrogation to
such Grantor of an interest in the Obligations resulting from such payment. In
furtherance of the foregoing, at all times prior to the Termination Date, such
Grantor shall refrain from taking any action or commencing any proceeding
against any Grantor (or its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover any amounts in respect of
payments made under this Security Agreement to any Secured Party.

Section 2.7    Waivers.

(a)    Each Grantor waives any and all other defenses, set- offs or
counterclaims (other than a defense of payment or performance in full hereunder)
which may at any time be available to or be asserted by it, the Borrower or any
other Grantor or Person against any Secured Party, including, without
limitation, failure of consideration, breach of warranty, statute of frauds,
statute of limitations, accord and satisfaction and usury.

(b)    Each Grantor waives diligence, presentment, protest, marshaling, demand
for payment, notice of dishonor, notice of default and notice of nonpayment to
or upon the Borrower or any of the other Grantors with respect to the
Obligations. Except for notices provided for herein, each Grantor hereby waives
notice (to the extent permitted by applicable law) of any kind in connection
with this Security Agreement or any collateral securing the Obligations,
including, without limitation, the Collateral. When making any demand hereunder
or otherwise pursuing its rights and remedies hereunder against any Grantor, the
Collateral Agent may, but shall be under no obligation to, make a similar demand
on or otherwise pursue such rights and remedies as it may have against the
Company, any other Grantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Collateral Agent to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Company, any other Grantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Company, any other Grantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any Grantor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of Secured Party against any Grantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

10



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

In order to induce the Secured Parties to enter into the Credit Agreement and
make Loans, or issue Letters of Credit thereunder, and to induce the Qualified
Counterparties to enter into Rate Protection Agreements and the Cash Management
Banks to provide any Cash Management Obligations, the Grantors represent and
warrant to each Secured Party as set forth below.

Section 3.1    Capital Securities of the Subsidiaries, Investment Property.

(a)    With respect to any Subsidiary of any Grantor that is

(i)    a corporation, business trust, joint stock company or similar Person, all
Capital Securities pledged hereunder issued by such Subsidiary is duly
authorized and validly issued, fully paid and non-assessable (to the extent
applicable), and represented by a certificate; and

(ii)    a partnership or limited liability company, no Capital Securities
pledged hereunder issued by such Subsidiary (A) is dealt in or traded on
securities exchanges or in securities markets, (B) expressly provides that any
such Capital Securities is a security governed by Article 8 of the UCC unless
constituting a Certificated Security and such certificate has been promptly
delivered to the Agent in accordance with the terms of the Credit Agreement or
this Agreement or (C) is held in a Securities Account.

(b)    Each Grantor has delivered all Certificated Securities constituting
Collateral held by such Grantor on the Closing Date to the Collateral Agent,
together with duly executed undated blank stock powers, or other equivalent
instruments of transfer acceptable to the Collateral Agent, or has made
arrangements to deliver such Certificated Securities acceptable to the
Collateral Agent.

(c)    With respect to Uncertificated Securities constituting Collateral owned
by any Grantor, such Grantor has caused the issuer thereof either to
(i) register the Collateral Agent as the registered owner of such security or
(ii) agree in an authenticated record with such Grantor and the Collateral Agent
that such issuer will comply with instructions with respect to such security
originated by the Collateral Agent without further consent of such Grantor (any
Grantor that is an issuer hereby acknowledges and agrees that this Security
Agreement constitutes an agreement in an authenticated record to so comply with
such instructions).

(d)    The percentage of the issued and outstanding Capital Securities of each
Subsidiary pledged by each Grantor hereunder is as of the date hereof as set
forth on Schedule I.

 

11



--------------------------------------------------------------------------------

Section 3.2    Grantor Name, Location, etc.

(a)    The jurisdiction in which each Grantor is located for purposes of
Sections 9-301 and 9-307 of the UCC is as of the date hereof set forth in Item A
of Schedule II.

(b)    Each location a secured party would have filed a UCC financing statement
in the five years prior to the date hereof to perfect a security interest in
Collateral owned by such Grantor is set forth in Item B of Schedule II.

(c)    The Grantors do not have any trade names as of the date hereof other than
those set forth in Item C of Schedule II hereto.

(d)    During the four months preceding the date hereof, no Grantor has been
known by any legal name different from the one set forth on the signature page
hereto, nor has such Grantor been the subject of any merger or other corporate
reorganization, except as set forth in Item D of Schedule II hereto.

(e)    Each Grantor’s federal taxpayer identification number is as of the date
hereof (and, during the four months preceding the date hereof, such Grantor has
not had a federal taxpayer identification number different from that) set forth
in Item E of Schedule II hereto.

(f)    No Grantor is a party to any material federal, state or local government
contract as of the date hereof except as set forth in Item F of Schedule II
hereto.

(g)    No Grantor maintains any Deposit Accounts, Securities Accounts or
Commodity Accounts with any Person as of the date hereof, in each case, except
as set forth on Item G of Schedule II.

(h)    No Grantor is the beneficiary of any Letters of Credit in excess of
$200,000 (other than such as is collateral for or issued subject to or in
connection with the Company’s existing accounts receivable securitization
program) as of the date hereof, except as set forth on Item H of Schedule II.

(i)    No Grantor has any Commercial Tort Claims in excess of $1,000,000 as of
the date hereof except as set forth on Item I of Schedule II.

(j)    The name set forth on the signature page attached hereto is the true and
correct legal name (as defined in the UCC) of each Grantor as of the date
hereof.

(k)    Each Grantor has obtained a legal, valid and enforceable consent of each
Issuer of any material Letter of Credit to the assignment of the Proceeds of
such Letter of Credit to the Collateral Agent and no Grantor has consented to,
and is otherwise aware of, any Person (other than the Collateral Agent pursuant
hereto) having control (within the meaning of Section 9-104 of the UCC) over, or
any other interest in any of such Grantor’s rights in respect thereof.

Section 3.3    Ownership, No Liens, etc. Each Grantor owns its Collateral free
and clear of any Lien, except for any security interest (a) created by this
Security Agreement and (b) in the case of Collateral other than the Capital
Securities of each Subsidiary pledged hereunder, that is a Permitted Lien.

 

12



--------------------------------------------------------------------------------

Section 3.4    Possession of Inventory, Control; etc.

(a)    Except in the case of Dispositions permitted under the terms of the
Credit Agreement, and except for certain Collateral that is on consignment, each
Grantor has, and agrees that it will maintain, exclusive possession of its
Documents, Instruments, Promissory Notes, Goods, Equipment and Inventory, other
than (i) Equipment and Inventory in transit in the ordinary course of business,
(ii) except for Equipment or Inventory that is in the temporary possession of
another Person for purposes of being serviced, Equipment and Inventory that is
in the possession or control of a warehouseman, bailee agent or other Person
(other than a Person controlled by or under common control with any of the
Borrowers) that, with respect to any such Person in possession or control of
Equipment or Inventory with a value in excess of $250,000, has been notified of
the security interest created in favor of the Secured Parties pursuant, to this
Security Agreement (and Grantor will use its commercially reasonable efforts to
have such third Person(s) authenticate a record acknowledging that it holds
possession of such Collateral for the Secured Parties’ benefit) and waives any
Lien (other than Permitted Liens) held by it against such Collateral, and
(iii) Instruments or Promissory Notes that have been delivered to the Collateral
Agent pursuant to Section 3.5. In the case of Equipment or Inventory described
in clause (ii) above, no lessor or warehouseman of any premises or warehouse
upon or in which such Equipment or Inventory is located has (i) issued to a
Grantor any warehouse receipt or other receipt in the nature of a warehouse
receipt in respect of any such Equipment or Inventory, (ii) issued to Grantor
any Document for any such Equipment or Inventory, (iii) to the knowledge of such
Grantor without inquiry received notification of any Secured Party’s interest
(other than the security interest granted hereunder) in any such Equipment or
Inventory or (iv) any Lien on any such Equipment or Inventory other than
Permitted Liens.

(b)    Each Grantor is the sole entitlement holder of its Accounts and no other
Person (other than the Collateral Agent pursuant to this Security Agreement or
any other Person with respect to Permitted Liens) has control or possession of,
or any other interest in, any of its Accounts or any other securities or
property credited thereto.

Section 3.5    Compliance with Fair Labor Standards Act. Each Grantor’s
Inventory, to the extent produced by such Grantor or with respect to which such
Grantor performed any manufacturing or assembly process, was produced by such
Grantor (or such manufacturing or assembly process was conducted) in compliance
in all material respects with all requirements of the federal Fair Labor
Standards Act, as amended

Section 3.6    Negotiable Documents, Instruments and Chattel Paper. Each Grantor
has delivered to the Collateral Agent possession of all originals of all
Documents, Instruments, Promissory Notes, and tangible Chattel Paper owned or
held by such Grantor on the Closing Date.

 

13



--------------------------------------------------------------------------------

Section 3.7    Intellectual Property Collateral.

(a)    Except as disclosed on Schedules III through V, with respect to any
material Intellectual Property Collateral:

(i)    such Intellectual Property Collateral is valid, subsisting, unexpired and
enforceable and has not been abandoned or adjudged invalid or unenforceable, in
whole or in part except as could not be expected to have a Material Adverse
Effect;

(ii)    such Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to such Intellectual Property
Collateral (subject to Permitted Liens) and, to Grantor’s knowledge without
inquiry, no claim has been made that the use of such Intellectual Property
Collateral does or may, conflict with, infringe, misappropriate, dilute, misuse
or otherwise violate any of the rights of any third party;

(iii)    such Grantor has made all necessary filings and recordations to protect
its interest in such Intellectual Property Collateral, including recordations of
all of its interests in the Patent Collateral and Trademark Collateral in the
United States Patent and Trademark Office and in corresponding offices
throughout the world, and its claims to the Copyright Collateral in the United
States Copyright Office and in corresponding offices throughout the world, and,
to the extent necessary, has used proper statutory notice in connection with its
use of any material patent, Trademark and copyright in any of the Intellectual
Property Collateral;

(iv)    such Grantor has taken reasonable steps to safeguard its Trade Secrets
and to its knowledge without inquiry (A) none of the Trade Secrets of such
Grantor has been used, divulged, disclosed or appropriated for the benefit of
any other Person other than such Grantor; (B) no employee, independent
contractor or agent of such Grantor has misappropriated any Trade Secrets of any
other Person in the course of the performance of his or her duties as an
employee, independent contractor or agent of such Grantor and (C) no employee,
independent contractor or agent of such Grantor is in default or breach of any
term of any employment agreement, non-disclosure agreement, assignment of
inventions agreement or similar agreement or contract relating in any way to the
protection, ownership, development, use or transfer of such Grantor’s
Intellectual Property Collateral;

(v)    to such Grantor’s knowledge without inquiry, no third party is infringing
upon any Intellectual Property owned by such Grantor in any material respect;

(vi)    no settlement or consents, covenants not to sue, nonassertion
assurances, or releases have been entered into by such Grantor or to which such
Grantor is bound that adversely affects its rights to own or use any
Intellectual Property except as would not have a Material Adverse Effect;

 

14



--------------------------------------------------------------------------------

(vii)    such Grantor has not made a previous assignment, sale, transfer or
agreement constituting a present or future assignment, sale or transfer of any
Intellectual Property for purposes of granting a security interest or as
Collateral that has not been terminated or released;

(viii)    such Grantor has executed and delivered to the Collateral Agent,
Intellectual Property Collateral security agreements for all copyrights, patents
and Trademarks owned by such Grantor (to the extent included in the Intellectual
Property Collateral), including all copyrights, patents and trademarks on
Schedule III through V (as such schedules may be amended or supplemented from
time to time);

(ix)    such Grantor uses adequate standards of quality in the manufacture,
distribution, and sale of all products sold and in the provision of all services
rendered under or in connection with all Trademarks and has taken commercially
reasonable action necessary to insure that all licensees of the Trademarks owned
by such Grantor use such adequate standards of quality;

(x)    the consummation of the transactions contemplated by the Credit Agreement
and this Security Agreement will not result in the termination or material
impairment of any of the Intellectual Property Collateral; and

(xi)    such Grantor owns directly or is entitled to use by license or
otherwise, all patents, Trademarks, trade secrets, copyrights, mask works,
technology, know-how, processes and rights with respect to any of the foregoing
used in, necessary for or of importance to the conduct of such Grantor’s
business.

Section 3.8    Validity, etc.

(a)    This Security Agreement creates a valid security interest in the
Collateral securing the payment of the Obligations.

(b)    Each Grantor has filed or caused to be filed all UCC-1 financing
statements in the filing office for each Grantor’s jurisdiction of organization
as of the date hereof listed in Item A of Schedule II (collectively, the “Filing
Statements”) (or has authenticated and delivered to the Collateral Agent the
Filing Statements suitable for filing in such offices) and has taken all other:

(i)    actions necessary for the Collateral Agent to obtain control of the
Collateral as provided in Sections 9-104, 9-105, 9-106 and 9-107 of the UCC; and

 

15



--------------------------------------------------------------------------------

(ii)    actions necessary to perfect the Collateral Agent’s security interest
with respect to any Collateral evidenced by a certificate of ownership or title.

(c)    Upon the filing of the Filing Statements with the appropriate agencies
therefor the security interests created under this Security Agreement shall
constitute a perfected security interest in the Collateral described on such
Filing Statements in favor of the Collateral Agent on behalf of the Secured
Parties to the extent that a security interest therein may be perfected by
filing pursuant to the relevant UCC, prior to all other Liens, except for
Permitted Liens.

Section 3.9    Authorization, Approval, etc. Except as have been obtained or
made and are in full force and effect, no authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority or any
other third party is required either

(a)    for the grant by the Grantors of the security interest granted hereby or
for the execution, delivery and performance of this Security Agreement by the
Grantors;

(b)    for the perfection or maintenance of the security interests hereunder
including the first priority (subject to Permitted Liens) nature of such
security interest (except with respect to the Filing Statements or, with respect
to Intellectual Property Collateral, the recordation of any agreements with the
U.S. Patent and Trademark Office or the U.S. Copyright Office) or the exercise
by the Collateral Agent of its rights and remedies hereunder; or

(c)    for the exercise by the Collateral Agent of the voting or other rights
provided for in this Security Agreement, or, except (i) with respect to any
securities issued by a Subsidiary of the Grantors, as may be required in
connection with a disposition of such securities by laws affecting the offering
and sale of securities generally, the remedies in respect of the Collateral
pursuant to this Security Agreement and (ii) any “change of control” or similar
filings required by state licensing agencies.

Section 3.10    Best Interests. It is in the best interests of each Grantor
(other than the Borrowers) to execute this Security Agreement inasmuch as such
Grantor will, as a result of being a Subsidiary of the Company, derive
substantial direct and indirect benefits from the Loans and other extensions of
credit made from time to time to the Borrowers by the Lenders and each Issuer
pursuant to the Credit Agreement, and each Grantor agrees that the Secured
Parties are relying on this representation in agreeing to make such Loans and
other extensions of credit pursuant to the Credit Agreement to the Borrowers.

ARTICLE IV

COVENANTS

Each Grantor covenants and agrees that, until the Termination Date, such Grantor
will perform, comply with and be bound by the obligations set forth below.

 

16



--------------------------------------------------------------------------------

Section 4.1    Investment Property, etc.

Section 4.1.1    Capital Securities of Subsidiaries. No Grantor will allow any
of its Subsidiaries, the Capital Securities of which is pledged hereunder:

(a)    that is a corporation, business trust, joint stock company or similar
Person, to issue Uncertificated Securities;

(b)    that is a partnership or limited liability company, to (subject to
applicable local law of any foreign jurisdiction) (i) issue Capital Securities
that are to be dealt in or traded on securities exchanges or in securities
markets, (ii) expressly provide in its Organic Documents that its Capital
Securities are securities governed by Article 8 of the UCC unless constituting a
Certificated Security and such certificate has been promptly delivered to the
Agent in accordance with the terms of the Credit Agreement or this Agreement, or
(iii) place such Subsidiary’s Capital Securities in a Securities Account; and

(c)    to issue Capital Securities in addition to or in substitution for the
Capital Securities pledged hereunder, except to such Grantor (and such Capital
Securities are immediately pledged and delivered to the Collateral Agent
pursuant to the terms of this Security Agreement).

Section 4.1.2    Investment Property (other than Certificated Securities).

(a)    Without limiting the requirements of Section 7.1.10 of the Credit
Agreement, with respect to any Deposit Accounts, Securities Accounts, Commodity
Accounts, Commodity Contracts or Security Entitlements constituting Investment
Property owned or held by any Grantor, such Grantor will use commercially
reasonable efforts to cause the intermediary or bank maintaining such Investment
Property to execute a Control Agreement relating to such Investment Property
pursuant to which such intermediary agrees to comply with the Collateral Agent’s
instructions or entitlement orders (as applicable) with respect to such
Investment Property without further consent by such Grantor.

(b)    With respect to any Uncertificated Securities (other than Uncertificated
Securities credited to a Securities Account) constituting Investment Property
owned or held by any Grantor, such Grantor will use its commercially reasonable
efforts to cause the issuer of such securities to either (i) register the
Collateral Agent as the registered owner thereof on the books and records of the
issuer or (ii) execute a Control Agreement relating to such Investment Property
pursuant to which the issuer agrees to comply with the Collateral Agent’s
instructions with respect to such Uncertificated Securities without further
consent by such Grantor.

Section 4.1.3    Certificated Securities (Stock Powers). Each Grantor agrees
that all Certificated Securities, including the Capital Securities delivered by
such Grantor pursuant to this Security Agreement, will be delivered to the
Collateral Agent and accompanied by duly executed undated blank stock powers, or
other equivalent instruments of transfer reasonably acceptable to the Collateral
Agent.

 

17



--------------------------------------------------------------------------------

Section 4.1.4    Continuous Pledge. Each Grantor will (subject to the terms of
the Credit Agreement) deliver to the Collateral Agent and at all times keep
pledged to the Collateral Agent pursuant hereto, on a first-priority, perfected
basis all Investment Property, all Dividends and Distributions with respect
thereto, all Payment Intangibles to the extent they are evidenced by a Document,
Instrument, Promissory Note or Chattel Paper, and all interest and principal
with respect to such Payment Intangibles, and all Proceeds and rights from time
to time received by or distributable to such Grantor in respect of any of the
foregoing Collateral. Each Grantor agrees that it will, promptly following
receipt thereof, deliver to the Collateral Agent possession of all originals of
negotiable Documents, Instruments, Promissory Notes and Chattel Paper that it
acquires following the date hereof.

Section 4.1.5    Voting Rights; Dividends, etc. Each Grantor agrees:

(a)    promptly upon receipt of notice of the occurrence and continuance of a
Specified Default from the Collateral Agent and without any request therefor by
the Collateral Agent, so long as such Specified Default shall continue, to
deliver (properly endorsed where required hereby or requested by the Collateral
Agent) to the Collateral Agent all Dividends and Distributions with respect to
Investment Property, all interest, principal, other cash payments on Payment
Intangibles, and all Proceeds of the Collateral, in each case thereafter
received by such Grantor, all of which shall be held by the Collateral Agent as
additional Collateral; and

(b)    with respect to Collateral consisting of general partner interests or
limited liability company interests, to promptly modify its Organic Documents to
admit the Collateral Agent as a general partner or member, as applicable,
immediately upon the occurrence and continuance of a Specified Default and so
long as the Collateral Agent has notified such Grantor of the Collateral Agent’s
intention to exercise its voting power under this clause,

(i)    that the Collateral Agent may exercise (to the exclusion of such Grantor)
the voting power and all other incidental rights of ownership with respect to
any Investment Property constituting Collateral and such Grantor hereby grants
the Collateral Agent an irrevocable proxy, exercisable under such circumstances,
to vote such Investment Property; and

(ii)    to promptly deliver to the Collateral Agent such additional proxies and
other documents as may be necessary to allow the Collateral Agent to exercise
such voting power.

All dividends, Distributions, interest, principal, cash payments, Payment
Intangibles and Proceeds that may at any time and from time to time be held by
such Grantor, but which such Grantor is then obligated to deliver to the
Collateral Agent, shall, until delivery to the Collateral Agent, be held by such
Grantor separate and apart from its other property in trust for the Collateral
Agent. The Collateral Agent agrees that unless a Specified Default shall have
occurred and be continuing and the Collateral Agent shall have given the notice
referred to in clause (b), such Grantor will have the exclusive voting power
with respect to any Investment Property constituting Collateral and the
Collateral Agent will, upon the written request of such

 

18



--------------------------------------------------------------------------------

Grantor, promptly deliver such proxies and other documents, if any, as shall be
reasonably requested by such Grantor which are necessary to allow such Grantor
to exercise that voting power; provided that no vote shall be cast, or consent,
waiver, or ratification given, or action taken by such Grantor that would impair
any such Collateral or be inconsistent with or violate any provision of any Loan
Document.

Section 4.2    Change of Name, etc. No Grantor will change its name or place of
incorporation or organization or federal taxpayer identification number except
upon 30 days’ prior written notice to the Collateral Agent (or such shorter
period as agreed to by the Collateral Agent).

Section 4.3    Accounts and Collateral Accounts.

(a)    Each Grantor shall have the right to collect all Accounts so long as no
Specified Default shall have occurred and be continuing.

(b)    Upon (i) the occurrence and continuance of a Specified Default and
(ii) the delivery of notice by the Collateral Agent to each Grantor, all
Proceeds of Collateral received by such Grantor shall be delivered in kind to
the Collateral Agent for deposit in a Deposit Account of such Grantor maintained
with the Collateral Agent (together with any other Accounts pursuant to which
any portion of the Collateral is deposited with the Collateral Agent, the
“Collateral Accounts”), and such Grantor shall not commingle any such Proceeds,
and shall hold separate and apart from all other property, all such Proceeds in
express trust for the benefit of the Collateral Agent until delivery thereof is
made to the Collateral Agent, except for proceeds which are or become subject to
such Grantor’s existing accounts receivable securitization program.

(c)    Following the delivery of notice pursuant to clause (b)(ii), the
Collateral Agent shall have the right to apply any amount in the Collateral
Account to the payment of any Obligations which are due and payable as it deems
appropriate.

(d)    With respect to each of the Collateral Accounts, it is hereby confirmed
and agreed that (i) deposits in such Collateral Account are subject to a
security interest as contemplated hereby, (ii) such Collateral Account shall be
under the control of the Collateral Agent and (iii) the Collateral Agent shall
have the sole right of withdrawal over such Collateral Account.

Section 4.4    Grantors’ Use of Collateral.

(a)    Subject to clause (b), each Grantor (i) may in the ordinary course of its
business, at its own expense, sell, lease or furnish under the contracts of
service any of the Inventory normally held by such Grantor for such purpose, and
use and consume, in the ordinary course of its business, any raw materials, work
in process or materials normally held by such Grantor for such purpose,
(ii) will, at its own expense, endeavor to collect, as and when due, all amounts
due with respect to any of the Collateral, including the taking of such action
with respect to such collection as the Collateral Agent may request following
the occurrence of a Specified Default or, in the absence of such request, as
such Grantor may deem reasonably advisable, and (iii) may grant, in the ordinary

 

19



--------------------------------------------------------------------------------

course of business, to any party obligated on any of the Collateral, any rebate,
refund or allowance to which such party may be lawfully entitled, and may
accept, in connection therewith, the return of Goods, the sale or lease of which
shall have given rise to such Collateral.

(b)    At any time following the occurrence and during the continuance of a
Specified Default, whether before or after the maturity of any of the
Obligations, the Collateral Agent may (i) revoke any or all of the rights of
each Grantor set forth in clause (a), (ii) notify any parties obligated on any
of the Collateral to make payment to the Collateral Agent of any amounts due or
to become due thereunder and (iii) enforce collection of any of the Collateral
by suit or otherwise and surrender, release, or exchange all or any part
thereof, or compromise or extend or renew for any period (whether or not longer
than the original period) any indebtedness thereunder or evidenced thereby.

(c)    Upon request of the Collateral Agent following the occurrence and during
the continuance of a Specified Default, each Grantor will, at its own expense,
notify any parties obligated on any of the Collateral to make payment to the
Collateral Agent of any amounts due or to become due thereunder.

(d)    At any time following the occurrence and during the continuation of a
Specified Default, the Collateral Agent may endorse, in the name of such
Grantor, any item, howsoever received by the Collateral Agent, representing any
payment on or other Proceeds of any of the Collateral.

Section 4.5    Intellectual Property Collateral. Each Grantor covenants and
agrees to comply with the following provisions as such provisions relate to any
Intellectual Property Collateral material to the operations or business of such
Grantor:

(a)    such Grantor will not (i) do or fail to perform any act whereby any of
the Patent Collateral may lapse or become abandoned or dedicated to the public
or unenforceable, (ii) permit any of its licensees to (A) fail to continue to
use any of the Trademark Collateral in order to maintain all of the Trademark
Collateral in full force free from any claim of abandonment for non-use,
(B) fail to maintain as in the past the quality of products and services offered
under all of the Trademark Collateral, (C) fail to employ all of the Trademark
Collateral registered with any federal or state or foreign authority with an
appropriate notice of such registration, (D) adopt or use any other Trademark
which is confusingly similar or a colorable imitation of any of the Trademark
Collateral, (E) use any of the Trademark Collateral registered with any federal,
state or foreign authority except for the uses for which registration or
application for registration of all of the Trademark Collateral has been made or
(F) do or permit any act or knowingly omit to do any act whereby any of the
Trademark Collateral may lapse or become invalid or unenforceable, or (iii) do
or permit any act or knowingly omit to do any act whereby any of the Copyright
Collateral or any of the Trade Secrets Collateral may lapse or become invalid or
unenforceable or placed in the public domain except upon expiration of the end
of an unrenewable term of a registration thereof, unless, in the case of any of
the foregoing requirements in clauses (i), (ii) and (iii), such Grantor shall
either (x) reasonably and in good faith determine that any of such Intellectual
Property Collateral is of negligible economic value to such Grantor, or (y) the
loss of the Intellectual Property Collateral would not have a Material Adverse
Effect on the business;

 

20



--------------------------------------------------------------------------------

(b)    such Grantor shall promptly notify the Collateral Agent if it knows, or
has reason to know, that any application or registration relating to any
material item of the Intellectual Property Collateral may become abandoned or
dedicated to the public or placed in the public domain or invalid or
unenforceable, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any foreign counterpart thereof or any court) regarding such Grantor’s
ownership of any of the Intellectual Property Collateral, its right to register
the same or to keep and maintain and enforce the same;

(c)    in the event that a Grantor or any of its agents, employees, designees or
licensees files an application for the registration of any Intellectual Property
Collateral with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in any other country or any
political subdivision thereof, it will promptly so inform the Collateral Agent,
and upon request of the Collateral Agent (subject to the terms of the Credit
Agreement), execute and deliver all agreements, instruments and documents as the
Collateral Agent may request to evidence the Collateral Agent’s security
interest in such Intellectual Property Collateral;

(d)    such Grantor will take all necessary steps, including in any proceeding
before the United States Patent and Trademark Office, the United States
Copyright Office or (subject to the terms of the Credit Agreement) any similar
office or agency in any other country or any political subdivision thereof, to
maintain and pursue any application (and to obtain the relevant registration)
filed with respect to, and to maintain any registration of, the Intellectual
Property Collateral, including the filing of applications for renewal,
affidavits of use, affidavits of incontestability and opposition, interference
and cancellation proceedings and the payment of fees and taxes (except to the
extent that dedication, abandonment or invalidation is permitted under the
foregoing clause (a) or (b)); and

(e)    such Grantor will, upon the request of the Collateral Agent at any time,
execute and deliver to the Collateral Agent (as applicable) a Patent Security
Agreement, Trademark Security Agreement and/or Copyright Security Agreement, as
the case may be, in the forms of Exhibit A, Exhibit B and Exhibit C hereto
following its obtaining an interest in any such Intellectual Property (or
following the filing of a statement of use or an amendment to allege use with
respect to an intent-to-use Trademark application), and shall execute and
deliver to the Collateral Agent any other document required to acknowledge or
register or perfect the Collateral Agent’s interest in any part of such item of
Intellectual Property Collateral unless such Grantor shall determine in good
faith (with the consent of the Collateral Agent) that any Intellectual Property
Collateral is of negligible economic value to such Grantor.

 

21



--------------------------------------------------------------------------------

Section 4.6    Letter-of-Credit Rights.

(a)    Each Grantor, by granting a security interest in its Letter-of-Credit
Rights (other than such as is collateral for or issued subject to or in
connection with the Borrowers’ Permitted Receivables Program) to the Collateral
Agent, intends to (and hereby does) collaterally assign to the Collateral Agent
its rights (including its contingent rights) to the Proceeds of all
Letter-of-Credit Rights of which it is or hereafter becomes a beneficiary or
assignee. Such Grantor will promptly use its commercially reasonable efforts to
cause the Issuer of each Letter of Credit in excess of $200,000 and each
nominated person (if any) with respect thereto to consent to such assignment of
the Proceeds thereof in a consent agreement in form and substance satisfactory
to the Collateral Agent and deliver written evidence of such consent to the
Collateral Agent.

(b)    Each Grantor covenants and agrees that, until the payment in full of the
Obligations and termination of all Commitments, with respect to any
Letter-of-Credit Rights hereafter arising, it shall deliver to the Collateral
Agent a supplement hereto in form and substance reasonably satisfactory to the
Collateral Agent, together with all supplements to schedules thereto (including
with respect to Item H of Schedule II attached to this Agreement) identifying
such new Letter-of-Credit Rights with a value in excess of $200,000, within
thirty (30) days of such new Letter-of-Credit Right (or such later date as
agreed to by the Collateral Agent).

(c)    Upon the occurrence of a Specified Default, such Grantor will, promptly
upon request by the Collateral Agent, (i) notify (and such Grantor hereby
authorizes the Collateral Agent to notify) the Issuer and each nominated person
with respect to each of the Letters of Credit that the Proceeds thereof have
been assigned to the Collateral Agent hereunder and any payments due or to
become due in respect thereof are to be made directly to the Collateral Agent
and (ii) arrange for the Collateral Agent to become the transferee beneficiary
Letter of Credit.

Section 4.7    Commercial Tort Claims. Each Grantor covenants and agrees that,
until the payment in full of the Obligations and termination of all Commitments,
with respect to any Commercial Tort Claim hereafter arising, it shall deliver to
the Collateral Agent a supplement hereto in form and substance reasonably
satisfactory to the Collateral Agent, together with all supplements to schedules
thereto (including with respect to Item I of Schedule II attached to this
Agreement) identifying such new Commercial Tort Claims with a value in excess of
$1,000,000, within thirty (30) days of such new Commercial Tort Claim (or such
later date as agreed to by the Collateral Agent).

Section 4.8    Electronic Chattel Paper and Transferable Records. If any Grantor
at any time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the U.S.
Federal Electronic Signatures in Global and National Commerce Act, or in
Section 16 of the U.S. Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction, with a value in excess of $1,000,000, such Grantor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, shall take such action as the Collateral Agent may request to
vest in the Collateral Agent control under Section 9-105 of the U.C.C. of such
electronic chattel paper or control under Section 201 of the

 

22



--------------------------------------------------------------------------------

Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record. The Collateral Agent
agrees with such Grantor that the Collateral Agent will arrange, pursuant to
procedures satisfactory to the Collateral Agent and so long as such procedures
will not result in the Collateral Agent’s loss of control, for the Grantor to
make alterations to the electronic chattel paper or transferable record
permitted under Section 9-105 of the U.C.C. or, as the case may be, Section 201
of the U.S. Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the U.S. Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such electronic chattel paper or transferable
record.

Section 4.9    Further Assurances, etc. Each Grantor agrees that, from time to
time at its own expense, it will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that the Collateral Agent may request, in order to perfect, preserve and protect
any security interest granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral. Without limiting the generality of the foregoing,
such Grantor will

(a)    from time to time upon the request of the Collateral Agent, promptly
deliver to the Collateral Agent such stock powers, instruments and similar
documents, satisfactory in form and substance to the Collateral Agent, with
respect to such Collateral as the Collateral Agent may request and will, from
time to time upon the request of the Collateral Agent, after the occurrence and
during the continuance of any Specified Default, promptly transfer any
securities constituting Collateral into the name of any nominee designated by
the Collateral Agent; if any Collateral shall be evidenced by an Instrument,
negotiable Document, Promissory Note or tangible Chattel Paper, deliver and
pledge to the Collateral Agent hereunder such Instrument, negotiable Document,
Promissory Note or tangible Chattel Paper duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to the Collateral Agent;

(b)    file (and hereby authorize the Collateral Agent to file) such Filing
Statements or continuation statements, or amendments thereto, and such other
instruments or notices (including any assignment of claim form under or pursuant
to the federal assignment of claims statute, 31 U.S.C. § 3726, any successor or
amended version thereof or any regulation promulgated under or pursuant to any
version thereof), as may be necessary or that the Collateral Agent may request
in order to perfect and preserve the security interests and other rights granted
or purported to be granted to the Collateral Agent hereby;

(c)    deliver to the Collateral Agent and at all times keep pledged to the
Collateral Agent pursuant hereto, on a first-priority, perfected basis, at the
request of the Collateral Agent, all Investment Property constituting
Collateral, all Distributions with respect thereto, and all interest and
principal with respect to Promissory Notes, and all Proceeds and rights from
time to time received by or distributable to such Grantor in respect of any of
the foregoing Collateral;

 

23



--------------------------------------------------------------------------------

(d)    not take or omit to take any action the taking or the omission of which
would result in any impairment or alteration of any obligation of the maker of
any Payment Intangible or other Instrument constituting Collateral, except as
provided in Section 4.4;

(e)    not create any tangible Chattel Paper without placing a legend on such
tangible Chattel Paper acceptable to the Collateral Agent indicating that the
Collateral Agent has a security interest in such Chattel Paper;

(f)    furnish to the Collateral Agent, from time to time at the Collateral
Agent’s request, statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Collateral Agent may request, all in reasonable detail; and

(g)    do all things requested by the Collateral Agent in accordance with this
Security Agreement in order to enable the Collateral Agent to have and maintain
control over the Collateral consisting of Investment Property, Deposit Accounts,
Letter-of-Credit-Rights and Electronic Chattel Paper.

With respect to the foregoing and the grant of the security interest hereunder,
each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral. Each Grantor agrees that a carbon, photographic or
other reproduction of this Security Agreement or any UCC financing statement
covering the Collateral or any part thereof shall be sufficient as a UCC
financing statement where permitted by law. Each Grantor hereby authorizes the
Collateral Agent to file financing statements describing as the collateral
covered thereby “all of the debtor’s personal property or assets” or words to
that effect, notwithstanding that such wording may be broader in scope than the
Collateral described in this Security Agreement.

Section 4.10    Deposit Accounts. Without limiting the requirements of
Section 7.1.10 of the Credit Agreement and Section 4.1.2 above, following the
occurrence and during the continuance of a Specified Default, at the request of
the Collateral Agent or the Required Lenders, such Grantor will maintain all of
its Deposit Accounts only with the Collateral Agent or with any depositary
institution that has entered into a Control Agreement in favor of the Collateral
Agent.

ARTICLE V

THE COLLATERAL AGENT

Section 5.1    Collateral Agent Appointed Attorney-in-Fact. Each Grantor hereby
irrevocably appoints the Collateral Agent its attorney-in-fact, with full
authority in the place and stead of such Grantor and in the name of such Grantor
or otherwise, from time to time in the Collateral Agent’s discretion, following
the occurrence and during the continuance of a Specified Default, to take any
action and to execute any instrument which the Collateral Agent may deem
necessary or reasonably advisable to accomplish the purposes of this Security
Agreement, including:

(a)    to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

24



--------------------------------------------------------------------------------

(b)    to receive, endorse, and collect any drafts or other Instruments,
Documents and Chattel Paper, in connection with clause (a) above;

(c)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or purchase any insurance called for
by the terms of the Loan Documents and pay all or any part of the premiums
therefor and the costs thereof;

(d)    to file any claims or take any action or institute any proceedings which
the Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of the Collateral Agent
with respect to any of the Collateral; and

(e)    to perform the affirmative obligations of such Grantor hereunder.

Each Grantor hereby acknowledges, consents and agrees that the power of attorney
granted pursuant to this Section is irrevocable and coupled with an interest.

Section 5.2    Collateral Agent May Perform. If any Grantor fails to perform any
agreement contained herein, the Collateral Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by such Grantor pursuant to
Section 10.3 of the Credit Agreement.

Section 5.3    Collateral Agent Has No Duty. The powers conferred on the
Collateral Agent hereunder are solely to protect its interest (on behalf of the
Secured Parties) in the Collateral and shall not impose any duty on it to
exercise any such powers. Except for reasonable care of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral or responsibility for

(a)    ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Collateral Agent has or is deemed to have knowledge
of such matters, or

(b)    taking any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.

Section 5.4    Reasonable Care. The Collateral Agent is required to exercise
reasonable care in the custody and preservation of any of the Collateral in its
possession; provided that the Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any of the Collateral, if it
takes such action for that purpose as each Grantor reasonably requests in
writing at times other

 

25



--------------------------------------------------------------------------------

than upon the occurrence and during the continuance of any Specified Default,
but failure of the Collateral Agent to comply with any such request at any time
shall not in itself be deemed a failure to exercise reasonable care.

Section 5.5    Delegation of Duties. The Collateral Agent may perform any and
all of its duties and exercise its rights and powers under this Security
Agreement or under any other Security Document by or through any one or more
sub-agents appointed by the Collateral Agent. The Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Affiliates. All of the rights, benefits,
and privileges (including the exculpatory and indemnification provisions) of
this Section 5.5 shall apply to any such sub-agent and to any of the Affiliates
of the Collateral Agent and any such sub-agents, and shall apply to their
respective activities as if such sub-agent and Affiliates were named herein in
connection with the transactions contemplated hereby and by the Security
Documents. Notwithstanding anything herein to the contrary, each sub-agent
appointed by the Collateral Agent or Affiliate of the Collateral Agent or
Affiliate of any such sub-agent shall be a third party beneficiary under this
Security Agreement with respect to all such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) and shall have all
of the rights and benefits of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Secured Parties, and such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) shall not be
modified or amended without the consent of such sub-agent or Affiliate acting in
such capacity.

Section 5.6    Qualified Counterparties; Cash Management Banks. No Qualified
Counterparty or Cash Management Bank that obtains the benefits of the Security
Documents or any Collateral by virtue of the provisions of the Credit Agreement
or of the Security Documents, shall have any right to notice of any action or to
consent to, direct or object to any action under any Loan Document or otherwise
in respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Security Agreement to the contrary, the Collateral Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Rate
Protection Agreements and Cash Management Obligations unless the Collateral
Agent has received written notice of such Obligations, together with such
supporting documentation as the Collateral Agent may request, from the
applicable Cash Management Bank or Qualified Counterparty.

 

26



--------------------------------------------------------------------------------

ARTICLE VI

REMEDIES

Section 6.1    Certain Remedies. If any Specified Default shall have occurred
and be continuing:

(a)    The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it at law or in equity, all the rights and remedies of a Secured Party on
default under the UCC (whether or not the UCC applies to the affected
Collateral) and also may

(i)    take possession of any Collateral not already in its possession without
demand and without legal process;

(ii)    require each Grantor to, and each Grantor hereby agrees that it will, at
its expense and upon request of the Collateral Agent forthwith, assemble all or
part of the Collateral as directed by the Collateral Agent and make it available
to the Collateral Agent at a place to be designated by the Collateral Agent that
is reasonably convenient to both parties,

(iii)    enter onto the property where any Collateral is located and take
possession thereof without demand and without legal process;

(iv)    without notice except as specified below, lease, license, sell or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable. Each Grantor agrees
that, to the extent notice of sale shall be required by law, at least ten days’
prior notice to such Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

(b)    Proceeds received by the Collateral Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Collateral
shall be applied by the Collateral Agent against, all or any part of the
Obligations as set forth in Section 4.7 of the Credit Agreement. Any Proceeds
not applied shall be held by the Collateral Agent as Collateral.

(c)    The Collateral Agent may:

(i)    transfer all or any part of the Collateral into the name of the
Collateral Agent or its nominee, with or without disclosing that such Collateral
is subject to the Lien hereunder,

(ii)    notify the parties obligated on any of the Collateral to make payment to
the Collateral Agent of any amount due or to become due thereunder,

 

27



--------------------------------------------------------------------------------

(iii)     withdraw, or cause or direct the withdrawal, of all funds with respect
to the Collateral Account;

(iv)     enforce collection of any of the Collateral by suit or otherwise, and
surrender, release or exchange all or any part thereof, or compromise or extend
or renew for any period (whether or not longer than the original period) any
obligations of any nature of any party with respect thereto,

(v)     endorse any checks, drafts, or other writings in any Grantor’s name to
allow collection of the Collateral,

(vi)     take control of any Proceeds of the Collateral, and

(vii)     execute (in the name, place and stead of any Grantor) endorsements,
assignments, stock powers and other instruments of conveyance or transfer with
respect to all or any of the Collateral.

(d)     For the purpose of enabling the Collateral Agent, during the continuance
of an Event of Default, to exercise rights and remedies hereunder at such time
as the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Grantor hereby grants to the Collateral
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Trademarks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of such
Trademarks, to use, assign, license or sublicense any of the Intellectual
Property now owned or hereafter acquired, developed or created by such Grantor,
wherever the same may be located. Such license shall include access to all media
in which any of the licensed items may be recorded or stored and to all computer
programs used for the compilation or printout hereof.

Section 6.2     Securities Laws. If the Collateral Agent shall determine to
exercise its right to sell all or any of the Collateral that are Capital
Securities pursuant to Section 6.1, each Grantor agrees that, upon request of
the Collateral Agent, each Grantor will, at its own expense:

(a)     execute and deliver, and cause (or, with respect to any issuer which is
not a Subsidiary of such Grantor, use commercially reasonable efforts to cause)
each issuer of the Collateral contemplated to be sold and the directors and
officers thereof to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts and things, as may be necessary or,
in the opinion of the Collateral Agent, reasonably advisable to register such
Collateral under the provisions of the Securities Act of 1933, as from time to
time amended (the “Securities Act”), and cause the registration statement
relating thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the opinion of the
Collateral Agent, are necessary or reasonably advisable, all in conformity with
the requirements of

 

28



--------------------------------------------------------------------------------

the Securities Act and the rules and regulations of the SEC applicable thereto,
or use its commercially reasonable efforts to exempt the Collateral under the
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of the Collateral, as requested by the Collateral Agent;

(b)     if necessary in order to effectuate such a registration or exemption,
cause (or, with respect to any issuer that is not a Subsidiary of such Grantor,
use its commercially reasonable efforts to cause) each such issuer to make
available to its security holders, as soon as practicable, an earnings statement
that will satisfy the provisions of Section 11(a) of the Securities Act; and

(c)     do or cause to be done all such other acts and things as may be
necessary to make such sale of the Collateral or any part thereof valid and
binding and in compliance with applicable law.

(d)     The Collateral Agent shall be under no obligation to delay a sale of any
of the Capital Securities for the period of time necessary to permit the Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Issuer would agree to do
so.

(e)     Each Grantor acknowledges the impossibility of ascertaining the amount
of damages that would be suffered by the Collateral Agent or the Secured Parties
by reason of the failure by such Grantor to perform any of the covenants
contained in this Section and consequently agrees that, if such Grantor shall
fail to perform any of such covenants, it shall pay, as liquidated damages and
not as a penalty, an amount equal to the value (as determined by the Collateral
Agent) of such Collateral on the date the Collateral Agent shall demand
compliance with this Section.

Section 6.3     Compliance with Restrictions. Each Grantor agrees that in any
sale of any of the Collateral whenever a Specified Default shall have occurred
and be continuing, the Collateral Agent is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of any right(s) of any
third Person or applicable law (including compliance with such procedures as may
restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to Persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any third Person or any
Governmental Authority or official, and such Grantor further agrees that such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner, nor shall the Collateral Agent be
liable nor accountable to such Grantor for any discount allowed by the reason of
the fact that such Collateral is sold in compliance with any such limitation or
restriction.

Section 6.4     Protection of Collateral. The Collateral Agent may from time to
time, at its option, perform any act which any Grantor fails to perform after
being

 

29



--------------------------------------------------------------------------------

requested in writing so to perform (it being understood that no such request
need be given after the occurrence and during the continuance of a Specified
Default) and the Collateral Agent may from time to time take any other action
which the Collateral Agent deems necessary for the maintenance, preservation or
protection of any of the Collateral or of its security interest therein.

ARTICLE VII

MISCELLANEOUS PROVISIONS

Section 7.1     Loan Document. This Security Agreement is a Loan Document
executed pursuant to the Credit Agreement and shall (unless otherwise expressly
indicated herein) be construed, administered and applied in accordance with the
terms and provisions thereof, including each Section thereof.

Section 7.2     Binding on Successors, Transferees and Assigns; Assignment. This
Security Agreement shall remain in full force and effect until the Termination
Date has occurred, shall be binding upon the Grantors and their successors,
transferees and assigns and shall inure to the benefit of and be enforceable by
each Secured Party and its successors, transferees and assigns; provided that no
Grantor may (unless otherwise permitted under the terms of the Credit Agreement
or this Security Agreement) assign any of its obligations hereunder without the
prior written consent of all Lenders (and any purported assignment without such
consent shall be null and void).

Section 7.3     Amendments, etc. No amendment to or waiver of any provision of
this Security Agreement, nor consent to any departure by any Grantor from its
obligations under this Security Agreement, shall in any event be effective
unless the same shall be in writing and signed by the Collateral Agent (on
behalf of the Lenders or the Required Lenders, as the case may be, pursuant to
Section 10.1 of the Credit Agreement) and the Grantors and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

Section 7.4     Notices. All notices and other communications provided for
hereunder shall be in writing or by facsimile and addressed, delivered or
transmitted to the appropriate party at the address or facsimile number of such
party specified in the Credit Agreement or at such other address or facsimile
number as may be designated by such party in a notice to the other party. Any
notice or other communication, if mailed and properly addressed with postage
prepaid or if properly addressed and sent by pre-paid courier service, shall be
deemed given when received; any such notice or other communication, if
transmitted by facsimile, shall be deemed given when transmitted and
electronically confirmed.

Section 7.5     Release of Liens. Upon (a) the Disposition of Collateral in
accordance with the Credit Agreement or (b) the occurrence of the Termination
Date, the security interests granted herein shall automatically terminate with
respect to (i) such Collateral (in the case of clause (a)) or (ii) all
Collateral (in the case of clause (b)). Upon any such Disposition or
termination, the Collateral Agent will, at the

 

30



--------------------------------------------------------------------------------

Grantors’ sole expense, deliver to the Grantors, without any representations,
warranties or recourse of any kind whatsoever, all Collateral held by the
Collateral Agent hereunder, and execute and deliver to the Grantors such
documents as the Grantors shall reasonably request to evidence such termination.

Section 7.6     Additional Grantors. Upon the execution and delivery by any
other Person of a supplement in the form of Annex I hereto, such Person shall
become a “Grantor” hereunder with the same force and effect as if it were
originally a party to this Security Agreement and named as a “Grantor”
hereunder. The execution and delivery of such supplement shall not require the
consent of any other Grantor hereunder, and the rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.

Section 7.7     No Waiver; Remedies. In addition to, and not in limitation of
Section 2.5, no failure on the part of any Secured Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

Section 7.8     Headings. The various headings of this Security Agreement are
inserted for convenience only and shall not affect the meaning or interpretation
of this Security Agreement or any provisions thereof.

Section 7.9     Severability. Any provision of this Security Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.

Section 7.10     Governing Law, Entire Agreement. THIS SECURITY AGREEMENT SHALL
BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK. This Security Agreement and the other Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and thereof and supersede any prior agreements, written or
oral, with respect thereto.

 

31



--------------------------------------------------------------------------------

Section 7.11     Counterparts. This Security Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Security Agreement by facsimile shall be effective as delivery of a manually
executed counterpart of this Security Agreement.

Section 7.12     Forum Selection; Submission to Jurisdiction; Waivers. Without
limiting the general applicability of the foregoing and the terms of the other
Loan Documents to this Security Agreement and the parties hereto, the terms of
Sections 10.13 and 10.14 of the Credit Agreement are incorporated herein by
reference with each reference to the Borrowers being a reference to the
Grantors, mutatis mutandis, and the parties hereto agree to such terms.

[Signature pages follow]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be duly executed and delivered by its Authorized Officers as of the
date first written above.

 

FERRO CORPORATION By:  

 

Name:   Title:   FERRO ELECTRONIC MATERIALS INC. By:  

 

Name:   Title:   FERRO INTERNATIONAL SERVICES INC. By:  

 

Name:   Title:   CATAPHOTE CONTRACTING COMPANY By:  

 

Name:   Title:  

 

[Pledge and Security Agreement Signature Page]



--------------------------------------------------------------------------------

THE FERRO ENAMEL SUPPLY COMPANY By:  

 

Name:   Title:   FERRO FAR EAST, INC. By:  

 

Name:   Title:   ELECTRO-SCIENCE LABORATORIES By:  

 

Name:   Title:  

 

[Pledge and Security Agreement Signature Page]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

Name:   Title:  

 

[Pledge and Security Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE I

to Security Agreement

Name of Grantor: Ferro Corporation, except as otherwise noted

 

Common Stock

 

Issuer

(corporation)

 

Certificate

No.

 

No. of Shares

 

Authorized

Shares

 

Outstanding

Shares

 

% of Shares

Pledged

                             

Limited Liability Company Interests

 

Issuer (limited liability

company)

 

% of Limited Liability

Company Interests Pledged

 

Type of Limited Liability

Company Interests Pledged

           

Partnership Interests

 

Issuer (partnership)

 

% of Partnership Interests

Pledged

 

% of Partnership Interests

Owned

           

Debt Securities

 

Grantor

 

Issuer

 

Issuer’s

Jurisdiction

 

Payee

 

Principal

Amount

                       

Promissory Notes

 

Grantor

 

Issuer

 

Payee

 

Principal Amount

                 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

to Security Agreement

 

Item A. Location of each Grantor

 

Name of Grantor:

 

Location for purposes of UCC:

Ferro Corporation

 

Ferro Electronic Materials Inc.

 

Ferro International Services Inc.

 

Cataphote Contracting Company

 

The Ferro Enamel Supply Company

 

Ferro Far East, Inc.

 

Electro-Science Laboratories, LLC

 

 

Item B. Filing locations of each Grantor for the previous five years

 

Name of Grantor:

 

Filing locations previous five years:

Ferro Corporation

 

Ferro Electronic Materials Inc.

 

Ferro International Services Inc.

 

Cataphote Contracting Company

 

The Ferro Enamel Supply Company

 

Ferro Far East, Inc.

 

Electro-Science Laboratories, LLC

 

 

Item C. Trade names

 

Name of Grantor:

 

Trade names:

Ferro Corporation

 

Ferro Electronic Materials Inc.

 

Ferro International Services Inc.

 

Cataphote Contracting Company

 

The Ferro Enamel Supply Company

 

Ferro Far East, Inc.

 

Electro-Science Laboratories, LLC

 

 

Item D. Merger or other corporate reorganization in the previous four months

 

Name of Grantor:

 

Merger or other corporate reorganization:

Ferro Corporation

 

Ferro Electronic Materials Inc.

 

Ferro International Services Inc.

 

Cataphote Contracting Company

 

The Ferro Enamel Supply Company

 

Ferro Far East, Inc.

 

Electro-Science Laboratories, LLC

 

 

II-1



--------------------------------------------------------------------------------

Item E. Taxpayer ID numbers

 

Name of Grantor:

 

Taxpayer ID number:

Ferro Corporation

 

Ferro Electronic Materials Inc.

 

Ferro International Services Inc.

 

Cataphote Contracting Company

 

The Ferro Enamel Supply Company

 

Ferro Far East, Inc.

 

Electro-Science Laboratories, LLC

 

 

Item F. Government contracts

 

Name of Grantor:

 

Description of contract:

Ferro Corporation

 

Ferro Electronic Materials Inc.

 

Ferro International Services Inc.

 

Cataphote Contracting Company

 

The Ferro Enamel Supply Company

 

Ferro Far East, Inc.

 

Electro-Science Laboratories, LLC

 

 

Item G. Deposit Accounts, Securities Accounts and Commodity Accounts

Deposit Accounts

 

Name of Grantor:

 

Description of account:

 

Notes:

Ferro Corporation

   

Ferro Electronic Materials Inc.

   

Ferro International Services Inc.

   

Cataphote Contracting Company

   

The Ferro Enamel Supply Company

   

Ferro Far East, Inc.

   

Electro-Science Laboratories, LLC

   

 

II-2



--------------------------------------------------------------------------------

Commodity Accounts

 

Name of Grantor:

 

Description of account:

 

Notes:

Ferro Corporation

   

Ferro Electronic Materials Inc.

   

Ferro International Services Inc.

   

Cataphote Contracting Company

   

The Ferro Enamel Supply Company

   

Ferro Far East, Inc.

   

Electro-Science Laboratories, LLC

   

Securities Accounts

 

Name of Grantor:

 

Description of account:

 

Notes:

Ferro Corporation

   

Ferro Electronic Materials Inc.

   

Ferro International Services Inc.

   

Cataphote Contracting Company

   

The Ferro Enamel Supply Company

   

Ferro Far East, Inc.

   

Electro-Science Laboratories, LLC

   

 

Item H. Letter of Credit Rights

 

Name of Grantor:

 

Description of Letter of Credit Right:

Ferro Corporation

 

Ferro Electronic Materials Inc.

 

Ferro International Services Inc.

 

Cataphote Contracting Company

 

The Ferro Enamel Supply Company

 

Ferro Far East, Inc.

 

Electro-Science Laboratories, LLC

 

 

Item I. Commercial Tort Claims

 

Name of Grantor:

 

Description of Commercial Tort Claim:

Ferro Corporation

 

Ferro Electronic Materials Inc.

 

Ferro International Services Inc.

 

Cataphote Contracting Company

 

The Ferro Enamel Supply Company

 

Ferro Far East, Inc.

 

Electro-Science Laboratories, LLC

 

 

II-3



--------------------------------------------------------------------------------

Item J. Location of Inventory

 

Name of Grantor:

 

Location of Inventory:

Ferro Corporation

 

Ferro Electronic Materials Inc.

 

Ferro International Services Inc.

 

Cataphote Contracting Company

 

The Ferro Enamel Supply Company

 

Ferro Far East, Inc.

 

Electro-Science Laboratories, LLC

 

 

II-4



--------------------------------------------------------------------------------

SCHEDULE III

to Security Agreement

Item A.     Issued Patents, Pending Patent Applications and Patent Applications
in Preparation

Item B.     Patent Licenses

 

III-1



--------------------------------------------------------------------------------

SCHEDULE IV

to Security Agreement

Item A.     Issued Trademarks, Pending Trademark Applications and Trademark
Applications in Preparation

Item B.     Trademark Licenses

 

IV-1



--------------------------------------------------------------------------------

SCHEDULE V

to Security Agreement

Item A.     Issued Copyrights/Mask Works, Pending Copyrights/Mask Works
Applications and Copyrights/Mask Works Applications in Preparation

Item B.     Copyright/Mask Work Licenses

 

V-1



--------------------------------------------------------------------------------

SCHEDULE VI

to Security Agreement

Trade Secret or Know-How License

 

VI-1



--------------------------------------------------------------------------------

EXHIBIT A

to Security Agreement

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT, dated as of              , 201   (this
“Agreement”), is made by [NAME OF GRANTOR], a [FORM OF ORGANIZATION], and [NAME
OF GRANTOR], a [FORM OF ORGANIZATION] (each a, “Grantor” and collectively, the
“Grantors”), in favor of PNC BANK NATIONAL ASSOCIATION, as the collateral agent
(together with its successor(s) thereto in such capacity, the “Collateral
Agent”) for each of the Secured Parties. Terms used herein but not defined
herein shall have the meaning ascribed to such terms in the Security Agreement
or in the Credit Agreement, as applicable.

W I T N E S S E T H:

WHEREAS, this Agreement is made pursuant to the Credit Agreement, dated as of
February 14, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Ferro
Corporation, an Ohio corporation (the “Company”), the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto, PNC
Bank, National Association, as administrative agent for the Lenders and as
collateral agent for the Secured Parties and as an Issuer, Deutsche Bank AG New
York Branch, as syndication agent and as Issuer, and the various financial
institutions and other Persons from time to time party thereto as lenders;

WHEREAS, in connection with the Credit Agreement, the Grantors have executed and
delivered a Pledge and Security Agreement, dated as of February 14, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantors are required to execute and
deliver this Agreement and to grant to the Collateral Agent a continuing
security interest in all of the Patent Collateral (as defined below) to secure
all Obligations; and

WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree, for the benefit of each
Secured Party, as follows:

SECTION 1.     Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

SECTION 2.     Grant of Security Interest. The Grantors hereby assign, pledge,
hypothecate, charge, mortgage, deliver, and transfer to the Collateral Agent,
for its benefit and the ratable benefit of each other Secured Party, and hereby
grant to the Collateral Agent, for its

 

A-1



--------------------------------------------------------------------------------

benefit and the ratable benefit of each other Secured Party, a continuing
security interest in all of the following property, whether now or hereafter
existing or acquired by the Grantors (the “Patent Collateral”):

(a)     all of their letters patent and applications for letters patent
throughout the world, including all patent applications in preparation for
filing and each patent and patent application referred to in Item A of Schedule
I attached hereto;

(b)     all reissues, divisions, continuations, continuations-in-part,
extensions, renewals and reexaminations of any of the items described in clause
(a);

(c)     all of their patent licenses, and other agreements providing the Grantor
with the right to use any items of the type referred to in clauses (a) and
(b) above, including each patent license referred to in Item B of Schedule I
attached hereto; and

(d)     all Proceeds of, and rights associated with, the foregoing (including
license royalties and Proceeds of infringement suits), the right to sue third
parties for past, present or future infringements of any patent or patent
application, and for breach or enforcement of any patent license.

SECTION 3.     Security Agreement. This Agreement has been executed and
delivered by the Grantors for the purpose of registering the security interest
of the Collateral Agent in the Patent Collateral with the United States Patent
and Trademark Office and corresponding offices in other countries of the world.
The security interest granted hereby has been granted as a supplement to, and
not in limitation of, the security interest granted to the Collateral Agent for
its benefit and the ratable benefit of each other Secured Party under the
Security Agreement. The Security Agreement (and all rights and remedies of the
Collateral Agent and each Secured Party thereunder) shall remain in full force
and effect in accordance with its terms.

SECTION 4.     Release of Liens. Upon (i) the Disposition of Patent Collateral
in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Patent Collateral (in the case of clause (i))
or (B) all Patent Collateral (in the case of clause (ii)). Upon any such
Disposition or termination, the Collateral Agent will, at the Grantors’ sole
expense, deliver to the Grantors, without any representations, warranties or
recourse of any kind whatsoever, all Patent Collateral held by the Collateral
Agent hereunder, and execute and deliver to the Grantors such Documents as the
Grantors shall reasonably request to evidence such termination.

SECTION 5.     Acknowledgment. The Grantors do hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Patent Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent any conflict exists, the Security
Agreement shall control.

SECTION 6.     Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

 

A-2



--------------------------------------------------------------------------------

SECTION 7.     Governing Law, Entire Agreement. THIS AGREEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK. This Agreement and the other Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede any prior agreements, written or oral, with
respect thereto.

SECTION 8.     Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

* * * * *

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

[NAME OF GRANTOR] By:  

 

Name:   Title:   PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

Name:   Title:  

 

A-4



--------------------------------------------------------------------------------

SCHEDULE I

to Patent Security Agreement

Item A.     Issued Patents, Pending Patent Applications and Patent Applications
in Preparation

Item B.     Patent Licenses

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

to Security Agreement

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT, dated as of              , 201   (this
“Agreement”), is made by [NAME OF GRANTOR], a [FORM OF ORGANIZATION], and [NAME
OF GRANTOR], a [FORM OF ORGANIZATION] (each a, “Grantor” and collectively, the
“Grantors”), in favor of PNC BANK NATIONAL ASSOCIATION as the collateral agent
(together with its successor(s) thereto in such capacity, the “Collateral
Agent”) for each of the Secured Parties. Terms used herein but not defined
herein shall have the meaning ascribed to such terms in the Security Agreement
or in the Credit Agreement, as applicable.

W I T N E S S E T H:

WHEREAS, this Agreement is made pursuant to the Credit Agreement, dated as of
February 14, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Ferro
Corporation, an Ohio corporation (the “Company”), the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto, PNC
Bank, National Association, as administrative agent for the Lenders and as
collateral agent for the Secured Parties and as an Issuer, Deutsche Bank AG New
York Branch, as syndication agent and as Issuer, and the various financial
institutions and other Persons from time to time party thereto as lenders;

WHEREAS, in connection with the Credit Agreement, the Grantors have executed and
delivered a Pledge and Security Agreement, dated as of February 14, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantors are required to execute and
deliver this Agreement and to grant to the Collateral Agent a continuing
security interest in all of the Trademark Collateral (as defined below) to
secure all Obligations; and

WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree, for the benefit of each
Secured Party, as follows:

SECTION 1.     Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

SECTION 2.     Grant of Security Interest. The Grantors hereby assign, pledge,
hypothecate, charge, mortgage, deliver, and transfer to the Collateral Agent,
for its benefit and the ratable benefit of each other Secured Party, and hereby
grant to the Collateral Agent, for its

 

B-1



--------------------------------------------------------------------------------

benefit and the ratable benefit of each other Secured Party, a continuing
security interest in all of the following property, whether now or hereafter
existing or acquired by the Grantors (the “Trademark Collateral”):

(e)    (i) all of their trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks,
certification marks, collective marks, logos and other source or business
identifiers, and all goodwill of the business associated therewith, now existing
or hereafter adopted or acquired including those referred to in Item A of
Schedule I hereto, whether currently in use or not, all registrations and
recordings thereof and all applications in connection therewith, whether pending
or in preparation for filing, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any office
or agency of the United States of America or any State thereof or any other
country or political subdivision thereof or otherwise, and all common-law rights
relating to the foregoing, and (ii) the right to obtain all reissues, extensions
or renewals of the foregoing (collectively referred to as the “Trademark”);

(f)     all Trademark licenses for the grant by or to the Grantors of any right
to use any Trademark, including each Trademark license referred to in Item B of
Schedule I hereto;

(g)     all of the goodwill of the business connected with the use of, and
symbolized by the items described in, clause (a), and to the extent applicable
clause (b);

(h)     the right to sue third parties for past, present and future
infringements of any Trademark Collateral described in clause (a) and, to the
extent applicable, clause (b); and

(i)     all Proceeds of, and rights associated with, the foregoing, including
any claim by the Grantors against third parties for past, present or future
infringement or dilution of any Trademark, Trademark registration or Trademark
license, or for any injury to the goodwill associated with the use of any such
Trademark or for breach or enforcement of any Trademark license and all rights
corresponding thereto throughout the world.

Notwithstanding the foregoing, the Trademark Collateral shall not include any
intent-to-use United States Trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1501(c) or
15 U.S.C. § 1501(d), respectively, with the United States Patent and Trademark
Office, solely to the extent, if any, that, and solely during the period, if
any, in which, the grant of a security interest therein would impair the
validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law, and provided that upon
such filing, such intent-to-use applications shall be included in the Trademark
Collateral.

SECTION 3.     Security Agreement. This Agreement has been executed and
delivered by the Grantors for the purpose of registering the security interest
of the Collateral Agent in the Trademark Collateral with the United States
Patent and Trademark Office and corresponding

 

B-2



--------------------------------------------------------------------------------

offices in other countries of the world. The security interest granted hereby
has been granted as a supplement to, and not in limitation of, the security
interest granted to the Collateral Agent for its benefit and the ratable benefit
of each other Secured Party under the Security Agreement. The Security Agreement
(and all rights and remedies of the Collateral Agent and each Secured Party
thereunder) shall remain in full force and effect in accordance with its terms.

SECTION 4.     Release of Liens. Upon (i) the Disposition of Trademark
Collateral in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Trademark Collateral (in the case of clause
(i)) or (B) all Trademark Collateral (in the case of clause (ii)). Upon any such
Disposition or termination, the Collateral Agent will, at the Grantors’ sole
expense, deliver to the Grantors, without any representations, warranties or
recourse of any kind whatsoever, all Trademark Collateral held by the Collateral
Agent hereunder, and execute and deliver to the Grantors such Documents as the
Grantors shall reasonably request to evidence such termination.

SECTION 5.     Acknowledgment. The Grantors do hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Trademark Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent any conflict exists, the Security
Agreement shall control.

SECTION 6.     Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

SECTION 7.     Governing Law, Entire Agreement. THIS AGREEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK. This Agreement and the other Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede any prior agreements, written or oral, with
respect thereto.

SECTION 8.     Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

* * * * *

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

[NAME OF GRANTOR] By:  

 

Name:   Title:   PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

Name:   Title:  

 

B-4



--------------------------------------------------------------------------------

SCHEDULE I

to Trademark Security Agreement

Item A.     Issued Trademarks, Pending Trademark Applications and Trademark
Applications in Preparation

Item B.     Trademark Licenses

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

to Security Agreement

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT, dated as of              , 20     (this
“Agreement”), is made by [NAME OF GRANTOR], a [FORM OF ORGANIZATION] (the
“Grantor”), in favor of PNC BANK NATIONAL ASSOCIATION, as the collateral agent
(together with its successor(s) thereto in such capacity, the “Collateral
Agent”) for each of the Secured Parties. Terms used herein but not defined
herein shall have the meaning ascribed to such terms in the Security Agreement
or in the Credit Agreement, as applicable.

W I T N E S S E T H:

WHEREAS, this Agreement is made pursuant to the Credit Agreement, dated as of
February 14, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Ferro
Corporation, an Ohio corporation (the “Company”), the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto, PNC
Bank, National Association, as administrative agent for the Lenders and as
collateral agent for the Secured Parties and as an Issuer, Deutsche Bank AG New
York Branch, as syndication agent and as Issuer, and the various financial
institutions and other Persons from time to time party thereto as lenders;

WHEREAS, in connection with the Credit Agreement, the Grantor has executed and
delivered a Pledge and Security Agreement, dated as of February 14, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Security Agreement”);

WHEREAS, pursuant to the Credit Agreement and pursuant to clause (e) of
Section 4.5 of the Security Agreement, the Grantor is required to execute and
deliver this Agreement and to grant to the Collateral Agent a continuing
security interest in all of the Copyright Collateral (as defined below) to
secure all Obligations; and

WHEREAS, the Grantor has duly authorized the execution, delivery and performance
of this Agreement; and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantor agrees, for the benefit of each
Secured Party, as follows:

SECTION 1.     Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Agreement, including its preamble and
recitals, have the meanings provided in the Security Agreement.

SECTION 2.     Grant of Security Interest. The Grantor hereby assigns, pledges,
hypothecates, charges, mortgages, delivers, and transfers to the Collateral
Agent, for its benefit and the ratable benefit of each other Secured Party, and
hereby grants to the Collateral Agent, for its benefit and the ratable benefit
of each other Secured Party, a continuing security interest in all

 

C-1



--------------------------------------------------------------------------------

of the following (the “Copyright Collateral”), whether now or hereafter existing
or acquired by the Grantor: all of Grantor’s rights, titles and interests in and
to copyrights, whether registered or unregistered and whether published or
unpublished, now or hereafter in force throughout the world including all of the
Grantor’s right, title and interest in and to all copyrights registered in the
United States Copyright Office or anywhere else in the world and also including
the copyrights referred to in Item A of Schedule I hereto, and registrations and
recordings thereof and all applications for registration thereof, whether
pending or in preparation, all copyright licenses, including each copyright
license referred to in Item B of Schedule I hereto, the right to sue for past,
present and future infringements of any of the foregoing, all rights
corresponding thereto, all extensions and renewals of any thereof and all
Proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and Proceeds of suit.

SECTION 3.     Security Agreement. This Agreement has been executed and
delivered by the Grantor for the purpose of registering the security interest of
the Collateral Agent in the Copyright Collateral with the United States
Copyright Office and corresponding offices in other countries of the world. The
security interest granted hereby has been granted as a supplement to, and not in
limitation of, the security interest granted to the Collateral Agent for its
benefit and the ratable benefit of each other Secured Party under the Security
Agreement. The Security Agreement (and all rights and remedies of the Collateral
Agent and each Secured Party thereunder) shall remain in full force and effect
in accordance with its terms.

SECTION 4.     Release of Liens. Upon (i) the Disposition of Copyright
Collateral in accordance with the Credit Agreement or (ii) the occurrence of the
Termination Date, the security interests granted herein shall automatically
terminate with respect to (A) such Copyright Collateral (in the case of clause
(i)) or (B) all Copyright Collateral (in the case of clause (ii)). Upon any such
Disposition or termination, the Collateral Agent will, at the Grantor’s sole
expense, deliver to the Grantor, without any representations, warranties or
recourse of any kind whatsoever, all Copyright Collateral held by the Collateral
Agent hereunder, and execute and deliver to the Grantor such Documents as the
Grantor shall reasonably request to evidence such termination.

SECTION 5.     Acknowledgment. The Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Collateral Agent with respect to the
security interest in the Copyright Collateral granted hereby are more fully set
forth in the Security Agreement, the terms and provisions of which (including
the remedies provided for therein) are incorporated by reference herein as if
fully set forth herein. To the extent any conflict exists, the Security
Agreement shall control.

SECTION 6.     Loan Document. This Agreement is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof, including Article X thereof.

SECTION 7.     Governing Law, Entire Agreement. THIS AGREEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW

 

C-2



--------------------------------------------------------------------------------

YORK) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF
THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK. This Agreement and
the other Loan Documents constitute the entire understanding among the parties
hereto with respect to the subject matter hereof and thereof and supersede any
prior agreements, written or oral, with respect thereto.

SECTION 8.     Counterparts. This Agreement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

* * * * *

 

C-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered as of the date first written above.

 

[NAME OF GRANTOR] By:  

 

Name:   Title:   PNC BANK, NATIONAL ASSOCIATION, as Collateral Agent By:  

 

Name:   Title:  

 

C-4



--------------------------------------------------------------------------------

SCHEDULE I

to Copyright Security Agreement

Item A.     Issued Copyrights/Mask Works, Pending Copyright/Mask Work
Applications and Copyright/Mask Work Applications in Preparation

Item B.     Copyright/Mask Work Licenses

 

C-5



--------------------------------------------------------------------------------

ANNEX I

to Security Agreement

SUPPLEMENT TO

PLEDGE AND SECURITY AGREEMENT

This SUPPLEMENT, dated as of             ,          (this “Supplement”), is to
the Pledge and Security Agreement, dated as of February 14, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), among the Grantors (such term, and other terms
used in this Supplement, to have the meanings set forth in Article I of the
Security Agreement) from time to time party thereto, in favor of PNC Bank,
National Association (“PNC Bank”), as the collateral agent (together with its
successor(s) thereto in such capacity, the “Collateral Agent”) for each of the
Secured Parties. Terms used herein but not defined herein shall have the meaning
ascribed to such terms in the Security Agreement or in the Credit Agreement (as
defined below), as applicable.

W I T N E S S E T H:

WHEREAS, this Supplement is made pursuant to the Credit Agreement, dated as of
February 14, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Ferro
Corporation, an Ohio corporation (the “Company”), the Designated Borrowers from
time to time party thereto, the lenders from time to time party thereto, PNC
Bank, National Association, as administrative agent for the Lenders and as
collateral agent for the Secured Parties and as an Issuer, Deutsche Bank AG New
York Branch, as syndication agent and as Issuer, and the various financial
institutions and other Persons from time to time party thereto as lenders;

WHEREAS, in connection with the Credit Agreement, the Company and certain
Subsidiaries of the Company have entered into the Security Agreement;

WHEREAS, each of the undersigned desires to become a “Grantor” under the
Security Agreement in order to induce the Secured Parties to continue to extend
Loans and issue Letters of Credit under the Credit Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of each Secured Party, as follows.

SECTION 1.     Party to Security Agreement, etc. In accordance with the terms of
the Security Agreement, by its signature below each of the undersigned hereby
irrevocably agrees to become a Grantor under the Security Agreement with the
same force and effect as if it were an original signatory thereto and each of
the undersigned hereby (a) agrees to be bound by and comply with all of the
terms and provisions of the Security Agreement applicable to it as a Grantor and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct in all material respects as of the
date hereof, unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date. In furtherance of the foregoing, each
reference to a “Grantor” and/or “Grantors” in the Security Agreement shall be
deemed to include each of the undersigned.

 

Annex I-1



--------------------------------------------------------------------------------

SECTION 2.     Representations. Each of the undersigned Grantors hereby
represents and warrants that this Supplement has been duly authorized, executed
and delivered by it and that this Supplement and the Security Agreement
constitute the legal, valid and binding obligation of each of the undersigned,
enforceable against it in accordance with its terms (except, in any case, as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).

SECTION 3.     Full Force of Security Agreement. Except as expressly
supplemented hereby, the Security Agreement shall remain in full force and
effect in accordance with its terms.

SECTION 4.     Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Security
Agreement.

SECTION 5.     Governing Law, Entire Agreement. THIS SUPPLEMENT SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN
CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY
DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND
SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
STATE OF NEW YORK. This Supplement and the other Loan Documents constitute the
entire understanding among the parties hereto with respect to the subject matter
hereof and thereof and supersede any prior agreements, written or oral, with
respect thereto.

SECTION 6.     Counterparts. This Supplement may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

[NAME OF ADDITIONAL SUBSIDIARY] By:  

 

Name:   Title:   [NAME OF ADDITIONAL SUBSIDIARY] By:  

 

Name:   Title:  

 

ACCEPTED AND AGREED FOR ITSELF AND ON BEHALF OF THE SECURED PARTIES

PNC BANK, NATIONAL ASSOCIATION,

    as Collateral Agent

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT H-1

[FORM OF] DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT

Date:             ,         

 

To: PNC Bank, National Association, as the Administrative Agent

PNC First Side Center

500 First Avenue

PNC Agency Services

Pittsburgh, Pennsylvania 15219

Facsimile No.: (412) 762-8672

Attention: Lisa Pierce

Ladies and Gentlemen:

This Designated Borrower Request and Assumption Agreement is made and delivered
pursuant to Section 2.9 of that certain Credit Agreement, dated as of
February 14, 2017 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Ferro
Corporation, an Ohio corporation (the “Company”), as a borrower, the Designated
Borrowers from time to time party thereto, the lenders from time to time party
thereto, PNC Bank, National Association, as the Administrative Agent and as the
Collateral Agent for the Secured Parties and as an Issuer, Deutsche Bank AG New
York Branch, as Syndication Agent and as an Issuer, and the various financial
institutions and other Persons from time to time parties thereto. All
capitalized terms used in this Designated Borrower Request and Assumption
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.

Each of [                    , a                     ] (the “Designated
Borrower”), and the Company hereby confirms, represents and warrants to the
Administrative Agent and the Lenders that the Designated Borrower is a
Subsidiary of the Company.

The documents required to be delivered to the Administrative Agent under
Section 2.9 of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

The parties hereto hereby confirm that with effect from the date hereof, the
Designated Borrower shall have obligations, duties and liabilities toward each
of the other parties to the Credit Agreement identical to those which the
Designated Borrower would have had if the Designated Borrower had been an
original party to the Credit Agreement as a Borrower. The Designated Borrower
confirms its acceptance of, and consents to, all representations and warranties,
covenants, and other terms and provisions of the Credit Agreement.

The parties hereto hereby request that the Designated Borrower be entitled to
receive Alternate Currency Loans denominated in Dollars or an Alternate Currency
under the Credit Agreement, and understand, acknowledge and agree that neither
the Designated Borrower nor the Company on its behalf shall have any right to
request any Alternate Currency Loans for the Designated Borrower’s account
unless and until the effective date designated by the Administrative Agent and
the Lenders pursuant to Section 2.9 of the Credit Agreement.



--------------------------------------------------------------------------------

This Designated Borrower Request and Assumption Agreement shall constitute a
Loan Document under the Credit Agreement.

THIS DESIGNATED BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Designated Borrower
Request and Assumption Agreement to be duly executed and delivered by their
proper and duly authorized officers as of the day and year first above written.

 

[DESIGNATED BORROWER] By:  

 

Name:   Title:   FERRO CORPORATION By:  

 

Name:   Title:  

 

Acknowledged And Accepted By:

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:   Title:  

 

Designated Borrower Request and Assumption Agreement



--------------------------------------------------------------------------------

EXHIBIT H-2

[FORM OF] DESIGNATED BORROWER NOTICE

Date:             ,         

 

To: Ferro Corporation

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Designated Borrower Notice is made and delivered pursuant to Section 2.9 of
that certain Credit Agreement, dated as of February 14, 2017 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Ferro Corporation, an Ohio corporation (the
“Company”), as a borrower, the Designated Borrowers from time to time party
thereto, the lenders from time to time party thereto, PNC Bank, National
Association, as the Administrative Agent and as the Collateral Agent for the
Secured Parties and as an Issuer, Deutsche Bank AG New York Branch, as
Syndication Agent and as an Issuer, and the various financial institutions and
other Persons from time to time parties thereto, and reference is made thereto
for full particulars of the matters described therein. All capitalized terms
used in this Designated Borrower Notice and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.

The Administrative Agent hereby notifies the Company and the Lenders that
effective as of the date hereof [                    , a                     ]
shall be a Designated Borrower and may receive Alternate Currency Loans for its
account on the terms and conditions set forth in the Credit Agreement.

 

PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent By:  

 

Name:   Title:  

 

Designated Borrower Notice